 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 536 Jackson Hospital Corporation d/b/a Kentucky River Medical Center and United Steelworkers of America, AFLŒCIOŒCLC and Anita Turner.  Cases 9ŒCAŒ37734, 9ŒCAŒ37795Œ1, Œ2, 9ŒCAŒ37875, 9ŒCAŒ38084Œ1, Œ2, 9ŒCAŒ38237, 9ŒCAŒ38468, and 9ŒCAŒ37796 September 30, 2003 DECISION AND ORDER BY CHAIRMAN BATTISTA AND MEMBERS SCHAUMBER AND WALSH On February 20, 2002, Administrative Law Judge David L. Evans issued the attached decision.  The Re-spondent filed exceptions, a supporting brief, an answer-ing brief, and a reply brief; the General Counsel filed cross-exceptions, a supporting brief, and an answering brief; and the United Steelworkers of America, AFLŒCIOŒCLC (the Union) filed cross-exceptions, a support-ing brief, and answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record1 in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions3 and to adopt the recommended Order as modified below. 1.  The judge found, and we agree, that the Respondent violated Section 8(a)(5) and (1) of the Act by failing and refusing to recognize and bargain with the Union since August 11, 2000.  The General Counsel and the Union have excepted to the judge™s dismissal of the allegation that the Respondent unlawfully refused to meet and bar-gain with the Union from April 26 through August 11, 2000.  We find it unnecessary to pass on that portion of the judge™s decision.  The alleged violation sought by the General Counsel and the Union would be cumulative to the 8(a)(5) violation the judge found and would not af-fect the remedy in this case inasmuch as no unilateral                                                                                                                      1 We take notice of the court of appeals decision enforcing the Board™s bargaining order based on the Union™s certification as the exclusive collective-bargaining representative of the unit employees following the decertification election.  NLRB v. Kentucky River Medi-cal Center, 33 Fed. Appx. 735 (6th Cir. 2002), enfg. 333 NLRB No. 29 (2001) (not reported in Board volumes). 2 The Respondent and the General Counsel have excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an administrative law judge™s credibility resolutions unless the clear preponderance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 The record shows, and the judge correctly found in fn. 81 of his decision, that employee Debbie Miller was suspended on August 21, 2000.  However, in his conclusion of law 4(c), the judge erroneously dated the suspension as occurring on August 22, 2000.  We hereby correct this inadvertent error.  changes were alleged to have occurred from April 26 through August 11. 2.  After the record was closed in this case, the General Counsel moved to reopen the record to litigate two addi-tional alleged discriminatees.  The judge granted the mo-tion.  During the reopened hearing, testimony was ad-duced that Supervisor Jan Pelfrey stated, inter alia, that the employees who engaged in the strike ﬁhad to go.ﬂ  The judge considered this evidence as relevant to the originally alleged discriminatees and as relevant to the two additional alleged discriminatees.  The Respondent asserts that there was an ﬁunderstandingﬂ between the General Counsel and the Respondent that the evidence in the reopened hearing would be limited to the two addi-tional alleged discriminatees.  Based on this asserted ﬁunderstanding,ﬂ the Respondent did not object to the testimony. We find that there was no such understanding.  The General Counsel™s motion to reopen the record does not reflect the General Counsel™s agreement to any such limitation on the use of reopened hearing evidence, and the judge™s order reopening the record contains no such limitation.4We further find that, even absent Pelfrey™s statements, the record in the initial phase of this proceeding contains abundant evidence of threats, including multiple threats of discharge, supporting the judge™s finding of antiunion animus.  Accordingly, the record in the initial phase of this proceeding supports the judge™s finding that the General Counsel met his initial burden of proof, regard-ing the 8(a)(3) allegations, under Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in NLRB v. Transportation Management Corp., 462 U.S. 393 (1983). ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge as modified below and orders that the Respondent, Jackson Hospital Corporation d/b/a Kentucky River Medical Cen-ter, Jackson, Kentucky, its officers, agents, successors and assigns, shall take the action set forth in the Order as modified. 1.  Substitute the following for paragraph 1(e). ﬁ(e) Failing and refusing to recognize and bargain with the Union as the collective-bargaining representative of the employees in the following bargaining unit:  4 Member Schaumber finds no need to rely on Pelfrey™s statements in the analysis of the 8(a)(3) allegations.  In addition, Member Schaumber does not pass on the alleged 8(a)(1) threat by Supervisor Hicks, inasmuch as the finding of a violation would be cumulative of other 8(a)(1) threat findings and would not affect the remedy for this unlawful conduct. 340 NLRB No. 71  KENTUCKY RIVER MEDICAL CENTER 537All full-time and regular pa
rt-time registered nurses, 
the team leader, and the continuing education coordina-
tor; nonprofessional employees, including the medical 
records employees, admission employees and purchas-
ing employees; and technical employees, including cer-
tified respiratory therapy technicians, x-ray technicians, 
licensed practical nurses, the DRG coordinator, medi-

cal lab technicians and the physical therapy assistant 
employed by the Respondent at its 540 Jetts Drive, 
Jackson, Kentucky facility, but excluding the registered 
respiratory therapist, medical technologists, utilization 
review nurses, business office clerical employees, and 
confidential employees, and all professional employ-
ees, guards and supervisors as defined in the Act.ﬂ 
2.  Substitute the following for paragraph 2(a) and 
reletter the subsequent paragraphs accordingly. 
ﬁ(a) Within 14 days from the date of this Order, offer 
to the following-named employees full reinstatement to 
their former jobs or, if those jobs no longer exist, to sub-
stantially equivalent positions, without prejudice to their 
seniority or any other rights or privileges previously en-

joyed: 
 Clara Gabbard 
Lois Noble 
Sandra (Barker) Hutton 
Maxine Ritchie 
Eileene Jewell Laotta Sizemore 
Debbie Miller 
Melissa Turner 
 ﬁ(b) Make the above-named employees whole for any 
loss of earnings and other benefits that they have suf-
fered as a result of the discrimination against them, in the 
manner set forth in the remedy section of this decision.ﬂ 
3. Substitute the attached notice for that of the admin-
istrative law judge. 
APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RE
LATIONS BOARD 
An Agency of the Unite
d States Government 
 The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on your 
behalf 
Act together with other employees for your benefit 
and protection 
Choose not to engage in 
any of these protected ac-tivities. 
 WE WILL NOT interfere with, restrain, or coerce you 
in the exercise of the rights 
guaranteed to you by Section 
7 of the National Labor Relations Act by threatening you 

with discharge or other discrimination if you engage in a 
strike on behalf of United Steelworkers of America, 
AFLŒCIOŒCLC. 
WE WILL NOT, without lawful justification, photo-
graph you, or create the impr
ession that we are photo-

graphing you, while you are engaging in a strike or other 
activities on behalf of the Union. 
WE WILL NOT discharge or suspend you, or issue 
warnings to you, in retaliation for your engaging in strike 
activities or in any other union or concerted activities 
that are protected by Section 7 of the Act. 
WE WILL NOT fail or refuse to recognize and bargain 
with the Union as the collec
tive-bargaining representa-
tive of our employees in the following bargaining unit: 
 All full-time and regular pa
rt-time registered nurses, 
the team leader, and the continuing education coordina-
tor; nonprofessional employees, including the medical 
records employees, admission employees and purchas-
ing employees; and technical employees, including cer-
tified respiratory therapy technicians, x-ray technicians, 
licensed practical nurses, the DRG coordinator, medi-
cal lab technicians and the physical therapy assistant 
employed by Kentucky River Medical Center at our 
540 Jetts Drive, Jackson, Kentucky facility, but exclud-
ing the registered respiratory therapist, medical tech-
nologists, utilization review nurses, business office 
clerical employees, and confidential employees, and all 
professional employees, guards and supervisors as de-
fined in the Act. 
 WE WILL NOT change the lunch or break schedules, 
or change the shift schedules, or change any other term 
or condition of employment of our employees who are 
employed in the above-described unit without prior no-
tice to, and bargaining with, the Union. 
WE WILL NOT in any other manner interfere with, 
restrain, or coerce you in the 
exercise of the rights guar-
anteed to you by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Order 
of the National Labor Relations Board, offer to the fol-
lowing-named employees full reinstatement to their for-
mer jobs or, if those jobs no 
longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed: 
 Clara Gabbard 
Lois Noble 
Sandra (Barker) Hutton 
Maxine Ritchie 
Eileene Jewell Laotta Sizemore 
Debbie Miller 
Melissa Turner 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 538 WE WILL make the above-named employees whole 
for any loss of earnings and other benefits that they have 
suffered as a result of the discrimination against them, 
less any net interim earnings, plus interest. 
WE WILL, within 14 days from the date of the Order 
of the National Labor Relations Board, remove from our 
files any references to our unlawful discharges of the 
employees who are named in the preceding paragraph, 
and WE WILL, within 14 days from the date of the Or-
der of the National Labor Relations Board, remove from 
our files any reference to the unlawful suspension of 
Debbie Miller, and WE WILL, within 14 days from the 
date of the Order of the National Labor Relations Board, 
remove from our files any references to the warning no-
tices that we unlawfully issu
ed to Diana Taulbee, and 
WE WILL within 3 days thereafter notify those employ-
ees in writing that this has been done and that our actions 
will not be used against them in any way. 
WE WILL, on request by the Union, rescind all our 
changes in the lunch, break, and shift schedules of the 
employees employed in the 
above-described unit, and 
WE WILL make whole any of our employees for any 
loss of earnings or other benefits that they have suffered 
as a result of those changes. 
WE WILL, on request by the Union, bargain collec-
tively and in good faith concerning rates of pay, hours of 
employment, and other terms and conditions of employ-
ment with the Union as the exclusive collective- 
bargaining representative of our employees in the above-
described unit, and WE WILL embody in a signed agree-
ment any understanding reached. 
JACKSON HOSPITAL CORPORATION 

D/B/A KENTUCKY RIVER MEDICAL 
CENTER  Deborah Jacobson and Engrid Vaughn, Esqs., for the General 
Counsel. Don T. Carmody, Esq., 
of Woodstock, New York, and
 Johann 
Herklotz, Esq., 
of Lexington, Kentucky, for the Respondent. 
Joe Stuligross, Esq., 
of Pittsburgh, Pennsylvania, and 
Jeffrey C. 
Trapp, Esq., of Louisville, Kentucky, for the Charging 
Party Union. 
DECISION STATEMENT OF THE CASE 
DAVID L. EVANS, Administrative Law Judge. This case 
under the National Labor Relations 
Act (the Act) was tried be-fore me in Jackson, Kentucky, 
on 13 dates in 2001 from January 
9 through August 2, 2001. On various dates from June 16 
through November 29, 2000,
1 United Steelworkers of America, 
AFLŒCIOŒCLC (the Union) filed charges under the Act in 
                                                          
                                                           
1 Unless otherwise indicated, all da
tes mentioned in this decision 
were between December 1, 1999, and November 30, 2000. 
Cases 9ŒCAŒ37734, 9ŒCAŒ377
95Œ1, Œ2, 9ŒCAŒ37875, and 9ŒCAŒ38084Œ1, Œ2 alleging that Jackson Hospital Corporation 
d/b/a Kentucky River Medical Cent
er (the Respondent) has been 
engaging in unfair labor practices as set forth in the Act. On July 
10, Anita Turner, an individual, filed a charge in Case 9ŒCAŒ
37796, also alleging unfair labor practices by the Respondent. 
Thereafter, the General Counsel of the National Labor Relations 
Board (the Board) issued a series of complaints alleging that the 
Respondent had violated Section 8(a)(1), (3), and (5) of the Act 
by various acts and conduct. Th
e Respondent filed answers to those complaints admitting that this
 matter is properly before the 
Board but denying the commission of any unfair labor practices. 
Trial on those complaints was conducted on 11 dates from Janu-ary 9 through February 15, 2001. On January 30, 2001, the Un-
ion filed the charge against the Respondent in Case 9ŒCAŒ
38237, and on May 9, 2001, the Union filed the charge against 
the Respondent in Case 9ŒCAŒ38468. The General Counsel 
issued two more complaints ba
sed on those latter charges, and 
the Respondent filed answers, again admitting jurisdiction but 

denying the commission of any unfair labor practices. The Gen-
eral Counsel thereafter submitted motions to consolidate the last 
two complaints with the earlier 
complaints and to reopen the 
hearing; the Respondent did not oppose those motions. The trial 

on all of the complaints, as consolidated (the complaint), was 
reopened on August 1, 2001, and it closed on August 2, 2001. Upon the testimony and exhibits entered at trial,
2 and after 
consideration of the briefs that 
have been filed by the General 
Counsel, the Charging Party Union, and the Respondent, I 

make the following
3FINDINGS OF FACT  
I. JURISDICTION As it admits, the Respondent, a co
rporation, is engaged in the 
operation of an acute care hospi
tal at Jackson, Kentucky. Dur-
ing the 12 months immediately preceding the issuance of the 

complaint, the Respondent, in
 conducting its business opera-
tions, received gross revenues in excess of $250,000, and dur-
ing that same period the Responde
nt purchased and received at 
its Jackson facility goods valued
 in excess of $50,000 directly from suppliers located at points 
outside Kentucky. At all mate-
rial times, the Respondent has b
een an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act and a health care facility within the meaning of Section 
2(14) of the Act. As the Respondent further admits, the Union 
 2 Certain passages of the transcript have been electronically repro-
duced; some corrections to punctuation have been entered. Where I 
quote a witness who restarts an answer, 
and that restarting is meaning-
less, I sometimes eliminate words that have become extraneous; 
e.g.
, ﬁDoe said, I mean, he asked . . .ﬂ b
ecomes ﬁDoe asked . . . .ﬂ  In quota-
tions of exhibits, I have made some corrections of 
insignificant gram-
matical and punctuation errors rather th
an use ﬁ(sic).ﬂ  Many extraneous 
usages of ﬁyou knowﬂ and ﬁlikeﬂ have been omitted. Also in quotations 

of exhibits, I have spelled out certai
n abbreviations that are peculiar to 
the medical field such as ﬁ
ﬂ for ﬁwithﬂ and ﬁ$ﬂfor ﬁwithout.ﬂ All 
bracketed words within quotations are mine. 
3 The General Counsel and the Union are in accord on all issues; 
therefore, where I herein recite th
at the General Counsel takes a posi-
tion, I mean to include the Union as well. 
 KENTUCKY RIVER MEDICAL CENTER 539is a labor organization within th
e meaning of Section 2(5) of 
the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Background and Allegations 
1. The Respondent™s operation 
and supervisory structure 
The Respondent is one of severa
l subsidiaries of Community 
Health Systems, Inc. (CHS) wh
ich is located in Brentwood, 
Tennessee. It operates a 55-bed 
hospital and, in doing so, em-
ploys about 170 employees in th
e collective-bargaining unit as 
described below (the unit). Th
e Respondent™s chief executive 
officer is David Bevins. Reporti
ng directly to Bevins are sev-
eral supervisors including Randy 
Cooper, chief financial offi-
cer, and Michele Obenchain, chief of nursing operations. Re-

porting directly to Obenchain at the time of the events herein 
were coordinators of joint departments and heads of certain 
departments that were not combined under coordinators. Robin 
McGlothen was the coordinator for the Respondent™s combined 

medical-surgery (floor) unit, and 
Patricia Hoover was the coor-
dinator for the combined operati
ons of the emergency room and 
intensive care unit. (Departments
 that were under coordinators did not have separate
 department heads.) Majorie Fair was the 
department head for the surger
y department; other department 
heads and other supervisory staff will be mentioned as the nar-

rative progresses. Phyllis Gibbs and Allena Hale were ﬁhouse 
supervisorsﬂ; they functioned as the chief nurse on duty when 
Obenchain was not present.  (The Respondent admitted the 
supervisory status of, or stipulated
 to the relevant authorities of, 
all personnel whom the General C
ounsel alleges to be supervi-
sors within Section 2(11) of the Act.) 
In early 1998, the Respondent stipulated with the Union that 
the following of its employees constitute a unit appropriate for 
the purposes of collective barg
aining within the meaning of 
Section 9(b) of the Act: 
 All full-time and regular part-time registered nurses, the team 
leader, and the continuing educ
ation coordinator; nonprofes-
sional employees, including the medical records employees, 

admission employees and purcha
sing employees; and techni-
cal employees, including certified respiratory therapy techni-
cians, X-ray technicians, licensed practical nurses, the DRG 
coordinator, medical lab technicians and the physical therapy 
assistant employed by [the Respondent] at its 540 Jetts Drive, 
Jackson, Kentucky, facility, but excluding the registered respi-
ratory therapist, medical technologist[s], utilization review 
nurses, business office clerical employees, [and] confidential 
employees, and all []profession
al employees, guards and su-
pervisors as defined in the Act. 
 On June 8, 1998, after a Boar
d-conducted election, the Board 
certified the Union as the collective-bargaining representative 
of the unit employees. Thereaft
er, the parties engaged in 25 
bargaining sessions, the last one of which occurred on Decem-
ber 1, 1999. No contract was entered.  
On June 9, 1999, during the course of the bargaining that 
was then being conducted, an employee filed a decertification 
petition in Case 9ŒRDŒ1904. On November 5, 1999, the Re-spondent, the petitioner in the decertification case, and the Un-
ion entered a stipulation that 
the above-quoted unit description 
was (still) appropriate for bargaining and that a Board election 

would be conducted for the employees in that unit on Decem-
ber 10, 1999 (a date which turned out to be 9 days after the date 
of the last bargaining session be
tween the parties). The election 
was conducted as scheduled, bu
t the ballots were impounded 
because unfair labor practice charges had been filed. On March 
30, 2000, the ballots were counted, and the Union was certified 
for a second time on August 2 (the 
recertification or the second 
certification). 
2. Allegations of the complaint 
The complaint alleges that on April 26, 2000, the Union re-
quested that the Respondent resu
me bargaining and that, since 
May 15, in violation of Sectio
n 8(a)(5), the Respondent has 
refused to meet and bargain with the Union. The Respondent contends that any refusal on its
 part was excused by certain 
conduct of the Union and because, 
since it is currently testing 
the recertification in a court of appeals, it cannot now be law-
fully compelled to bargain with the Union pursuant to the first 
certification. 
The unit employees engaged in a strike from July 8 until Au-
gust 15 (the July 8 strike). The complaint alleges that, before 
the July 8 strike began, in viol
ation of Section 8(a)(1), supervi-
sors of the Respondent threatened
 several employees that they 
would be discharged if they enga
ged in such a strike. Pursuant 
to the Union™s August 15 offer to return to work, the Respon-
dent began reinstating some of th
e former strikers (the strikers) 
on August 20. The Respondent, how
ever, discharged four of 
the strikers upon receiving the o
ffer to return to work; those discharged employees were A
ngie Gayheart, Melissa Turner, 
Eileen Jewell, and Lois Noble. The Respondent contends that it discharged Gayheart for strike activities that are not protected 

by the Act (violence toward nonstriking employees); it con-
tends that it discharged Turner for conduct that occurred during 
the strike, albeit not strike activity as such (being disruptive 
while escorting a relative to the emergency room on a certain 
night during the strike); it contends
 that it discharged Jewell for 
conduct which preceded the strike but which was not discov-
ered by the Respondent until a date during the strike (failure to 
properly clean operating room in
struments); and it contends that it discharged Noble because she had been an unsatisfactory 

probationary employee at the beginning of the strike. The Re-
spondent discharged nine other 
strikers after they had been 
reinstated; the Respondent contends that it did so solely be-
cause of their poststrike misconduct or unsatisfactory work 
performance. The Genera
l Counsel denies that any of these 13 
alleged discriminatees engaged in misconduct or unsatisfactory 
work performance; the General Counsel contends that employ-
ees were discharged because of their protected concerted activi-
ties, or union activities, including
 (in the case of Gayheart) their 
protected strike activities.
4 Other 8(a)(3) allegations are that, 
after the strike, the Respondent denied light duty to a 14th 
                                                          
 4 The complaint alleges that the July 8 strike was caused by the Re-
spondent™s unfair labor practices. The evidence showed, however, that 
the Respondent did not refuse reinstatement to any striker on the 
ground that he or she had been pe
rmanently replaced. The unfair labor 
practice strike allegation was ther
efore rendered moot. (The General 
Counsel does not mention the allegation on brief.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 540 striker and that it unlawfully issu
ed  warnings to 2 of the strik-
ers whom it discharged. 
On November 16, 2000, in Case 9ŒCAŒ37909, the General 
Counsel issued an 8(a)(5) complaint alleging that the Union had, since August 31, 2000 (or about 2 weeks after the Union™s August 15, 2000 offer to return to work from the July 8 strike), 
requested bargaining pursuant to the recertification and that, 
since August 31, the Respondent was refusing to recognize and 
bargain with the Union. On January 31, 2001 (i.e., during the 
course of the trial before me), in 
Kentucky River Medical Cen-
ter, 333 NLRB No. 29 (2001) (not reported in Board volumes), 
the Board addressed the November 16 complaint and held that 

the Respondent had been refusing 
to bargain with the Union in 
violation of Section 8(a)(5) sinc
e August 31, 2000.  Again, the 
complaint in this case alleges th
at the Respondent™s refusal to meet and bargain began earlier,
 on May 15, 2000. In addition, 
the complaint alleges that, in further violation of Section 
8(a)(5), following the Union™s August 15 offer to return to 
work from the July 8 strike, the Respondent engaged in certain 
unilateral actions; to wit: changes in employees™ shift schedules 
and breaktimes. As noted, the Respondent contends that it did not have a duty to bargain with the Union at the time of the 
alleged unilateral actions; a
dditionally, the Respondent con-
tends that some of its actions were not significant enough to 
require bargaining, even if it di
d have a duty to bargain at the 
time. 
B. The Alleged 8(a)(5) Violations 
1. The alleged refusal to m
eet for purposes of bargaining 
Facts 
Randall Pidcock is a district 
organizing coordinator for the 
Union, and he was the only witness called by the General 
Counsel in support of the prestr
ike 8(a)(5) allegations. Attorney 
Don T. Carmody represented the Respondent during the bar-
gaining that was conducted (and Carmody represented the Re-
spondent at the trial before me). 
It is undisputed that, at the e
nd of the final, December 1, bar-
gaining session, Pidcock told Ca
rmody that he would submit 
something, in writing, to the Respondent by the end of the next 
day. Whether that something is properly categorized as ﬁinfor-
mationﬂ or ﬁa proposalﬂ is a question of terminology, the par-
ties employing either term as it suits them. I find that what was 
requested would properly be c
onsidered a proposal, but the 
distinction is essentially meaningless. At any rate, it is further 

undisputed that Pidcock failed to furnish Carmody with any-
thing as a putative fulfillment of his December 1 promise until 
August 11 (or for over a month after the July 8 strike began). 
On April 26, the Union requested the Respondent to resume 
bargaining, and on May 15 the Respondent refused that request. 
The General Counsel contends th
at the Respondent™s refusal, 
which has continued, violated Section 8(a)(5). The Respondent 
defends its refusal by arguing th
at: (1) because of Pidcock™s failure to fulfill his December 1 promise, it was legally excused 

from complying with the Union™s requests to bargain, at least 
for the period from April 26 through August 11 and (2) the 
Board™s August 2 recertification of the Union pursuant to the 
results of the decertification election: (a) extinguished the 1998 
certification of the Union and (b) is being tested before the 
Sixth Circuit, thus excusing th
e Respondent from meeting with 
the Union for purposes of collec
tive bargaining, at least until 
that test is complete. 
The December 1, 1999 bargaining session. Pidcock testified that he became the chief negotiator for the Union in May 1999, 
or about a year after the Union™s bargaining with the Respon-
dent had begun. Pidcock identified the contract proposal that 
other union representatives had 
presented to the Respondent at 
the start of negotiations in the fall of 1998. The Union™s pro-

posal included: ﬁA wage increase of 6% annually across the 
board with the following inequities.ﬂ The remainder of the page 
is blank; that is, no ﬁinequitiesﬂ were listed. 
Carmody did not testify, and, 
except for a short redirect ex-
amination, the General Counsel 
did not examine Pidcock about 
the content of the December 1 meeting. The record of what 

happened at that meeting therefor
e consists of the Respondent™s cross-examination of Pidcock, the Respondent™s cross-exami-
nation of alleged discriminatee 
Gayheart who was a member of 
the Union™s bargaining committee, the Respondent™s direct 
examination of Obenchain, who was a member of the Respon-
dent™s bargaining committee, and the cross-examination of 
Obenchain. On brief, however, the parties rely only on the tes-
timony of Pidcock; therefore, I shall not detail the related testi-
monies of Obenchain and Gayheart. 
Pidcock testified that at the conclusion of the December 1 
bargaining session: 
 the only thing that was left, as I recall, was whether or not we 
were going to amend our proposal.  That was specifically re-
lated to the information about the six percent pay increase, 
and whether or not the increases that had already been given 
by Kentucky River Medical Center was going to be credited 
as part of that six percent, or 
was it going to be six percent in 
addition to.  And the other items that we had talked about at 

that time had been addressed on that day.  Earlier in the day 
there was questions and we said, ﬁOkay, we will get that in-
formation to you.ﬂ  However, 
later in that same session we 
addressed those things and withdrew certain proposals.  
Which automatically addressed and took care of those con-
cerns that you [Carmody, as the Respondent™s chief negotia-
tor] had. 
 Pidcock was then aske
d and he testified: 
 Q. So, is it your testimony that when the session con-
cluded on December 1 of 1999, 
you owed Kentucky River 
Medical Center no information? 
A. No.  We owed them the decision on whether or not 
we were going to modify our proposal on wages. 
Q. And that™s the only information? 
A. The only information that was left outstanding, as I 
recall. 
 Pidcock freely admitted, however, that he did not get this in-
formation, or proposal, to the Respondent until he sent a letter 
to Carmody on August 11, as discussed infra. 
Pidcock testified that he was not
 a participant in the drafting 
of the Union™s original proposal, and he did not know of any 
wage ﬁinequitiesﬂ to which it refe
rred, but he added that at the 
December 1 bargaining session: ﬁIf I™m not mistaken, we 
 KENTUCKY RIVER MEDICAL CENTER 541agreed to just withdraw that and just to delete that portion of 
the proposal.ﬂ  Events after the December 1 meeting.
  As noted above, the 
ballots of the December 10, 1999
, decertification election were 
not counted until March 30, 2000. 
 On direct examination (i.e., 

before Pidcock gave the above testimony on cross-examina-
tion), Pidcock identified various pieces of correspondence be-
tween himself and Carmody. Th
e correspondence started with a 
letter from Pidcock dated April 26 which asks Carmody ﬁto 
submit dates you are available fo
r contract negotiations up to 
and including the time we can successfully reach an agree-
ment.ﬂ Carmody replied by letter dated May 15 stating:  
 I request that you explain to me, on behalf of Kentucky 
River, how you expect me to provide you with proposed 
negotiation dates, ﬁ. . . up to and including the time we can 
successfully reach an agreement,ﬂ when you have contin-
ued to fail, amongst other thin
gs, to submit to us a com-
plete economic proposal since last fall.  As you know, 

when we last met this past December 1st, you promised to 
fax a variety of information to my office by the close of 
the next business day, including your complete economic 
package. Instead, you thereafter abandoned negotiations, 
and the first we have heard fro
m you, nearly five months 
later, is this self-serving, surrealistic letter of April 26th. 
I insist that you inform me, in writing, about what your 
intentions are in the circumstances, relative to the resump-
tion of bargaining.  Then, I 
would be informed enough to 
respond otherwise to your correspondence. 
 Although Carmody here (and in later correspondence) referred 
to the Union™s promise to se
nd its ﬁcomplete economic pack-age,ﬂ on brief, page 14, the 
Respondent argues only that: ﬁAt 
this [the December 1] meeting, with an apparent appreciation 
for the Hospital™s predicament in not being able to meaning-
fully address economic i
ssues without a current 
wage proposal, the Union agreed to fax 
a specific wage proposal to the Hospi-
tal the next day.ﬂ Also on brief,
 page 20, the Respondent states: 
ﬁThe Union™s breach of its agreement to provide 
a current wage proposal was a delay tactic on 
a fundamental economic item that rendered meaningful bargaining progress futile.ﬂ (Em-

phasis in both quotations is added.) Moreover, the credible 
testimony is that, by the end of the December 1 meeting, Pid-
cock promised only to send the Union™s answer of whether it 
would give the Respondent credit for past wage increases in computing the 6-percent wage increase that its original pro-

posal requested, not a ﬁc
omplete economic package.ﬂ 
By letter dated May 17, Pidcock replied to Carmody™s May 
15 letter by stating: 
 Please be advised that your obligation to bargaining is 
not contingent upon any inform
ation requested in your let-
ter of May 15, 2000. 
Therefore, if we do not receive dates that you will be 
available to bargain within one week (7 days) from the re-
ceipt of this letter, I will proc
eed to file charges with the 
NLRB for refusal to bargain. 
 By letter dated May 24, Carmody (whose law office is in 
Woodstock, New York) replied:  Your letter is misguided in instructing me about an ob-ligation to bargain.  As if you didn™t already know, the in-
formation I sought in my May 15th correspondence con-
cerns, more directly, Kentuc
ky River Medical Center™s 
ability to bargain, irrespective 
of any obligation.  I am not 
going to waste time taking you, once again, through the 

sordid history behind your promises to submit a complete 
economic package, and how your failure to do so had hin-
dered meaningful bargaining.  Moreover, I am not going to 
travel to Jackson, Kentucky, again, simply to be told, 
again, that you will be submitting your full economic 
package to me via facsimile transmission by the close of 
business the following day.  We™ve been down that road 
far too often, from our Septem
ber 16th session, to our Oc-tober 13th session, through our November 1st meeting, into our December 1st session, and beyond. 
As for your threat of filing yet another unfair labor 
practice charge, as long as I 
simply promise you that I™ll 
be faxing you proposed bargaining dates by the close of 

business tomorrow, I can rest assured that I will not be 
found guilty of refusing to bargain for at least one hundred 
and forty-seven days (that being the hiatus from December 
1, 1999, when you abandoned bargaining, to April 26, 
2000, when you resurfaced), in light of the National Labor 
Relations Board™s dismissal 
of Kentucky River™s compa-
rable charge against you for refusing to bargain. There-
fore, if what™s good for the goose is good for the gander, 
you will hear from me again 
next fall, on October 18th.  
In meantime, please either submit your complete eco-
nomic proposals, or explain why you remain so fearful of 
doing so.  (Carmody™s reference to ﬁcompara
ble chargesﬂ is apparently a 
reference to dismissed Section 
8(b)(3), bad-faith bargaining, 
charges that the Respondent had filed against the Union; see the 
discussion in Kentucky River 
Medical Center, slip op. at 1 fn. 1. 
On June 7, at a local hotel™
s meeting room, Pidcock read 
Carmody™s May 24 letter at a se
ries of meetings of the unit 
employees (who worked various sh
ifts). Pidcock testified that, 
at the conclusion of the meetings, the employees voted to au-
thorize the Union to call an unfair labor practice strike. As 
noted above, the strike began on July 8 and ended with the 
Union™s August 15 unconditional offer to return to work. (As 
also noted above, because the Respondent did not deny rein-
statement to any striker on the ground that he or she had been 
permanently replaced, it is unnecessary to decide herein if any 
unfair labor practices caused or prolonged the July 8 strike.) 
By letter dated July 15 (or 1 week after the strike had 
started), Carmody wrote Pidcock: 
 I understand that you or other Steelworker representa-
tives have been showing a copy of my letter of May 24th 
around, misrepresenting to Kentucky River employees that 
what it means is that I am refusing to meet and bargain 
with you until next October.  Although my letter clearly 
speak[s] for itself, I thought I might prove useful to re-
direct your attention to the main focus of my letter, which 
you™ve chosen to overlook. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 542 As far as my reference to October was concerned, per-
haps now you can appreciate how Kentucky River felt 
when you disappeared for nearly five months.  What my 
letter plainly communicated to you was, if Kentucky River 
were to treat you the same, it would be October before 
you™d hear from us again.  However, my letter also closed 
with the request that you either submit your complete eco-
nomic proposals, or explain why you remain so fearful of 
doing so.  I™m sure you would honestly admit that you 

know that this was the true thrust of my letter: obtaining 
either your full economic de
mands, or an explanation of 
why you still insist on withholding them.  However, it also 
appears that you™ve chosen to ignore this renewed request, 
since I haven™t received your complete economic package, 
let alone any explanation or anything else. . . . 
Kindly respond to my letter of May 24th, so that Ken-
tucky River will have some idea of what could be ex-
pected during further bargaining, such that any future ses-
sion could be more productive than you had rendered our 
meetings since last fall, when
 you first began to duck your 
obligation to precisely defi
ne your money demands. 
 (The May 31 Board proceeding 
to which Carmody referred 
involved allegations of unilatera
l actions that are not involved 
herein; according to the testimony of Pidcock, that matter was 

the subject of a non-Board 
settlement agreement.) As previously mentioned, on August 2, the Board certified 
that the Union had won the decertification election and was 
(still) the collective-bargaining representative of the union em-
ployees. 
By letter dated August 11 (when the strike had continued for 
over a month), Pidcock wrote Carmody: 
 In reviewing my notes from 
our last bargaining session 
in December 1999, I realize that you had asked whether 
the Union intended to modify its proposal in light of the 
wage increase granted during 
1999.  I had hoped to discuss 
this matter directly across the table with you and the 
members of your committee, but, unfortunately, you have 
rebuffed my numerous reque
sts for a meeting date. 
In response to your inquiry on this subject, the Union 
is unwilling to modify its wage proposal at this timeŠthe 
proposal stands as originally submitted. The members of 
the committee and I await yo
ur response and counter-
proposal on this and the many other proposals you have 
not yet responded to. 
I also request, once again, that you suggest dates on 
which we might meet in order to discuss the employee™s 
idea [i.e., the employees™ id
eas] for improving the work-
place. 
 As noted above, the Union made its unconditional offer to re-
turn to work on behalf of the strikers on August 15. 
By letter dated August 29, Carmody wrote Pidcock: 
 I am in receipt of your letter of August 11, 2000. Ken-
tucky River Medical Center does not intend to dignify 
your letter with any response other than to inform you that 
it is our position that your correspondence has been ne-
gated by the Decision and Certification of Representative 
issued by the National Labor Relations Board on August 

2nd.  In this connection, Kentucky River does not consider 
your correspondence, asking for the opportunity to ﬁdis-

cuss the employee™s (sic) id
ea for improving the work-
place,ﬂ but perhaps even intending to perpetuate collective 

bargaining negotiations arising out of your organization™s 
certification from June of 1998, as a request to meet and 
negotiate a collective bargai
ning agreement deriving from 
the Board™s August 2nd certification.  
 By letter to Carmody dated August 31, Pidcock referred to 
the August 2 recertification and again requested: ﬁPlease sug-
gest dates which you will be available to meet.ﬂ By letter dated 
September 14, Carmody replied 
that, although he understood 
that the Union was then requesting to bargain based on the 
August 2 recertification, he nevertheless was refusing to bar-
gain with the Union in order to test that certification in the 
courts because:  Kentucky River maintains that the election conducted on De-

cember 10th, underlying the Board™s August 2nd certification, 
should have been set aside on account of your organization™s 
objectionable and unlawful refusal 
to bargain, related to our 
last negotiation session on 
December 1, 1999. Thus, you 
failed both before and after th
e bargaining session of last De-
cember 1st to follow through on your promises to negotiate 
economics and to provide relevant information germane and 
conducive to such bargaining; instead, you simply disap-
peared for nearly five months, only to resurface precisely 
where we had left off, while still refusing to provide the prom-
ised information. 
 (These last statements by Carm
ody foreshadow its defense, as 
discussed, infra.) 
While Pidcock was on cross-ex
amination, the Respondent 
referred him to his April 26 requ
est to resume bargaining and 
asked:  Q. Why did you wait so long [to request bargaining] 
following the [decertification] election? 
A. Well, we had made it known all throughout negotia-
tions that we were willing to bargain, and that we wanted 
to bargain.  We had made num
erous requests prior to that.  
During the period of timeŠI mean, it was obvious to me 
at our December the 1st session thatŠI mean, both of us 
knew that we had decert [i.e. the decertification election] 

coming up on December the 10th.  The ballots were im-
pounded and neither of us knew what the outcome of that was going to be.  And although there was a continuous ob-

ligation on your part to continue
 to bargain with us we just 
chose not to pursue that obligation until such time as we 
knew the outcome of the election. 
Q. So, is the short answer to what you just testified to 
that you were awaiting the outcome of the election before 
attempting to contact Kentucky River Medical Center? 
A. Before we attempted to pursue that, or force it, if 
you will, whatever, yes, that™s the case. 
 Pidcock was further asked on cr
oss-examination and he testi-
fied:   KENTUCKY RIVER MEDICAL CENTER 543Q. Is it fair to say that following the session of De-
cember 1 of 1999 that [there had been] some information 
of an economic nature that 
you had promised to forward 
on to the Kentucky River Medical Center, and that as time 
went on you™d forgotten about that.  Along comes about 
August of 2000 and you in a meeting with Mr. Stuligross 
[the Union™s attorney] to discuss the future of this case, as 
you put it, you review your bargaining notes and you dis-
cover you had left something unattended as concerns pro-
viding economic information to the Kentucky River Medi-
cal Center.  Is that fair to say? 
A. I think it is, yes. 
Q. Why hadn™t you checked your bargaining notes 
sooner than August 11 of
 2000? 
A. Well, I don™t have an answer for that.  We periodi-
cally discuss things relative
 to charges and look through 
my notes, and all I can say is that we realized on thatŠat 

thatŠat or about that time [August 11] that that had not 
been done.  And decided that
 should be done immediately. 
 In other words, Pidcock had si
mply forgotten 
about his Decem-
ber 1 promise, and he did not atte
mpt to refresh his recollection, 
even after Carmody™s May 24, June 15, and July 15 letters re-
fusing to meet with the Union until that promise was fulfilled.  
Conclusions on the Refusal to Meet Allegations 
The issues are: (1) whether the Respondent was excused 
from responding to the Union™s April 26 request to bargain 
because the Union had not requested bargaining between De-
cember 1 and April 26; (2) whether the Respondent was ex-
cused from bargaining from April 26 until August 11 because 
of the Union™s admitted failure to provide the Respondent with 
a complete wage proposal during that period; and (3) whether 
the Respondent is excused from bargaining with the Union for 
any period after August 2 because: (a) the August 2 recertifica-
tion extinguished the Union™s 1998 
certification, or (b) because 
the Respondent has been testing the Union™s August 2 re-certification before a circuit court. 
The Board has held that an employer is not excused from 
meeting and bargaining with a ce
rtified union solely because a 
decertification petition had been filed. 
Dresser Industries,
 264 NLRB 1088 (1982). The Respondent, in fact, did continue to 
bargain with the Union after the filing of the decertification 
petition and through December 1. Obviously, the Union could 
have requested bargaining to c
ontinue immediately after the 
December 1 meeting. Moreover, the ballots of the December 10 

decertification election were counted on March 30, and the 
Union was then announced as the winner of that election, but 
the Union still did not request bargaining sessions until April 
26, or about a month later. I 
find unappealing Pidcock™s testi-
mony that he did not request bargaining between December 1 
and the ballot count because he wanted to see what the election 
results were; certainly, an em
ployer who refused to bargain 
until ballots were counted would run afoul of the principles of 

Dresser
. Moreover, Pidcock (and the General Counsel) offered 
no reason for Pidcock™s not requesting bargaining for a month 
after the election results were 
announced. Nevertheless, delays 
in requesting bargaining such as the Union™s 4-month delay 
here have never been held, alone
, to constitute abandonment of 
a union™s bargaining rights so that an employer is privileged to 
refuse to bargain when such a requ
est is finally made. In fact, in 
Spillman Co., 311 NLRB 95 (1993), enfd. 41 F.3d 1507 (6th 
Cir. 1994), where the employer argued that a union™s 6-month 
failure to request bargaining constituted an objective considera-
tion that justified its refusal to meet with the union when the 
request was finally made, the Board stated: 
 We have found union inactivi
ty for much longer peri-
ods than the 6 months at issu
e here to be insufficient to 
support an employer™s
 good-faith doubt. See Flex Plastics,
 262 NLRB 651, 657 (1982), enfd. 726 F.2d 272 (6th Cir. 
1984), and cases cited. Moreove
r, the Union™s reassertion 
of its bargaining rights in January 1992[] negated any in-
ference to be drawn from the preceding period of inactiv-
ity. See 
Pioneer Inn & Pioneer Inn Casino,
 228 NLRB 
1263, 1264 (1977), enfd. 578 F.2d 835 (9th Cir. 1978). 
 That is, in Spillman
 the Board and the Sixth Circuit rejected the 
defense of unpardonable inactivity by the union, and I do the 
same here. 
I do, however, accept the defense that the Respondent was 
excused from meeting with the Union until the Union fulfilled 
its December 1 promise. 
The General Counsel cites 
Circuit-Wise, Inc.,
 309 NLRB 
905 (1992), for the unqualified proposition that an employer 

ﬁcannot condition resumption of face-to-face meetings on [a] 
union™s submission in writing of any changes in its bargaining 
positions.ﬂ In that case, however
, the union had not previously 
promised to make another proposal before meeting again. In 

this case, the Union did. The Ge
neral Counsel states on brief, 
page 5: ﬁThe Union admittedly fa
iled to convey its response to 
this request until August 2000.  (GC Exh. 8.)  However, a re-quest that the Union modify its 
wage proposal is clearly distin-
guishable from a request for information.ﬂ The General Coun-
sel does not state what that dist
inction is, and she does not at-
tempt to excuse Pidcock™s failure on any account. But whether 
the Respondent™s request to Pidc
ock is properly characterized as a request for information, or as a request for a proposal, it 

nevertheless was a request that Pidcock fulfill his December 1 
promise to submit a new, or at least clarified, proposal before 
further negotiation sessions.
5  Further on brief, the General Counsel makes much of the 
rhetoric of Carmody™s letters 
to Pidcock, especially the 
goose/gander analogy in Carmody™s 
May 24 letter. It is clear, 
however, that an analogy was all that Carmody was making. 
Carmody did refer to October 18, but he was not refusing to 
meet with the Union until that date; he was no more than stat-
ing that he felt that, if he did so, the Region would not issue a 
complaint against the Respondent because the Region had re-
fused to issue a complaint against the Union even though the 
Union had failed to request bargaining for a comparative pe-
riod. The analogy is, of course, false because a refusal to meet 
                                                          
 5 At another point the General Counsel cites 
Capitol Steel & Iron 
Co., 89 F.3d 692 (10th Cir. 1996), fo
r the proposition that a ﬁunion™s 
slow response to an information reque
st does not excuse an employer™s 
subsequent delay in providing request
ed information.ﬂ Here, however, 
the Respondent is not charged with a delay in furnishing information; 
the Respondent is charged with a re
fusal to meet with the Union. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 544 when requested is not comparable to a failure to make such a 
request.6 Nevertheless, the analogy was employed only for the 
purpose of securing the fulfillment by the Union of its Decem-
ber 1 promise, as the very next 
sentence of the May 24 letter 
plainly states. It is true that 
that next sentence demanded the 
Union™s ﬁcomplete economic proposalsﬂ even though Pidcock 
had promised only a wage propo
sal; until August 11, however, 
Pidcock did not test Carmody™s 
broader demand by submitting, 
at least, the Union™s promised 
wage proposal. The same may be 
said of Pidcock™s ignoring Carmody™s extensive letter of July 
15 which again asked for fulfi
llment of Pidcock™s December 1 
promise to provide (at least) an answer of whether the Union™s 6-percent-wage-increase proposal included the last increases 
that the Respondent had given 
before the December 1 bargain-
ing sessions. Pidcock admitted that, at the close of the December 1 bar-
gaining session, the Union ﬁowed them the decision on whether 
or not we were going to modify our proposal on wages.ﬂ Pid-
cock also acknowledged that he forgot about that obligation 
until August 11 when he and his attorney were going over their 
notes. At that point, Pidcock sent Carmody a letter stating that 
the Union™s wage proposal ﬁsta
nds as originally submitted.ﬂ 
The Respondent accepted Pidcock™
s August 11 letter as fulfill-
ment of Pidcock™s December 1 promise, but it continued to fail 
to meet with the Union. The refusal to meet with the Union 
after August 11 will be discussed below. But at this point, it is 
appropriate to hold, as I do, 
that, because the Union did not 
fulfill its December 1 promise to submit a wage proposal until 
August 11, the Respondent did not violate Section 8(a)(5) by 
refusing to meet with the Union between the April 26 request to 
bargain and August 11. 
The Respondent seeks to excuse its failure to meet and bar-
gain with the Union after August 11 on the ground that it is 
testing the August 2 recertification at the circuit court level. 
The Respondent cites 
Peabody Coal v. NLRB,
 725 F.2d 357 
(6th Cir. 1984), for the proposition that ﬁthe Board cannot rely 
on a technical 8(a)(5) violation to support other unfair labor 
practice charges.ﬂ 
Peabody
 holds no such thing. In 
Peabody, the court held, as many courts ha
ve held, that, because a refusal 
to bargain is the only way that an employer can test a certifica-
tion of a union, a test of certif
ication cannot be used as evi-
dence of animus that would support an 8(a)(3) violation. As 
well, the court in 
Peabody refused to enforce an 8(a)(5) order 
that the Board had issued for an 
alleged unilateral action, but it 
did not refuse enforcement because the respondent was testing 
certification; the court refused to enforce the Board™s order 
because it found that no unilateral action had occurred.
7 The court in 
Peabody
 certainly did not hold that the Board cannot 
find 8(a)(5) violations if an em
ployer is otherwise testing a 
Board certification of a representative. And the law is just the 

opposite; as succinctly stated by the General Counsel on brief: 
                                                           
 6 See Spillman Co., supra, and cases cited therein. 
7 The alleged unilateral action in 
Peabody
 was a withholding of a 
wage increase; the court denied enfo
rcement because it found that the 
withholding, in absence of a past practice that would call for a grant, 
was a maintenance of the status quo, not a unilateral action. 
Indeed, it is well established th
at an employer™s duty to 
bargain ﬁrelates backﬂ to the date of the election if its ob-
jections to the election are rejected by the Board and, ulti-
mately, the courts.  For this reason, an employer is consid-
ered to act ﬁat its perilﬂ if it makes any unilateral changes 
in terms and conditions of employment following a union 
election victory.  See 
Dow Chemical Co. v. NLRB,
 660 F.2d 637, 654 (5th Cir. 1981)[,] 
and cases cited therein; 
Sundstrand Heat Transfer [, Inc.] v. NLRB,
 538 F.2d 1257, 1259 (7th Cir. 1976); 
Mike O™Connor Chevrolet-
Buick-GMC Co., 209 NLRB 701, 703 (1974), enforcement 
denied on other grounds, 512 F.2d 684 (8th Cir. 1975).  

Moreover, if the union is an incumbent union, the em-
ployer is prohibited from making any unilateral changes 
until such time as the union is declared the loser of the 
election.  
W.A. Krueger Co.,
 299 NLRB 914 (1990); 
G.H. 
Bass Caribbean, Inc., 306 NLRB 823 (1992).  Thus, even 
if the ballot count in a decertification election discloses a 
majority of votes against the 
union, the employer™s duty to 
bargain with the union before making any changes in em-
ployees™ terms and conditions 
of employment continues 
while the Board considers any objections to the election 

filed by the union, even if those objections are ultimately 
overruled. 
 That is, the Respondent may 
be found to violate Section 
8(a)(5), even if it is also testing a certification. 
The Respondent on brief, pages 22Œ23, also states that:  
 As stated above, there are 
actually two certifications 
relevant to Kentucky River™s 
alleged refusal to bargain.  
The first involved Kentucky River™s conduct prior to Au-
gust 2, 2000, when Kentucky River was obligated to nego-
tiate with the Union pursuant to the Union™s original 1998 
certification, and the second 
involves Kentucky River™s 
obligation under the second certification of the Union after 

the results of the decertification election were certified.  
As of August 2d, the original
 certification no longer ex-
isted because it was superseded by the second certifica-

tion, which remains in effect until set aside. 
 Certainly, the second certificatio
n does not state that it super-cedes the 1998 certification. And the Respondent cites no au-
thority for the proposition that a certification that issues pursu-
ant to a union victory in a decert
ification election supercedes a 
certification that was outstanding at the time the decertification 
election was held. Moreover, 
the Respondent™s position essen-
tially is that, because the employees selected the Union as their 

collective-bargaining representative in the December 10, 2000 decertification election, they lose their rights to union represen-
tation that they earned pursuant to their choice in the 1998 elec-
tion, at least until the second certification is tested at the circuit 
court level. This is a cynical interpretation of the statutory pro-
visions that are designed to insure, not defeat, the effectiveness 
of the employees™ choice of a collective-bargaining representa-
tive. I reject that interpretation 
of the Act. I find and conclude 
that, during the test of the Un
ion™s August 2, 2000 recertifica-
tion, the Union™s 1998 certificati
on has continued in effect. And 
I therefore find and conclude th
at the Respondent™s failure to 
meet and bargain with the Union as the statutory representative 
 KENTUCKY RIVER MEDICAL CENTER 545of the unit employees after A
ugust 11, 2000, violated Section 
8(a)(5) of the Act. 
2. The alleged unilateral actions 
The complaint alleges that in 
August, without prior notice to 
or consultation with the Unio
n, the Respondent changed the 
break and lunch schedules of the housekeeping and mainte-
nance employees and that it cha
nged the shift schedules of the 
nursing employees, both in violation of Section 8(a)(5). The 
Respondent does not deny making changes to the housekeeping 
and maintenance employees™ break and lunch schedules. The 
Respondent argues, however, that the changes in the lunch and 
break periods are de minimis and do not warrant the finding of 
a violation of Section 8(a)(5).
 The Respondent makes no such 
argument regarding its changes in the nurses™ shift schedules. 
(In fact, the Respondent does not
 mention the changed shift 
schedules on brief.) 
Donald and Geneva Jones, husband and wife, are, respec-
tively, employees of the Res
pondent™s maintenance and house-
keeping departments. Before the 
July 8 strike, employees in the 
maintenance and housekeeping departments enjoyed the benefit 
of being allowed to schedule their half-hour lunches and 15-
minute breaks when convenient. Taking advantage of this bene-
fit, the Joneses were often able 
to take their breaks and lunches together. When they returned from the July 8 strike, however, 
their respective supervisors gave
 them written schedules of 
definite periods for lunches a
nd breaks. The newly established 
schedules thereafter made it impo
ssible for the Joneses to take 
lunches or breaks together.
8 As well as the Joneses, all other 
employees of the maintenanc
e and housekeeping departments 
had their lunch and break schedules changed from flexible to 
definite times of the day. (The
 lengths of the break and lunch 
periods were not changed.) 
Polly Neace and Stella Strong are medical-surgery unit 
nurses who live near each other. 
Strong and Neace testified that 
before the strike they worked alternate weekends, and they 

alternated working Tuesdays through Thursdays during some 

weeks and Mondays through Fridays during the following 
weeks. The identical schedules allowed Neace and Strong to 
carpool together. After they returned from the July 8 strike, 
they were given schedules that varied throughout the week and 
on weekends, thus eliminating 
their chances to carpool. Emer-
gency room registered nurse, Jani
e Jenkins, testified that, be-
fore the July 8 strike, she was always scheduled to work from 
Tuesdays through Fridays, with Saturdays through Mondays 
off. Since she returned from the strike, she has regularly been 
scheduled to work Mondays. Shirley White, an intensive care 
unit nurse, testified that before the strike she worked 8-hour 
shifts Wednesdays through Fridays, and 12-hour shifts on alter-
nate weekends; after she return
ed from strike, her scheduled 
workdays varied throughout e
ach week. Emergency room 
nurse, Kim Watkins, testified to similar changes in her shift 
schedules after she returned from strike. All of this testimony 
                                                          
                                                           
8 Donald Jones testified that when 
his supervisor, Mike Thorpe, gave 
him his poststrike lunch and break sc
hedules, he ﬁlooked at it, and I 
said, ‚Can I eat dinner with my wife
, her lunch schedule?™  He said, 
no.ﬂ 
about changed schedules was su
pported by documentation, and 
it was credible. 
Strong and Neace jointly sent a 
letter to McGlothen, medi-
cal-surgery unit coordinator, aski
ng that their hours be returned 
to prestrike schedules. 
McGlothen replied:  
 We are in receipt of your August 29th request concern-
ing days off. The Unites Steelworkers of America, AFLŒ
CIO, CLC, has filed unfair labor practice charges with the 
National Labor Relations Board 
which apparently relate to 
your request. We must refer you to the Union. 
 Additionally, Watkins complained about the schedule changes 

in a letter to Hoover, who wa
s then the emergency room and 
intensive care unit coordinator. 
Hoover replied to Watkins with 
language that was identical to that of McGlothen™s letters to 
Strong and Neace. 
The Respondent does not dispute that, after the Union™s Au-
gust 15 offer to return to work, without prior notice to or con-
sultation with the Union, it changed the housekeeping and 
maintenance employees™ lunch a
nd break periods from flexible 
times to fixed periods. Nor does 
the Respondent dispute that it changed the nurses™ shift schedules without bargaining with the 
Union. In defense, the Respondent cites 
Xidex Corp. v. NLRB,
 924 F.2d 245, 253 (D.C. Cir. 1991), for the proposition that 
ﬁnot every minor unilateral change in working conditions con-
stitutes an unfair labor practice. To violate Section 8(a)(5), the 
change must be ‚material, 
substantial and significant.™ﬂ
9 The Respondent also cites Litton Systems,
 300 NLRB 324 (1990), 
enfd. 949 F.2d 249 (8th Cir. 1991), cert. denied 503 U.S. 985 
(1992), which held that eliminati
ng a grace period at the end of 
employees™ breaks by installing a buzzer system was not a mat-
ter of sufficient materiality to 
warrant a bargaining order. From 
these two cases, the Respondent (at Br. 27) advances the factual 

conclusion and argument: ﬁThe s
light alteration in break and 
lunch schedules, without changing their duration, cannot be 
considered the type of ‚materia
l, substantial and significant™ 
change in working conditions needed to establish a violation of 
Section 8(a)(5).  Accordingly, it cannot be said that  Kentucky 
River committed an unfair labor practice by scheduling em-
ployee breaks an
d meal periods.ﬂ The first thing to notice about the Respondent™s proffered 
factual conclusion is that it is
 totally without support; the Re-
spondent offers no reason why th
e changes would have had no 
significant impact on the employees. (Certainly, the Respon-
dent does not attempt to answer the Joneses, Watkins, Neace, 

and Strong.) The first thing to notice about the argument is that, 
again, it makes no attempt to defend the unilateral changes of 
the nurses™ schedules. Moreover, in 
Litton Systems, the em-
ployees lost no more than moments for which they were being 
paid anyway. And in 
Xidex,
 the employer had changed lunch 
periods of employees for only 2 days, but the court still found a 
violation of Section 8(a)(5) under its ﬁmaterial, substantial and 
 9 The interior quote is from Board cases that 
Xidex
 cites. The Re-
spondent does not mention it on brief, of course, but in 
Xidex
 the court 
also enforced a Board finding of an
 8(a)(5) violation because of the 
employer™s refusal to bargain with its employees™ union during the 
pendency of a decertification petition.
 The case is therefore further authority for my conclusion in the previous section of this decision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 546 significantﬂ test. The court 
expressed reservation about 
whether, standing alone, the 2-da
y change was material, but it 
enforced the Board order because it agreed that the change was 
made as a part of a pattern 
of conduct that was designed to 
undermine the employees™ support for the Union. I would find 
the same in this case, even if the unilateral changes had not 
been as ﬁmaterial, substantial and significantﬂ as they clearly 
are. Rather than giving reasons for the schedule changes, 
McGlothen and Hoover responded 
to the written appeals of 
Strong, Neace, and Watkins with identical suggestions that they 
consult the Union. Obviously, the only purpose of those callous 
responses was to emphasize the inability of the Union to help 
the employees out of their i
mmediate predicaments and to 
thereby undermine the Union™s support among the employees. 
This conclusion is fortified by my findings, infra, that the Re-
spondent repeatedly threatened th
e employees with discharge or 
other discrimination because of thei
r strike activities, and that it 
engaged in other unfair labor practices, in order to discourage 
and undermine the Union™s support among the employees.  
Therefore, even under 
Xidex,
 the Respondent must be held to 
have violated Section 8(a)(5) by changing the employees™ shift 

schedules and lunch and break periods. 
Even without evidence of intent to undermine the Union, however, the Respondent™s action 
had a substantial impact on the unit employees, as demonstrated by the testimonies of the 

Joneses, Strong, Neace, and Watkins. Therefore, the changes 
were mandatory subjects of bargaining.
10 Finally, the Respon-
dent contends that no violation can be found because the Union did not request bargaining after it learned of the Respondent™s 
break and shift schedule changes. This is another cynical argu-
ment; the Respondent was not even agreeing to meet with the 
Union when the employees return
ed from strike, and a request to bargain about the accomplished facts of the changes assur-
edly would have been futile. Moreover, a failure to request 
bargaining has been held to be a defense to a unilateral action 
allegation, but only where the 
union involved was given notice 
prior to the action complained of.
11Accordingly, I find and conclude that the Respondent vio-
lated Section 8(a)(5) by changing the lunch and break sched-
ules, and the shift schedules, of the unit employees without 
prior notice to or consultation with the Union. 
C. The Alleged 8(a)(1) Violations  
1. Threat by Hicks 
Paragraph 8(a) of the complaint
12 alleges that: ﬁAbout April 2000, Respondent, by Ken Hicks . 
. . threatened 
an employee 
that employees who went on st
rike would be discharged.ﬂ 
Hicks is the supervisor of the X-ray department. Alleged dis-

criminatee Melissa Turner testified that in April, shortly after 
the ballots of the de
certification election 
were counted and it 
appeared that the Union had won that election, she and Hicks 
                                                          
                                                           
10 See Larsen Supply Co.
, 251 NLRB 1642 (1980) (unilaterally 
changing break and lunch periods from flexible to fixed times held 
violative); and 
Carbonex Coal Co.
, 262 NLRB 1306, 1313 (1982) 
(unilaterally changing shift 
schedules held violative). 
11 Cf. 
Citizens National Bank of Willmar,
 245 NLRB 389 (1979). 
12 Sec. 8(a)(1) complaint paragraph numbers are those of the com-
plaint that the General Counsel issued on December 21, 2000. 
had a discussion that began with
 reference to a warning notice 
that Turner had received.
13 According to Turner: 
 He said that if we went on strike and it was ruled an 
economic strike that we would 
be replaced and if when the 
strike was overŠthey had a position open for us, we 
would have a job; if there was no position for us, we 
would not have a job. 
 The Respondent called Hicks who 
testified that several em-
ployees came to him and asked him what might happen if a 
strike occurred. Hicks did not recall if Turner was one such 
employee, but he testified: 
 The only response that I ever gave toward that was 
this; [if] it had been ruled an economic strike, that the 
Hospital could replace their pos
itions, permanently replace 
them, and that, if that were to happen, they could return to 
their job if that replacement were to leave that position. 
That would be the only way they would be able to come 
back to that job. That™s the only thing that I ever said when 
asked that question. 
 Under Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414 
F.2d 99 (7th Cir. 1969), cert. denied 397 U.S. 920 (1969), em-

ployees who make an unconditional offer to return to work 
from an economic strike may be denied reinstatement if their 
employer has permanently repl
aced them, but those economic 
strikers also have a right to be
 reinstated if and when the per-
manent replacements are terminated. Hicks™ testimony pre-
cisely fit the rule of 
Laidlaw, but that testimony sounded too 
scripted to believe. On the other hand, Turner™s testimony ap-
peared to be a reflective, and an accurate, representation of 
what Hicks had told her. I credit that testimony. I therefore find 
that Hicks told Turner that if a future strike was ruled eco-
nomic, the strikers would be 
replaced (without specifying 
whether replacements would be 
permanent or temporary) and 
that the strikers would be rein
stated only if the Respondent had 
openings at the time that an offer to return to work was made, 
but if the Respondent did not then have such openings the em-
ployees would lose their jobs. 
The Respondent first contends that no violation can be 
found, even if Hicks did make the 
statements that Turner attrib-
uted to him, because Turner did not testify that she felt coerced 

or intimidated by Hicks™ statements. As the Board plainly 
stated in 
Haines Hosiery,
 219 NLRB 338 (1975): 
 We long have recognized that 
the test of interference, restraint, and coercion under Section 8(a)(1) of the Act 
does not turn on Respondent™s motive, courtesy, or gentle-
ness, or on whether the coercion succeeded or failed. The 
test is whether Respondent ha
s engaged in conduct which 
reasonably tends to interfere with the free exercise of em-

ployee rights under the Act. [Footnote citing: 
N.L.R.B. v. 
Illinois Tool Works,
 153 F.2d 811 (C.A. 7, 1946), enfg. 61 
NLRB 1129 (1945).] 
  13 The complaint does not allege that the issuance of the warning no-
tice violated the Act. 
 KENTUCKY RIVER MEDICAL CENTER 547That is, to prove an 8(a)(1) vi
olation the General Counsel need 
not show that an unlawfully threatened employee subjectively 
felt coerced by the employer™s conduct. The issue is whether a 
reasonable employee would have felt threatened by the em-
ployer™s conduct. Contrary to the position of the Respondent on 
brief, Kolkka Tables & Finnish-American Saunas,
 335 NLRB 
844 (2001), does not announce a new test that requires evidence 
of a threat™s subjective impact on employees who hear it. The 
issue in 
Kolkka Tables
 was not whether a threat in violation of 
Section 8(a)(1) had occurred. The issue in 
Kolkka Tables
 was 
whether an employer™s ﬁadmittedly unlawful threatﬂ to a strik-
ing employee that he was discharg
ed was, itself, a discharge of 
that employee within Section 8(a)(3). Overruling prior cases 
that had held that such a statement was only a tactical maneuver 
to get a striking employee to return to work, the Board held that 
such a statement was a discharge when a ﬁreasonable employee 
would reasonably believeﬂ that he
 was being discharged. That 
is, the legality of the ﬁadmittedly unlawful threatﬂ under Sec-
tion 8(a)(1) was not in issue in 
Kolkka Tables,
 but, if anything, 
Kolkka Tables
 reaffirmed primacy of the reasonable-employee 
standard. In Hicks Ponder Co., 186 NLRB 712, 726 (1970), enfd. 458 
F.2d 19 (5th Cir. 1972), the empl
oyer sent to its employees 
letters stating that it had the right to fill the jobs of the strikers 

and that when the strike was 
over those employees whose jobs 
had been filled while they were
 striking would lose their jobs. 
The Board found that the statement misrepresented the employ-
ees™ 
Laidlaw rights and was a threat in violation of Section 
8(a)(1). In George Webel Feed Mills & Pike Transit Co.,
 217 
NLRB 815, 818 (1975), the Board found the same violation 
where the employer told its employees in a meeting: 
 If the employees go on strike, and we hope this never 
happens, they cannot get unemployment compensation. 
The employees who do not want to strike will be able to 
continue to work, and the law will protect them. Employ-
ees who go on strike can be replaced with other employ-
ees, and when they are replaced they have no job.
14 Conversely, in 
Eagle Comtronics, Inc., 263 NLRB 515, 516 
(1982), which is cited by the Respondent on brief, the employer 

informed employees only that, if they went on strike, they 
could be replaced by applicants who had applications on file. 
The employer did not, however, indi
cate that, as a result, strik-
ing employees would lose their jobs. The Board found no viola-

tion because the statement did not contravene 
Laidlaw
 and was only a simple description of the employer™s legal prerogative. 

The Board stated: 
 Unless the statement may be fairly understood as a 
threat of reprisal against em
ployees or is explicitly cou-
pled with such threats, it is protected by Section 8(c) of the 
Act. Therefore, we conclude that an employer may address 
the subject of striker replacement without fully detailing 
the protections enumerated in 
Laidlaw, so long as it does 
not threaten that, as a result of a strike, employees will be 

deprived of their rights in a manner inconsistent with those 
detailed in 
Laidlaw.                                                           
                                                           
14 Punctuation corrected.  In so reasoning, the Board, at its
 footnote 8, specifically distin-
guished the case before it from 
Hicks-Ponder and Webel Feed 
Mills. Unlike the employer in 
Eagle Comtronics, Hicks did not simply state that economic strike
rs would be replaced in the event of an economic strike. Hicks told Turner that the strikers 
would be replaced and he added that the strikers would thereby 
lose their jobs. This was not ju
st an abbreviated statement of 
the Respondent™s right to replac
e economic strikers; it was a 
misrepresentation of the employee
s™ rights to strike without 
fear of losing their rights of reinstatement to their jobs, either 
immediately or ultimately after the departure of permanent 

replacements. As such, Hicks™ statement to Turner would have 
left with any reasonable employee the impression that his or her 
job would be forever lost if he or she went on strike.  
The Respondent cites 
Hankins Lumber Co., 316 NLRB 837 
(1995), as a case in which the Board held that no violation oc-
curred where an employee testified that his supervisor told him 
that he would ﬁhate to loseﬂ th
e employee but would put some-
one in his place if the employee went on strike. Such a holding 
would have been consistent with Eagle Comtronics,
 because 
the employer did not threaten 
that the employees would lose 
their jobs when they were replaced. Indeed, the administrative 
law judge in 
Hankins Lumber stated that he viewed the alleged 
supervisory statements
 as nonviolative because they were as 
consistent with lawful replacem
ent as with unlawful discharge 
for striking. The Board, however, did not dismiss the allegation 
for that reason. The Board dis
missed the allegation because the 
judge had discredited the employ
ee™s testimony that the super-
visor had made the statements in the first place. Therefore, the 
expressed view of the judge was pure dictum that the Board 
would have had no reason to review. 
Hankins Lumber, there-fore, is no authority on this point. 
Hick™s statement to Turner that the strikers would not have a 
job after an economic strike, ther
efore, was a threat in violation 
of Section 8(a)(1), as I find and conclude.
152. Threat by Gibbs 
Paragraph 8(b) of the complaint alleges that: ﬁAbout June 
25, 2000, Respondent, by Phyllis Gibbs . . . threatened employ-

ees that they would be discharged
 if they went out on strike and 
that someone was going to get hu
rt.ﬂ Gibbs is a ﬁHouse Super-
visor,ﬂ or the supervisor in charge of the nursing staff during 
certain shifts when Obenchain, the chief of nursing operations, 
is not present. 
Current employee Polly Neace
16 testified that in early July, 
in the medical-surgery unit, she was present when Gibbs was 
engaged in a conversation with several employees about the 
impending July 8 strike. 
According to Neace: 
 What I remember is Tony Smith started asking . . . 
ﬁWhat would happen to our jobs if we went on strike?ﬂ 
 15 Santa Rosa Blueprint Service, 
288 NLRB 762 (1988), cited by the 
Respondent, also found a violation of 
Sec. 8(a)(1) where the employer 
told the employees that by striking, ﬁyou risk loss of your jobs.ﬂ 
16 By use of the term ﬁcurrent employeeﬂ I indicate that the em-
ployee was employed by the Respondent at the time of his or her testi-
mony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 548 And Phyllis said, ﬁThink about it. You don™t have a 
contract. Think about it.ﬂ Then at that time I got up and 
started to leave. 
 Neace further testified that, as she was leaving, employee Cla-
rence Combs approached Gibbs 
and the other employees who 
were standing around. Neace testified that, as she did so, ﬁI 

heard Clarence say, ‚How do you get a contract, Phyllis?™ And I 
walked on down the hall and I 
didn™t hear anything else.ﬂ 
Combs, a currently employed X-ray technician, testified that, 
as he approached the same gathering: 
 As I walked up to the desk, I heard Phyllis tell the 
other nurses that: ﬁIf you all go on strike, you know you™ll 
be fired.ﬂ . . . 
And I asked her, ﬁWell, Phy
llis, how are you supposed 
to get a contract then?ﬂ 
She said, ﬁI don™t know. I don™t know those things.ﬂ 
She said, after that, ﬁI™m afraid that if you go on strike it™s 
going to get real ugly and some
body is going to get hurt.ﬂ 
 Strong, also a current employee, testified: 
 [E]veryone was not there during the whole time. Once the 
conversation kind of got started, a few of us sort of left at dif-
ferent times. I didn™t hear everything that was said between all 
the people, but . . . I do know for sure that I did hear Phyllis 
Gibbs saying that if we went on strike that we would be fired. 
And I do know that I heard Clarence Combs tell 
Phyllis that, no, that was not true. 
And she did say that if we did not have a contract that 
we could be fired. 
And I did hear Clarence say, ﬁHow do you get a con-
tract?ﬂ 
Then I left. I went down the hallway. That™s all that I 
heard.  Gibbs denied making any such statement (or statements). 
She did testify on di
rect examination: 
 There was one night when they were sitting there and I 
could have made the statement that there was no contract, 
but in reference to [saying th
at] they would be dismissed 
or people would get hurt, it was just not there. 
 On cross-examination Gibbs was asked if she remembered any 
conversations with the employees
 about their not having a con-tract. Gibbs testified: 
 [T]here could have been that on
e night when they were all sit-
ting there, and I was, I don™t know what I was doing. I don™t 
remember the whole conversation, but I do remember think-
ing years ago when I was affiliated with a union and a union 
member, you know, we had the contract and that™s, we went 
on strike sometimes to settle the contract. And I knew that 
they didn™t have a contract at Kentucky River Medical Center 
yet, so the significance [of] that was, I didn™t know anything 
about it. 
 Gibbs therefore did not deny that she was a party to the conver-
sation, and on direct examination she essentially admitted that 
she was the first participant to bring up the nonexistence of a 
contract. (Certainly, Gibbs did 
not testify that anyone else 
brought up the topic.) The obvious question arises: Why would 
Gibbs have brought up the subject 
of contract-existence in the 
first place? On cross-examination Gibbs tried to convey the 

impression that she innocently thought that employees must 
have a collective-bargaining agreement before they went on 

strike. I do not believe that testimony. Nor do I believe Gibbs™ 
testimony that ﬁthe 
significance of that was, I didn™t know any-
thing about it.ﬂ During the conv
ersation in question, Gibbs did 
not bring up to the topic just to display her ignorance. Also, she 
did not ask the question in order to find out if the employees 
had a contract; she already knew that they did not have a con-
tract. She brought up the fact of their lack of a contract, I find, 
to premise a threat. 
The testimonies of the employees are not in perfect symme-
try, but this is to be expected in accounts of any multipartici-
pant conversation, especially on
e in which the participants are 
coming and going.17 Also, Strong, Neace and Combs are not 
alleged discriminatees who have an interest in the outcome of this case. Rather, they are current employees who, as the Board 
has recognized, are subject to recriminations, especially if they 
give false testimony. As stated in 
Federal Stainless Sink Divi-
sion of Unarco Industries, Inc.,
 197 NLRB 489, 491 (1972): 
 The average employee [who is providing information 
in a proceeding to which his employer is a party] is keenly 
aware of his dependence upon his employer™s good will, 
not only to hold his job but also for the necessary job ref-
erences essential to employment elsewhere.
12 Bearing this 
truism in mind, it is plain to see that the employee wit-
nesses who testified against respondent, especially Carol 
Maxwell and Winkler, did so knowing that they were in 
considerable peril of economic
 reprisal. Having thus much 
to lose, their testimony, adverse to respondent, was in a 

sense contrary to their own in
terests and for this reason not likely to be false.
13____________________ 
12 Wirtz v. B.A.C. Steel Products, Inc., et al.,
 312 F.2d 14, 16 
(C.A. 4). 
13 See, in this connection, Georgia Rug Mill,
 131 NLRB 
1304, 1305, modified on other grounds 308 F.2d 89 (C.A. 5). 
 Also, in 
Flexsteel Industries, 316 NLRB 745 (1995), the Board 
stated that, although there is no pr
esumption of credibility to be 
afforded to their testimony, ﬁthe testimony of current employ-

ees which contradicts statements of their supervisors is likely to 
be particularly reliable because these witnesses are testifying 
adversely to their pecuniary interests.ﬂ  
Strong, Neace, and Combs were credible in their testimonies 
that Gibbs told them that, because they then had no contract, if 
they engaged in the then-forthcoming July 8 strike things would 
get ﬁreal uglyﬂ and that they would be discharged or they would 
otherwise be ﬁhurt.ﬂ I therefore find and conclude that the Re-
spondent, by Gibbs, in violation of
 Section 8(a)(1), threatened 
                                                          
 17 As is demonstrated by Neace™
s above-quoted testimony about 
leaving the conversation when Combs was arriving, the Respondent™s 
statement on brief that Neace was pr
esent for the entire conversation is 
false. 
 KENTUCKY RIVER MEDICAL CENTER 549employees with discharge or othe
r recriminations if they en-
gaged in a strike.
183. Threat by Blankenship 
Paragraph 8(c) of the complaint alleges that: ﬁAbout June 30, 
2000, Respondent, by Diane Blanke
nship . . . threatened em-ployees that if the [July 8] stri
ke was not ruled to be an unfair 
labor practice strike, there woul
d be people who would not be returning to work.ﬂ Blankenship 
is the supervisor of the Re-spondent™s laboratory. 
Sally Dunn, a current laboratory employee
19 who worked under Blankenship, testified that 
during ﬁthe last of Juneﬂ she 
was present in the laboratory with fellow employees Elaine 
Halsey, Sharon Sparks, Kevin Hamlin, and Cheri Napier
20 when Blankenship entered. According to Dunn: 
 Elaine Halsey, a co-worker, asked her what would 
happen if we went on strike. 
[Blankenship] said ﬁIf you strike, you strike.ﬂ 
. . .  
And . . . we had talked about what their attorneys had 
done. Diane [said] that she had saw a letter. 
And I said ﬁDiane, I don™t know what letter you saw, 
but I saw one when we took our vote to go out on strike 
that stated that they would not come back to the bargain-
ing table, meaning the Hospital, would not come back to 
negotiate for 147 days.ﬂ 
. . . And then I made the remark to Diane: ﬁI don™t under-
stand why they cannot get together, the Hospital and the 
Union, and sit down and get this ironed out. We™ve been 
two years. We voted this in twice. I don™t understand.ﬂ 
She went on to say, ﬁIf this is not ruled an unfair labor 
practice strike, some of you-all will not be coming back.ﬂ 
 Dunn testified that, among the em
ployees present, she was the 
only one wearing a union butt
on and that Blankenship was 
looking directly at her when 
she made the last comment.
21                                                          
                                                                                             
18 See Wilkie Metal Products
, 333 NLRB 603 (2001) (statement that 
ﬁthings could get uglyﬂ if the empl
oyees engaged in protected activities 
was a threat). 
19 Dunn was, at the time that she ga
ve this testimony, an alleged dis-
criminatee, but only to the extent of having received an allegedly 
unlawful oral warning. I do not, howev
er, believe that the prospect of 
success in proving the unlawfulness of the warning was enough to 
tempt Dunn to lie. As discussed infra, Dunn was subsequently in viola-
tion of Sec. 8(a)(3). 
20 At various points, the transcript 
refers to a ﬁSharonﬂ or ﬁSherryﬂ 
Napier. According to the Responde
nt™s records and Blankenship™s 
testimony (Tr. 2835), however, the 
Respondent employees no ﬁSharon 
Napierﬂ in the laboratory. It does employ a ﬁCheriﬂ Napier, and that is 
the person whom Dunn apparently intended to refer. 
21 This testimony was given on the fi
fth day of trial. Dunn testified 
consistently on the third day of trial,
 but the reporter 
lost the recording of part of the day. The reporter created vol. 4A of the transcript to 
combine all testimony of all witne
sses who were recalled, on various 
days, to repeat the lost portions of
 their testimonies. (The Respondent™s 
statement on brief that Dunn was not 
asked about this exchange with 
Blankenship during her original dire
ct examination on day 3 of trial is 
incorrect. According to my notes, during her day-3 direct examination, 
Dunn testified about this exchange 
just after her testimony about the 
Alleged discriminatee Debbie Miller testified that, ﬁthree 
weeks before we actually went 
on strike,ﬂ she was in the labo-ratory when Elaine Halsey and 
Sharon Noble were also there. 
Miller testified: 
 Well, Elaine had made the comment that if we went on 
strike, you know, what was they going to do in the lab for 
workers? 
Diane had said that if we 
went on strike, if we didn™t win the unfair labor practice, that some of us wouldn™t be 
coming back to work. 
 The General Counsel did not sp
ecifically ask Dunn if Miller 
was present during the occasion about which she testified, and 

the General Counsel did not ask the corresponding question of 
Miller. 
Blankenship denied making the comment (or comments) that 
Dunn and Miller attributed to 
her.  Blankenship testified: 
 I believe the occasion that you™re referring to, I came 
into the laboratory one morning and our laboratory secre-
tary Elaine Halsey seemed to be upset. . . . She wanted to 
know what would happen to the people who went on 
strike. . . . And she wanted to know if they would lose 
their jobs. 
And I said, you know, there was a possibility under my 
understanding that they could 
be replaced if it was not ruled an unfair labor practice. But I had no knowledge of 
that. And I encouraged her to call the NLRB for informa-
tion as to what their stand on this issue was. 
 Blankenship testified that Dunn,
 Sharon Sparks, Kevin Hamlin, 
and Cheri Napier were present at this exchange. Blankenship 
testified that Miller was not present on ﬁthe occasion.ﬂ Neither 
party called Halsey, Sparks, Ha
mlin, Napier, or Noble as a 
witness. The first question is whether 
the General Counsel has shown 
that one event or two occurred. Counsel for the General Coun-
sel, of course, knew that sh
e was calling both Dunn and Miller 
to testify to the allegation, but she did not ask Dunn if Miller 
was present, and she did not ask Miller if Dunn was present. 
Without such specific questions, I can only find that there was 
only one event, and that finding accords with Blankenship™s 
testimony about ﬁthe occasion.ﬂ But I do not believe 
Blankenship™s testimony that on that occasion she only stated to 
the employees that she believed th
at economic strikers could be 
replaced. Miller and Dunn, howev
er, were credible in their 
testimonies that they were present when Blankenship told a 
group of laboratory employees that, if the coming July 8 strike 

was not found to be an unfair labor practice strike, some of the 
strikers would not be coming back, with no reference to the 
Respondent™s rights to replac
e economic strikers. Blanken-ship™s unqualified statement was th
erefore a threat that the Re-
spondent would deny reinstatemen
t rights to economic strikers. 
As such, it violated Section 8(a)(1), as I find and conclude. 
 Union™s delivery of a strike notice to the Respondent and just before 
her testimony about seeing certain signs that were posted in the labora-
tory windows, as discussed infra.) 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 550 4. Threat by Burnette 
Paragraph 8(d) of the complaint alleges that: ﬁAbout June 
2000, Respondent, by Edward Burnette, threatened employees 
that if they went out on strike they would lose their jobs.ﬂ Bur-
nette, a physician, is the dire
ctor of the Respondent™s emer-gency room.
22 Emergency room registered nurse Geneva Hut-
chinson testified that, during 1999, Chief Nursing Officer 
Obenchain called her to Obenchain™s office and issued to Hut-
chinson an oral warning based on reports to Obenchain by Bur-
nette. This testimony was not
 disputed by the Respondent. 
Moreover, the Respondent stipulat
ed that ﬁthe Hospital warns 
employees based on complaints a
bout them from Dr. Burnette.ﬂ 
Therefore, although the Respondent
™s answer formally denies 
that Burnette is its agent, I find that, as alleged by the com-
plaint, Burnette is an agent of
 the Respondent within Section 
2(13) of the Act. 
Hutchinson, a current employee, 
testified that shortly before 
the July 8 strike began, at a moment when there were no pa-
tients in the emergency room, she and employees Anita Turner 
(who is a charging party in this matter) and Brenda Brewer 
engaged in a discussion with Burnette. According to Hutchin-
son:  Dr. Burnette said, ﬁYou know, you-all need to just talk 
to me about this union business. What exactly are you all 
hoping to accomplish? . . . We need to see what the prob-
lem is, see what we can do about it.ﬂ 
So everybody gave their opinion. I was telling him, 
you know, how unfair it is here. Favoritism. ﬁIt™s just not 
done right.ﬂ 
And he . . . listened to Anita and the others, and then 
he kind of got mad and he said, ﬁThe only thing I can™t see 
out of this is how you-all could even consider going on a 
picket line with illiterate people and kitchen help. You™re 
professional people. . . . The only thing [that] they™re do-
ing is hurting this Hospital and setting yourself up to be 
fired. . . . . I said, ﬁDr. Burnette, you got your right to your opin-
ion, but, you know, we feel this way. We need help.ﬂ . . . 
Then he said to me, ﬁWell, you deserve to be fired.ﬂ 
 Turner testified consistently wi
th Hutchinson. Brewer, an al-
leged discriminate
e, testified, but she was not asked about this 
alleged conduct of Burnette. 
The Respondent did not call Burnette to testify. I found Hut-
chinson and Turner believable, 
and I do credit their testimonies. 
Of course, Burnette™s statement to the emergency room group 
that they were setting themselves up to be fired by going on 
strike with other employees (inc
luding the illiterate ones) was a 
blatant threat to discharge empl
oyees for their protected union 

activities. Accordingly, I find that
, in June, in violation of Sec-tion 8(a)(1), the Respondent, by 
Burnette, threatened employ-
ees that they would be discharged
 if they engaged in a strike. 
                                                          
 22 See R. Exh. 17 which lists Burnette as ﬁER Director.ﬂ 
5. Threat by Hale 
Paragraph 8(e) of the complaint alleges that: ﬁAbout June 
2000, Respondent, by Allena Hale
 . . . threatened employees 
that if they went out on strike 
they would be discharged.ﬂ Hale 
is a ﬁhouse supervisorﬂ; as such, she is in charge of the nursing staff during certain shifts when Obenchain, chief of nursing 
operations, is not present. 
Janie Jenkins has been employed as a registered nurse in the 
Respondent™s emergency room fo
r about 12 years. The emer-
gency room is adjacent to the 
Respondent™s intensive care unit. 
Jenkins testified that on June 18, a day that the Union held a 
prestrike rally near the premises
, she walked into the intensive 
care unit where she saw Hale talking to employees Louise 

Gross and Shirley White. According to Jenkins: 
 I said, ﬁWhat are you-all talking about?ﬂ 
Allena said, ﬁWe™re talking about the strike.ﬂ 
I said, ﬁWhat about it?ﬂ 
She said, ﬁWell, you know if you-all go on strike 
without a contract you™ll be fired.ﬂ 
I said, ﬁWho told you that?ﬂ 
She said, ﬁWell, that™s just what I™ve been told.ﬂ 
. . . . I told her that I had called the Labor Board and they 
had sent me a pamphlet and I was trying to study that for 
myself because I didn™t want to take the Union™s word or 

the Hospital™s word; I wanted it straight from the Labor 
Board. The lady that sent the book to me highlighted about 
unfair labor [practices]. And I 
[said to Hale that I] thought 
it was unfair labor because they wouldn™t go back to the 
table and talk. 
. . . . Well, she said that we were
 good friends and she hated 
to see her friends fired. 
 Jenkins then left the area. White
 testified consistently with 
Jenkins. In addition, White testified that, after Jenkins left the 
intensive care unit, she conti
nued the conversation about a pos-
sible strike with Hale. According to White: 
 I said, ﬁDid they tell you that in the management meet-
ing?ﬂ 
And she stated that, ﬁNo, they don™t tell me that stuff.ﬂ 
Again she said, ﬁI have been told that you will lose your 

job, and I don™t want to see anyone lose their job because 
you do not have a contract.ﬂ 
 Hale denied threatening any employee with discharge for 
striking. She testified that on one occasion she came upon some 
employees, including Shirley Wh
ite and Louise Gross, who 
were discussing the possibility 
of a strike. Hale testified: 
 And I said, ﬁGirls, youŠyou™re striking, do you have a 
contract?ﬂ 
And they said, ﬁThat™s why we™re going on a strike is 
to get a contract.ﬂ 
And then they proceeded to tell me that if they went on 
strike, that the Union was going to pay all their bills in-
cluding their house bills and buy their food and what have 
you.  
 KENTUCKY RIVER MEDICAL CENTER 551I said, ﬁWell, I™ve never heard of that.ﬂ 
 (Hale testified that, if she had had any information that employ-
ees would be discharged for striking, she would have told her sister-in-law, alle
ged discriminatee Beverly Clemons, which 
she did not do.) 
On cross-examination, Hale evaded questions of why she 
asked the employees if they already had a contract until: 
 Q. Well, my question is about when you asked them, 
ﬁDo you have a contract?ﬂ wh
en they were talking about 
striking, why did you ask them that? 
A. Well, they said they were going on a strike. IŠI 
didn™t know how they could, you know, what they were 
striking for. 
 Hale obviously stopped herself from
 saying that she did not see 
ﬁhow they couldﬂ strike without a contract. It appears to me 

that Hale, like Gibbs, used professed ignorance of labor law to 
premise a threat to employees that
 they would be discharged if 
they went on a strike before th
ey had a contract. At any rate, I 
credit the employees™ testimony and find that Hale told the 
employees that they would be discharged for engaging in a 
strike. 
On brief, the Respondent notes that Jenkins and White ac-
knowledged that they were fri
ends of Hale, and it cites 
Alter-
man Transport Lines, 
308 NLRB 1282 (1992), for the proposi-
tion that, if a supervisor is a friend of a threatened employee, no 
violation may be found. The administrative law judge in 
Alter-man did note that the employee who had allegedly been threat-
ened testified that his convers
ation with the supervisor was 
friendly, but the judge did not 
dismiss the allegation on that account. The judge dismissed the allegation because he discred-
ited the employee™s testimony that the threat had even occurred. 
Because the critical testimony had been discredited, the Board 
had no need to review the judge™s dictum that he did not be-
lieve that he could find a violation on the basis of a conversa-

tion that the employee had characterized as friendly. Moreover, 
the Board in Haines Hosiery,
 supra, specifically rejected the 
administrative law judge™s dismissal of an 8(a)(1) allegation on 
the basis of ﬁthe longstanding a
nd friendly work relationshipﬂ 
between the supervisor and the employee.
23Accordingly, I find and conclude that the Respondent, by 
Hale, threatened its employees with discharge if they went on 

strike and thereby violated Section 8(a)(1). 
6. Cooper™s discriminatory posting rule 
Paragraph 8(f) of the complaint alleges that: ﬁAbout July 4, 
2000, Respondent, by Randy Cooper . . . informed employees 

that they could not post union li
terature without the permission 
of the human resource director 
and allowed anti-union literature 
to remain posted while union literature was removed.ﬂ Cooper 
is the Respondent™s chief financial officer. 
                                                          
 23 The Respondent further cites 
House of Raeford Farms, Inc.
, 308 
NLRB 568 (1992), enfd. 7 F.3d 223 (4th Cir. 1993), cert. denied 511 
U.S. 1030 (1994), for the proposition that 
if a supervisor is expressing a 
personal opinion, no violation may be found. In 
Raeford Farms
, how-
ever, the Board did, in fact, find that
 the supervisor™s ﬁout of a jobﬂ 
threat was a violation. 
The Respondent™s cafeteria and the surgery unit have doors 
that face each other in the main hall of the facility. The door to 
the cafeteria is usually open; the door to the surgery unit is 
usually shut. Rita Ne
ace, a housekeeping 
employee, testified 
that on July 4 she ate lunch in the cafeteria with housekeeping 
employee Geneva Jones. According to Neace, at the time that 
she and Jones were eating lunch, there was posted on the sur-
gery-unit door a letter-size union
 handbill. As Jones and Neace were seated in the cafeteria, Jones faced the cafeteria door 

through which she could see the surgery unit door. Neace faced 
Jones at the table, so her back was to the cafeteria doorway. 
Neace and Jones testified that Jones told Neace that she had just 
seen Gerri Hurst, an admitti
ng clerk, removing the union hand-
bill from the surgery unit door. Neace left the table and went to 
the hall where she met Hurst who was standing there with Coo-
per. Further according to Neace: 
 I asked Gerri, ﬁDid you take down the Union notice?ﬂ 
Her answer to me was, ﬁYes.ﬂ 
. . . . I said, ﬁWell, I™ll go back and get another notice and 
re-post it.ﬂ Mr. Cooper said, ﬁNo. Thos
e papers look ugly and un-
sightly and they [do] not need to be posted all over the 
Hospital. They need to be posted in a special place.ﬂ 
. . . . I asked him where that ﬁspe
cial placeﬂ was, and he 
didn™t give me a place, but he 
said I would have to wait 
until the next day and have the human resource director, 
Naomi Mitchell, approve the paper before it could be 
posted. . . . . I asked him did he think that the letter would be ap-
proved? And he said that he didn™t know; I™d just have to 
wait till the next day. 
. . . . I said, ﬁWell, that™s all right, there™s one posted at the 
time clock.ﬂ So, I just went ahead on and went back and 

finished my lunch. 
 Neace testified that there was, in fact, another copy of the union 
handbill posted at a nearby timeclock.  
When asked if other items had been posted on other doors in 
the hallway, Neace referred only to Christmas-time decorations. 
When asked if postings were made in other parts of the Hospi-
tal, Neace replied: ﬁYes, there are notices posted with direc-
tions to different departments 
on doors. On the windows at the 
nurses™ station there™s Polaroid
 pictures, there™s Christmas 
cards, photo Christmas cards that were posted this year, [and] 

menus to restaurants.ﬂ Neace denied that, before this incident, 
she had ever been told that she needed permission to post items 
in the Hospital. 
Hurst did not testify. Cooper testified that on July 4 he and 
Hurst were in the hall, exchanging greetings, when Hurst turned 
toward a union handbill that was on the surgery unit door. 
Hurst removed the handbill and, 
shortly after she did so, Neace 
came out of the dining room. Ne
ace asked Hurst why she had 
removed the handbill; Hurst replied that it looked ﬁtacky.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 552 Neace replied that she would get another and repost it. Cooper 
testified: 
 At that point, my comment to her was, ﬁYou can™t put 
it up in that area.ﬂ 
And she asked why not, and I told her that was a pa-
tient care area, that according to the solicitation and distri-
bution of literature policy in the Hospital handbook, that 
literature could not be posted in areas of patient care, ther-
apy rooms, corridors, or areas where patients or family 
members are counseled by physicians. 
. . . . Rita asked me how she went about posting some in-
formation, and I informed her that the policy is that you 

submit it to get administrative approval.  
And she asked me how she did that, and I told her she 
could submit it to Naomi Mitc
hell, who was the human re-
source director, and that she 
would submit it to administra-
tion for approval, and if it was approved, it would be placed in the employee bulle
tin board that is down [an-
other] corridor by the time clock. 
. . . . Rita said that that was okay, that she had another sign 
posted by the nurse™s station. 
 To the extent that the testimonies of Neace and Cooper differ, I 
credit Cooper. 
The personnel policy manual of 
Community Health Systems, 
the Respondent™s parent, has a 
no-distribution rule which spe-
cifically prohibits distribution of literature in immediate patient 

care areas ﬁsuch as corridors in the patient treatment areas.ﬂ 
The General Counsel does not chal
lenge the lawfulness of this 
rule, and the corridor in question led to the surgery unit and 

other patient care areas. 
The complaint alleges that 
Cooper™s action toward Neace 
violated Section 8(a)(1) becau
se the Respondent ﬁallowed anti-
union literature to remain postedﬂ at the same time. I find infra, 
that the Respondent allowed one piece of anti-union literature 
to be posted in the business office area for a few days during 
the July 8 strike, and there is
 undisputed employee testimony 
that the Respondent allowed pe
rsonal messages to be posted about the nurses™ stations. There 
is, however, no evidence that 
the Respondent allowed antiunion 
literature to be posted in 
patient care areas such as the door to the surgery unit.
24 The General Counsel makes no argume
nt on brief how this allega-
tion has been proved (by evidence of disparate enforcement or 
otherwise). I shall therefore recommend that this allegation of 
the complaint be dismissed. 
7. Threat by Obenchain 
Paragraph 8(g) of the complain
t alleges that: ﬁAbout July 7, 
2000, Respondent, by Michele Oben
chain, threatened to seek 
                                                          
                                                           
24 There is also evidence by the 
uncontradicted testimony of em-
ployee Shirley White that once, in early 2000, Obenchain tore a union 
leaflet from an employee bulletin boa
rd. At the time, the bulletin board 
also contained nonwork-related ma
terials such as babyshower an-nouncements, but Obenchain left those other items undisturbed. The 

employee bulletin board, however, was not in a patient care area. (The 
complaint does not allege that Oben
chain™s conduct violated the Act.) 
the revocation of an employee™s nursing license if she joined 
the [July 8] strike.ﬂ Obenchai
n is the Respondent™s chief nurs-
ing officer and, as such, she is subordinate only to Bevins, the 

chief executive officer. 
Anita Turner (a Charging Party in this matter) was an emer-
gency room registered nurse unt
il she voluntarily resigned after 
the July 8 strike was over. Turn
er was scheduled to work from 
9 a.m. until 9 p.m. on July 8; the announced starting hour of the 
strike on July 8 was 7 p.m. Turn
er testified that on July 7 she 
met Supervisors McGlothen, Hoover, and Obenchain in 
McGlothen™s office. At the time, according to Turner: 
 I said, ﬁI guess you all know I will be leaving the facil-
ity at 7:00 tomorrow night.ﬂ 
. . . . Ms. Obenchain . . . looked very angry. Her whole fa-
cial features changed. Her 
voice was loud. And she told 
me that if I left the facility she would . . . report it to the 
[Kentucky] Board of Nursing [and that] she had done it 
before and [that] people had 
lost [State nursing licenses 
for] up to two years. And she would see that I lost my li-

cense. 
I just told them, ﬁI™ve already talked to the Board of 
Nursing; I know my rights on this,ﬂ and I left. 
 Turner worked the next day until 8 p.m. (when the emergency 
room was cleared of critical patients), and then she joined the 
strike. 
Obenchain essentially admitted the remarks that Turner at-
tributed to her. Obenchain testified that, after Turner told her 
that she had already consulted the Kentucky nursing authority, 
she also called the authority an
d found that the State would not 
consider a nurse™s going on a stri
ke to be patient abandonment, 
in violation of the nurse™s license commitment, in cases where 
the nurse had given prior notice of intent to join a strike. 
A ground for immediate discharge that is listed in the per-
sonnel manual of Community Hea
lth Systems is ﬁFailure to 
maintain a required license, certification, registration or ac-

creditation.ﬂ Therefore, by Obenchain™s statement to Turner 
that she would cause Turner to lose her nursing license if 
Turner joined the July 8 strike at the hour that it started, the 
Respondent necessarily violated 
Section 8(a)(1), as I find and conclude.
258. Security guards™ videotaping of strike activities 
Paragraph 8(h) of the complain
t alleges that: ﬁAbout July 8, 
2000, and throughout the strike, Respondent, by its security 
service, videotaped or gave the impression of videotaping, 
without any justification, employees engaged in lawful strike 
activity.ﬂ The Respondent hired Storm Security Service during 
the July 8 strike. George Snodgrass, who testified for the Re-
spondent, is the director of Stor
m Security™s special operations 
unit. It is undisputed that, from 
at least the second week of the 
strike through the end of the strike on August 15, officers of Storm Security appeared in the areas around the Hospital where 
 25 The cases cited by the Respondent on brief are inapplicable; they 
involved threats of discharge for nonprotected activities, not threats for 
protected activities such as joining a strike. 
 KENTUCKY RIVER MEDICAL CENTER 553the strikers had gathered and picketed carrying videotaping 
cameras. 
Alleged discriminatee Melissa Turner testified that during 
the July 8 strike she joined the 
picketing about 4 days per week, 
for about 6 hours per day. Turner testified that on one occasion 

when she drove her automobile on the public road that borders 
the Hospital and parked at the side of the road opposite the 
Hospital, a security guard pointed a video camera at her, as if 
videotaping. Turner also testified that the strikers maintained an 
open tent just inside the Respon
dent™s property line. On several 
occasions, Turner testified, she saw guards pointing video cam-

eras directly at the tent. On those occasions the strikers were 
doing nothing more than talking or
 barbecuing. At other times, 
the guards pointed video cameras at the strikers when they were 

peacefully picketing or chanting 
slogans. Turner denied that, at 
any of the times that the appare
nt videotaping activity was be-
ing conducted, confrontations were in progress. 
Alleged discriminatee Leotta 
Sizemore also testified that 
Storm Security™s guards would re
gularly videotape, or appear 
to videotape, peaceful picketing activities and any activities that 

the strikers engaged in under their tent, such as preparing and 
consuming meals. Current employee Sally Dunn
26 testified that Storm™s guards 
ﬁwould video us when we walked up and down the roadwayﬂ 
with picket signs. Dunn furthe
r testified that Storm™s guards 
would videotape activities in th
e strikers™ tent, including a 
birthday party for one of the stri
kers. Dunn further testified that 
the strikers™ lasts paychecks 
were distributed from a podium that management placed at the front of the Hospital. The guards 
videotaped the strikers as they
 approached the podium to re-
ceive the checks. The checks of nonstriking employees were 

not distributed in this manner. 
Alleged discriminatee Lois Nobl
e testified: ﬁIf we [would] 
walk with our picket signs, they would come up to the road to 
follow us so they could get a good angle, I guess, with the cam-
era and they videotaped us. If we chanted, they™d videotape us. 

If the Hospital™s bus, the white bus [that shuttled strike re-
placements between a remote parking lot to the Hospital], 
would come, they™d always be videotaping us.ﬂ 
None of the guards who did, or
 appeared to do, the videotap-
ing testified. When Snodgrass was called as the Respondent™s 
witness, and he testified 
on direct examination: 
 Well, we only will actually turn the camcorder on and 
make a videotape when we have cause to believe, or actu-
ally see something, again, im
proper, illegal occurring. At 
that point, we™ll use the vide
o camera to document that ac-
tivity. 
 Snodgrass testified that instances
 of trespassing and blocking 
the public highway were ﬁpretty muchﬂ the only times that the 

security guards ﬁhad occasion to turn on the video cameras.ﬂ 
Snodgrass testified that the Re
spondent used a bus to carry 
nonstrikers from a remote parking lot to the Hospital, and, on a 
ﬁrandom basisﬂ and ﬁperhaps a half a dozen timesﬂ that he ob-
served during the strike, picket
ing employees would block the 
                                                          
 26 Again, Dunn had not been discha
rged by the Respondent at the 
time that she gave this testimony. 
bus in the public road that bor
dered the Respondent™s property. 
Snodgrass was asked and he testified: 
 Q. To your knowledge, did either you or any of your 
security guards that you™ve 
testified about aim video cam-
eras at the pickets without actually recording the activity? 
A. We always, whenever the bus was coming, or one 
of our vehicles was coming, we were radio-equipped, we 
were aware of the fact that they were coming. So we al-
ways had the video cameras up 
at that point and ready to 
record. We did not always actually hit the record button. It 
just depended on what the circumstance was. 
 Snodgrass testified that Storm Security™s guards began the 
practice of holding the cameras at the ready after the first time 

that pickets blocked the public road leading to the Hospital. 
On cross-examination, Snodgra
ss was also asked and he tes-tified:  
 Q. And is it also true that during times when the secu-
rity officer believed that there might be something unlaw-

ful that might occur, that those cameras were to be out and 
ready for use? 
A. Yes, sir.  
 At another point on cross-examination, Snodgrass was asked 

and he testified:  Q. Now, to your knowledge, did the Hospital ever de-
mand that the pickets remove theŠany of those tents from 
the Hospital™s property? 
. . . . A. [M]y understanding is th
e police came 
to measure it, and it was in agreement with the police to provide the 
people with some safe area off the edge of the highway 
[and] that the Hospital said, ﬁGo ahead, do it.ﬂ 
Q. So the Hospital basically said we don™t object to the 
tents being there? 
A. Well, I think they did objec
t, but I think they had to 
do it. Q. They were persuaded by the police not to . . . de-
mand that the tents be removed? 
A. Correct. I think that™s the best way to put it. 
 The Respondent did not offer any of the videotapes that it 

made; however, Snodgrass testified 
that he reviewed all of the 
videotapes and none showed stri
kers barbecuing ﬁor anything 

of that kind.ﬂ 
All of the above employee testimony was credible, and the 
Respondent does not deny that the guards appeared to record 
peaceful protected concerted 
activities including employees™ 
walking the picket line on the public road that led to the Hospi-
tal, chanting, and preparing food
 for strikers. Most importantly, 
the Respondent does not deny esta
blishing a podium in front of 
the Hospital from which it distributed paychecks to strikers and 
then videotaping the strikers as they approached. The Respon-
dent attempts to justify only the 
videotaping, or the appearance 
of videotaping, of activities that were conducted on the Re-
spondent™s property (i.e., the activ
ities in the open tent) by ar-
guing that the employees were trespassers. Individuals who 

have permission to be on the pr
operty can, in no sense of the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 554 word, be considered ﬁtrespassers.ﬂ As Snodgrass™ cross-
examination makes clear, the Re
spondent permitted the strikers 
tents to be placed on its property. (Again, the Respondent was 

not too happy about it, but the police prevailed upon it to agree 
to allow the strikers to be ther
e.) Therefore, this defense is un-
availing. 
The Board has long held that, absent proper justification, 
photographing of employees engaged in protected concerted 
activities violates the Act because it has a tendency to intimi-
date those employees. 
F. W. Woolworth,
 Co., 310 NLRB 1197 
(1993). Pretending to take photographs can be just as coercive 
as actually doing so. 
NLRB v. Rybold Heater Co.,
 408 F.2d 888, 
891 (6th Cir. 1969). Moreover, the Board has held that photo-
graphing in the mere belief that ﬁsomething ‚might™ happen 
does not justify [an employer™s] conduct when balanced against 

the tendency of that conduct to 
interfere with the employees™ 
right to engage in concerted activity.ﬂ 
Flambeau Plastics Corp.,
 167 NLRB 735, 743 (1967), enfd. 401 F.2d 128, 136 (7th Cir. 
1968), cert. denied 393 U.S. 1019 (1969). The same principles 
apply to photography by videot
aping. See, for example, Fron-tier Hotel & Casino,
 323 NLRB 815 (1997). 
In the most recent case of Saia Motor Freight Line,
 333 
NLRB 784 (2001), the Board found no violation in the em-
ployer™s photographing of striki
ng employees because the em-
ployer showed that: (1) those 
employees had ac
tually impeded 
traffic; (2) it did not begin 
photographing the employees until 
the impeding of traffic began; and (3) it engaged in the photog-
raphy only after failure of appeals to police to take action to 
minimize dangerous traffic congestion (including at least one 
near-miss of a rear-end collision). In this case, the only evi-
dence about traffic blocking of the public road was Snodgrass™ 
testimony that ﬁperhaps a half a dozen timesﬂ the pickets 
blocked the bus that carried replacements from a remote park-
ing lot to the Hospital. Assuming the truth of this testimony, it 
is to be noted that, if the blockages of the bus had been any 
more than momentary, Snodgra
ss assuredly would have so 
testified. If traffic other than the bus itself was blocked, or if 
any dangerous conditions had been
 caused by the picketers, 
Snodgrass would have so testified. Additionally, the Respon-
dent did the videotaping, and presumably it still had the video-
tapes at time of trial. If any 
of those videotapes had shown 
blockages of traffic, the Res
pondent assuredly would have pro-
duced them. I draw an adverse inference against the Respon-
dent for its failure to produce an
y such tapes, and I would dis-
credit Snodgrass™ testimony on 
that account, alone. As well, 
Snodgrass was particularly unc
onvincing in giving this unsup-
ported testimony, and I discredit it on that ground also. Other 
factors distinguishing this case from 
Saia Motor Freight are that the Respondent offered no evidence that the pickets on the 
public road presented any dange
r to anyone, and the Respon-
dent offered no evidence that it complained to the police, with-
out results, before it began making videotapes of employees 
who were picketing on the public road. 
The Respondent cites 
Roadway Express, Inc.,
 271 NLRB 
1238, 1240, 1244 (1984), for the proposition that: ﬁGathering 
evidence for use in legal proceedings also constitutes a suffi-
cient justification for videotap
ing protected activities.ﬂ In 
Roadway Express,
 the Board based its decision, in part, on the 
fact that the employer proved a colorable basis for seeking 

injunctive relief under 
Boys Markets, Inc. v. Retail Clerks Local 
770, 398 U.S. 235 (1970). The Respondent here, however, does 
not claim a colorable basis for any legal proceeding against the 
Union, or against any picketing 
employees, for which its video-
tapes could have been evidence. (Also in 
Roadway Express
 the 
employer demonstrated its intent to litigate by showing that it 
had cataloged and preserved its 
photographs; again, if the Re-
spondent had preserved its videotapes for evidentiary purposes, 

it would have presented them to me.)  
The Respondent further cites 
NLRB v. Colonial Haven Nurs-
ing Home, 542 F.2d 691, 701 (7th Cir. 1976), for the proposi-
tion that ﬁanticipatory photogra
phing . . . does not violate § 
8(a)(1) of the Act where the photographs are taken to establish, 
for purposes of an injunction suit, that pickets engaged in vio-
lence.ﬂ This quote from 
Colonial Haven
 is correct as far as it 
goes, but it is a purest dictum. The court enforced the Board™s 
order in 
Colonial Haven,
 and it did so upon the reasoning: 
 Still, there can be little question that, under certain cir-
cumstances, picket-line photography can have a tendency 
to interfere with, restrain, and coerce employees in their 
efforts to engage in concerted activities. Here, there is ab-
solutely no evidence that [Colonial Haven Nursing] Home 
even instituted proceedings seeking injunctive relief, much 
less relied upon the photographs as necessary or vital evi-
dence. Nor was there evidence that Home employees were 
engaged in violence, trespass 
or blocked ingress or egress 
to the home. The evidence as to the stopping of delivery 

vehicles on a few occasions never attempted to pinpoint an 
exact date for such occurrences, so that there is nothing in 
the record supporting an inference that such momentary 
stoppages occurred at a time co
ntemporaneous with the at-
tempted photo-taking by [the employer™s named agent]. 
 In this case, again, there is no credible evidence of misconduct 
by the picketing employ
ees as they picketed on the public road, 
and the Respondent did not institute any action against the Un-

ion, and the Respondent has made
 no attempt to show that its 
videotapes could have been evidence in any theoretical litiga-
tion. At minimum, therefore, the Respondent™s citation of Co-lonial Haven
 is unavailing. 
In summary, the Respondent has not presented any credible 
justification for its videotaping, or appearing to videotape, the 

peaceful picketing and other st
rike activities of the employ-
ees.
27 I therefore find and conclude that by videotaping striking 
employees, and by creating the 
impression of videotaping strik-
ing employees, all without lawful
 justification, the Respondent has violated Section 8(a)(1). 
9. Posting of antiunion signs 
Paragraph 8(i) of the complaint alleges that: ﬁAbout July 8, 
2000, and continuing throughout the [July 8] strike, Respon-

dent, by Diane Blankenship, threatened employees by allowing 
to be displayed in a laboratory window and other places in the 
Hospital signs stating, among other things, ‚GONE STEEL-
                                                          
 27 The General Counsel has not alle
ged a separate violation by the 
Respondent™s establishing an outdoor
 podium and requiring the strikers 
to appear before it to collect
 their post-July 8 paychecks. 
 KENTUCKY RIVER MEDICAL CENTER 555WORKERS™ and ‚EX-KRMC EMPLOYEES.™ﬂ Blankenship is 
the supervisor of the Respondent™s laboratory.  
Current employee Sally Dunn
28 identified photographs of 
two signs that, at some point during the July 8 strike, were 
taped in a laboratory window, facing outside. One of the signs 
stated ﬁGONE STEELWORKERSﬂ; that sign had been created 
by taking a sign that had originally said ﬁGO STEEL-
WORKERSﬂ and inserting ﬁNE,ﬂ in a similar font, after ﬁGO.ﬂ 
The other sign that Dunn identified was headed ﬁGO SCABSﬂ; 
following that heading was something of an acrostic: 
 S STUPID 
T THICK-HEADED 
R RUDE I IGNORANT K KOOKY E EX-KRMC EMPLOYEES 
R ROTTEN S SLOBS 
 At the bottom of the ﬁEX-KRMC EMPLOYEESﬂ sign, ﬁGO 
SCABSﬂ was again printed, but in much larger type. Dunn did 
not testify during what portion of the strike she saw either of 
the signs posted. (Capitalizations 
in this paragraph are original.) 
Blankenship testified that nonstriking employee Toby Ar-
nold called her at home one evening during the strike and: 
 [H]e said, ﬁI think I may be in
 trouble.ﬂ And I asked him what 
he™d done. And he said he took one of the ﬁGo Steelworkersﬂ 
signs. And he said, ﬁI added an ‚NE,™ and I put it in the win-
dow, then someone came down from the strike line and took a 
picture of it.ﬂ 
 Blankenship testified that she to
ld Arnold to take down the sign 
ﬁimmediately.ﬂ Blankenship further testified that she never saw 
the ﬁGone Steelworkersﬂ sign, or the ﬁEx-KRMC Employeesﬂ 
sign, posted in a laboratory window. 
On cross-examination, Blankenship admitted that, although 
she never saw the signs posted in a laboratory window, she did 
see the ﬁEx-KRMC Employeesﬂ sign posted on the door of the 
Purchasing Office for ﬁseveral days.ﬂ Blankenship further ad-
mitted that she saw the ﬁEx-KR
MC Employeesﬂ sign posted on 
a door to a conference room for ﬁprobablyﬂ more than 1 day. 

Blankenship acknowledged that em
ployees have access to the 
areas of those doors. 
There is no evidence that Blankenship, or any other supervi-
sor, ever saw the ﬁGone Steelworkersﬂ sign, and the General 
Counsel™s failure to ask Dunn (t
he only witness whom the Gen-
eral Counsel called on the alle
gation) over what time period it 
was that she saw the sign posted causes me to credit 

Blankenship that she told Arnold to take down the sign as soon 
as she heard that it had been put up. I would therefore recom-
mend that the complaint be dismissed insofar as it relates to the 
ﬁGone Steelworkersﬂ sign. There is also no evidence that 
Blankenship, or any other supervisor, saw the ﬁEx-KRMC Em-
ployeesﬂ sign posted in the laboratory window, and I shall also 
recommend that that allegation of the complaint be dismissed.  
                                                          
 28 Dunn had not been discharged at 
the time that this testimony was 
given; moreover, it is not in dispute. 
The ﬁEx-KRMC Employeesﬂ signs 
which were posted in the 
interior of the Hospital, however, constitute a different matter. 

For at least 2 days, according to
 Blankenship™s testimony, the 
Respondent allowed the signs to be maintained. The signs 
could have had no intended meaning other than that strikers 
would lose their employment stat
us solely because they were 
striking employees. That is, the signs were threats, in writing, 
to discharge strikers. To be 
sure, the employees who saw the 
signs in the interior of the Hospital were nonstrikers, but the 

signs would nevertheless have ha
d the tendency to coerce the choice of any such employee who may have considered joining 
the strike. 
I therefore find and conclude that the Respondent, in viola-
tion of Section 8(a)(1), by Blan
kenship, and by other supervi-
sors who did not remove the ﬁEx-KRMC Employeesﬂ signs 
from the interior of the Respondent™s facility, threatened em-
ployees with discharge because they had engaged in the July 8 
strike. 
10. Trusty™s and Pelfrey™s removal of union literature 
from Automobiles 
Paragraph 8(j) of the complaint alleges that: ﬁAbout July 9, 
2000, Respondent, by Denice Trusty 
and Jan Pelfrey, in a retail 
parking lot, removed union literature from automobile wind-
shields.ﬂ Trusty is the admitting and data processing supervisor 
in the Respondent™s business office; Pelfrey is the Respon-
dent™s purchasing agent, and during the July 8 strike she also 
served as the supervisor of
 the Respondent™s housekeeping 
department. Alleged discriminatee Debbie Mi
ller testified that during the 
July 8 strike she and employee Charlene Cochran placed union 
handbills on the windshields of automobiles that were parked in 
the lot of a local hardware store. She and Cochran then went to 
a parking lot across the street to engage in further such distribu-
tions. While they were across the street, they looked back and 
saw Trusty and Pelfrey in the ha
rdware store™s parking lot.  
According to Miller: ﬁDenise was in the Blazer. She was 
driving and Jan Pelfry was out ta
king the literature back off of 
the cars.ﬂ Miller and Cochran went back to the hardware store™s 
parking lot, and Cochran ﬁreplaced the flyers,ﬂ further accord-
ing to Miller. On cross-examination, Miller testified that Pel-
frey and Trusty appeared to see them come back to the hard-
ware store™s parking lot because
 Trusty™s Blazer ﬁsped off.ﬂ 
Cochran testified that Pelfrey took union literature from only 
one automobile and that Trusty did not speed off when she and 
Pelfrey left the parking lot. 
Pelfrey testified that, beginning 
at some point after the incep-
tion of the July 8 strike, the Respondent™s attorney advised her 
not to drive her personal vehicle 
to the Hospital. With permis-
sion, she sometimes parked in the hardware store™s lot and 
Trusty (or others) picked her up there to take her to work. Pel-
frey further testified that, as th
e Respondent™s purchasing agent, 
she also often goes to the hardware store during the day; she 
further testified that Trusty 
sometimes drove her on such er-
rands during the strike. On one such occasion, she saw a union 

handbill on her vehicle and removed it. Pelfrey testified that the 
only vehicle from which she took a handbill was her own. 
Trusty testified consistently with Pelfrey. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 556 I credit Trusty and Pelfrey (and Cochran) that Pelfrey re-
moved union literature from only one automobile; and I further 
find that the automobile was owned by Pelfrey. This was no 
violation of the Act, and I sh
all recommend dismissal of this allegation of the complaint. 
D. The Alleged 8(a)(3) Violations 
The complaint alleges that th
e Respondent has violated Sec-
tion 8(a)(3) by denying light-
duty work status to Brenda 
Brewer, by issuing an oral warn
ing to Sally Dunn, by discharg-
ing Dunn, and by discharging 12 other employees; to wit: 
 Vickie Bowling  Debbie Miller 
Beverly Clemons  Lois Noble 
Clara Gabbard   Maxine Ritchie 
Angie Gayheart  Laotta Sizemore 
Sandra (Barker) Hutton  Diana Taulbee 
Eileene Jewell   Melissa Turner 
 The complaint also alleges that the Respondent issued two writ-
ten warning notices to Taulbee in
 violation of Section 8(a)(3). 
Although not separately alleged in the complaint, I find infra, 

that Miller was unlawfully suspended before being discharged. 
The General Counsel contends that the Respondent dis-
charged, or otherwise disciplined, the above-named employees 
because of their lawful strike activities. The Respondent con-

tends that it discharged all of the employees except Gayheart for 
job misconduct or incompetence. The Respondent contends that it discharged Gayheart for strike activities that exceeded the 

protections of the Act; to wit: violence. The legal standards that 
determine the disposition of Gayh
eart™s case will be discussed 
separately below. The law that determines the dispositions of the 
other 8(a)(3) allegations is stated in Wright Line,
 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982); approved in 
NLRB v. Transportation 
Management Corp.,
 462 U.S. 393 (1983). Under 
Wright Line, General Counsel has the initial burden of persuading the Board 
that he has established a prima facie case sufficient to support an 
inference that union activity that is protected by the Act was a 
motivating factor in the employer™s action that is alleged to con-
stitute discrimination in violation of Section 8(a)(3).
29 Once the General Counsel has met his initial burden, the burden shifts to 
the Respondent to demonstrate that the alleged discriminatory 
conduct ﬁwould have taken place even in the absence of the 
protected conduct.ﬂ Wright Line, 
supra at 1089. To meet its 
burden under Wright Line,
 it is not enough for the employer to 
show that an alleged discriminatee engaged in misconduct for 
which he or she ﬁcould haveﬂ been discharged or otherwise 
disciplined. The employer must demonstrate that it ﬁwould 
haveﬂ discharged, or otherwise disciplined, the employee for the 
misconduct in question. 
Structural Composites Industries,
 304 
NLRB 729, 730 (1991); the emphasis is original. Such an evi-
                                                          
                                                           
29 See also Manno Electric
, 321 NLRB 278, 280 fn. 12 (1996), 
which reaffirms that the General 
Counsel™s initial burden is one of 
persuasion, not just production of some evidence which may create the 
required inference. 
dentiary demonstration must be 
made by a preponderance of the 
evidence, and, if it is not, a violation will be found.
30Therefore, in the case of each alleged discriminatory act 
against each alleged discriminatee (again, excluding Gayheart), 
the first inquiry is whether the record contains a prima facie 
case of discrimination that is proscribed by the Act. Such a 
prima facie case is established by
 proof that: (1) the employee 
engaged in union activities that are protected by the Act; (2) the 

Respondent knew or suspected that the alleged discriminatee 
had engaged in such activities 
at the time that the Respondent 
decided to take the action alleged to be discriminatory; (3) the 
acts alleged to be discriminatory
, in fact, occurred; and (4) the 
Respondent™s decision to discharge or otherwise discipline the 
alleged discriminatee was motivated, at least in part, by animus 
toward those activities. 
Chelsea Homes, 298 NLRB 813 (1990). If such a prima facie case is held to have been established, any 
defense that has been presented will then be addressed. The 
defense will be held to preponderate unless the General Coun-
sel rebuts it by showing that it is pretextual, either by showing 
that it is without factual basis or by showing that it was not in 
fact relied upon. If the General Counsel does show that the 
asserted defense is pretextual, 
the inference of wrongful motive 
remains intact, and a violation will be found.
31The Respondent denies that Brewer
 participated in the July 8 
strike, but it admits that it knew that each of the other alleged 
discriminatees engaged in the 
strike. The Respondent denies 
that it discharged Sizemore, but it admits taking all of the other 
actions that the complaint alleges to have been discriminatorily 
motivated within the prohibitions of Section 8(a)(3). Because 
the relevant knowledge of union activities (except in Brewer™s 
case) is admitted, and because the alleged discriminatory acts 
(except in Sizemore™s case) are admitted, the remaining issue in 
deciding whether the General C
ounsel has presented a prima 
facie case for each of the alleged discriminatees is whether the 
General Counsel has proved the necessary element of unlawful 
animus, or motivation. Evidence 
of animus behind each of the 
alleged discriminatory acts is f
ound in the repeated threats by 
supervisors (or by an agent, in the case of Dr. Edward Burnette) 

that employees who engaged in 
a strike would be discharged 
(or, at least, would not be reinstated). Specifically, as I have 

found above: (1) Hicks told Melissa Turner that economic 
strikers would lose their jobs; 
(2) Gibbs threatened employees 
Strong, Neace, and Sm
ith that, because they did not already 
have a contract, they could be 
discharged, or otherwise ﬁhurtﬂ 
for striking; (3) Blankenship told Miller and Dunn that, if the 
July 8 strike was not ruled an unf
air labor practices strike, some 
employees would not be returni
ng to their jobs; (4) Burnette 
threatened emergency room employees that if they engaged in a 
strike they would be discharged
; (5) Hale threatened several 
employees that they would be discharged for engaging in a 
 30 Wright Line
, 251 NLRB at 1087; 
Roure Bertrand Dupont, Inc
., 
271 NLRB 443 (1984). 
31 As stated in 
Frank Black Mechanical Services
, 271 NLRB 1302 
fn. 2 (1984): ﬁ[A] finding of pretext 
necessarily means that the reasons 
advanced by the employer either did 
not exist or were not in fact relied 
upon, thereby leaving intact the inference of wrongful motive estab-
lished by the General Counsel.ﬂ See also 
Limestone Apparel Corp
., 255 
NLRB 722 (1981), enfd. 705 F.2d 799 (6th Cir. 1982). 
 KENTUCKY RIVER MEDICAL CENTER 557strike because they did not already have a contract; (6) Oben-
chain threatened registered nurse Anita Turner that Obenchain 
would cause Turner to lose her 
nursing license, and therefore be 
subject to immediate discharge, 
if she went on strike; and (7) 
Blankenship and other supervis
ors did not remove the ﬁEx-
KRMC Employeesﬂ signs from the interior of the Hospital and 
thereby threatened employees with discharge because they had 
engaged in the July 8 strike. Finally, as I find below in the dis-
cussion of the discharge of Bowling, houskeeping department 
employee Patricia Nease heard S
upervisor Pelfrey telling Su-
pervisor Faye Kipp that the strikers ﬁhad to goﬂ and that, be-
cause Bowling was a leader of the employees, she should be 
harassed until she reacted in a way that would provide a reason 
to discharge her. This extreme level of expressed hostility by 
Pelfrey and the other supervisors 
(or agents) clearly raises the 
inference of unlawfulness in th
e subsequent a
dverse actions against each of the alleged di
scriminatees. I will now discuss 
the case of each of the 14 alleged discriminatees; in so doing, I 
shall not recapitulate the extensive evidence of animus that 
supports the prima facie cases except by noting that the Re-
spondent ﬁrepeatedly threatenedﬂ to discharge the July 8 strik-
ers. 
(Each of the 14 disciplinary cases
 is introduced by a syllabus 
that contains a summary of the allegations of the complaint, the 
contentions of the parties, and 
my ultimate findings and conclu-
sions for the 8(a)(3) allegations of that case. These syllabuses 
are designed only to provide an overview that will assist the 
reviewer, and they are couched in most general terms. The full 
and precise statements of the po
sitions of the parties, and the 
full and precise statements of my
 reasons for my findings and 
conclusions, are contained in th
e texts that follow the sylla-
buses.) 1. Discharge of Vickie Bowling 
Vickie Bowling was employed by the Respondent as a 
housekeeping employee until she 
was discharged by letter 
dated February 28, 2001.
32 Bowling testified that she partici-
pated in the July 8 strike and picketed almost daily. The Gen-
eral Counsel contends that the Respondent discharged Bowling 
because of her participation in the July 8 strike. The Respon-
dent answers that it discharged 
Bowling because, on January 24 
she loudly cursed a fellow employee in a public area of the 
Hospital. Ultimately, I find that Bowling did commit the mis-
conduct that the Respondent attri
butes to her and that the Re-
spondent did not violate the Ac
t by discharging Bowling. 
Bowling regularly worked from 3 until 11:30 p.m. Immedi-
ately before and after the July 8 strike, Jan Pelfrey supervised 
the housekeeping department. (A
s noted above, Pelfrey™s usual 
responsibility was the Purchasing Department.) About 2 weeks 
after the strike was over, the Respondent hired Faye Kipp as 
supervisor of the housekeeping employees. 
The duties of housekeeping employees on the second shift 
included cleaning rooms in a designated area and answering 
pages for emergency cleaning duties (cleaning up spills and the 
like) all over the Hospital. Bowling testified that at the start of 
                                                          
 32 All dates in Bowling™s case are from July 8, 2000, until February 
28, 2001, unless otherwise indicated. 
her shift on January 24 Kipp told her that David Turner and 
Pam Ritchie were to clean rooms 
in their designated areas until 
6 p.m. and then go to the physical therapy department to strip 

and wax the floors there. Kipp also told Bowling that, during 
pauses in the stripping and waxing operations, Turner and 
Ritchie were to return to their designated work areas to clean 
rooms and to also answer emer
gency pages. (Bowling testified 
that there were 30-minute pauses between coats of wax.) 
It is undisputed that January
 24 was an extremely busy day 
for the housekeeping employees. Bo
wling further testified that during the period from 3 until 6 
p.m. on January 24, she saw 
Turner and Ritchie working together at a very slow pace, even 
though they had many rooms to cl
ean in their designated areas 
of the Hospital. After 6 p.m., Bowling saw Ritchie sitting on a 

chair in the main corridor of the Hospital, doing nothing. Bowl-
ing told Ritchie that there were many rooms to clean in 
Ritchie™s designated area and that there were many pages for 
housekeeping assistance (which 
Ritchie would have heard). Ritchie replied that Kipp had told her to do nothing but strip 
and wax the physical therapy depa
rtment™s floors, and Ritchie 
remained seated. Bowling went
 on to other duties and a few 
minutes later she returned to where Ritchie was sitting. Bowl-
ing testified that she got ﬁmadﬂ and: 
 I told herŠbasically I can™t be exactly [sure] what I 
said. I told her that we needed some help on the damn 

floor; I couldn™t do all the fucking work myself. 
 Bowling testified that Ritchi
e did not reply. Bowling was 
asked, and she testified: 
 Q. Did you say anything else? 
A. They had paged again, and I . . . think I said, ﬁWell, 
shit. There™s another damn page.ﬂ 
. . . . Q. Describe what your tone of voice was as you recall 
when you said these things to Pam? 
A. I wasn™t screaming, but I™m sure it was louder than 
my normal voice. 
Q. Did you see anyone else around during this encoun-
ter? 
A. No, I did not. 
 Bowling testified that about 20 
minutes later she called Kipp at 
home. Bowling told Kipp that she and Turner needed help be-

cause Ritchie was doing nothing a
nd that Ritchie had told her 
(Bowling) that Kipp had told her (Ritchie) to do nothing during 
pauses in the stripping and wa
xing processes. Kipp repeated 
that Ritchie was to return to her regular duties during pauses in 

the waxing processes. Kipp also 
stated in that telephone call 
that she would call Ritchie and 
talk to her about the matter. 
Further according to Bowling, she worked the full shift that 
date and never heard a page for Ritchie to come to the tele-
phone. On January 26, the next date 
that Bowling was scheduled to 
work, Kipp met Bowling at the timeclock and took her to a 
conference room. There Bowling met with Kipp, Pelfrey and 
Human Resources Director Mitc
hell. Kipp asked Bowling for 
her version of the encounter with Ritchie. According to Bowl-
ing:    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558 I told her I got mad and I jumped Pam. 
And she asked me if I had cussed Pam. 
I told her I didn™t know, I was mad, I could have, I 
won™t say I didn™t, and I won™t sa
y I did. . . . And I told her 
that if I did, I would apologi
ze to Pam just as soon as I 
seen her. 
. . . . She said that I had cussed Pam out very badly in front 
of a whole bunch of people. 
 Kipp then showed Bowling a section of the Respondent™s em-
ployee handbook. The section of the handbook entitled ﬁStan-
dards of Conductﬂ states: 
 To uphold the standards of excellence in patient care 
and services promised to the community, there are certain 

standards of conduct which mu
st be met by all employees 
at all times. Employees who fail to maintain proper stan-
dards of conduct or whose beha
vior interferes with safe, 
orderly or efficient operations will be subject to discipli-
nary action, up to and including discharge. 
It is the Hospital™s expectation that you will conduct 
yourself on the job in a professional manner, extending 
courtesy, consideration and co
operation to patients, visi-
tors and other employees. 
. . . . The circumstances of the situation and an employee™s 
overall work record are considered before deciding on a 

course of disciplinary action. The Hospital will apply pro-
gressive disciplinary action which includes verbal or writ-
ten counseling, suspension, 
probation or immediate dis-charge, depending on the nature of the conduct involved 

and the circumstances of the situation. While it is not pos-
sible to anticipate every situation, the following are of-
fered as examples of unacceptable behavior. 
 After that, the handbook lists 16 examples of ﬁunacceptable 
behavior,ﬂ the 10th of which is: ﬁFighting or using obscene, 
abusive or threatening languages or gestures.ﬂ Kipp then 
handed Bowling another paper wh
ich said that Bowling was 
suspended indefinitely, pending 
investigation of her alleged 
misconduct. Bowling then
 left the premises. On February 2, Bevins sent a 
letter to Bowling telling her to 
schedule an investigatory interview with Mitchell. The inter-
view was held on February 6. 
Pelfrey and Kipp were also pre-
sent. Mitchell asked Bowling 
again what had happened be-
tween her and Ritchie on January
 24. Bowling again described 
the busy evening and what she had then observed of Ritchie. 
Mitchell asked if Bowling had cu
rsed Ritchie. Bowling further 
testified: 
 I said, ﬁI will not say that I did, and I will not say I 
didn™t. . . . I was mad. I could have, but I will not sit here 
and say I did or I didn™t because I™m not sure of my words. 
I don™t really remember exactly what I might have said.ﬂ 
 On cross-examination, Bowling also claimed that she could 
not recall what she had said to 
Ritchie, other than what she 
admitted to during her direct examination. By letter dated Feb-
ruary 28, Bevins informed Bowling that ﬁyour employment 
with KRMC is terminated ba
sed upon investigation undertaken 
in connection with your suspension on 1Œ26Œ01.ﬂ 
The General Counsel asked Bowling if she had ever heard 
anyone else in the Hospital ﬁcuss in an area where there were 
members of the public and patien
ts present.ﬂ Bowling replied 
that, earlier in January, in a hall near a public waiting room, she 
heard Pelfrey tell guard Gene Pe
lfrey, ﬁthe son-of-a-bitches 
[are] taking me back to court.ﬂ
33 Bowling testified that there 
were ﬁquite a few peopleﬂ in a nearby waiting area at the time. 
Also on direct examination, Bowling described exchanges be-
tween and among employees and s
upervisors, but she described 
none that occurred in public areas, with loud voices, and with 
the degree of demeaning curses th
at I ultimately find that Bowl-
ing directed at Ritchie on Febr
uary 24. Also, the General Coun-
sel called former employee Ronald Oakes to give anecdotes of 
cursing which do not reasonabl
y compare with Bowling™s. 
Moreover, Oakes was a most ne
gatively impressive witness 
who showed a clear bias to assist Bowling in any way that he 
could (including gratuitously la
cing his testimony with profan-
ity of his own, apparently just 
to show me how vulgar I should 
expect the Respondent™s employees
 to be). For these reasons, I 
need not recite the other examples of cursing that were given by 
Bowling or any of the examples given by Oakes. 
As further evidence of disparate treatment, the General 
Counsel introduced records of three other employees: (1) On 
June 12, 1997, Oakes was given a ﬁVerbal Reprimandﬂ because 
he ﬁreacted badly in front of several people when told B-shift 
would have to clean clinics & bu
siness office.ﬂ Oakes™ conduct 
was described by an accompanying memorandum as including 

the word ﬁdamn.ﬂ (2) On June 13, 1997, a ﬁFirst Reprimandﬂ 
warning notice was also given to Sarah Bowling (no known 
relation to alleged discriminatee 
Bowling) for using an unstated curse word while giving a report to other nurses. (3) On Octo-
ber 14, 1999, Chief Nursing Officer Obenchain issued Kathy 
Little a 3-day suspension for ﬁAttitudeﬂ and ﬁAbusive Lan-
guage.ﬂ In a narrative that accompanied the order of suspen-

sion, Obenchain described repeated argumentativeness by Lit-
tle. Also Obenchain described two occasions where Little used 
the ﬁF-wordﬂ before witnesses.
 Obenchain does not describe 
the circumstances of the first occasion, but for the precipitating 

event Obenchain wrote: 
 On October 14, 1999, several complaints were re-
ceived that Kathy was argumentative and trying to get oth-
ers to do her work (hang blood, change IV™s, do an admis-
sion). She walked into the conference room, slammed the 
door and stated ﬁI hate this fŠing place; they treat me like 
sŠ. I am having fŠing probl
ems at home.ﬂ . . . the wit-
nesses to this were: [names of 4 other employees]. 
 The General Counsel offered no other evidence to demonstrate 
disparate treatment against Bowling. 
In defense, Ritchie was called 
by the Respondent and asked: 
 Q. Would you please explain to the Administrative 
Law Judge what happened on that occasion, as best you 
can recall? 
                                                          
 33 If Supervisor Jan Pelfrey is relate
d to guard Gene Pelfrey, the fact 
is not demonstrated in the record. 
 KENTUCKY RIVER MEDICAL CENTER 559A.  I had to strip and wax physical therapy and it had 
to be done at night because 
ofŠno one was there to work. 
And she was told to take up the slack for me because I 
couldn™t be back on the floor if they needed me. And she 
apparently didn™t want to do it because I had discharges 
back there, and she came screaming in the hallway . . . and 
cussing. Told me I needed to get back there and do my 
ﬁblankﬂ work. That she wasn™t going to do my ﬁblankﬂ 
work for me.  JUDGE EVANS: Was the word ﬁfucking?ﬂ 
THE WITNESS: Yeah. 
JUDGE EVANS: Okay, thank you. 
 Ritchie testified that Patty 
Nease, another housekeeping em-
ployee, came into the hallway during the incident with Bowl-
ing. Ritchie testified that neve
r before had Bowling, or any 
other employee, used the type of language that Bowling di-
rected to her on January 24 or ever used that type of language 
around her while she was working at the Hospital.  
Ritchie testified that she then called Kipp at home and told 
her what had happened. Kipp told Ritchie that she would call 
Bowling and tell Bowling that sh
e had to help Ritchie. Ritchie further identified a written statement that she gave Kipp on 
January 26. In that statement,
 Ritchie described Bowling™s January 24 conduct and further stated that there were patients in 

the hallway at the time. Ritchie testified that the written state-
ment was accurate. 
The Respondent called Nease who 
testified consistently with 
Ritchie. Nease also testified th
at, during the confrontation of 
Ritchie by Bowling, one patien
t and one visitor were in a nearby vending machine area. Nease further testified that she 
noticed that the patient appeared upset by the incident. Nease 
further identified a written statement that she gave to Kipp on 
January 25, which statement was c
onsistent with her testimony. 
While Nease was on cross-examination the General Counsel 
confronted her with a statemen
t that she had signed and dated on December 6, 2000. The statement, in full, is: 
 To whom it may concern: 
I, Patricia Nease, on or about Sept. 7, 2000, overheard 
a conversation between Jan Pe
lfrey and Faye Kipp while 
standing outside her office at the building. Jan told Faye, 
ﬁthey all had to go,ﬂ talking about the strikers. She told her 
Vickie had to go one way or the other because, if they 
could get rid of Vickie, the rest would quit. Faye said she 
wanted no part of this because they all were good workers. 
Jan said she would handle it by getting Michelle Noble 
[another housekeeping employee] to dog and ride her, try-
ing to get Vickie to blow up, causing her to lose her job. 
She said she wanted all the strikers ridden and written up 3 
times so they would be terminated. She wanted Vickie to 
be the first to go. 
 Nease affirmed that the factual representations in her December 
6 statement were true, but she a
dded (without being asked) that 
Pelfrey later told Kipp that she 
would step down as supervisor 
of the housekeeping department ﬁbecause she said she knew 
she couldn™t treat them fairly.ﬂ 
The Respondent called Pelfrey w
ho testified that, as well as 
being the Respondent™s purchasing agent, she supervised the 
housekeeping department for 3 or 4 weeks before the July 8 

strike until about 2 weeks after th
at strike terminated on August 
20. (Pelfrey testified that she agreed to temporarily assume the 

additional responsibilities of the housekeeping department 
when the former supervisor transferred to another department.) 
The Respondent™s counsel show
ed Pelfrey Nease™s written 
statement and asked if she had ever said such things. Pelfrey 

answered that she had not. Pelfrey testified that she did tell 
Kipp that she did not want to be over the housekeeping depart-
ment at that time, ﬁbecause I just had a hard time, you know, 
being over them and trying to be fair to them and not, making 
sure that I did treat them all fair and stuff.ﬂ When asked why 
she felt that way, Pelfrey replied: ﬁWell, because during the 
strike I was arrested; my nephe
w was arrested; I had a lot of hard feelings there.ﬂ Pelfrey further denied that she was ever 

asked for a recommendation about how to discipline Bowling 
for her January 24 conduct. 
On cross-examination, Pelfrey acknowledged that Kipp con-
tinued to report to her for ﬁa couple of monthsﬂ after the July 8 
strike ended. Pelfrey testified 
that Kipp told her about the Janu-
ary 24 incident between Bowling and Ritchie, but she only told 
Kipp to tell Bevins and Cooper about it. Pelfrey further testified 
that she also reported the matter to Cooper, her immediate su-

perior, and to Bevins, but sh
e did not make a recommendation to them about what to
 do about the matter. 
Kipp testified that in early September she interviewed with 
Pelfrey for the position of supe
rvisor of the housekeeping de-partment; at the time, Pelfrey stated that she was looking for 
someone to take over the direct supervision of the housekeep-
ing department ﬁbecause of feelings that she [Pelfrey] had and 
she realized that the feelings were hindering her with doing a 
good job and that she was looking for somebody that she felt 
would be fair and that would treat everybody the same to take 
over.ﬂ Kipp further testified on direct
 examination that Ritchie 
called her at home during the ni
ght of January 24 and reported 
that Bowling had cursed her because Ritchie was not helping 
with room cleaning. Kipp testified that she told Ritchie to re-
turn to room cleaning as soon as the stripping and waxing job 
was done. Kipp further identified
 the written statements that 
Ritchie and Nease had given her 
about the incident. In describ-ing the January 26 meeting in which Bowling was suspended, 
Kipp identified Pelfrey as ﬁmy supervisor at the time.ﬂ Kipp 
testified that she did not di
scuss suspending Bowling with 
Bevins; she testified that she did report what she knew to Pel-
frey and Mitchell, and she believ
ed that they had recommended 
the suspension to Bevins. Kipp testified that she later recom-
mended to Bevins that Bowling be discharged based on the 
written statements of Ritchie and Nease and the failure of 
Bowling to deny her conduct during the meetings with Pelfrey 
and Mitchell. On cross-examination Kipp acknowledged that Bowling, as 
well as Ritchie, had called her on the night of January 24. Kipp 
testified that Bowling stated that she was overwhelmed with 
work because Ritchie was not helping with room cleaning. 
Kipp testified that she told Bowling that she would tell Ritchie 
to help with the room cleaning when she was through with the 
waxing job. Kipp further acknowl
edged that during the January 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 560 26 meeting Bowling argued that on January 24 she had been 
upset because she had been overworked. Further on cross-
examination, Kipp admitted that, during her interview with 
Pelfrey for the position of department head, she stated that she 
would take the job only if ﬁeverybody would be treated the 
same.ﬂ Kipp denied, however, that Pelfrey had said, at any 
time, that she wanted to get rid of the strikers.
34 Kipp also ac-
knowledged that the Respondent ha
d a progressive disciplinary 
system that included a warning, a second warning, and suspen-
sion before discharge. She further acknowledged that the pur-
pose of the system was to give employees a chance to correct 
their conduct, and she acknowledged
 that she had never warned 
Bowling about her improper language. 
Bevins testified that he made
 the decision to suspend Bowl-
ing on Kipp™s recommendation and 
a review of the written 
statements of Ritchie and Nease. (Bevins testified that he did 
not receive a recommendation from Pelfrey to discharge Bowl-
ing, although he admitted that he was present when Pelfrey and 
Cooper were discussing what Kipp had reported to them.) 
Bevins testified that he decide
d to discharge Bowling, ﬁfor 
profane and abusive language to 
an employee in
 a public areaﬂ 
in accordance with the Respond
ent™s handbook section that is 
quoted above and in accordance 
with the policy of Community 
Health Systems. That manual (which was introduced in evi-

dence by the General Counsel) is
 prefaced by 
the statement: ﬁThis manual contains policies a
nd procedures relating to per-
sonnel management of employees
 of all hospital and medical facility employees of Community Health Systems, Inc., and its 
subsidiaries or affiliates.ﬂ Th
e manual contains a 4-step pro-
gressive disciplinary system, and in a section entitled ﬁDis-

chargeable Offenses,ﬂ the manual states: ﬁThe following is a 
partial listing of violations whic
h may result in an employee™s 
immediate discharge.ﬂ This is not a complete listing, and other 

causes may result in discharge. Then follows a listing of 24 
categories of offenses, the 11th 
of which is: ﬁThreatening, in-
timidating, coercing, using abus
ive language, or otherwise in-
terfering with the job performance 
of fellow employees or visi-
tors.ﬂ Conclusions on Bowling™s Discharge 
On December 6, or well before the events of January 24, 
Nease gave a written statement to the General Counsel that on 
September 7, she overheard Pelfrey tell incoming Supervisor 
Kipp that she wanted all the strikers to ﬁgo,ﬂ that Bowling 
should be the first striker to 
ﬁgoﬂ because, if she was dis-
charged, the remainder of the strikers in the housekeeping de-
partment would quit, that Kipp de
murred, and that Pelfrey then 
stated that she would, herself, 
employ the stratagem of having 
another employee ﬁdog and rideﬂ Bowling ﬁto get Vickie to 
blow up, causing her to lose he
r job.ﬂ On direct examination, 
Nease did not exhibit the slight
est reluctance to testify ad-
versely to Bowling. On cross-examination, however, Nease 
repeatedly expressed forgetfulne
ss about things that one would 
tend not to forget. Moreover, Nease™s eagerness to gratuitously 
add putatively exculpatory materi
al to her statement™s quote of 
                                                          
                                                           
34 Counsel for the General Counsel elicited this denial, even though 
the Respondent had not asked for it while Kipp was on direct examina-
tion. 
Pelfrey (by testifying that Pelfrey also said that was stepping 
down because she could not treat the strikers fairly) shows that 
Nease held allegiance to  the Respondent (or antipathy toward 
Bowling or the Union), and her failure to repudiate her Decem-
ber 6 statement shows that that statement must be true. Also, 
there is no other explanation fo
r Kipp™s testimony that, during 
her interview with Pelfrey, she told Pelfrey that she would in-
sist that all employees be treated equally. I therefore find that 
Nease overheard Pelfrey tell Ki
pp that Bowling should be en-trapped into precipitating her own discharge because she had 
joined the July 8 strike. And I further find, as Nease™s written 
statement also related, that Pelfrey told Kipp on September 7 
that: ﬁshe wanted all the strike
rs ridden and written up 3 times 
so they would be terminated.ﬂ
35Because of this credibility resolution, Bowling presents the 
very strongest prima facie case of
 all of the alleged discrimina-
tees who were discharged for 
alleged job-related misconduct. 
No other alleged discriminatee wa
s shown to be the object of a 

specific management intent to discharge an employee because 
of his or her protected activities. Moreover, I firmly believe that 
Pelfrey, as well as Kipp, recomm
ended to Bevins that Bowling 
be discharged. But even if only Kipp made the recommenda-
tion, Kipp testified that she was the subordinate of Pelfrey on 
January 24; and, from at least 
September 7, Kipp clearly had 
her marching orders in regard to Bowling. 
However, even given this st
rongest evidence of unlawful 
animus, the Respondent, under 
Wright Line, has presented a 
defense to the allegation that 
its discharge of Bowling was 
unlawful. Well before Wright Line, the Board stated in 
Klate-Holt Co.,
 161 NLRB 1606, 1612 (1966): 
 The mere fact that an employer may desire to termi-
nate an employee because he
 engages in unwelcome con-
certed activities does not, of itself, establish the unlawful-
ness of a subsequent discharg
e. If an employee provides 
an employer with a sufficient cause for his dismissal by 
engaging in conduct for which he would have been termi-
nated in any event, and the employer discharges him for 
that reason, the circumstance that the employer welcomed 
the opportunity to discharge does not make it discrimina-
tory and therefore unlawful.
36 Both the Respondent™s employee handbook and the policy 
manual of Community Health Sy
stems prohibit, on pain of discharge, Bowling™s conduct of January 24. The Respondent™s 
handbook lists as a possible first-
offense discharge: ﬁFighting 
or using obscene, abusive or threatening languages or ges-
tures.ﬂ The policy manual of 
Community Health Systems 
(which the General Counsel placed in evidence and upon which 
the General Counsel relies heavily in the presentation of the 
cases of some of the other alle
ged discriminatees) lists as a 
violation ﬁwhich may result in an employee™s immediate dis-
chargeﬂ: ﬁThreatening, intimida
ting, coercing, using abusive 
language, or otherwise interferin
g with the job performance of 
 35 See Alvin J. Bart & Co.
, 236 NLRB 242 (1978). 
36 An effective defense under 
Klate Holt
, of course, is an effective 
defense under 
Wright Line
. See, for example, 
A&T Mfg. Co.
, 276 
NLRB 808 (1985). 
 KENTUCKY RIVER MEDICAL CENTER 561fellow employees or visitors.ﬂ Bowling admitted that, in a pub-
lic area of the Hospital, she loudly told Ritchie that ﬁwe needed 
some help on the damn floor,ﬂ and ﬁI couldn™t do all the fuck-
ing work myself,ﬂ and ﬁWell, shit.
 There™s another damn page.ﬂ 
As well, I credit the testimonies of Ritchie and Nease that 
Bowling used the obscenity ﬁfucking,ﬂ loudly, and more than 
once, as she addressed Ritchie in that public area. I further 
credit the testimony of Nease that at the time, well within hear-
ing distance, a patient and another member of the public were 
present.
37 These rules are crystal clear, and the General Counsel 
does not deny that they apply directly to Bowling™s admitted 
(and proved) conduct. 
Even though Bowling violated a 
clearly stated policy of the 
Respondent, because of the Respondent™s demonstrated ani-
mus, I would nevertheless find a violation in Bowling™s case if 
the General Counsel has shown significant evidence of dispa-
rate treatment of other employees.
38 On brief, however, the 
only evidence of disparate trea
tment that the General Counsel 
argues to have been established 
is the discredited testimony of 
Oakes. Also, Oakes testified to no event that involved the same 
degree of profanity as that 
employed by Bowling on January 
24. Moreover, Oakes certainly did 
not testify that the profanity 
that he had used (or witnessed) involved a public display of 
confrontational, demeaning cursing of one employee by an-
other. And confrontational, 
demeaning (or ﬁabusiveﬂ as the 
Respondent™s rules read) cursing of one employee by another is 
the conduct in which Bowling engaged. (Bowling did not just 
engage in ﬁcussingﬂ as the General Counsel argues on brief.) 
Finally on the point of disparat
e treatment, Bowling testified 
that she once heard Pelfrey tell 
a guard: ﬁthe son-of-a-bitches 
are taking me back to court.ﬂ Although that testimony was not 
mentioned by the General Counsel on brief, I am constrained to 
point out that I do not find it to be evidence of disparate treat-ment. Although the event happened in a public area, it was not 
a confrontational berating of on
e employee by another; more-
over, there is no evidence that patients or members of the pub-
lic were present or that Pelf
rey™s comment to the guard was 
brought to the attention of higher supervision. 
Rather than showing disparate treatment of Bowling, the re-
cord shows consistent treatmen
t of other employees similarly 
situated. Evidence adduced by the General Counsel (but not 

mentioned by the General Counse
l on brief) shows that Oakes 
received a warning notice just 
for using ﬁdamn.ﬂ And employee 
Sarah Bowling received a warning notice for using an unspeci-
fied curse word in the company of only other employees. Em-
ployee Little, however, received a 3-day suspension for using 
the F-word, not in a public area, but in a conference room. Sus-
pension is the penultimate penalty
 in Respondent™s progressive 
                                                          
                                                           
37 The Charging Party™s statement on br
ief that Bowling testified that 
there were ﬁno patients presentﬂ is false; as quoted above, Bowling 
testified only that she did not see 
ﬁanyone else aroundﬂ at the time. 
38 Compare: 
Avondale Industries, 
329 NLRB 1064, 1066 (1999), 
where the Board rejected defenses that were based on published em-

ployee rules and evidence that other discharges were consistent with 
those rules. In so doing, the Board stated: ﬁThe insurmountable prob-
lem for the Respondent™s defense in this case, however, is that the 
General Counsel has presented si
gnificant countervailing evidence of 
disparate treatment.ﬂ 
disciplinary system; if that penalty was invoked for only curs-
ing in general, in a private area of the Hospital, then the Re-
spondent™s subjecting Bowling to the ultimate penalty for the 
cursing of another employee, in 
a demeaning fashion, and in a 
public area, seems entirely reasonable, especially in the absence 
of credible evidence of disparate treatment.
39On September 7, Pelfrey told Kipp that Bowling could be 
provoked into ﬁblow[ing] upﬂ and thereby lose her job. Appar-
ently Pelfrey knew that Bowling had a short fuse and a foul 
mouth. And Pelfrey clearly hoped that these combined charac-
ter traits of Bowling would rid 
the Respondent of at least one striker and possibly more. In view
 of the widespread evidence 
of threats to discharge strikers 
that I have found above, it is 
further fair to find, as I do, that Pelfrey™s attitude was reflective 
of an antiunion policy that was held by the Respondent, not just 
Pelfrey™s personal opinion based on her arrest during the July 8 
strike, or her nephew™s arrest, 
or anything else. Nevertheless, 
neither Bowling™s heavy workload on January 24 nor Ritchie™s 

perceived loafing was a provocation by the Respondent that 
would tend to excuse Bowling fr
om loudly and abusively curs-
ing Ritchie in a public area of the Hospital. But Bowling did 
exactly that, and she 
thereby presented the Respondent with a 
sufficient reason for her discharge. And, as in 
Klate-Holt, the fact that the Respondent welcomed the opportunity to discharge 
the employee who had previously engaged in unwelcome pro-
tected activities does not, of itself, render that discharge unlaw-
ful.  I therefore find that the Respondent has demonstrated by a 

preponderance of the evidence that it would have discharged 
Bowling because of her January 24 conduct, even absent her 
protected activity of engaging in the July 8 strike. I shall rec-
ommend dismissal of this allegation of the complaint. 
2. Denial of light-duty status
 to Brenda (Noble) Brewer 
Brenda (Noble) Brewer
40 is a registered nurse who works in the Respondent™s emergency room. The General Counsel con-
tends that on August 21 the Respondent refused to place Brewer on light-duty status beca
use she ﬁsupportedﬂ the July 8 
strike.41 As noted above, the Genera
l Counsel contends that other alleged discriminatees were
 discriminated against because they participated in the July 
8 strike. The Respondent contends 
that Brewer did not support the July 8 strike, or participate in it, 
and the Respondent further contends
 that she was not eligible to 
be placed on light-duty status be
cause her request for light duty 
was based on an injury that she incurred while she was working 
for another employer. Ultimately
, I find that the allegation for 
Brewer must be dismissed because of the General Counsel™s 
failure to present a prima facie case on her behalf. 
 39 In 
A&T Mfg. Co., 
supra, the Board dismissed the 8(a)(3) allegation 
regarding the discharge of employee Jimmy Popp. There was even 
stronger evidence of a specific, unlawful intent to discharge Popp; 
nevertheless, Popp had committed an
 immediately dischargeable of-
fense under the employer™s written rules, and there was no evidence of 
disparate treatment.  
40 By time of trial, alleged disc
riminatee Brenda Noble™s surname 
had changed to Brewer. 
41 Br. 71. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 562 Brewer testified that for the 4 years prior to time of trial, she 
worked 7 a.m. to 7 p.m. on Saturdays and Sundays. On direct 
examination, Brewer was asked, and she testified: 
 Q. Did you actually participate 
in [the July 8] strike by 
picketing? 
A. No. 
Q. Did you support that strike? 
A. Yes. 
Q. Did you ever indicate [to] anyone in supervision or 
management your support of that strike? 
A. At one point I wore a button on my lab coat that 
said ﬁSupport Steelworkers.ﬂ 
Q. When did you wear that button? 
A. I don™t recall the exact days. 
Q. Over what period of time? 
A. A couple of months. . . . It was probably before the 
strike started, andŠI can™t remember if [I] wore it after 

the strike or not. 
 Brewer further testified that a 
local radio advertisement that 
was broadcast during the strike
 named emergency room nurses 
who supported the strike; the advertisement did not name 
Brewer, but the advertisement did state that there was another 
nurse ﬁwho™s unable to stand on the picket line due to another 
job.ﬂ Brewer, who worked full time elsewhere, testified that the 
advertisement referred to her. 
Brewer testified that she worked weekdays at a local phar-
macy. On June 27, she injured her neck while working there. 
Brewer worked for the Respondent Saturday, July 3, and part of 
July 4, but she had to leave work early that day because of the 
pain. On July 7, the day before the strike commenced, Brewer 
came to the Respondent™s facility and met with Pat Hoover, her 
supervisor. Hoover was the coordinator (supervisor) for the 
emergency room and intensive care unit.
42 Brewer presented 
Hoover with a note from Brewer™s
 personal physician stating 
that Brewer would be unable to return to work for at least 2 
weeks because of her injury. 
Brewer acknowledged at trial, 
however, that her doctor told her at the end of that 2 weeks that 
she should not work for ﬁat least another month.ﬂ 
As noted in the discussions of the cases of some of the other 
alleged discriminatees, after 
the Union™s August 15 offer to 
return to work, Bevins sent to st
rikers notices of the dates (and 
shifts) that they were to report for work. If Brewer received 
such a notice, the General Counsel did not offer a copy of it 
into evidence. Nevertheless, on
 August 18 Brewer reappeared 
at the Hospital with a doctor™s note that said that she could 
return to work with a 20-pound lifting restriction. When she 
presented the note to Hoover, Hoover said that there was no 
problem because other nurses could help her if she needed to 
lift things that she could not li
ft by herself. On August 25, 
Brewer returned to the Hospital to view a training video. Af-

terwards, Brewer met with Director of Nursing Obenchain who 
                                                          
                                                           
42 The complaint does not name Hoover as a supervisor within Sec. 
2(11); however, as a coordinator of
 two departments, Hoover clearly 
had supervisory authorities within the statute, and the Respondent did 
not object to receipt of evidence 
about Hoover™s conduct on the ground 
that her status was not alle
ged. Hoover did not testify. 
told Brewer that, because she had not been injured at the Re-
spondent™s facility, she could not be placed on light duty be-
cause of ﬁcorporate policy.ﬂ Brewer asked from whom Oben-
chain had heard of such a corporate policy; Obenchain replied 
that it was one Bruce Jones who worked at the headquarters of 
Community Health Systems, the Respondent™s parent corpora-
tion. Obenchain further gave Jones™ telephone number to 
Brewer. Brewer told Obenchain that she knew that employees 
Anita Gabbard and Geneva Hutc
hinson had been injured while 
working elsewhere but returned to light duty with the Respon-
dent and that one of them had precisely the same lifting restric-
tion that Brewer had. Brewer further testified that Obenchain 
replied that, nevertheless, it was ﬁherﬂ (Obenchain™s) policy 
that an employee could not be placed on light duty if he or she 
had been injured while working for another employer. 
Brewer testified that she did cal
l Jones. Jones told her that 
there was no corporate policy that prevents an employee from 
being placed on light-duty status just because the employee had 
been injured while working for another employer. Brewer ac-
knowledged, however, that Jones al
so told her that ﬁthere may 
be a Hospital policy that does.ﬂ Brewer reported to Obenchain 

the results of her call to Jones; Obenchain replied, according to 
Brewer, ﬁthat her policy was I would not return to work with 
restrictions.ﬂ Brewer remained on medical leave until Septem-
ber 9 when she secured a doctor™s release to return to work 
without lifting restrictions.
43Alleged discriminatee Laotta Sizemore testified that, after 
she had a stroke in 1997, she was left with limited use of her 
left arm and leg. She, neverthele
ss, was placed on light duty in 
the emergency room. Em
ergency room registered nurse Geneva 
Hutchinson testified that in 1998 she injured her wrist while 
working for another employer. Hutchinson called then-
Supervisor Allen Slosts and reported that she could not even 
open an intravenous bag because of her injury. In a second 
telephone call, Slosts told Hutc
hinson that he had conferred 
with Obenchain and Obenchain had said that there was no rea-
son that Hutchinson could not be assigned light duty in the 
emergency room. Hutchinson was thereafter allowed to work 3 

weeks on light-duty status. 
In the Respondent™s case, Obenchain testified that she did 
not place Brewer on light-duty status because Jones told her 
that she was not obligated to do so because Brewer had been 
injured while working elsewhere. On cross-examination, Oben-
chain admitted that alleged discriminatee Mellisa Turner was 
allowed light-duty status in X-ray when she had the nonwork-
related condition of cystitis. Obenchain further acknowledged 
that the extensive personnel manual of Community Health Sys-
tems nowhere states that employees who are injured elsewhere 
are to be denied light-duty status. On redirect examination, the 
Respondent did not ask Obenchain why Turner, Hutchinson 
and Sizemore were permitted to 
work on light-duty status and 
Brewer was not. 
 43 Therefore, Brewer was denied work for a total of 2 weekends, 
those of August 26Œ27 and Septembe
r 2Œ3, by the Respondent™s refusal 
to place her on light duty. 
 KENTUCKY RIVER MEDICAL CENTER 563Conclusions on the Denial of Light-Duty Status to Brewer 
The evidence of disparate treatment, which I find credible, 
raises at least a suspicion that the Respondent discriminated 
against Brewer by denying her the benefit of light-duty status. 
Under Wright Line, however, the first question is whether the 
General Counsel has presented a prima facie case of unlawful 
discrimination against Brewer. Brewer testified that she wore 
prounion insignia before the July 
8 strike began, but she was 
entirely vague as to when or how often she did so; moreover, 

that vague testimony was unco
rroborated. More importantly, 
the only evidence of animus th
at the General Counsel has pre-
sented is the Respondent™s animus against strikers. Brewer 
acknowledged that she did not participate in the strike ﬁby 

picketing.ﬂ I take this to mean that Brewer never appeared at 
the picket line, not that she appeared on the line but that she 
simply did not carry a picket sign. And, at minimum, if Brewer 
had ever appeared on the picket
 line, the General Counsel as-
suredly would have brought out th
e fact. There is also no evi-
dence that any of the Respondent
™s supervisors heard the radio 
broadcast that supposedly referred 
to Brewer as a striker. Even 
if all the Respondent™s supervisors heard the broadcast, and 
even if they all believed that
 it referred to Brewer, none would 
have had reason to believe that Brewer actually was not partici-
pating in the picketing because she worked at another job, 
rather than because she had been injured as she had told them, 
in writing, on July 7. Nor did the Respondent treat Brewer as a 
striker; the employees who were
 known to have been on strike received messages of when to report to work after the Union™s 

August 15 offer to return to work. According to this record, the 
Respondent sent no such message to Brewer. 
Just before the July 8 strike began, Brewer presented the Re-
spondent with a note from her physician that she could not 
work for at least a period of 2 weeks, and that 2-week period of disability turned out to be at least a month more, as Brewer 
acknowledged. I am therefore entirely suspicious that Brewer 
would have been unable to work during the strike, even on light 
duty. My suspicions are heighten
ed by the failure of the Gen-
eral Counsel to ask Brewer if she did ﬁactually participateﬂ 
(counsel™s words, as quoted above) in the concerted withhold-
ing of labor during the July 8 strike. At any rate, at no point 
after July 8 did Brewer (or the Union on her behalf) notify the 
Respondent that she was able to 
work (with or without restric-tions) but that she was not going to do so because she had 
joined the strike. It was not until August 18, 3 days after the 
strike was over, that Brewer notified the Respondent that she 
could return to work. For all 
that the Respondent then knew, 
any prior absences of Brewer had been caused by her prestrike 
injury. 
In summary, the General Couns
el contends that the Respon-dent discriminated against Brew
er because she wore prounion 
insignia and thereby ﬁsupportedﬂ the July 8 strike. I have dis-
credited Brewer™s testimony th
at she wore prounion insignia; 
moreover, wearing prounion insignia at some point does not, of 
itself, prove support of any subsequent strike. Also, the General 
Counsel has proved the Respondent™s animus only against the 
employees™ protected activities of joining a strike; abstract 
ﬁsupport,ﬂ even if Brewer somehow
 gave it, was not shown to 
be the object of the Respondent™s animus.
44 The General Coun-
sel has failed to show
, however, that Brewer participated in that 
strike. Finally, if Brewer coul
d somehow be said to have sup-
ported or participated in the strike, there is no evidence that the 
Respondent knew it. Therefore, 
the General Counsel has not presented a prima facie case that the Respondent unlawfully 

discriminated against Brewer by 
denying her light-duty status.  
I shall recommend that this allegation of the complaint be dis-
missed. 
3. Discharge of Beverly Clemons 
Beverly Clemons, a nurse™s ai
de, was hired by the Respon-
dent in 1995 and discharged on August 31. The General Coun-

sel contends that the Respondent discharged Clemons because 
of her participation in the July 8 strike. The Respondent con-
tends that it discharged Clemons solely because of she was 
extremely insubordinate to Obenchain and that she was guilty 
of other conduct that constitute
d ﬁviolating patient confidential-
ity.ﬂ
45 Ultimately, I find and conclude that the Respondent did 
not reasonably believe that Clem
ons had violated patient confi-
dentiality, but Clemons was in
subordinate toward Obenchain 
and the Respondent lawfully discharged her for that reason. 
As found above, the Respondent repeatedly threatened to 
discharge employees such as Cl
emons who participated in the 
July 8 strike; therefore, a prima facie case for Clemons™ dis-

charge has been proved, and, under 
Wright Line,
 the Respon-
dent™s defense for that disc
harge must be addressed. 
On July 7, Clemons told Supervisor Allena Hale that she 
would not be crossing the picket line during the strike that was 
scheduled to begin the next day. Toward the end of Clemons™ 
shift, Obenchain called Clemons to her office. Present when 
Clemons got there were Human Resources Department Man-
ager Mitchell and a 
secretary. Accordi
ng to Clemons™ undis-
puted testimony, Obenchain told her that patient complaints had 
been lodged against her. Clemons
 asked that another employee 
be allowed to be a witness to any further discussion of the mat-

ter, but Obenchain refused. Clemons then walked out of the 

meeting.46Clemons participated in the strike and returned to work on 
August 20. When she returned, she carried a small tape re-
corder in a pocket of her uniform. Clemons further testified 
that, early in the shift on August 20, she took the tape recorder 
from her pocket and laid it mome
ntarily on the nurses™ station 
desk because: ﬁI had heard people saying that you weren™t sup-

posed to hide the tape recorder; 
if I had it, I was supposed to let them know that I had it.ﬂ 
                                                          
 44 For this reason, I also find irrelevant the General Counsel™s evi-
dence that Brewer served as an observer for another union in a prior 
Board election. (And it is to be further noted that the Union has partici-
pated in two subsequent Board elec
tions for the Respondent™s employ-
ees; if Brewer had been a union observer in either, the General Counsel 
assuredly would have brought out the fact.) 
45 Br. 91. 
46 The complaint contains no allegations of deprivations of employ-
ees™ Sec. 7 right to have a witness present during an interview that 

might reasonably lead to discipline, as described in 
NLRB v. J. Wein-
garten, 
420 U.S. 251 (1975), and its progeny. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 564 On August 24, Clemons™ next workday, Clemons again 
brought the tape recorder to work. During the morning she was paged to Obenchain™s office where Mitchell was again present. 
Obenchain asked Clemons if she had her tape recorder with 
her; Clemons replied that she did; Clemons took the recorder 
from her pocket, turned it on, and stated that ﬁI brought it in for 
you.ﬂ Further according to Clemons: 
 And she [Obenchain] kept insisting that I was using 
[the recorder] in the patients™ rooms, and I told her no, I 
would not do that, and she kept insisting and kept insist-
ing, and I said that I would not do that because that™s pa-tient confidentiality a
nd I knew not to do that. 
 Clemons returned to work, but shortly thereafter she was again 
paged to Obenchain™s office. Obenchain told Clemons to leave 
the recorder in her office and that she would be suspended if 
she did not. Clemons took the tape from the recorder, gave the 
recorder to Obenchain, and then she left Obenchain™s office. 
Shortly after that, Clemons was again paged to Obenchain™s 
office. Clemons brought employee Grace McGuinn as a wit-
ness, but Obenchain refused to 
allow McGuinn to stay. Further 

according to Clemons on direct examination, after McGuinn 
left the office Obenchain asked Clemons if she intended to 
bring the recorder back to the premises; Clemons replied that 
she would when she felt that she needed to do so; Obenchain 
responded that Clemons was inde
finitely suspended and should 
leave the premises. 
Clemons testified that it was still not her quitting time, that 
she was upset, and that she did not want the nurses seeing her 
in an upset condition; she therefore went to the kitchen where 
she knew that there was a readily available telephone. There 
she called her husband to come 
and pick her up. (Clemons does 
not drive.) Further according to Clemons, Obenchain followed 

her to the kitchen and then back out to the nursing floor where 
Clemons clocked out. Obenchain again told Clemons to leave 
the premises; Clemons refused to do so until her husband ar-

rived to pick her up. By le
tter dated August 31, Obenchain 
informed Clemons that she was discharged; no reason was 
given. On cross-examination Clemons admitted that she knew that 
it would be improper to operate the recorder at any point where 
patients might be, such as hallways. Clemons testified that she 
brought the recorder to the facility: ﬁBecause I felt they were 
harassing me and I thought it wa
s because of the strike.ﬂ Clemons was asked, and she testified:  Q. Let me ask you this, Mrs. Clemons; were you at any 
time told by [Obenchain] that 
you could not use a tape re-
corder? 
A. She didn™t really say I couldn™t use it. She just said 
that . . . their lawyer said that it was against the law to 
have it. She never did say that I couldn™t use it. She just 
said that the lawyer said it was against the law to have it. 
 Clemons admitted that, had she not then been suspended, she 
would have brought the recorder b
ack to the facility on her next 
workday ﬁfor security sake.ﬂ 
On direct examination, Obenchain testified that, after 
Clemons returned to work from strike, Supervisor McGlothen 
(who did not testify) told her th
at another employee had told 
McGlothen ﬁthat Ms. Clemens ha
d a voice-activated tape re-
corder in her pocket and had taken and showed it to another 

employee in a patient™s room.ﬂ Obenchain testified that she 
then called Clemons to her office where Clemons admitted that 
she had shown the recorder to a
nother employee in a patient™s 
room. Obenchain told Clemons that ﬁthat was a breech of pa-
tient confidentiality.ﬂ Obenchain thereafter conferred with 
Bevins and counsel who advised Obenchain to ascertain if 
Clemons intended to bring the recorder back.  When Clemons 
did confirm that she did intend to bring the recorder back: 
 I informed her at that point 
that I would have to put her 
on investigative suspension. 
At which point she picked up the tape recorder, shoved 
it up to my mouth and said, ﬁWould you repeat that into 
this tape recorder?ﬂ 
And I said, ﬁNo, ma™am, I will not.ﬂ 
. . . . I told her she was on investigative suspension and she 
was to leave the building. She left my office. 
 Obenchain further testified that, when Clemons left her office: 
 I followed her to the dietar
y department, and I said, 
ﬁBeverly, I have requested that you leave the building at 
this time. You™re to 
clock out and go home.ﬂ 
She came back up to the med-surg unit. She clocked 
herself out, she walked over to the counter and started 
writing notes in the notebook. 
I again informed her that she was to leave the building 
at that time. 
I notified security that it was my understanding her 
husband was on his way to pick
 her up, that her husband, 
per Mr. Bevins, was not to be allowed into the Hospital. 
And I again told her that she was to leave the building. . . . 
Finally, she did leave the building after the third request. 
 When Obenchain was asked what she reported and recom-
mended to Bevins, she testified: 
 I told him she had been insubordinate. I told him that 
she had refused to leave the tape recorder home, that she 
had been insubordinate to me both in shoving the recorder 
up to my face to quote into the tape recorder. She had been 
insubordinate three times in not leaving the building when 
she was requested to leave. 
 On cross-examination, Obenchain agreed that Clemons told 
her that she had brought, and would bring, the tape recorder ﬁto 

record the managers.ﬂ Obenchain also agreed that Clemons told 
her that she had no intention of recording anything about pa-
tients, and she told Obenchain that she had not used the re-
corder in a patient care area. Obenchain admitted that she was 
not aware of any breach of patient confidentiality that Clemons 
committed with the tape recorder, but she then ventured that 
Clemons™ possession of the recorder, ﬁhad the potential for it.ﬂ 
Bevins testified that, upon receiving Obenchain™s recom-
mendation, he decided to discharge Clemons ﬁfor insubordina-
tion, for bringing a tape recorder to work, and [for] recording 
conversations of employees 
which took time away from her 
 KENTUCKY RIVER MEDICAL CENTER 565job, and when the recorder was taken from her and given back 
to her and she was [asked], would she bring it back the next 
day, she said yes, after being ordered not [to do so]. Then she 
stuck the recorder in [Obenchain™s] face and asked her did she 
want her to record her.ﬂ Bevins
 did not testify that Clemons™ 
failure to leave the Hospital immediately when told to do so by 

Obenchain had anything to do with her discharge. 
Clemons, during her cross-examination, was asked and she 
testified: 
 Q. Is it your testimony that
 you did not take the tape 
recorder back and attempt to tape record Michelle Oben-
chain, [and] say to her anything to the effect ‚will you say 
that again to me™? 
. . . . A. Yes, I know I did not do that. 
Conclusions on Clemons™ Discharge 
Clemons admitted that during her August 24 interview with 
Obenchain, Obenchain told her that the Respondent™s lawyer 
had said that it was ﬁagainst the lawﬂ for Clemons to possess 
the recorder in the Hospital. Nevertheless, Clemons told Oben-
chain that she intended to bring the recorder back to the Hospi-
tal if she felt that she needed to. Further, Clemons admitted that 
she, in fact, would have brought the recorder back the next day 
if she had not been suspended. Obenchain testified that she recommended to Bevins that Clem
ons be discharged, in part, 
for this conduct, and Bevins test
ified that he acted on that rec-
ommendation. The General Counsel does not contend that Clemons had a 
statutory right to disobey an order not to bring the recorder 
back to the Hospital.
47 Instead, the General Counsel only argues 
in a footnote that, although Clemons admitted that Obenchain 

told her that it was illegal to have the recorder in the Hospital: 
 This . . . is not the same as telling Clemons that the Hospital 
was prohibiting her from bringing it. If Clemons had been ad-
vised that it was not [ﬁ]against the lawﬂ for her to have it, then 
there would be no operative rule prohibiting it. [Br. 61.] 
 The General Counsel™s logic escapes me. Certainly, as any 
reasonable employee would know, 
if an employer tells an em-
ployee that his or her conduct is illegal, a fortiori the employer 

is presumably telling the employee to stop engaging in that 
conduct. Clemons is presumably
 a reasonable employee, and 
her express refusal to agree to leave her recorder at home can 

only be considered
 insubordination. 
Moreover, Obenchain also testified that, after she told 
Clemons that she was suspended for not agreeing to leave the 
recorder at home, Clemons ﬁshov
ed it up to my mouth and said, 
‚Would you repeat that into this tape recorder?™ﬂ Although on 
cross-examination Clemons denied asking Obenchain to repeat 
her remarks into the recorder, the General Counsel did not call 
Clemons on rebuttal to deny that she held the recorder close to 
Obenchain™s face during their last office meeting. I credit 
                                                          
                                                           
47 The General Counsel also does not
 contend that the order against 
bringing a tape recorder to the Hospital was the announcement and 
implementation of a new work rule 
that the Respondent established in 
violation of Sec. 8(a)(5). 
Obenchain on both accounts; I find that, as Obenchain testified, 
Clemons placed the recorder close to Obenchain™s mouth and 
asked her to repeat her words. 
That conduct was a separate, and 
an egregious, act of insubordination.  
The cross-examination of Obenchain showed that she did not 
have reason to believe that Clemons had used her recorder to 

violate patient confidentiality. And Obenchain™s testimony that 
Clemons was insubordinate by 
refusing to leave the Hospital 
immediately when told to do so on August 24 was proven to be 
irrelevant because Bevins, who made the discharge decision, 
did not cite Clemons™ slow departure as a reason for the dis-
charge. Nevertheless, Obenchai
n and Bevins testified that 
Clemons was discharged for her 
insubordination as well as her 
other alleged conduct, and the 
General Counsel has not shown 
that other employees were permi
tted to engage in insubordina-
tion comparable to Clemons™ without being discharged.
48 I therefore find that the Respondent
 has demonstrated by a pre-
ponderance of the evidence that it would have discharged 
Clemons for her insubordination
, even absent her protected 
activities of participating in the July 8 strike. I shall therefore 
recommend dismissal of this allegation of the complaint. 
4.Warning to, and discharge of, Sally Dunn 
Sally Dunn was employed by 
the Respondent as a phleboto-
mist under Laboratory Superv
isor Dianne Blankenship.
49 The 
principal responsibility of a phl
ebotomist is to draw blood from 
patients and return it to the laboratory where it is tested by 
technicians. The complaints a
llege that about August 22, 2000, 
the Respondent issued an oral warning to Dunn and that on or 
about June 4, 2001, it discharg
ed Dunn, in both cases because 
of her participation in the July 8 strike. The Respondent con-

tends that the warning was issued solely because of Dunn™s 
misconduct of smoking while working and that her discharge 
was imposed because Dunn had engaged in a theft of time. 

Ultimately, I find and conclude that, under 
Wright Line,
 the 
Respondent has proved by a preponderance of the evidence that 

Dunn engaged in the conduct that 
it attributes to her and that 
the Respondent did not violate the Act by either warning Dunn 
or by discharging her. 
Dunn was active for the Union before the strike in that she 
wore union buttons, distributed union literature at the Hospital, 
spoke out for the Union at work, and appeared in local radio 
and television promotions by the Union. Dunn was also one of 
only two employees who presente
d the 8(g) notice to the Re-
spondent before the July 8 stri
ke, and Dunn regularly picketed 
during the strike. Also, during th
e 11 trial sessions that I con-
ducted in this matter before 
her discharge, Dunn was the Gen-
eral Counsel™s assisting w
itness under Fed.R.Evid. 615. 
As found above, the Respondent repeatedly threatened to 
discharge employees such as Dunn who participated in the July 

8 strike; therefore, a prima f
acie case for Dunn™s warnings and 
discharge has been proved, and, under 
Wright Line, the Re-
spondent™s defenses mu
st be addressed. 
 48 See Klate-Holt Co., supra. 
49 As I have found above, Blankens
hip threatened the laboratory em-
ployees that strikers would lose their jobs if the July 8 strike was not 
ruled an unfair labor practice strike. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 566 Warning to Dunn 
Dunn testified that, early in the morning of August 22, her 
second day back from strike, she took a fasting blood sample 
from a patient. After the blood was drawn, she went to search 
for the patient™s nurse to tell he
r that the blood had been drawn 
and that the patient could have 
coffee, as he was then request-
ing. As she did so, she went to an outdoor area, taking her as-
signed tray of needles and supp
lies with her. While she was 
doing that, she lit a cigarette and smoked it ﬁfor a minute and a 

half.ﬂ Later in the morning, further according to Dunn, she took 
a permitted 15-minute break from 10:35 to 10:50 a.m. When 
she returned from break, she went to the nursing floor and drew 
blood from another patient. When she returned from doing that, Blankenship called her into the 
laboratory office. Denise Asher, 
a laboratory technician who te
stified for the Respondent, was also present. According to Dunn: 
 Diane said, ﬁThey said you took a 30 minute break.ﬂ  
. . . . I asked who ‚they™ was, [a
nd] I said, ﬁNo, Diane, I 
didn™t.ﬂ I said, ﬁI took a 15 minute break, I left at 10:35, 
got back at 10:50. I™ve been on the floor getting a stick and 
doing an AccuCheck.ﬂ I said, ﬁYou can pull the tickets,ﬂ 
which is a computer printout and you sign the time that 
you do it, also your initials is put on that. 
And she said, ﬁIt doesn™t matter [who had made the re-
port to Blankenship], they said you did; so consider this a 
verbal warning.ﬂ 
Diane went on to say, ﬁDid you take a tray out[side] 
this morning with a cigarette?ﬂ 
. . . .  [I told Blankenship that] I went outside to find the 
nurse and tell her that the blood test had been drawn, that 
the patient was requesting coffee. 
. . . . She looked at me when I told her that, and she said, 
ﬁBut did you smoke out there?ﬂ 
I said, ﬁYes, I did, Diane. I lit a cigarette. I maybe 
smoked for a minute and a half. Yes, I smoked outside and 

found the nurse, but no, I did not, Diane, take a 30 minute 
break. Why would I tell you I smoked and lie about a 
break when you could go in and pull the lab slips?ﬂ 
. . . . She again repeated to consider that a verbal warning. 
 Alleged discriminatee Debbie Miller testified that, a few 
months before the strike began, a rule was passed prohibiting 
smoking on a porch outside the laboratory. When Miller asked 
Blankenship where she could then smoke (without walking as 
far as her parked automobile), 
Blankenship replied: ﬁWell, just 
do like Sally [Dunn] does, when you go get a stick take the 

long way around and you can smoke as you go.ﬂ 
Blankenship testified that she 
accepted Dunn™s denial of tak-
ing a too long break, but when Dunn admitted smoking when 
she was not on break, ﬁI told her then that I would have to give 
her a verbal warning for that.ﬂ Blankenship testified that she 
has never told any employee (presumably including Miller) that 
smoking when also in possession 
of a tray is permissible. 
Asher testified that Blanke
nship called Dunn and her to 
Blankenship™s office where Blankenship told Dunn that she had 
received reports that Dunn had smoked while she was in pos-
session of her phlebotomist™s tray
 and that she had taken a 30-minute break. Dunn admitted that she had smoked a cigarette 
when a nurse stopped her outside 
the building, but she denied 
taking a break of more than 15 minutes. Blankenship told Dunn 

that there was ﬁ[n]ot really any proofﬂ of Dunn™s taking an 
excessively long break but that she was giving Dunn an oral 
warning for ﬁsmoking in the nonsmoking areaﬂ which Dunn 
had admitted to Blankenship. 
Conclusions on the Warning to Dunn 
Asher and Blankenship were cr
edible in their testimonies 
that Blankenship warned Dunn 
only about her smoking while in 
possession of a phlebotomist™s tray. The General Counsel has 
not shown that other employees 
were permitted to smoke while 
in possession of phlebotomists™ trays. Neither Dunn nor any 
other employee credibly testif
ied that Blankenship came to 
know that such conduct had been 
engaged in without discipline 
by Blankenship. Miller™s testimony that Blankenship told her to 
follow Dunn™s example and smoke while returning to the labo-
ratory with a tray simply was not credible. Not even Dunn testi-
fied that she had engaged in such conduct before, and Miller™s 
testimony therefore has no logical predicate. I shall therefore 
recommend dismissal of the allegation that the Respondent 
orally warned Dunn in violation of Section 8(a)(3). 
Discharge of Dunn 
The identification badges that
 the Respondent™s employees 
wear are also used to electronically record the hour and minute 
that they arrive and depart wo
rk. Employees who fail to bring 
their badges to work sign ﬁtime audit sheetsﬂ attesting to their 
arrival and departure times in or
der to get paid for their hours. 
In April 2001, Dunn™s scheduled 
hours were from 3 a.m. until 1 p.m. Dunn testified that on April 28 she arrived at work at 3 
a.m., but, she also testified, she 
had left her badge at home. At 1 
p.m., Dunn completed a time audit sheet in order to claim her 
work hours for that date. The Respondent contends that its su-
pervisors believed that Dunn arrived at work later than 3 a.m. 
on April 28 and that Dunn falsified the time audit sheet that she 
completed. The Respondent contends that it discharged Dunn 
solely for that reason. 
On April 14, Dunn clocked in at 7:28 a.m., or 4 hours and 28 
minutes late. On April 27, Blankenship approached Dunn and 
asked why she had been so late on April 14. After Dunn gave 
her (personal) reason, Blankenship told Dunn that she was talk-
ing to all laboratory employees 
who had recently been late. 
(Blankenship did not, however, i
ssue a reprimand to Dunn at 

that time.) 
On April 28, Bill Moore was the phlebotomist who was 
scheduled to work until 3 a.m., at which point he was to be 
relieved by Dunn. Chuck Arnol
d is a phlebotomist who was 
scheduled to work with Dunn from 5:30 a.m. until 1 p.m. on 
April 28. A. J. Arrowood is a 
laboratory technician (and not a 
phlebotomist). On the night of April 27Œ28, Arrowood was 

scheduled to work from some poi
nt before midnight until 6:30 
a.m. Dunn testified that when 
she arrived at the laboratory on 
April 28, Moore was not there. She was met by Arrowood who 
 KENTUCKY RIVER MEDICAL CENTER 567told her that she would be working her shift by herself because 
Arnold had called in sick. Dunn went to the door to 
Blankenship™s office where she saw a ﬁLaboratory Call-Inﬂ 
sheet that had been signed by Moore. The sheet recited that 
Moore had called 4 other empl
oyees and Blankenship in an 
attempt to find a substitute for Arnold. Three of the employees 

had said, ﬁno,ﬂ one claimed illne
ss, and beside Blankenship™s 
name, Moore had written ﬁNo Answer.ﬂ Dunn further testified that the laboratory was very busy that 
morning, with one ﬁcode-blue,ﬂ or life-threatening situation, in 
the emergency room. Also, part of
 the problem with working as 
the only phlebotomist 
that morning was that blood had to be 
drawn from two patients at 5:30
 a.m., and from two other pa-
tients at 6 a.m. Dunn testified th
at, although it was not his job, 
Arrowood agreed to help her by doing one of the 5:30 a.m. 
ﬁsticksﬂ and one of the 6 a.m. 
sticks. Arrowood™s shift was over 
at 6:30 a.m. Dunn testified that she completed the 10-hour shift 

without help from anyone else. Dunn completed a time audit 
sheet that represented that she had worked from 3 a.m. until 1 
p.m. on April 28, and she left it on Blankenship™s desk for 
processing. On Sunday, April 29, Dunn worked without incident. Dunn 
testified that on April 30, Blankenship came to the laboratory 
about 8 a.m., and the call-in sheet was still on her door. Dunn 
did not speak to Blankenship at 
the time. At 9 a.m., Dunn went 
to Cooper™s office. Dunn told Cooper that the laboratory had 
been short-staffed on April 28 and that things could have been 
perilous for patients, especially if there had been two code-
blues instead of only one. Coop
er asked Dunn if Blankenship 
knew of the situation. Dunn replied that she should because of 
the indications on the call-in sh
eet that had been placed on her office™s door. Cooper thanked Dunn for the information. 
At 3 a.m. on May 7, Dunn™s 
next scheduled workday, 
Blankenship met her at the timeclock. Blankenship told Dunn 
not to clock in and handed he
r two letters, both from Bevins. 
The first letter stated that Dunn was indefinitely suspended 
ﬁpending an investigation into your recent accounting of time.ﬂ 
The second stated: ﬁThis is to inform you that we desire to 
schedule an investigatory interview with you for the purpose of 
inquiring into your explanation of recent tardiness and account-
ting of time.ﬂ The second letter also directed Dunn to contact 
Mitchell to schedule an appointment. 
On June 1 (after cancellation of three prior meetings by the 
Respondent for reasons that th
e General Counsel does not ques-
tion) Dunn met with Mitchell a
nd Blankenship. The meeting 
consisted of only two questions
 by Mitchell and two answers 
by Dunn. Mitchell asked Dunn if
 she had completed the time 
audit sheet for April 28 that she had submitted and if the sheet 

was accurate. Dunn replied affirmatively to both questions. 
Mitchell thanked Dunn and told 
her that the meeting was over. 
By letter dated June 4, Bevins informed Dunn that she was 
discharged, ﬁbased upon the investigation undertaken in con-
nection with your suspension 
on May 6, 2001.ﬂ Dunn testified 
that no one in the Respondent™s
 management con-fronted her 
with any evidence that she appeared at work on April 28 later 
than 3 a.m. Except for that which 
pertains to her time of arrival 
on April 28, none of this testimony by Dunn was disputed by 
the Respondent™s witnesses. 
On cross-examination, Dunn testified that she may have ar-
rived at work a few minutes before 3 a.m. on April 28, but she 
insisted that she was there at 3 a.m. Dunn agreed that April 28 
was the first time that she had ever submitted a time audit sheet. 
As will be discussed below, the Respondent contends that Dunn 
could not have been at work by 3 a.m. because, inter alia, on 
April 28 Moore saw Dunn driving toward the Hospital well 
after 3 a.m. when he was dr
iving home. Further on cross-
examination, Dunn denied that she saw Moore on April 28 after 
she left work. 
The Respondent called Blankenship, Toby Arnold (not 
Chuck Arnold) and Bevins in defense of the allegations based 
on Dunn™s discharge. 
Blankenship testified that wh
en she spoke to Dunn on April 
27 about her 4-hour tardiness during the week before, she also 
mentioned to Dunn that she had been tardy several times in the 
recent past. Blankenship testified that she emphasized the im-
portance of being at work on time, but she agreed that she did 
not issue any discipline to Dunn on April 27.  
Blankenship further testified that
 Cooper called her to his of-
fice on April 30 and told her what Dunn had told him earlier in 
the morning. Blankenship told Cooper that she would review the computer printouts to see if the workload on April 28 really 
had been dangerously high. Three things that the printouts 
showed were: (1) the workload
 on April 28 had actually been 
quite low; (2) Dunn showed no com
puter transactions until 3:28 
a.m.; and (3) two blood-drawings
 that were scheduled for 3 
a.m. were performed by Arrowood.
50 Blankenship testified 
(without contradiction by way of rebuttal) that blood-
collections that are scheduled for 3 a.m. are the responsibility 
of the phlebotomist who begins his 
or her shift at 3 a.m., not the 
laboratory technician.
51 Blankenship further testified that these 
three factors, combined with her having mentioned tardiness to 
Dunn on April 27, and combined 
with the fact that Dunn had 
never before April 28 submitted a time audit sheet, caused her 
to become suspicious. She therefore secured the timeclock re-
cords for April 28. The records, as introduced in evidence, 
show that Moore clocked out at 3:03 a.m.  
Blankenship testified that, because Moore had remained at 
the Hospital until after 3 a.m., she felt that checking with him 
would be a good way to determin
e if Dunn had actually been 
there by 3 a.m. Rather than contacting Moore directly, how-
ever, Blankenship (for reasons th
at went unexplained) asked 
(antiunion) employee Toby Arnold
52 to find out from Moore if 
Moore had seen Dunn that morning. Arnold reported back that 
Moore told him that he saw Dunn the morning of April 28, but 
not at the Hospital; Arnold repor
ted to Blankenship that Moore 
had reported to him that, after M
oore left the Hospital, his truck 
broke down on the public road and that Dunn, then on her way 
to the Hospital, had stopped to offer him help. Blankenship 
then went to Bevins, the Respondent™s chief executive officer, 
and recommended that Dunn be placed in investigatory suspen-
sion. Blankenship™s account of her meeting with Dunn on May 
                                                          
 50 The Respondent produced these records at trial. 
51 The Tr. 2821, L. 14, is corrected to change ﬁdoneﬂ to ﬁDunn.ﬂ 
52 It was Toby Arnold who produced the ﬁEX-KRMC 
EMPLOYEESﬂ antiunion si
gn discussed above. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 568 7, and her account of her meet
ing with Dunn and Mitchell on 
June 1, do not materia
lly differ from Dunns.
53On June 2,54 further according to Blankenship, she met with 
Bevins, Toby Arnold, and Moor
e. At that meeting, Moore 
stated that he saw Dunn on the public road after he left work on 
April 28. Moore further stated that he had told Arnold that 
Dunn had stopped to offer him help, but he stated that he, at 
that point, did not recall Dunn offering to help him. Bevins then 
caused a memorandum of the June 
2 meeting to be created. The 
memorandum concludes:  He [Moore] said that his truck had stopped several times that 
morning after he left work. He said he did see Sally [Dunn] at 

the time heading toward the Hospital. He said he could not re-
call the exact location at which he saw Sally Dunn but that it 
was between the Hospital entrance and McDonald™s. He said 
he could not remember whether she offered to help but he did 
remember seeing her at the time. He said that this was some 
time shortly after 3:05 a.m. and he had checked out from 
work a few minutes after 3:00 a.m. himself.  
 Moore signed and dated the me
morandum in Blankenship™s 
presence. Although neith
er party called Moore to testify, the 
Respondent called Arnold who te
stified consistently with 
Blankenship about what Arnold had said at the June 2 meeting. 

Bevins testified that, after the 
June 2 meeting, he decided to 
discharge Dunn: ﬁFor falsification of a time card, edit sheet 
which is related to the time card, accounting of time.ﬂ 
Conclusions on Dunn™s Discharge 
Contrary to her testimony, Dunn was not at work on April 28 
by 3 a.m. Two simple facts compel this finding, neither of 
which the General Counsel mentions on brief: (1) Dunn testi-
fied that Moore was not present when she arrived at work; and 
(2) Moore™s time record shows that he did not clock out until 
3:03 a.m. If Dunn had really been
 present at 3 a.m., the General 
Counsel would have called her 
in rebuttal to testify how it 
could have been that she did not see Moore before he left the 
laboratory. 
As well as ignoring Dunn™s te
stimony as it compares to 
Moore™s time record, the General 
Counsel also ignores the fact 
that, before it discharged Dunn, the Respondent had in hand a 
signed statement by Moore that 
he had seen Dunn outside the 
Hospital (between the entrance and McDonald™s) at some time 
after 3:05 a.m. Rather than deal with these facts, the General 
Counsel only faults the Respondent for bringing the antiunion 
Toby Arnold into the matter, and the General Counsel only 
argues that there is an inconsistency between Moore™s admis-
sion to Blankenship and Bevin that he had told Arnold that 
Dunn offered to help him and Moore™s inability to recall that 
offer. Apparently, Blankenship 
thought she could trust Arnold. 
And, of course, one can remember representing a fact to an-
other and then later question if
 that representation had been 
correct. (ﬁYes, I know I told you that, but now I™m beginning to 

wonder, myself.ﬂ) At any rate, th
e Respondent™s case that relies 
on the hard evidence of Moore™s timecard and Dunn™s testi-

mony that Moore was not at the Hospital when she arrived on 
                                                          
                                                           
53 The Tr. 2843. L. 13, is corrected to change ﬁdidn™tﬂ to ﬁdid.ﬂ 
54 See the date of the signature on the R. Exh. 64. 
April 28 preponderates over any argument that the General 

Counsel can base on Moore™s self-questioning recollection of 
such a tangential (to Moore) matter. 
In summary, Moore represented to the Respondent in a 
signed statement that he clearly remembered that on April 28 
he saw Dunn after 3 a.m. on the public road. And Moore™s 
statement was corroborated by: (1) Moore™s timecard; (2) the 
computer printout that showed that Dunn had made no entry 
until 3:28;
55 (3) the fact that a tec
hnician had made a 3 a.m. blood-collection that Dunn should 
have made; and (4) the fact 

that Dunn™s claim of a heavy workload was unsupported by the 
computer records. The Respondent™s proof of Moore™s state-
ment and its corroboration is sufficient proof that, before it 
discharged her, the Respondent possessed a reasonable (and, I 
am confident, accurate) belief that Dunn had not come to work 
by 3 a.m. and that she had committed a theft of time by submit-
ting a false time audit sheet.
56 I therefore find and conclude that 
the Respondent has shown by a preponderance of the evidence 

that it would have discharged Dunn even absent her protected 
activities.
57 Accordingly, I shall recommend dismissal of this 
allegation of the complaint.
585. Discharge of Clara Gabbard 
Clara Gabbard, a ward clerk, was hired by the Respondent in 
1990 and discharged on August 31. The General Counsel con-

tends that the Respondent discharged Gabbard because of her 
participation in the July 8 stri
ke. The Respondent 
contends that it discharged Gabbard because she failed to appear for a sched-
uled work shift. Ultimately, I find and conclude that the Re-
spondent treated Gabbard dispar
ately and that she was unlaw-
fully discharged. 
As found above, the Respondent repeatedly threatened to 
discharge employees such as Ga
bbard who participated in the 
July 8 strike; therefore, a prim
a facie case for Gabbard™s  dis-charge has been proved, and, under 
Wright Line,
 the Respon-
dent™s defense for that disc
harge must be addressed. 
Before 2000, Gabbard worked every weekend, from 7 a.m. 
until 3:30 p.m. From the beginning of 2000 until the strike be-
gan, Gabbard was scheduled to work only on alternate week-
ends. Gabbard testified that she did participate in the strike and that she appeared on the picket line nearly every day. Gabbard 
also testified that she identifie
d herself on two audiotapes that 
she made for the Union and that the tapes were played by a 
local radio station multiple times during the strike. 
 55 The General Counsel did not call Dunn in rebuttal to testify about 
what activities, other than those that required computer entries, she 
engaged in between 3 and 3:28 a.m. 
56 Acts of theft are specifically excluded from the operation of the 
Respondent™s published progre
ssive disciplinary system. 
57 Wright Line,
 supra; 
Klate-Holt Co., supra. 
58 Although not mentioned by the General Counsel, the Charging 
Party on brief argues that, in 1997, the Respondent disparately con-

fronted another employee with the 
evidence of her theft of time. The 
prior case, however, involved a physical alteration of records (era-
sures), and there was a legitimate que
stion of who had done it. Also, the 
Charging Party makes no suggestion of how Dunn could have meaning-
fully responded, even if she had been confronted with the Respondent™s 
evidence. (The Charging Party, as well as the General Counsel, does 
not address that evidence on brief.) 
 KENTUCKY RIVER MEDICAL CENTER 569The Honey Festival is a 2-week
end county fair type of event 
that is held in Jackson each year during the weekend before the 
Labor Day weekend and during the Labor Day weekend itself. 
In 2000, those weekends were Saturday and Sunday, August 26 
and 27, and Saturday and Sunday,
 September 2 and 3. For sev-eral years Gabbard has been the chairperson and principal or-
ganizer of the Honey Festival. As such, she attempts to be at 
each major event of the festival. In the years before 2000, the 
events of each first weekend of the Honey Festival occurred 
after the first shift, and Gabbard was able to attend those events 
without asking for permission to be
 off. Therefore, in previous 
years, Gabbard asked to be excused from work only during 

each Labor Day weekend. According to Gabbard, that permis-
sion was always given. In 2000, however, events were sched-
uled for hours that conflicted wi
th Gabbard™s shift schedule for 
August 26 and 27.  
Gabbard testified that on August 17, Supervisor Robin 
McGlothen called her to give 
her the poststrike schedule. 
McGlothen told Gabbard that her first workday would be Sun-
day, August 20. (No mention of August 19 was made; August 
20 was the first day that any stri
kers were returned to work.) 
According to Gabbard: 
 I said, ﬁRobin, just a reminder,
59 I will not be there the 
next two weekends because of the Honey Festival. 
She said, ﬁWe™ll talk about that later.ﬂ 
And I said, ﬁRobin, there™s nothing to talk about; it™s 
the Honey Festival, I will not
 be working the next two 
weekends.ﬂ 
 (McGlothen, who is no longer 
employed by the Respondent, 
did not testify.) Gabbard did work August 20. The schedule for 
the remainder of August was posted at the time, and on that 
schedule Gabbard was slated to work the weekend of August 
26 and 27. Gabbard testified that during her August 20 shift she 
left a note for McGlothen statin
g: ﬁJust a reminder. As we had 
talked earlier, I have Honey Fes
tival the next 2 weekends, Au-
gust 26th and 27th [and] Sept. [2nd and 3rd]. I will not be 

working here any of those days.ﬂ Gabbard further testified that 
on Friday, August 25, fellow employee ﬁAnitaﬂ (whose last 
name is not indicated in the record) told her that she was, in 
fact, scheduled to work August 
26 and 27. Upon hearing that, 
Gabbard telephoned Allena Hale, the house supervisor (or the 

supervisor of the nursing staff during a shift for which Oben-
chain is not present). According to Gabbard:  
 I said, ﬁI can™t work the weekend Saturday and Sun-
day, it™s the Honey Festival.ﬂ 
And she said, ﬁAre you scheduled?ﬂ 
I said, ﬁI don™t know. I don™t know whether I™m 
scheduled or not. Anita says that I™m on the schedule, but I 
can™t work, it™s the Honey Festival. . . . And I said, but I 
                                                          
 59 Gabbard™s reference to a ﬁremi
nderﬂ is explained by other testi-
mony by Gabbard that in April she sent a note through another em-
ployee to McGlothen that stated: ﬁBe off the Honey Festival and the 
weekend before.ﬂ There is, howev
er, no evidence that McGlothen received this note or that, if she did,
 she understood what dates Gabbard 
was referring to. 
won™t be there this weekend or next weekend, because it™s 
the Honey Festival.ﬂ 
And she said, ﬁOkay, talk to you later.ﬂ 
 On Friday, September 1, Gabbard again called Hale. According 
to Gabbard: 
 I said, ﬁAllena, this is Clara. Will you please put a note 
in the supervisor™s book that 
I™m not working this week-end because it™s the Honey Festival?ﬂ 
And again she said, ﬁAre you scheduled?ﬂ 
I said, ﬁI don™t know whether I™m scheduled or not, 
honey, I™m just telling you, I 
won™t be there. I™m at the Honey Festival.ﬂ 
[Hale said,] ﬁOkay.ﬂ 
 Hale testified for the Respondent, but she was not asked any-

thing about Gabbard; specifically
, Hale was not asked to deny 
this testimony. In fact, by Se
ptember 1 Gabbard was not sched-
uled to work September 2 and 3. By letter dated August 31 (and 
apparently not received by Gabbard until after her September 1 
telephone call to Hale), Obenchai
n informed Gabbard that she was discharged. Obenchain stated
 no reason for the discharge. 
Bevins testified that he made
 the decision to discharge Gab-
bard ﬁfor failing to honor, failing to serve her schedule in ac-

cordance with the way that it was presented to her and posted.ﬂ  
When Obenchain was on direct examination, she was not 
asked why Gabbard was discharged; rather, she was asked what 
she knew of Gabbard™s change of
 ﬁemployment status.ﬂ Oben-
chain replied: 
 It™s our policy within the nursing department that, in 
order to request the day off for the next month, you must 
have that request into our office by the 15th of the month 
at 7:00 a.m. for us to make out the schedule for the next 
month. When Ms. Gabbard came back to work [from 
strike] on approximately the 
20th, she brought in a note dated August 20th, requesting 
the last weekend in August 
off and the first weekend in Se
ptember. For us to have ar-
ranged her coverage for the last weekend in August, she 
would have had to have that in my office by the 15th of 
July. And to have the first we
ekend in September off, she 
would have had to have that in my office by August 15th. . 

. . . At that point [August 20], when the med-surg coordi-
nator, Robin McGlothen, told
 me this [Gabbard™s August 
20 note] had come in, I said that we need to inform Ms. 

Gabbard what the policy is. 
For times when that happens [i.e., when an employee 
has not given notice sufficiently in advance to not be 
scheduled for a certain date], an employee is allowed to 

use a policy called ﬁtrade and 
cover.ﬂ They get someone to 
take their shift, in trade; they will work another shift or 
they just give their shift away to somebody of equal status 
to be able to work that shift. We mailed a certified letter to 
Ms. Gabbard™s house with the trade and cover policy in it, 
explaining that she would be responsible to find her own 
replacement for those two weekends because the request 

had not come in at the appropriate time. The letter was re-
turned back to us undelivered. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 570 On the Friday evening before the first weekend off 
[i.e., August 25], she called the [House] Supervisor [Hale] 
after I had left the facility, and said, ﬁI™m just calling to 
tell you I won™t be in.ﬂ . . . The same thing happened on 
the second weekend in which she should have gotten her 
own coverage. She just picked up the phone and called, 
said, ﬁI won™t be there,ﬂ and [Gabbard] made no attempt to 
get her own coverage for that shift. 
 Although the Respondent did not 
ask Obenchain specifically 
why Gabbard was discharged, on cross-examination, Oben-
chain was asked the reason. Obenchain testified: ﬁMs. Gabbard 
violated [the Respondent™s attendance policy by] not covering 
her own shift when she knew she had not asked for those days 
off in adequate time.ﬂ 
Obenchain identified a copy of the certified letter dated Au-
gust 21 that McGlothen sent to Gabbard in response to Gab-bard™s note of August 20. McGlothen™s letter states: ﬁOur pol-icy requires requests-off to be in by 7:00 a.m. the 15th of the 
previous month (i.e., July 15 for 
days off in August). Attached 
is a copy of the Trade & Cover 
policy. You will be required to 
find your own coverage for the dates requested off.ﬂ A copy of 
the policy, which is summarized by Obenchain™s above-quoted 
testimony, was enclosed; also a form for trading shifts was 
enclosed. The written policy is captioned ﬁTrade/Coverage.ﬂ It 
is introduced by: 
 Provision is made for all employees to be off or trade 
shifts when unexpected events arise in their personal lives 
and they are unable to give a thirty-day notice. 
 Following that statement is one section that lists steps for two 
employees to get supervisory a
pproval to ﬁtradeﬂ shifts and 
another section that lists steps 
for one employee to have another 
employee ﬁcoverﬂ her assigned shift (with no trade involved). 
Both sections conclude with statements that indicate that trad-
ing employees have, or the co
vering employee has, the respon-
sibility for the shift that they have agreed to work. 
On cross-examination, Obenchain admitted that she consid-
ered no penalty other than di
scharge for Gabbard. Obenchain 
testified that she considered no 
lesser penalty because: ﬁShe did 
not come to work. She did not cover her shift.ﬂ Obenchain was 
shown the personnel file of Jerri Howard (who is presently a 
supervisor). The file reflects 
that Howard received a verbal 
warning for being a no-call, no-show on January 20, 1999, 
because Howard had agreed to cover a shift for another em-
ployee, apparently under the trade-and-cover policy, and then 
ﬁcalled in and said she was going to
 refuse to work that shift.ﬂ 
Obenchain admitted that Gabbard
 was ﬁnot a no-call, no-showﬂ 
because she did call (and write) that she was not going to be 
there for the August 26 and 27 weekend. Obenchain was asked 
and she testified: 
 Q. Now according to your way of thinking regarding 
Ms. Gabbard, she [Howard] should have been discharged, 
shouldn™t she? 
A. No, ma™am. 
Q. She violated your policy, didn™t she? 
A. Yes, ma™am. On[ly] a different policy. . . . 
Q. The question is, what™s the difference? 
A. One, the trade and cover policy applied to Ms. 
Gabbard. Trade and cover does not apply to that [How-
ard™s] particular incident. That was also done by a differ-
ent manager. 
. . . . Q. The distinction that you™ve made between Jerri 
Howard™s situation when she received the verbal warning 
and Clara Gabbard™s situation when she was discharged, is 
that the only distinction you can think of? 
A. Clara violated the trade and cover policy.  
JUDGE EVANS: No, that™s not the question. . . . Tell 
us again, what™s the reason that Howard only received a 
verbal warning and Gabbard was discharged? 
THE WITNESS: I honestly don™
t know at this point.  
 When further asked on cross-ex
amination if employees are 
always discharged if they fail to cover their shifts, Obenchain 
answered that Gabbard was the only such employee of whom 
she knew. When asked how she had known that Gabbard had 
not attempted to find someone to cover her shifts, Obenchain 
replied, ﬁI assume she didn™t because she sure didn™t get it.ﬂ 
When asked if an employee would be discharged if she tried to 
find someone to cover her shift 
but could not, Obenchain testi-
fied that she did not know.  Further on cross-examination, 

Obenchain also agreed that it was a greater disadvantage to the 
Hospital for an employee to be a 
no-call, no-show than to give 
notice of intended absence but not comply with the trade-and-

cover policy. Obenchain further admitted that the Respondent™s 
records reflect that, in September 1998, Gabbard and employee 
Billie Sheffel did trade shifts; neither covered one of the shifts, 

and neither was discharged. (The record does not show what, if 
any, punishment Gabbard and Sheffel received for this of-
fense.) Gabbard, during her cross-examination, acknowledged that 
she received notice of a certified letter, but she went to the Post 

Office on a Wednesday, and it was closed. She admitted that 
she was ﬁnot in any hurryﬂ to get the letter and that she made 
no further effort to get the lett
er because: ﬁafter August the 
20th, I was busy with the Honey 
Festival and ﬁwith life.ﬂ Gab-

bard further admitted that she had previously used the trade-
and-cover policy to cover her planned absences. 
Conclusions on Gabbard™s Discharge 
Without a doubt, Gabbard arrogantly refused to follow the 
trade-and-cover policy; she announced, orally and in writing, 
that she just was not going to be at work on August 25 and 26, 
and September 2 and 3, no matter
 what shifts she was sched-
uled for. Moreover, Gabbard most probably knew the import of 
the certified letter that the Re
spondent had addressed to her, 
and she arrogantly refused even 
to pick it up. And Obenchain™s 
assumption that Gabbard made 
no attempt to get another em-
ployee to cover her shift appears entirely reasonable. (If Gab-
bard had made such attempts, 
she assuredly would have told 
someone in supervision.) Gabbar
d™s case, therefore, does not 
present a sympathetic employee. 
Nevertheless, Gabbard™s arro-gance, of itself, does not divest
 her of the protections of the Act. 
On brief, the Respondent stat
es that ﬁObenchain recom-mended Gabbard™s termination for failure to follow the trade-
 KENTUCKY RIVER MEDICAL CENTER 571and-cover policy.ﬂ Obenchain 
did not testify what recommen-
dation that she made to Bevins, but assuming that the Respon-
dent™s statement on brief is true
, the immediate question is: Is 
there a penalty for failing to follow the trade-and-cover policy? 
The trade-and-cover policy itsel
f contains no express penalty for failing to follow it in the case of intended absence. The 

policy, rather, appears to be
 no more than a permissive 
ﬁ[p]rovisionﬂ which allows an em
ployee to avoid an ﬁincident 
of absenceﬂ under the Respondent™s progressive-discipline 
absenteeism rules. Pursuant to those rules, two unexcused ab-
sences warrant only the first-stage penalty of a verbal warning, 
not discharge. That is, the trad
e-and-cover policy is simply not 
a disciplinary policy, but, even if it were, the penalty for its 
violation is not immediate discharge. 
On brief, the Respondent cite
s the section of the personnel 
manual of Community Health Systems which does state that a 
no-call, no-show offense is punishable by immediate discharge. 
Obenchain, however, did not testify that she considered Gab-
bard to be a no-call, no-show 
employee. Obenchain also admit-
ted that an employee such as Gabbard, who gives advance no-

tice of an absence, presents a lesser disadvantage to the Re-
spondent that a no-call, no-show employee. And Obenchain did 
not testify that Gabbard™s absences on August 25 and 26 pre-
sented any disadvantage to the Respondent. (Apparently, the 
Respondent found a substitute ward clerk, or just did without a 
ward clerk, without disruption 
of patient care.) Nevertheless, 
even if Gabbard™s situation could have been the equivalent of a 
no-call, no-show situation, Obenchain could not explain why, 
during the year before, Howard wa
s let off with a verbal (first-
step) warning but Gabbard was di
scharged. At most, Obenchain 
testified that she was not involve
d in Howard™s discipline, but 
the fact remains that Gabbard was treated disparately compared 
to Howard. And poststrike-Gabbard was treated disparately 
compared to prestrike-Gabbard. In September 1998, Gabbard 
and employee Billie Sheffel did trade shifts; neither covered 
one of the shifts, and neither was discharged. On brief, the Re-

spondent attempts to distinguish that case by arguing that the 
trade-and-cover policy was introduced in ﬁ2/16/99.ﬂ The copy 

of the policy that the Respondent
 placed in evidence does bear 
that date, but it also states that the ﬁ[o]riginalﬂ date of the pol-

icy was ﬁMay 2, 1995,ﬂ and at another point the 1999 policy 
states that the rules for requestin
g days off ﬁare still the same.ﬂ 
In summary, the Respondent de
fends the discharge of Gab-
bard on the basis of her transgression of the nondisciplinary 
trade-and-cover policy, but, even assuming that that policy was 
disciplinary, the General Counsel
 has shown that Gabbard was treated disparately. Therefore, under 
Wright Line the inference 
of unlawful discrimination agains
t Gabbard remains intact, and 
I find and conclude that the Respondent discharged Gabbard 
because of her protected activity of participating in the July 8 
strike in violation of Section 8(a)(3).
60                                                          
                                                                                             
60 It is further to be noted that Ob
enchain predicated the necessity of 
Gabbard™s following the trade-and-c
over policy on Gabbard™s failure to 
give written notice of her planned A
ugust absences by July 15, or her 
planned September abse
nces by August 15. On July 15, however, Gab-
bard was still engaged in the July 8 
strike, and she could not have then 
known when the strike would end. Also, the Union made its offer to 
return to work on precisely August 15, but there is no evidence that 
6. Discharge of Angie Gayheart 
Angie Gayheart, who was a clerical employee in the Re-
spondent™s admitting office, was hired by the Respondent in 
1995, and she was discharged at the termination of the July 8 
strike. As previously noted, Gayheart was one of five em-
ployee-members of the Union™s negotiating committee. The 
General Counsel contends that
 the Respondent discharged 
Gayheart because of her activities as a negotiating committee 

member and because of her participation in statutorily protected 
activities during the July 8 stri
ke. The Respondent contends 
that it discharged Gayheart solely because of certain of her 

strike activities that were unpr
otected. Ultimately, I find and 
conclude that the Respondent lawfully discharged Gayheart for 

strike violence. 
Defenses of strike violence are not addressed under 
Wright Line, supra. Where action is taken with respect to an em-
ployee™s tenure of employment on the employer™s claim of 

misconduct arising out of a course 
of protected activity (such as 
strike activity), under 
NLRB v. Burnup & Sims, 
379 U.S. 21 
(1964), an unfair labor practice finding is called for unless the 
employer has sustained the burden of showing that it held an 
honest belief that the employ
ee engaged in serious misconduct; 
379 U.S. at 23. Once the employer
 establishes that it had such 
an honest belief, the burden shifts to the General Counsel to 
affirmatively show that the mi
sconduct did not in fact occur. 
Rubin Bros. Footwear,
 99 NLRB 610, 611 (1952), enf. denied 
on other grounds 203 F.2d 486 (5th Cir. 1953). See also 
Tele-
dyne Industries v. NLRB, 911 F.2d 1214, 1222 (6th Cir. 1990). Bevins testified that he person
ally made the decision to dis-
charge Gayheart ﬁfor threatening and intimidation of two em-
ployees, one of which was an employee™s child during the 
strike and the second was an employee in the admitting de-
partment.ﬂ Respondent did go fo
rward with evidence in support 
of that defense. 
Gayheart™s Alleged Threat
s to Kimberly Howard 
Shortly before the July 8 stri
ke began, Kimberly Howard 
was hired by the Respondent to work in its admitting office. 
Howard testified that during the week before the strike began: 
 I was doing the training at
 the Hospital, and Angie 
Gayheart and another one of the workers were . . . sup-
posed to be training me. And they were talking about the 
strike. They were both going . . . out on the picket line, 
and they were asking me and th
e other girl that was train-
ing that day if we were going to go out with them, or if we 

were going to cross. 
And we both said that we didn™t know, because we 
[were] informed by Ms. Trusty [the office supervisor] not 

to talk about, anything about the strike, so we didn™t tell 
them yes, we were, or no, we™re not. 
And they were talking about the strike that had hap-
pened previously at one of the coal companies here. They 
had a strike a few years earlier. . . . Angie Gayheart was 
talking about some of the houses that were burned of the 
 Gabbard knew of that fact by that 
date. Therefore, Obenchain™s inter-
pretations of the Respondent™s rules 
also directly penalized Gabbard for 
her protected activity of striking. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 572 people that crossed the picket line at the coal company. 
And the other girl started laughing that was working with 
her, and Angie started laughing, too, and [Gayheart] said 
that, ﬁMatches accidentally get dropped like that some-
times.ﬂ And then she said, ﬁI know where you live. 
Don™tŠdon™t you live up near where I do?ﬂ
61She said, ﬁI pass your house all the time.ﬂ 
And I said, ﬁWell, I don™t know. Where do you live?ﬂ 
And she did say that she lived up the same road that I 
do. And I said, ﬁYes, I™ve just lived up there for about a 
year.ﬂ 
She said, ﬁYeah, I thought that™s where you lived. I™ve 
seen you there before.ﬂ 
 Howard testified that she filed a complaint with the local police 
against Gayheart for this conduc
t, but, after some time passed 
without any action by Gayheart, 
she decided that Gayheart had 
not been serious. Howard therefore did not serve Gayheart with 
a copy of the complaint and the matter was dismissed. 
As previously noted, the Re
spondent provided bus service 
between the Hospital and a remote parking lot so that the non-
strikers would not be required to drive their personal automo-
biles across the picket line. Howard further testified that, at 
some point during the strike, after work, Gayheart and other 
strikers followed the bus to the lot. Howard testified: 
 And when we [the nonstrikers, in our personal automobiles] 
came down the hill from the parking lot, they were yelling 
threatening things again, and she [Gayheart] kept saying stuff 
about burning houses down. And . . . Angie kept saying stuff 
about that when I drove by them. She kept yelling at me. 
 Howard testified that she thereafter reported both of these inci-

dents to Trusty.
62Gayheart™s Alleged Threat to Marilyn Turner™s Son 
Marilyn Turner, a nonunit business office employee who did 
not join the July 8 strike, is the mother of an adult daughter and 
a 3-year-old son.
63 Turner™s daughter, Angela Haddix, is a bar-
gaining unit employee who also did 
not join the strike. Turner™s 
son, Matthew, daily attends a 
Montessori school whose prop-
erty is adjacent to the Responde
nt™s. Turner had a practice of 
driving Haddix to work with her, and, on the way, she would 
drop Matthew at the school. Turner testified that on July 10, 
after dropping Matthew at the school, she drove with Hadix 
through the picket line and parked her automobile in the Re-
spondent™s parking lot which is 
at the front of the Hospital. 
Then Turner and Haddix began walking across the parking lot 
toward the front entrance of the Hospital. Turner testified that, 
                                                          
 61 The Tr. 1507, LL. 11 and 12, is corrected to change ﬁI know 
where you live, Donna. Don™t you live up near where I do.ﬂ to ﬁI know 
where you live. Don™tŠdon™t you live up near where I do.ﬂ 
62 Howard further testified to later being followed to her driveway by 
someone who was driving a vehicle that looked like one that she knew 

to belong to Gayheart™s husband; Howard, however, could not identify 
Gayheart as the driver. 
63 Marilyn Turner is no relation to alleged discriminatee Melissa 
Turner who is also mentioned in the following discussion of Gayheart™s 
strike conduct. 
as she and Haddix were walking,
 she heard, and saw, Gayheart 
speaking through a bullhorn (amplified megaphone). According 
to Turner, Gayheart: 
 . . . told her [Haddix], at that time, not to go on into work, to 
join them. And [Haddix] just didn™t respond to that. So [Gay-
heart] told her to go right on ahead and go on in; she knew 
where she lived, and she knew that she would have to go 
home at night.  Turner did not report Gayheart™s July 10 remark to supervision 
at that time (and she did not report the matter to the local police 
at any point). Haddix did not testify. 
Marilyn Turner further testifie
d that, about 7:30 a.m. on July 
12, she again dropped Matthew off at the Montessori school; 
then, with Haddix, she again drove across the picket line on to 
the Respondent™s property. Before she drove into the parking 
lot, however, she drove to a rear entrance of the building, out of 
sight and earshot of the strikers 
who were at the picket line. At 
the rear entrance, Turner let Haddix out of the automobile. 
Turner then drove back around to the front of the Hospital and 
to the parking lot. Turner parked, got out of her automobile, 
and walked into the front entrance of the Hospital. Turner testi-
fied that, as she walked across the parking lot toward the build-
ing, she heard, and saw, Gayheart speaking on the bullhorn 
again. According to Turner: 
 And she [Gayheart] said, ﬁI saw you let your baby out, 
Marilyn.ﬂ Well, I thought she wa
s just being sarcastic be-
cause I had let Angie, my daughter, out around back. So I 

didn™t really pay attention to that.  
And as I walked on, she said, ﬁI know Matthew is at 
the daycare, and I know Matthew will be coming out to 
play later, and I™ll be watching for him.ﬂ 
 Turner testified that she became so upset and so fearful for her 
son™s safety that she immediat
ely telephoned the Montessori 
school and told his teacher that no one but she was to pick up 

Matthew. Turner then went to the local police and filed a com-
plaint in which she named Gayh
eart and described Gayheart™s 
conduct of that date. There is no 
evidence of the disposition of 
the State charges that Turner filed against Gayheart. On cross-
examination, Turner acknowledged that she continued to send 
Matthew to the Montessori scho
ol during the remainder of the 
strike. 
Trusty testified that Turner told her of Gayheart™s July 12 
conduct; Trusty escorted Turner to the police department on 

July 12 to make her report. Trus
ty further testified that she 
reported to Bevins what Turner ha
d reported to her. Trusty also 
testified that she relayed to Bevins that Howard had told her 

that Gayheart had said that ﬁm
atches can be dropped; houses 
can be easily burned.ﬂ 
Denials of Gayheart™s Misconduct 
In rebuttal, the General Couns
el called Gayheart who denied 
saying anything to Marilyn Turner over the bullhorn on July 10 
or 12. Gayheart testified that 
on July 12 fellow striker (and 
alleged discriminatee) Melissa 
Turner had possession of the bullhorn and that only Melissa Tu
rner was using it on that date. Gayheart further testified that Melissa Turner attempted to get 
 KENTUCKY RIVER MEDICAL CENTER 573Gayheart to take the bullhorn and say something to Marilyn 
Turner. According to Gayheart: 
 [A]nd Missy [Melissa Turner] tried to get me to holler at 

Marilyn and I wouldn™t. I told her if she wanted to holler she 
would have to do it. So, she [M
elissa Turner] got the bull horn 
and said, ﬁMommy took her baby to the back door and 
dropped her off.ﬂ And that was all that was said. Marilyn 
went on in toward the back of the building. 
 Gayheart further specifically denied saying anything to Marilyn 
Turner about her son Matthew, and she denied that she heard 
anyone else on the picket line doing so. 
Melissa Turner testified in rebuttal that she was with Gay-
heart on the picket line on July 12; Melissa Turner testified that 
she saw Marilyn Turner drive Haddix to the rear of the Hospi-
tal; Melissa Turner testified: 
 And then she [Marilyn Turner] came back out and 
parked in the parking [lot], and I got on the bullhorn, and I 
hollered and asked her if her daughter was afraid to be 
called any names from the peopl
e on the picket line. [And 
I asked Marilyn Turner over the bullhorn] why she took 
her [Haddix] to the back of the building. 
 Melissa Turner denied that she said anything over the bull horn 
about Marilyn Turner™s son or th
at she heard anyone else say 
anything about him. 
Further in rebuttal, Gayheart denied stating in Howard™s 
presence that she knew of houses being burned during a coal 
strike and that matches ﬁcoul
d be dropped.ﬂ Gayheart further 
denied knowing the ﬁactual houseﬂ 
that Howard lived in. Gay-
heart further denied saying anything to Howard when she 
crossed the picket line, and Gayheart denied ever going to the 
parking lot where the bus discharged nonstrikers. 
Credibility Resolutions and Conclusions 
I believe, and credit, Marilyn 
Turner™s testimony about Gay-
heart™s conduct of July 10 and 12. I specifically find that, on 
July 12, Gayheart told Turner, through a bullhorn, that she 
(Gayheart) would be watching for Turner™s son Matthew at the 
daycare center throughout the day. Marilyn Turner was com-
pletely credible that she saw, as well as heard, who was speak-
ing on the bullhorn, and I do not believe the rebuttal testimo-
nies of Gayheart and Melissa Turner to the effect that the bull-
horn was used only by Melissa 
Turner to address Marilyn 
Turner. Therefore, the General C
ounsel has failed to meet his 
burden under Rubin Bros. Footwear, supra, which holds that, 
where an employer has shown 
that the allegedly unprotected 

conduct has occurred, the General Counsel must prove that the 

accused employee was, in fact, innocent.
64I further believe, and find, that Gayheart told Howard that 
she knew where Howard lived and that ﬁmatches can be 
droppedﬂ when employees such as Howard fail to honor a 
                                                          
 64 Because proof of Gayheart™s innocence was required under 
Rubin 
Bros. Footwear
, the General Counsel would not have satisfied his 
burden if the testimonies of Melissa Turner and Gayheart had only 
created the possibility that it was Melissa Turner, not Gayheart, who 
had threatened Marilyn Turner on July 12.  See 
Axelson, Inc., 285 
NLRB 862, 864 (1987). 
picket line. Howard 
was credible in her testimony, and Gay-
heart (who, while testifying, assumed a demeanor too meek to 
believe) was not.  
Before 1984, the Board™s position was that verbal state-
ments, as opposed to physical ac
ts of intimidation and coercion, 
would generally not be sufficient acts of misconduct to warrant 
the employer™s refusal to reinstate a striker. The Board changed 
that position in Clear Pine Mouldings, 268 NLRB 1044 (1984), affd. 765 F.2d 148 (9th Cir. 1985), cert. denied 474 U.S. 1105 

(1986). The Board stated: 
 In the past, the Board has held that verbal threats by 
strikers, ﬁnot accompanied by an
y physical acts or gestures 
that would provide added emphasis or meaning to [the] 
words,ﬂ do not constitute seri
ous strike misconduct war-
ranting an employer™s refusal to reinstate the strikers. On 

the other hand, the Board has held that verbal threats 
which are accompanied by physical movements or con-
tracts such as hitting cars, do constitute serious strike mis-
conduct. The Board summarized its standard . . . in Coro-
net Casuals [207 NLRB 304 (1973)], where it stated that 
ﬁabsent violence . . . a picket 
is not disqualified from rein-
statement despite . . . making abusive threats against non-

strikers.ﬂ We disagree with this standard because actions such as 
the making of abusive threat
s against nonstriking employ-
ees equate to ﬁrestraint and coercionﬂ prohibited elsewhere 

in the Act and are not privileged by Section 8(c) of the 
Act. [Footnote omitted.] Although we agree that the pres-
ence of physical gestures accompanying a verbal threat 
may increase the gravity of verbal conduct, we reject the 
per se rule that words alone can never warrant a denial of 
reinstatement in the absence of physical acts. Rather, we 

agree with the . . . First Circu
it that ﬁ[a] serious threat may 
draw its credibility from 
the surrounding circumstances 
and not from the physical gest
ures of the speaker.ﬂ We 
also agree with the . . . Third Circuit that an employer need 

not ﬁcountenance conduct that amounts to intimidation and 
threats of bodily harm.ﬂ 
 In Georgia Kraft Co., 275 NLRB 636 (1985), strikers went to 
the home of a nonstriking employ
ee and told him ﬁwe™ll take 
care of you [if you return to work].ﬂ The Board noted that the 
surrounding circumstances were that the strikers were drunk, 
they cursed in front of the nonstriker™s pregnant wife and young 
daughter, and they refused repeat
ed requests to leave. Upon 
considering such circumstances, the Board found that the ﬁtake 
care of youﬂ remark was coercive and intimidating because it 
was, in effect, a threat of bodily harm. In this case, the relevant 
surrounding circumstance was that Marilyn Turner had just 
dropped off her child at the daycar
e center in full view of Gay-
heart. Turner was going into a building where she could not 

protect her child, and Gayheart was staying outside where she 
could possibly harm him. Gayh
eart™s mentioning of Matthew 
therefore could only have been designed to instill fear of such 

harm in his mother, and it 
reasonably would have done so. 
Turner was not a unit employee 
and had no immediate interest 

in the strike, but whether Gayheart was attempting to coerce 
Turner into joining the strike, or whether Gayheart was at-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 574 tempting to coerce Turner into persuading Haddix to join the 
strike, Gayheart™s conduct was coercive, and it was unpro-
tected. Because the Respondent di
scharged Gayheart solely for 
those coercive remarks, it did not violate the Act. I shall there-
fore recommend dismissal of this allegation of the complaint. 
7. Discharge of Sandra (Barker) Hutton 
Sandra (Barker) Hutton
65 was an admitting office employee 
who was hired by the Respondent in 1996 and discharged by 
letter dated September 6. Hutton
 testified that she wore union 
buttons regularly until the strike
 began, and during the strike 
she engaged in some picketing.
 The General Counsel contends 
that the Respondent discharged Hutton because she participated 

in the July 8 strike and because she otherwise supported the 
Union. The Respondent answers that it discharged Hutton be-
cause she failed to attend compulsory training sessions. Ulti-
mately, I find and conclude that
 the Respondent treated Hutton 
disparately and that she was unlawfully discharged. 
During the 2 years before the strike began, Hutton was clas-
sified as a PRN (pro re nata, or, as needed) employee, but she 
regularly worked from 1 a.m. until 7 a.m. Also, during the sev-
eral years before the strike and continuing after the strike ended 
on August 15, Hutton worked from 8 a.m. until 4 p.m. in the 
local county attorney™s office. Hu
tton testified that, before the 
strike, when a member of 
the Respondent™s management 
needed to contact her, he or she would usually call her at the 
county attorney™s office. That
 testimony was not disputed. 
After the Union™s August 15 offer to return to work, Bevins 
sent a form memorandum, dated August 17, to each striker. The 
memorandum stated that the Union™s offer had been received 
and that: ﬁAccordingly, we have scheduled you, and we expect 
that you will report back to work on [blank space] to the shift 
beginning at [blank space].ﬂ The expected dates and shifts for 
most recipients were handwritten into the blanks. The memo-
randum that went to Hutton, however, did not; instead, the 
blanks in the memorandum to Hutton were completed: ﬁa PRN 
basisﬂ and ﬁunknown,ﬂ respectiv
ely. Additionally, Bevins™ 
memorandum to Hutton indicated that before she returned to 

work she needed to report to a named administrative employee 
to receive an annual PPD (tuberculin) test for which Hutton 
was then (admittedly) due. The PPD test is an injection which, 
after about 48 hours, discolors th
e immediate epidermal area in 
a certain way if it is positive fo
r tuberculosis. On August 21, 
Hutton took the PPD test, and on or about August 23 it was ﬁreadﬂ as negative. 
As will be detailed below, in 2000 the Respondent undertook 
a program to ensure that employees acted in compliance with 
certain Federal regulations that 
deal with hospital billing prac-
tices. The Respondent contends that (with a few exceptions like 
the housekeeping department empl
oyees) all of its employees 
were required to view a 1-hour ﬁcomplianceﬂ video by Septem-

ber 1 and that some employees we
re also required to take a 4-
hour ﬁcomplianceﬂ computer trai
ning class by September 6 (as 
well as view the compliance vide
o). The Respondent contends 
that Hutton was one employee who was required to both view 
                                                          
 65 By time of trial, alleged disc
riminatee Sandra Barker had resumed 
her maiden name of Hutton. 
the compliance video and take the computer class. The Re-

spondent further contends that Hutton failed to view the com-
pliance video by September 1 a
nd that she was discharged for 
that reason. Hutton also did not undergo the 4-hour compliance 
computer training by September 6; the Respondent, however, 
does not mention her failing to do so as a factor in the decision 
to discharge her. 
Hutton testified that, about Augu
st 28, while she was at work 
at the county attorney™s office
, she received a telephone call 
from Karen Howard, another employee in the business office. 

Howard told Hutton that she was calling on behalf of Denise 
Trusty, the business office™s admitting and data processing 
supervisor, to tell Hutton that 
she would need to view the 1-
hour compliance video and attend the 4-hour computer training 

class before she would be eligible to return to work and that 
Howard would call Hutton during ﬁthe next couple of days to 
schedule it.ﬂ Hutton testified that within 2 days she was called 
by business office employee Pat Warren who also said that she 
was calling on behalf of Trusty
. Warren scheduled Hutton for 
the video and computer training 
classes at 3 p.m. on August 30. 
Hutton took time off from her job at the county attorney™s of-
fice and appeared at the appointed hour. Warren met Hutton 
and stated that ﬁthe computers 
were downﬂ and that the video 
and computer training sessions would have to be rescheduled. 

Hutton went to the office of Trusty who told Hutton that she 
would contact Hutton ﬁin the next couple of daysﬂ to let her 
know when she was scheduled for the compliance video and 
the computer training. Hutton furt
her testified, ﬁShe did inform 
me at that time that I couldn™t return back to work until I did 
the training.ﬂ On September 6, after hearing nothing from 
Trusty, Hutton called Trusty; Trusty told Hutton that no more 
training sessions were then scheduled and that Hutton should 
call Trusty back on September 
11. On September 11, Hutton 
called Trusty™s office; Trusty was not there and Hutton left a 

message with Howard to have Tr
usty call her. Further accord-
ing to Hutton, in none of her te
lephone calls with Trusty or her 
staff did anyone tell her that there was a deadline for reviewing 
the compliance video or receiving the computer training. 
On September 12 Hutton received a letter from Cooper. 
Dated September 6, the letter stated:  
 All employees were required to view the General 
Compliance Video by HCFA [Health Care Financial Ad-
ministration, a branch of the United States Department of 
Health and Human Services] and corporate [i.e., the Re-
spondent™s parent corporation] no later than August 27, 
2000. Because you changed your telephone number, we 
were not able to reach you until August 21st. You were in-

formed that the video would be shown sixteen times 
scheduled during all shifts from the time you were notified 
until the end of the cycle. You made no effort to attend 
any video session. 
This serves as notice that you are purged from our 
PRN listing. If you have any questions, please contact 
Naomi Mitchell at 
[telephone number]. 
 Cooper signed the discharge letter as ﬁChief Financial Offi-cer/Facility Compliance Chair.ﬂ (Mitchell, again, is the Re-
spondent™s human resources direct
or.) As well as denying that 
 KENTUCKY RIVER MEDICAL CENTER 575she was ever told that there was a deadline for viewing the 
compliance video, Hutton denied ever being ﬁinformedﬂ that 
the video would be shown 16 t
imes before August 27. Hutton 
did acknowledge that her home telephone number had been 
changed and that she had not notified the Respondent of the 
fact. 
As found above, the Respondent repeatedly threatened to 
discharge employees such as Hu
tton who participated in the July 8 strike; therefore, a prima facie case for Hutton™s dis-
charge has been proved, and, under 
Wright Line,
 the Respon-
dent™s defense for that disc
harge must be addressed. 
According to Cooper, in April 2000 he and other chief finan-
cial officers of Community Health Systems™ subsidiaries met at 
the parent corporation™s headquarters in Tennessee. There they 
were told that an agreement with the Federal Government was 
in the making that would require certain billing-related training 
for the subsidiaries™ employees. Cooper testified that on May 9, 

Community Health Systems did sign a formal agreement with 
the Office of Inspector General and the Health Care Financing 
Administration (ﬁwhich is Medi
care and Medicaid,ﬂ as Cooper 
put it). The agreement was designed to insure that the billing 

practices of the staffs of Community Health Systems™ subsidi-
aries complied with certain Federal regulations. The agreement 
was therefore called the ﬁComp
liance Agreement.ﬂ Cooper was 
designated (apparently by Communi
ty Health Systems) as the 
ﬁCompliance Chairﬂ for the Respondent. As the compliance 
chair, Cooper was given the responsibility of seeing to it that 
the Respondent fulfilled the requirements of the Compliance 
Agreement. One ﬁcomponentﬂ (Cooper™s word) of the Compli-
ance Agreement required that employees who were in ﬁreve-
nue-producingﬂ departments (such as nursing and business 
office employees) view a 1-hour video about how charges were 
to be recorded. (No records 
of who viewed the compliance 
video, and when, were offered; Mitchell, however, testified that 

there were about 250 of such employees and supervisors.) A 
second component of the Compliance Agreement, Cooper fur-
ther testified, required that employees who were directly in-
volved in bill handling (herein, ﬁbill handling employeesﬂ) 
undergo both the compliance video and a 4-hour interactive 
Internet computer training course. (Respondent introduced 
records of who underwent the computer training, and when; 
those records reflect that there were about 70 of such employees 
and supervisors.) Further accord
ing to Cooper, the Compliance 
Agreement required that the two training components were to be 
completed by all designated employees within 120 days after the 
May 9 signing of the agreement.
66 Cooper testified that, al-
though a deadline of September 9 was set for the viewing of the 

1-hour video by the Compliance Agreement,
67 Community 
Health Systems set a deadline of September 1 for employees to 

complete the 1-hour video compliance training and a deadline of 
                                                          
                                                           
66 No copy of the Compliance Agreement was produced for the re-
cord, and Cooper acknowledged that he 
had never seen it. Nevertheless, 
the General Counsel did not object to Cooper™s testimony about its 
terms. 
67 One hundred twenty days from May 9 would have been Septem-
ber 6, but, apparently, Cooper, or Community Health Systems, just 
counted the period as being an even
 4 months from the signing of the 
Compliance Agreement. 
September 6 for employees to complete the 4-hour computer 
training. Cooper testified that Community Health Systems set 
the earlier dates as deadlines so that it could report to the appro-
priate authorities by September 
9. Cooper testified that he un-
derstood that any failure to have
 the specified employees view 
the compliance video and/or the 
computer training in the time 
allotted would have meant ﬁ[l]oss of my job.ﬂ 
Under the Compliance Agreement, Hutton, as an admitting 
office employee, was one of th
e employees who was required 
both to view the 1-hour compliance video and to undergo the 4-
hour computer training. Cooper testified that he was told (ap-
parently by someone at Communi
ty Health Systems) that any 
employee who did not view the vi
deo by September 1 was to be 
terminated. (Cooper did not testify 
that he was instructed that 
any bill handling employee who did not receive the computer 

training by September 6 was to be terminated. As will be seen, 
several employees who did not meet that deadline were not 
terminated.) 
Cooper testified that he did not receive the compliance video 
from Community Health Systems until August 9 (or about a 
week before the Union™s August 15 offer to return to work from 
the July 8 strike and 11 days before the beginning of the rein-
statement of strikers on August 20). Cooper testified that in 
early August he conducted a meeti
ng of all department heads; 
in that meeting he told the department heads that any employee 
who did not complete the training that was required by the 
Compliance Agreement would be discharged. Cooper identified 
a memorandum that he sent to 
all department heads on August 
9. The memorandum refers to an accompanying schedule of 1-
hour meetings for the showing of the compliance video; the 
memorandum concludes that all 
employees in the respective 
departments must 
attend, ﬁNO EXCEPTIONS.ﬂ (Cooper did 
not mention any document that may have contained instructions 
to department heads about sche
duling the computer training 
that was required of the bill handling employees by the Com-

pliance Agreement.) The schedul
e for video showings was from 
Monday, August 14 through midnight, Saturday, August 26.
68 Cooper testified that the only 
employees exempted from view-
ing the compliance video by Sept
ember 1 were those who were 
on FMLA leave. Cooper was not asked if the bill handling em-

ployees were excused from the computer training component of 
the Compliance Agreement™s requirements if they were on 
FMLA leave or if they could have been excused from the com-
puter training for any other reason. The Respondent™s records 
show that the first computer 
training of employees began on 
August 28, and they show that no computer training was con-

ducted on August 30, the date that Hutton was told that the 
computers were down. 
Cooper testified that, upon lear
ning of the Union™s August 
15 offer to return to work, he met with department heads and 
told them to immediately contact returning strikers to schedule 
the compliance video training for them. (Cooper did not testify 
what instructions he may have
 given the department heads, 
 68 Six showings per day were schedul
ed for the weekdays of those 2 
weeks, and showings were scheduled twice each day for the Saturdays 
that fell on August 18 and 25 and fo
r the Sundays that fell on August 
19 and 26. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 576 before or after the computer training began on August 28, about 
scheduling of that training for the bill handling employees who 
were returning from strike.) C
ooper further testified that he 
established a system of signin sheets which assured that each 
employee attended at least one of the compliance video ses-
sions. Cooper testified that he se
nt Hutton™s letter of discharge after reviewing the signin sheets 
and discovering that she had 
not viewed the compliance vide
o. As is uncontested, Hutton 
was the only employee who failed to view the compliance 
video by September 1. 
When Cooper was on cross-examination, he reaffirmed that 
there were two components of the training that were required 
by the Compliance Agreement, the compliance video (for virtu-
ally all employees) and the computer training (for bill handling 
employees). Cooper further re-affirmed that he was told by 
Community Health Systems that any employee who failed to 
complete the compliance training that was specified for him or 
her was to be discharged. He was also asked, however, why the 
records that the Respondent had introduced show, as they do, 
that business office employee Jamie Bradley failed to receive 
the 4-hour computer training until September 11; Cooper re-
plied that Bradley was a ﬁweekendﬂ worker and that ﬁshe did 
not work prior to viewing this 4-hour training.ﬂ Also, the Re-
spondent™s records reflect that Drs. Usman, Burnette, and 
Khalid, received the computer training on September 12, Octo-
ber 28 and December 6, respectively. When asked on redirect 
examination why Usman was allowed more time to complete 
the computer training compone
nt of the Compliance Agree-
ment, Cooper replied: 
 He™s an ER physician, and the physician compliance 
training is a separate four-hourŠthe computer training is a 
separate four-hour from the employee, and there were de-
velopment problems, and the physicians were not a man-
datory in the four-hour, except for those employed, and 
there was a date extension on those. 
 When asked why Khalid and Burnette were allowed more time 
to complete the computer 
training, Cooper replied: 
 Those people have to have a 
number put into a system 
and get confirmation, and those 
were in the pipeline await-
ing information back from corporate with the sign-in or 
log-in information for them to get credit for doing that 
four-hour training. There was an issue of CME™s, continu-
ing [medical] education credit, for the physicians. 
 (Although Burnette is not an employee under Section 2(3) of 
the Act, he was treated as an
 employee under the Compliance 
Agreement, as indicated by the Respondent™s records of who 
took the computer training and by Cooper™s failure to use non-

employee status as a reason for exempting Burnett from the 
requirements of the agreement.) 
Trusty testified on direct examination that on August 17 she 
spoke by telephone with Hutton 
and told Hutton that, before returning to work, she would have to test negative on a tubercu-
lin test and, after she did so, she would have to come for a 
ﬁmandatoryﬂ 1-hour compliance vide
o. Trusty testified that she 
did not then mention the comput
er training to Hutton because, 
by August 17, ﬁthe PC wasn™t 
ready.ﬂ (Again, the Respondent™s 
records show that no one completed the computer training be-

fore August 28.) Trusty testified 
that Hutton agreed to come in 
for the PPD and to call her when the results were read. Hutton, 

however, did not call. Trusty testified that she found out that 
Hutton™s PPD had tested negative, and: 
 I called Sandy on the 22nd of August and told her that 
the PPD was fine, and that she could come for the compli-
ance training on the video. I told her from August the 22nd 
to, I think, August 27th, that
 there would be six showings 
a day, and I told her the times, and she chose August the 
23rd at three o™clock. We didn™t have a viewing showing 
at that time; there was nobody scheduled to do it, or they 

would have been in the middle of one. So, because she 
worked, I told her I would do it at three, myself.  
 Trusty testified that although Hutton agreed to be there for the 
video at 3 p.m. on August 23, she 
did not appear at that time. 
Trusty testified that her assistant, Pat Warren, reported to her 

on August 30 that she had spoken to Hutton and she had told 
Hutton that she could come at 3 p.m. on that date for both the 
computer training and the compliance video. 
Trusty agreed that Hutton appeared at the Hospital on Au-
gust 30 and that she was told that the computers were down. 
Trusty did not testify to any reason why Hutton was not shown 
the compliance video on August 30. Trusty testified that War-
ren scheduled Hutton for the computer training on August 31, 
but Hutton again did not appear. (If Warren also scheduled 
Hutton for the compliance video on August 31, Trusty did not 
mention it.) Further, according to Trusty: 
 [Hutton] called on September the 6th and wanted to 
know when™s the next viewing and PC compliance was. I 
told her it had to be done that day, and I was willing to 
stay late and do it for her, with her, if she wanted to. She 
said, ﬁI™ll get back with y
ou on it,ﬂ because [she] works, 
and I guess she had to see what time she would get off, 
that type of stuff. I stayed until seven thirty that night, and 
she did not come. 
 Trusty further testified that she told Cooper that Hutton had 

failed to appear for the video and computer components of the 
compliance training. 
On cross-examination Trusty agreed that, when she had 
wanted to reach Hutton by telephone, she would call the county 
attorney™s office first, rather 
than her home, because she knew 
that Hutton worked 40 hours per week there. Trusty also testi-
fied that she sometimes had trouble reaching Hutton at the 
county attorney™s office and that she sometimes tried many 
numbers for Hutton without success, but she did not testify that 
she had difficulty in reaching Hutton at the county attorney™s 
office in either A
ugust or September. As noted above, on direct examination Trusty testified that 
she told Hutton on August 17 that viewing the compliance 
video was ﬁmandatory.ﬂ On 
cross-examination, however, 
Trusty testified that she did not mention the compliance video 
(or the computer training) to returning strikers who did not 
have current PPD (tuberculin test) clearance. Specifically, 
Trusty testified that she did not mention the compliance train-
 KENTUCKY RIVER MEDICAL CENTER 577ing to those, such as Hutton, who did not have a current PPD because a PPD clearance was required before the compliance 
training could be given. Also, Trusty™s notes of her calls to the 
strikers do not include any reference to the compliance video, 
but they do include references 
to the PPD requirement that 
some returning strikers, including Hutton, had. 
The Respondent called Karen Howa
rd who testified that she 
was ﬁpretty sureﬂ that she once called Hutton to tell her when 
one ﬁmiddle of the nightﬂ compliance video viewing was avail-
able. The Respondent did not ask Howard if she received any 
telephone calls from Hutton when Hutton was attempting to 
reach Trusty. 
The Respondent called Warren who was a member of the 
Respondent™s ﬁCompliance Comm
ittee.ﬂ Warren testified that 
she was responsible for schedu
ling all employees for the com-
pliance video. Although Trusty had testified that employees 
who had not received a negative PPD could not watch the com-
pliance video, Warren testified that they could but they could 
not work until their PPD test results were received. Warren 
further testified that she witnessed Trusty™s calling all business 
office employees on August 17 and 
that Trusty told each, in-
cluding Hutton, that they were required to undergo the 4-hour 
computer training as well as the 1-hour video training (even 
though Trusty on cross-examination testified that she did not, 
and Trusty™s notes indicate no
thing about the training). Warren 
further testified that she met Hutton when she appeared for the 
training on August 30 and told her to return the next day be-
cause the computer server was down. Warren testified, specifi-
cally, that she told Hutton : ﬁWe have to have it done by tomor-
row evening. The 31st was our d
eadline.ﬂ Warren testified that 
on August 31 Hutton called her and said that she could not 
come that day; Warren told Hutton to call back when she knew 
that she could come and schedule a session for the training. A 
few minutes later, Hutton called again; Trusty took the call on a 
speaker telephone, and Warren liste
ned. Trusty told Hutton to 
come to take the training the ne
xt day (September 1) after her 
work at the county attorney™s office and that she (Trusty) would 

wait for Hutton. Hutton agreed to do so. Warren testified that 
she told about 200 employees, including Hutton, that viewing 
the 1-hour compliance video was mandatory. Warren testified 
that two other employees had not completed the compliance 
training by September 1, ﬁand we
 were trying to give them a 
couple more days, and I think we extended it until the 6th. We 

gave like a five-day leeway.ﬂ On cross-examination, Warren 
repeated that the deadline for watching the video ﬁwas ex-
tended, though, until the 6th [of September].ﬂ Warren further 
testified that when she and Trusty
 gave times to Hutton to come 
to the Hospital to do the computer training, ﬁWe had informed 
her that if she had the time after the four-hour training, we 
could do the one-hour video.ﬂ 
Hutton acknowledged that in late July her home telephone 
number changed (because she was then going through a di-
vorce). Hutton also testified, however, that she regularly 
worked at the county attorney™s office during the weeks follow-
ing the strike, that Trusty did not call her there regarding the 
scheduling of the compliance video or the computer training, 
that she answers the telephone at
 the county attorney™s office, 
and that she received no messages 
at the county attorney™s of-
fice that anyone at the Hospital was trying to reach her. Hutton 

denied that she told anyone at the Hospital that she would call 
to schedule, or reschedule, an
 appointment for the compliance 
video and then not do so. Hutton also denied that on September 

6 Trusty offered to stay late for her to view the compliance 
video or undergo the compliance computer training. 
The General Counsel introduced a copy of a memorandum 
dated September 1 from Human 
Resources Manager Mitchell to one Ira Hartman. According 
to Cooper, Hartman is a mem-
ber of Community Health Syst
ems™ compliance department. 
Mitchell testified that it was 
her responsibility to report the 
Respondent™s compliance status to
 Hartman. In that memoran-dum Mitchell recites that: (1) all employees of the Respondent 

have completed the compliance video except Trish Gross and 
Joyce Elam, both of whom were on FMLA leave; (2) only two 
employees have not completed th
e computer training, Bradley 
and Lisa Terrill; (3) Terrill wa
s on vacation until September 5, 
and ﬁshe will complete the training upon returning to workﬂ; 
and (4) ﬁJanie Bradley lives out of town through the week and 
[is] home on weekends. [She] 
will not be working until she has 
completed it which is scheduled 
for next weekend.ﬂ As noted, 
the Respondent™s records show that Bradley completed the 
computer component of the co
mpliance training on September 
11. Conclusions on Hutton™s Discharge 
By his letter of September 6, Cooper told Hutton that she 
was being purged from the Respondent™s PRN roster (i.e., dis-
charged) because all employees 
had been required to view the 
compliance video ﬁno later than August 27, 2000ﬂ and that she 
had failed to do so. Cooper acknowledged the falsity of his 
premise, however, by testifying that the real deadline for view-
ing the video was September 1. Ev
en that date was not the real 
deadline; both Trusty and Warren 
testified that the deadline for 
viewing the video was September 
6 (Warren did so by testify-
ing that the deadline for watchi
ng the video was ﬁextendedﬂ to 
September 6, and Trusty did so by testifying that she set an 
appointment for Hutton on September 6.) 
More importantly, according to 
the testimonies of Trusty and 
Warren, the last day for comple
tion of the compliance program 
by Hutton was shifted from August 27 to 30, to August 31 to 
September 1 to 6. Those change
s would have required at least three telephone calls, but in none
 of them, even according to 
Trusty™s and Warren™s accounts, was Hutton told that she 
would be discharged if she failed to complete the compliance 
training by some deadline. A
dditionally, both Trusty and War-
ren met with Hutton on August 30; each then had another ex-
cellent opportunity to tell Hutton that she needed to complete 
the compliance training by some certain date or be discharged. 
It is therefore apparent that, as Hutton testified, she was only 
told by Trusty and Warren that she could not work until she did 
complete the training; she was not told that she would be dis-
charged if she did not complete the training by some deadline. 
Cooper testified that he had told members of the Compliance 
Committee, which included Trusty and Warren, that employees 
who did not complete the comp
liance training on time would be 
discharged. Trusty™s and Warren™s failure to pass that informa-

tion along to Hutton is a strong indication that the Respondent 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 578 was more interested in securing Hutton™s discharge than in 
having her view the compliance video. 
Another strong indication that 
the Respondent did not want 
Hutton to view the compliance video lies in the events of Au-
gust 30. In his September 6 letter
 of discharge, Cooper falsely 
premises the discharge on the 
assertion that: ﬁYou made no effort to attend any video sessi
on.ﬂ Hutton did appear on Au-
gust 30, and Cooper™s statement is simply false. Moreover, 
according to Trusty, Hutton came to the Hospital on August 30 
for the purposes of both viewing the video and undergoing the 
computer training. Warren, ho
wever, met Hutton at the ap-
pointed hour on August 30 with the news that the server was 
down and the computer training was not available that day. The 
computer training was an internet-based interactive program; 
the compliance video was a videotape that would require no 
computer function. The Responde
nt offers not the slightest suggestion of why, if the viewing of the compliance video was 

separately so important, Hutton 
could not have then been of-
fered a chance to view it. The failure of the Respondent to offer 
the compliance video to Hutto
n on August 30 is further evi-
dence that the Respondent was mo
re interested in discharging 
Hutton than in having her view the compliance video. 
Another false premise of Cooper™s letter of discharge to 
Hutton is his implication that she was given little time to view 
the compliance video because she had changed her telephone 
number. Hutton had moved without telling the Respondent of 
her new home telephone number, 
but the Respondent had sel-
dom called her there before. Hutt
on worked 8 hours a day at the 
county attorney™s office, and when
ever anyone really wanted to 

talk to her they called here there, as Trusty admitted. More 
importantly, neither Trusty nor
 Warren (nor Karen Howard) 
testified that they attempted to call Hutton at her old home tele-
phone number to tell her that she would need to view the com-
pliance video, or to do the computer training, by some deadline. 
Therefore, Cooper™s false implication that the currency of 
Hutton™s telephone number some
how caused her discharge is 
another strong indication that Hu
tton™s discharge, not her com-
portment with a bona fide employment condition, was the Re-

spondent™s true objective. 
Further belying the Respondent™s assertion of a legitimate 
reason for discharging Hutton is the existence of significant evidence of disparate treatment. It is true that Hutton was the 
only employee who did not complete the viewing of the com-
pliance video by the deadline of August 27 (as Cooper™s dis-
charge letter states), or Sept
ember 1 (as Cooper testified), or 
September 6 (as Trusty and Warre
n testified). Nevertheless, the 
compliance video viewing was only one component of the 
compliance training, at least for bill handling employees such 
as Hutton. The other component, presumably coequal in sig-
nificance,69 was the computer training. Other bill handling em-
ployees, however, were allowed to
 delay the coequal computer 
training until well after Septembe
r 6. Drs. Usman, Burnette, 
and Khalid, received the computer training on September 12, 

October 28, and December 6, respectively. Cooper offered 
                                                          
 69 At no point did Cooper testify that, under the Compliance Agree-
ment, the computer training was somehow less important than the com-
pliance video viewing requirement. 
three different reasons for Usman™
s delay: (1) there were devel-
opment problems in the computer training for physicians, (2) 
the computer training for the physicians was ﬁnot mandatory,ﬂ 
and (3) ﬁthere was an extensi
on on those.ﬂ Just why an exten-
sion would have been necessary for a ﬁnot mandatoryﬂ program 
went unexplained. And the multiplicity of excuses shows that 
the truth lies elsewhere. For 
Khalid and Burnette, Cooper came up with two more excuses: (1) they had not received their log-
in numbers, and (2) ﬁthere was an issueﬂ of CME credit. If it 
was so compelling that the Respondent have all employees 
complete the compliance training by September 6, it seems that 
the Respondent would have gotte
n Burnette and Khalid their 
log-in numbers well before Oc
tober 28 or December 6. Also, Cooper made no suggestion of why Burnette™s and Khalid™s 
CME credit ﬁissuesﬂ needed to be resolved before the Respon-
dent could comply with the Com-pliance Agreement. 
More direct evidence of disparate treatment lies in the indul-
gence the Respondent afforded 
to business office employee 
Jamie Bradley. Bradley failed to receive the 4-hour computer 

training until September 11. When asked why she was allowed 
to wait so long after September 
6, Cooper replied that Bradley was a ﬁweekendﬂ worker and ﬁshe
 did not work prior to view-ing this four-hour training.ﬂ This treatment of Bradley is pre-

cisely how Hutton testified that she was told she would be 
treated until she completed the compliance training. (Again, 
Hutton credibly testified that Trusty and Warren told her only 
that she would not be allowed to work until she completed the 
training.) The Respondent suggests no reason that Bradley was 
allowed to continue her failure 
to take the computer training 
past September 6 without suffering any penalty, other than a 
loss of some paid work hours, but Hutton was discharged for 
her failure to view the complia
nce video by August 27 (or Sep-
tember 1 or 6). The disparity of the Respondent™s treatment of 
Bradley becomes especially glaring when one recalls Cooper™s 
testimony that he understood that
 any failure to have the em-
ployees complete the compliance
 training on time would have 
meant ﬁloss of my job.ﬂ  
The comparative treatment of Br
adley is important in an ad-
ditional way. On September 1, M
itchell told Hartman: ﬁJanie 
Bradley lives out of town th
rough the week and is home on 
weekends. She will not be working until she has completed it 

which is scheduled for next we
ekend.ﬂ September 1 was a Fri-
day; that weekend was Septembe
r 2 and 3; the ﬁnext weekendﬂ 
was September 9 and 10. Therefore, as of September 1, Bradley 
had permission to delay the computer training component of the 
compliance training until September 9, 10, or (as it turned out) 
11. This is the apparent reason 
that Cooper™s September 6 letter did not cite Hutton™s failure to undergo the computer training, 
as well as her failure to view the compliance video, as a reason 
that she was being discharged. C
ooper must have realized that he could not have referred to 
the computer training component 
of the compliance training in his September 6 letter because, at 
the same time, another business office employee, Bradley, was 
being allowed to delay the completion of that component of the 
 KENTUCKY RIVER MEDICAL CENTER 579compliance training until well after September 6.
70 The element 
of disparate treatment therefore is manifest. 
Finally, as the General Couns
el points out, Mitchell™s Sep-tember 1 memorandum to Hartma
n states that only two em-
ployees had not viewed the compliance video, Gross and Elam 
who were on FMLA leave. There is no explanation for 
Mitchell™s failure to menti
on Hutton unless the Respondent 
already considered Hutton to 
be a nonemployee by September 
1. That is, the Respondent had al
ready determined to discharge 
Hutton by September 1, even though, only 2 days before, on 
August 30, Hutton had appeared at the Hospital to view the 
compliance video (as well as to undergo the computer training) 
and was turned away. And the Respondent had determined to 
discharge Hutton by September 1 even though, according to 
Trusty and Warren, the deadline for viewing the compliance 
video had been extended until 
September 6. The manifest dis-
position to discharge Hutton, as well as the disparate treatment 

of Bradley and the others, is further evidence that the reason 
advanced for the discharge of Hutton is false. 
In conclusion, the Respondent™s 
defense for the discharge of 
Hutton is so replete with fals
ehoods and with obvious and un-
explained inconsistencies that I credit Hutton™s testimony 
wherever it conflicts with that of Warren or Trusty. Respon-
dent™s presentation of its false defenses, moreover, is a failure 
under Wright Line to demonstrate that it would have discharged 
Hutton even absent her participation in the July 8 strike. I there-
fore find that Hutton™s discharg
e was an implementation of the 
Respondent™s repeated threats to discharge employees, such as 
Hutton, who had engaged in the 
July 8 strike. Accordingly, I 
conclude that the Respondent discharged Hutton in violation of 
Section 8(a)(3) and (1) of the Act. 
8. Discharge of Eileene Jewell 
Eileene Jewell was employed 
by the Respondent from about 
2 months after the Hospital opened in 1987 until she was dis-

charged on August 17, 2000.
71 Jewell was first employed as a 
nurses™ aide, and at some point thereafter she was transferred to 
be a housekeeping employee in the surgery department. For her 
last 6 or 7 years, Jewell was 
employed as an operating room 
technician whose duty it was to clean, dry, and sterilize surgical 

instruments and to keep records 
of the sterilizat
ion procedures 
that she conducted. The Genera
l Counsel contends that the 
Respondent discharged Jewell because she wore prounion in-
signia before the July 8 strike 
and because she participated in 
that strike. The Respondent conte
nds that it discharged Jewell 
because it discovered during the strike that, before she went on 
strike, Jewell had failed to properly clean and sterilize some 
surgical instruments. Ultimately, I find and conclude that the 
Respondent treated Jewell disparat
ely by not affording her the 
benefits of its progressive discip
linary system and that it there-
fore unlawfully discharged Jewell. 
                                                          
 70 The indulgences afforded to Bradley, Usman, Burnette, and 
Khalid further explain why Cooper™s
, Trusty™s, and Warren™s direct 
examinations skirt, as they do, the computer training component of the 
requirements of the Compliance Agreement. 
71As noted above, Jewell is one of four employees who were not re-
instated pursuant to the Union™s August
 15 offer to return to work from 
the July 8 strike. As found above, the Respondent repeatedly threatened to 
discharge employees such as Jewell who participated in the 
July 8 strike; therefore, a prima facie case for Jewell™s dis-
charge has been proved, and, under 
Wright Line,
 the Respon-
dent™s defense for that disc
harge must be addressed. 
Marjorie Fair is the Respondent™s operating room director, 
and, as such, she was Jewell™s supervisor at the inception of the 
July 8 strike. (Jewell also wo
re pro-union insignia before the 
strike and, on at leas
t one occasion before the strike, Fair ac-
knowledged to Jewell that she knew that Jewell was a pro-
union employee.) By letter date
d August 17, without stating a 
reason, Hospital Administrator Bevins informed Jewell that she 

was discharged. Bevins testified 
that, after consulting with Fair 
and Chief Nursing Officer Obenchain, he made the decision to 
discharge Jewell ﬁfor failure to
 apply proper procedures to the 
cleaning of instruments used within the operating room. The 
instruments came back with tissue and blood after cleaning, 
which will be a serious threat to patients on which these in-
struments may be used and could 
result in serious infections as 
a result of those instruments being unsterile.ﬂ 
Fair, who became the Respondent™s operating room director 
on June 19, testified that she did an inventory of surgical in-

struments while Jewell and other 
employees were on strike. She 
noticed several trays of surgical
 instruments that had been im-
properly sterilized; she noticed that some of the instruments had 
not been cared for properly; and 
she noticed lapses in, and ap-
parent falsification of, records of sterilizing procedures. Those 
records are required for continued accreditation of the Hospital 
by the Joint Commission of Accreditation for Hospitals 
(JCAHO). 
Fair testified that she drafted four warning notices for Jewell 
during the July 8 strike, none of which she delivered because 
Jewell was participating in the st
rike. (1) Fair™s first warning for Jewell, dated July 26, states that it is for the disciplinary 
violation of ﬁunsat[isfactory] wo
rk performance.ﬂ In the form™s 
section for ﬁAction Taken,ﬂ Fair checked ﬁWritten Warning.ﬂ 
(Other disciplinary options were
 ﬁVerbal Reprimand,ﬂ ﬁTermi-
nation,ﬂ ﬁDisciplinary Suspension,ﬂ and ﬁInvestigative Suspen-

sion.ﬂ) In an area for ﬁDiscussion,ﬂ Fair wrote: 
 Instrumentation not cared for in an appropriate manner. Deli-

cate and very expensive instruments thrown in tray without 
care. Rust evident in ratchet mechanismsŠproves instru-
ments were not dried prior to sterilizationŠEJ initials on tape. 
Employee on strike line. 
 (The reference to initials is a re
ference to a procedure that re-
quires any technician who packs items for sterilization to initial 
the tape that is used on the pa
cking.) (1) On the notice form 
there is also a space for ﬁCorrective Action Recommended,ﬂ 
but Fair wrote nothing for that space. (2) The second written 
warning that Fair drafted for Jewell is not dated, but Fair testi-
fied that she signed it in late July. The notice states that Jewell 
had engaged in ﬁsubstandard work.ﬂ In the section for ﬁDiscus-
sion,ﬂ Fair wrote: ﬁDid not maintain sterilization record as re-
quired by hospital standards, po
licies, and procedures, as well as JCAHO standards.ﬂ In the form™s space for ﬁCorrective Ac-
tion Recommended,ﬂ Fair wrote: ﬁRecommend termi-nationŠ
poor work ethic. This is third writ
eup in short period.ﬂ In fact, it 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 580 was only the second warning notice that Fair had drafted by 
that point. (3) Fair did draft a third warning notice for Jewell 
which she signed on August 9; that notice recites that it is is-
sued for ﬁSubstandard Workﬂ and ﬁHeckling of patient.ﬂ Under 
ﬁDiscussion,ﬂ Fair wrote: ﬁOrtho[pedic] trayŠdried blood 
found in tray & on instruments. Patient [name]Šheckl-ing of 

patient from strike line when being dc™d [discharged?] from CP 
[cardiopulmonary?] surgery. No [number?] identified 
[Jewell].ﬂ
72 (4) The fourth warning notice that Fair drafted for 
Jewell is also dated August 9. It 
states that Jewell is being is-
sued a warning for ﬁSubstandard
 Work.ﬂ As ﬁDiscussion,ﬂ Fair 
wrote: ﬁImproper and inadequate cleaning of orthopedic in-
struments. Cannulated 
[i.e., cylindrical] in
struments found to be retaining human tissue and rustŠhandwriting on tape as well as 

misspellings [were] consistent 
with [Jewell™s] handwriting.ﬂ 
For the third and fourth warning notices, Fair wrote nothing in 
the spaces for ﬁCorrective Action Recommended.ﬂ 
The Respondent asked Fair, and she testified: 
 Q. Ms. Fair, would it be fair to say that you detected 
two types of errors, documen
tation and sterilization? 
A. Yes. 
Q. Did you make any recommendations regarding Ms. 
Jewell™s employment on the basis of the documentation er-

rors alone? 
A. Yes, I did. 
Q. What was that
 recommendation? 
A. I recommended termination. 
Q. And who did you make that recommendation to? 
A. Michelle Obenchain, the CNO. 
Q. Okay. The final decision to terminate was not made 
by you, was it? 
A. No, it was not. It was 
an administrative decision. 
 The Respondent also introduced 
voluminous records to show that Jewell had falsified records or neglected her recordkeeping 

responsibilities.
73 The Respondent also called one Debbie 
Gross to testify that she witnessed Jewell engaging in record-

keeping derelictions. And the Respondent also inquired of 
Obenchain about what Fair had 
reported to her about Jewell™s 
recordkeeping practices. On cross-examination of Fair, how-
ever, it was demonstrated that at least one other employee, 
Martha Jackson, could have been responsible for the record-
keeping problems, to the extent they may have existed. Fair 
also admitted that she ﬁmust haveﬂ also discovered errors by 
Jackson, but she did not
 discipline Jackson. 
On further cross-examination by counsel for the General 
Counsel, Fair was asked and she testified: 
 Q. Now you didn™t talk to Eileene Jewell about any of 
this, did you? 
                                                          
 72 Fair was not asked to explain the notice™s abbreviations. Also, the 
General Counsel did not ask Fair on cross-examination to explain her 
reference to ﬁHeckling of patient.ﬂ
 (Of course, if Jewell™s alleged 
ﬁhecklingﬂ of a discharged patient had proved to be no more than an 
appeal not to patronize the Respondent further, additional discussion on 
that point would be required.) 
73 R. Exh. 30, as corrected by a posthearing stipulation and submis-
sion, consists of 118 pps. 
A. Well, I didn™t have an opportunity to. But, had she 
been at work, I would have. Yes. 
Q. Had she been at work, would you have talked to her 
about it, warned her about it, and then given her an oppor-
tunity to improve? 
A. I don™t know. After eight years of being in there, 
those areŠthat™s kind of basic stuff. You know. Her jobŠ
that was her job. And if she™d been in there that long and 
didn™t know how to do it, I don™t know how much of a 
chance I™d have given her. If I had talked to her once and 
the problem had persisted, I ma
y not have been that toler-
ant. Q. But you would have talked to her at least once? 
A. Well, yes, at least once. 
 Immediately, counsel for the Uni
on asked, and Fair testified: 
 Q. Ms. Fair, you testified, 
I believe, that you would 
have talked to [Jewell] at least once to give her an oppor-

tunity to correct the problems that you found, is that right? 
A. Yes, I would have. 
Q. And in general it™s true that Kentucky River Medi-
cal Center believes in a pr
ogressive discipline process, right? 
A. Correct. Q. And so I guess the reason that Ms. Jewell didn™t 
hear about these warnings is 
because she™s on strike, right? 
A. Correct. Q. And because she was on strike, she didn™t have an 
opportunity to correct the errors that you found, isn™t that 

right? 
A. No, she didn™t have that
 opportunity, but this was 
her job. 
 Obenchain testified that during the July 8 strike, over a pe-
riod of several days, Fair brought to her examples of Jewell™s 
lapses in recordkeeping. Fair also brought to her trays of surgi-
cal instruments that Jewell ha
d not properly cleaned before 
sterilization, and Fair brought to 
her instruments that Jewell had allowed to rust. Additionally, Ob
enchain described other surgi-
cal instruments that Fair had showed her as having been proc-

essed by Jewell: 
 I™m not an OR nurse, let me clarify. But what it was, 
was a bone [surgery instrument] tray. And [Fair] ex-
plained to me that this one piece of tubing was a hollow 
tubing I believe to use as a drill into the long bones. And it 
was occluded with tissueŠfatty tissue that was still in it. 
And on the outside of that same instrument where the 
grooves were, were caked with
 tissue. This would have been a massive infection if that instrument had ever been 

used on another patient. You 
cannot sterilize that kind of 
tissue. 
 (The ﬁhollowﬂ instrument that Obenchain described apparently 
was of the type of ﬁcannulatedﬂ 
instrument that Fair described 
in the second August 9 warni
ng notice that she issued to 
Jewell.) Obenchain testified: ﬁI recommended to Mr. Bevins 

that Ms. Jewell be terminated ba
sed on the fact that she did not do her job. There were many instances of this and that this 

could have been life-threatening to a patient if these instru-
 KENTUCKY RIVER MEDICAL CENTER 581ments had been used.ﬂ On cross-examination, Obenchain testi-
fied that Jewell had been discharg
ed for her failures in record-
keeping, as well as failures to properly clean surgical instru-

ments; Obenchain insisted that Jewell™s recordkeeping respon-sibilities were ﬁequally importantﬂ as her responsibilities for 
cleaning surgical instruments. 
Conclusions on Jewell™s Discharge 
As noted, Bevins testified that he made the decision to dis-
charge Jewell and that he made that decision because of 

Jewell™s failure to properly clean 
surgical instruments. Bevins 
did not mention Jewell™s alleged recordkeeping problems in his 
testimony, and on brief the Re
spondent expressly disavows any 
suggestions that Jewell™s recordkeeping practices played any 
part in her discharge. In so 
doing, the Respondent does not 
mention its leading of Fair to testify that she recommended the 
discharge of Jewell because of
 her recordkeeping practices 
ﬁalone.ﬂ The Respondent does 
not mention the voluminous 
exhibits that it introduced to s
upport Fair™s testimony in regard 
to Jewell™s recordkeeping prac
tices. And the Respondent does 
not mention the testimonies of Obenchain and Gross that it 
introduced in further support of 
a defense that it discharged 
Jewell, at least in part, for her recordkeeping practices. The 
Respondent™s attorney is a highl
y sophisticated labor law attor-
ney. I simply do not believe that he advanced all of this evi-

dence because, before doing so, he had failed to ask Bevins 
why he discharged Jewell. Mo
reover, Obenchain testified on 
cross-examination that Jewell was discharged, in part, because 

of her recordkeeping lapses; Obenchain would not have done so 
unless, at some point, Bevins ha
d told her that that was the 
case. It is obvious that the Respondent simply abandoned its 

recordkeeping defense for Jewell™s discharge at some point 
between the time that that defense was destroyed by the cross-
examination of Fair and the time that Bevins testified. The ad-
vancement of this sham defense, at least, casts a suspicion on 
the remaining defense that the Respondent offers for Jewell™s 
discharge. The sole reason the Respondent now assigns for the dis-
charge of Jewell is that ﬁshe
 left blood and human tissue on 
surgical instruments [that] she supposedly had cleaned.ﬂ
74 The 
General Counsel did not call Jewell in rebuttal to deny that she 
had, at least once, failed to clean from a tray of surgical instru-
ments matter that could not be sterilized, blood and human 
tissue. Nor does the General Counsel dispute the testimonies of 
Obenchain and Bevins that such unclean instruments could 
cause a patient serious infecti
on. Nevertheless, the General 
Counsel and the Charging Party ar
gue on brief that a violation 
of Section 8(a)(3) has been proved in Jewell™s case because of 
the Respondent™s demonstrated anim
us (i.e., its repeated threats 
to discharge strikers such as Jewell), the Respondent™s knowl-
edge of Jewell™s union sympathies and strike activities, and the 
failure of the Respondent to afford Jewell the benefit of its 
progressive disciplinary system wh
ich calls for oral and written 
                                                          
                                                           
74 Br. 70. 
warnings, and a disciplinary su
spension, before a discharge.
75 I agree. 
In a context of animus, a finding that an employer has failed 
to follow its own established di
sciplinary procedures will sup-
port an inference of discriminatory motivation. See, for exam-
ple, Ingles Markets, Inc., 
322 NLRB 122, 125 (1996); 
Florida Tile Co., 300 NLRB 739, 741 (1990), enfd. 946 F.2d 1547 
(11th Cir. 1991). Such a context 
of animus was demonstrated 
by the Respondent™s repeated threats to discharge employees 
who engaged in the July 8 strike.  
The Respondent™s written disciplinary policy does contain 25 
categories of immediately discha
rgeable offenses, and the pro-
gressive disciplinary system doe
s not apply to those listed in-
fractions.76 The only one of those 25 categories that arguably 
applies to Jewell™s job misconduct is ﬁfailure to perform rea-
sonable assigned tasks.ﬂ Strictly read, any employee™s failure to 
do any job satisfactorily would fall within that rule. The Re-
spondent, however, does not argue that it has ever applied such 
a harsh interpretation of that disciplinary rule, and it does not 
argue that Jewell™s case represents
 its first such interpretation. 
Moreover, the fact that Fair issued warning notices demon-

strates that Jewell™s misconduct was less than that which would 
ordinarily cause a discharge w
ithout the employee being given 
the chances to improve that are afforded by the Respondent™s 
published progressive disciplinary system. 
Fair, during her cross-examination, admitted that, had Jewell 
not been on strike, she would have delivered the warning no-
tices to Jewell and allowed her to
 have chances to improve her 
performance. The Respondent argues: ﬁWhether Fair would have counseled Jewell if she had not
 been on strike is irrelevant 
since Bevins, rather than Fair, made the decision to terminate 
Jewell.ﬂ
77 Bevins, however, did not testify as to why he disre-
garded the Respondent™s establ
ished progressive disciplinary 
system in deciding to discharge Jewell; nor did he testify that 
he told Fair that, if she ever found another unclean tray of sur-
gical instruments, she should discharge the guilty employee on 
the spot, without giving the empl
oyee the benefit of the prior 
delivered warnings and disciplinary suspension that are re-

quired by the Respondent™s progr
essive disciplinary system. 
I do not minimize the peril that a tray of unclean surgical in-
struments may present to a patient. Nevertheless, I must note 
that Respondent™s defense for th
e discharge of Jewell assumes 
that a surgeon, or a nurse who was assisting a surgeon, would 
not notice the blood and tissue that 
Fair claims to have noticed. 
I am further skeptical of Fair™s te
stimony that she, in fact, found 
multiple contaminated trays of instruments that had been 
packed by Jewell. Certainly, any employer could meet a return-
ing striker with claims of pres
trike job errors, thus seriously 
undermining the striker™s right to reinstatement under 
NLRB v. 
Erie Resistor Corp.,
 373 U.S. 321 (1963), and its progeny. 
Assuming, however, the truthfulness of Fair™s testimony, it is 
to be noted that her (undeliver
ed) warning notices categorized 
 75 See sec. B.7 of Community Health Systems™s policy manual, as 
contained in GC Exh. 57, which lists the four steps of the Respondent™s 
progressive disciplinary system. 
76 Id. 
77 Br. 75. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 582 Jewell™s failures only as ﬁsubstandard work,ﬂ and the Respon-
dent™s listing of immediately dischargeable offenses does not 
include mere ﬁsubstandard work.ﬂ Again, I appreciate that 
Jewell™s substandard work may 
have endangered a patient (or 
patientsŠthe number of affected surgical instrument trays was 
not proved by the Respondent). 
There are, however, innumer-
able opportunities in the daily 
workings of a hospital for life 
threatening endangerments of patients by simple failures by 
employees to do their routine jobs according to the standards of 
their employers.
78 Common logic, as well as the existence of 
the Respondent™s published progre
ssive disciplinary system, 
indicates that the Respondent w
ould not necessarily discharge 
an employee for nonintentional mistakes about which that em-

ployee had not received warnings, even if the life of a patient is 
endangered by those mistakes. This
 is especially true for long-
service employees such as Jewell who had worked for the Re-

spondent almost from its opening in 1987.
79 These factors 
cause me to find, as I do, that the Respondent has not demon-strated by a preponderance of the evidence that, even absent her 
protected strike activities, it wo
uld have discharged Jewell.
80 I therefore find and conclude that the Respondent violated Sec-
tion 8(a)(3) by discharging Jewell. 
9. Suspension and discharge of Debbie Miller 
Debbie Miller was hired by th
e Respondent in 1993 and dis-
charged on August 22. Miller was a phlebotomist who worked 

under Laboratory Supervisor Dia
nne Blankenship. As I have 
found above, Blankenship threatened the laboratory employees, 
including Miller, that strikers would lose their jobs. The Gen-
eral Counsel contends that th
e Respondent carried out that 
threat by discharging Miller because of her participation in the 

strike. The Respondent contends th
at it discharged Miller solely 
because of her insubordination which consisted of her telling 
Blankenship to ﬁtake this job and stick it in your ass,ﬂ which 
remark Miller admits making. Ultimately, I find and conclude 
that the Respondent not only di
scharged Miller unlawfully, but 
before doing so it also suspende
d her in violation of Section 8(a)(3).81                                                          
                                                                                             
78 For example, Laboratory Supe
rvisor Blankenship acknowledged 
that, in January 1999, phlebotomist 
Patricia Bailey knowingly collected 
a sample from the wrong patient. 
Blankenship further acknowledged 
that Bailey™s error ﬁcould have been
 fatal,ﬂ but her punishment of Bai-
ley was only a 5-day suspension. 
79 If the Respondent employed any employee longer than Jewell, it 
certainly did not mention the fact at 
trial. Also, if Jewell had received 
any other discipline during her long
 service, the Respondent did not 
mention the fact at trial. 
80 I further note the Respondent™s st
rategic abandonment of its de-
fense that it discharged Jewell, at least in part, because of her record-
keeping deficiencies. The Respondent™s extensive effort to adduce that 
defense upon which it ultimately does not rely smacks of a ﬁshifting 
defenseﬂ that the Board has always held
 to be evidence of pretext. See, 
for example, 
NLRB v. Future Ambulette
, 903 F.2d 140 (2d Cir. 1990), 
enfg. as modified 293 NLRB 884 (1989). 
81 On August 21, Blankenship sent Miller home before Miller™s shift 
had ended. Although the complaint does
 not allege that act as an unlaw-
ful suspension, the matter was fully 
litigated. As the Board states in 
Poly-America, Inc.
, 328 NLRB 667 (1999): ﬁIt is well established that 
the Board may find and remedy a viol
ation, even in the absence of a 
As found above, the Respondent repeatedly threatened to 
discharge employees such as Miller who participated in the July 
8 strike; therefore, a prima fa
cie case for Miller™s suspension 
and discharge has been proved, and, under 
Wright Line, the 
Respondent™s defenses must be addressed. 
The Breathitt County Voice is 
a local newspaper that has a 
running column called ﬁ
A Piece of Your Mind
.ﬂ Individuals are 
allowed to make anonymous te
lephone calls to the newspaper 
and, with certain rest
rictions, leave brief recordings of their 
points of view on sundry topics. On
e of the restrictions is that 
individuals™ names may not be used. The August 16 column 
contains such pearls as: ﬁThe re
staurant needs to call Orkinﬂ 
and ﬁI don™t want your man. If
 I did, I would come and get 
him.ﬂ The August 16 column also
 contains many comments (all 
negative) about the strike and the strikers. Two of the com-
ments, in immediate succession, are: ﬁIs your mother still pay-
ing your bills now that you™re on the picket line?ﬂ and ﬁWhy 
would anyone use their 15-year-old daughter to gain ground for 
the Union? Maybe we should ca
ll child services.ﬂ Miller™s 15-
year-old daughter Amanda participated in some of the picketing 
during the July 8 strike. 
On August 21, Miller returned from strike to work on the 
second shift. Also working that shift were several laboratory 
employees who had not participat
ed in the strike, including 
Toby Arnold, an antiunion employee.
82 During the shift, ac-
cording to Miller, the former nonstrikers refused to speak to her and grabbed incoming orders in order to prevent her from an-
swering any of them herself. At a time that she, as a result of 
these tactics, had nothing else to do, Miller picked up a copy of 
the August 16 newspaper and read the ﬁA Piece of Your Mindﬂ
 column. Miller testified that 
she believed that the second 
quoted comment referred to her because she was the only 
striker whose 15-year-old daughter had engaged in the picket-
ing during the July 8 strike. Miller testified that, upon reading 
the comment: 
 I asked them all which one of them had put that in the 
paper. And they wouldn™t answer. So I asked Toby, did he 
do it. And he said ﬁNo.ﬂ  
 And I told him, ﬁWell, I would hate to think that you 
all would be so low to bring my child into this. You have a 
child. How would you feel if somebody would put that in 
the paper about your child?ﬂ 
 And he says, ﬁWell, that 
sounds like a threat to me.ﬂ 
And I said, ﬁI didn™t threaten you, Toby.ﬂ I said ﬁI 
don™t go around threatening people.ﬂ 
He said, ﬁWell, neither do I.ﬂ 
 Later in the shift, further according to Miller, she went to col-
lect a blood sample; when she returned to the laboratory, 
Blankenship was there, even though it was not a usual hour for 
Blankenship to be at the Hospital. Miller testified: 
  specified allegation in the complaint, 
if the issue is closely connected to 
the subject matter of the complain
t and has been fully litigated.ﬂ 
82 Again, Arnold created the ﬁEX-KRMC EMPLOYEESﬂ sign dis-
cussed above. 
 KENTUCKY RIVER MEDICAL CENTER 583And before I could even sit my tray down, 
[Blankenship] said, ﬁToby called me and said you threat-
ened him.ﬂ 
I said, ﬁToby™s ass. I didn™t threaten him.ﬂ 
And she said, ﬁWell, I™m not gonna tolerate that kind 
of talk in here.ﬂ  
And I said, ﬁWell, why not? You do it.ﬂ 
And she said, ﬁWell, what was you all discussing?ﬂ 
And I said, ﬁWell, we was discussing the article in the 
paper. I asked him which one 
put that in the paper about 
Amanda.ﬂ . . . . And she said, ﬁWell, you need to get your stuff and go 
home.ﬂ 
And I said, ﬁWell, why are you sending me home?ﬂ 
She said, ﬁBecause you threatened Toby.ﬂ  
I said, ﬁI didn™t threaten Toby, Diane. He™s lying.ﬂ 
And she said, ﬁNo, he™s not. . . . Go get your stuff and 
I™ll let you know my decision tomorrow.ﬂ 
. . . . So as I was starting to go, and I told her, ﬁDiane, you 
have children, too. Wouldn™
t it make you mad if some-
body put that in the paper about them?ﬂ 
And she said, ﬁWell, I never would involve my chil-
dren in something like that.ﬂ 
And that™s when I told her, ﬁWell you can just take this 
job and stick it in your ass.ﬂ Then I left. 
 By letter dated August 22, Bevi
ns informed Miller that her 
employment had been terminated
 ﬁon account of your behavior 
last evening.ﬂ 
Bevins testified that ﬁDebbie Miller was discharged for gross 
insubordination by threatening children of a supervisor and by 

telling the supervisor that she c
ould take the job and cram it up 
her ass.ﬂ (Bevins did not mention Miller™s reading the newspa-
per while on duty as a reason fo
r discharging her; moreover, 
Blankenship did not testify that 
newspapers were contraband in 
the laboratory, and Miller credibly testified that employees 
were allowed to read when they had nothing else to do. I there-
fore need not discuss certain testimony regarding reading prac-
tices in the laboratory.) 
Arnold testified for the Responde
nt that Miller accused the 
entire evening shift™s complement of placing the comment in 
the newspaper and: 
 I said, ﬁI don™t know what anybody else did, but I™m 
telling you, you know, that I didn™t put anything about you 

in the newspaper.ﬂ 
And then she said, ﬁJust remember, you™ve got a child, 
too.ﬂ And I said, ﬁWell, is that a threat?ﬂ 
And she kind of looked at me and she said, ﬁNo.ﬂ 
And then I just walked off. And that was it, and we 
didn™t speak for a while. 
. . . . And then later I had to walk by her again, and she . . . 
said, ﬁJust remember, I don™t make threats, I make prom-
ises.ﬂ And I said, ﬁWell, that™s fine,ﬂ like that. 
 (Arnold testified to other conduct by Miller, but that conduct 
was outside the presence of Blankenship or any other supervi-
sor, and Arnold did not testify th
at he reported that other con-
duct to supervision.) 
Blankenship testified that Ar
nold had called her at home and 
told her that Miller had made threatening remarks to him. When 
she got to the laboratory, Arnold told her: 
 that she [Miller] had been sitting at the phlebotomy desk for a 
while reading the paper. And she came back and asked him 
had he put something in the paper about a 15-year-old girl in 
Social Services. And he told he
r, ﬁNo,ﬂ that he hadn™t. She 
said something to the effect 
that, ﬁWell, you know that you 
have a son, too. How would you like it if something happened 
to him?ﬂ And he said, you know, ﬁAre you threatening my 
son?ﬂ And she said, ﬁWell, you kno
w, if it wasn™t you then it 
was some of the low-lifes that work the evening shift in here. 
And I™ll find out who it was.ﬂ 
 Blankenship then came to the laboratory where she met Miller. 
Further, according to Blankenship: 
 But when I got there, she wasn™t in the laboratory, she 
was in the emergency room. And when she came back, I 
asked her what was going on between her and Toby. And 
she said, ﬁNothing.ﬂ And I said, ﬁWell, Toby feels like that you™re harass-
ing him about this thing in the paper. And you made 
threatening remarks about his child.ﬂ 
And she said, ﬁToby™s ass,ﬂ were her exact words, 
ﬁHe™s lying.ﬂ 
. . . . And I said, ﬁI think you should just go home now and 
tomorrow I™ll contact you and we™ll see where we™re going 
to go from here about this situation.ﬂ 
And she just kind of threw her hands up and went into 
the break area. And she was goneŠuh, about five minutes. 

And when she came back in, she justŠshe told me, she 
said, ﬁTake the job and cram it.ﬂ 
And I said, ﬁOkay, but you need to leave now.ﬂ 
And then she started saying [that] she hoped that eve-
rybody in there got what they deserved, and she said we 
were all son of a bitches, a
nd that she hoped we all got 
what we deserved. 
And Toby told her good-bye. And then she cussed him 
a little bit. And I went to the door and asked her to leave. I 

told her [that] she needed to go ahead and leave. And she 
did.  (Blankenship admitted on cross-examination that she knew that 
Arnold was taunting Miller when he told her goodbye.) 
Blankenship further testified that, 
after Miller left, she spoke to Bevins that night and told him ﬁt
he gistﬂ of what she had testi-
fied to.  
In rebuttal, Miller denied stating to Arnold that she did not 
make threats because she made 
only promises. She further de-
nied threatening Blankenship™s children. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 584 Conclusions on Miller™s Suspension and Discharge 
The issue is whether the Respondent™s suspension and dis-
charge of Miller was a manifesta
tion of the threats by its super-
visors, including Blankenship, to
 discharge strikers, or would 
the Respondent have suspended and discharged Miller even 
absent her participation in the July 8 strike. 
Again, Bevins testified that 
ﬁDebbie Miller was discharged 
for gross insubordination by [1] threatening children of a su-
pervisor and [2] by telling the su
pervisor that she could take the 
job and cram it up her ass.ﬂ The first reason, of course, is false. 
There is no evidence or contention that Miller threatened the 
children of Blankenship or an
y other supervisor. Assuming, 
however, that Bevins meant to te
stify that Miller threatened 
Arnold or Arnold™s children, I find that the preponderance of 
the credible evidence is that she did not do so; nor do I believe 
that the Respondent™s supervisors believed that she had done 
so. 
On August 21, Miller asked Arnold and other nonstrikers if 
they had caused to be placed in the local newspaper a comment 
about her daughter™s participat
ion in the Union™s picketing 
during the July 8 strike. Arnold denied it. According to Miller 
she then replied, ﬁHow would you feel if somebody would put 
that in the paper about your child?ﬂ Arnold, however, testified 
that Miller replied, ﬁJust rememb
er, you™ve got a child, too.ﬂ 
Miller and Arnold agree that Arnold then told Miller that he felt 

that Miller was making a threat and that Miller then denied that 
she was threatening him. Arnold additionally testified that 
Miller came to him minutes later and said that she made prom-
ises, not threats. Miller denied making this additional comment. 
I believe, and credit, Arnold. Ne
vertheless, I can find no threat 
by Miller in Arnold™s testimony. First, Miller told Arnold that 

she was not threatening him; then she said that she did not 
make threats, only promises. Th
ere was still no ﬁpromise,ﬂ or 
threat, to do anything to, or about, or with, Arnold™s children. 

Nor was there any statement that she would be, or could be, in 
proximity to Arnold™s children at
 a time when Arnold was not 
present (a factor that distingui
shes Gayheart™s case). At most, 
Miller was asking Arnold to be c
onsiderate of her feelings as a 
parent who was being accused of taking undue advantage of her 
child. 
Arnold testified that he reported to Blankenship what Miller 
had said to him. Blankenship, 
apparently recognizing that there 
really was no threat in Arnold™s report, enlarged on it. Blanken-
ship testified that Arnold had reported to her that Miller had 
told him, ﬁWell, you know that you have a son, too. How 
would you like it if something happened to him?ﬂ Blankenship 
further testified that Arnold reported to her that, at that point, he 
asked Miller if she was threat
ening him. Blankenship further 
testified that Arnold reported to her that, rather than denying 
that she was then making a threat, Miller answered Arnold™s 
question by threatening other employees by stating ﬁif it wasn™t 
you then it was some of the lowlifes that work the evening shift 
in here. And I™ll find out who it was.ﬂ All of this testimony by 
Blankenship is, of course, comp
letely undermined by Arnold™s 
testimony that did not include the specific threat to Arnold™s 
son and did not include a threat to
 seek out (and, implicitly, to 
harm) the other employees. Finall
y, Blankenship did not even 
mention the ﬁpromiseﬂ statement that Arnold attributed to 
Miller. All of which is to say th
at Miller did not threaten Ar-
nold, and Blankenship knew it; ot
herwise, she would not have 
found it necessary to enlarge on Arnold™s report. Presumably 
Blankenship reported to Bevins wh
at she (falsely) testified that 
Arnold had reported to her. Therefore, Bevins™ testimony that 

he discharged Miller, in part, because she had threatened Ar-
nold (or Arnold™s children, or Blankenship™s children) rests entirely on the knowingly false re
port that Blankenship gave to 
Bevins. Nor does the evidence support th
e Respondent™s defense that 
it discharged Miller, in part
, because of her unprovoked vulgar-ity toward Blankenship. Blankenship refused to accept Miller™s 
denial that she had threatened Arnold™s children, and then 
Blankenship told Miller to leav
e the laboratory. Miller™s shift 
was not over; therefore, Blankenship™s ordering Miller to leave 
the laboratory was a suspension. On brief, the Union contends 
that Miller™s suspension was unlawful. I agree. Again, Blanken-
ship™s finding it necessary to enlarge on Arnold™s report shows 
that Blankenship did not actually 
believe that Miller had threat-
ened Arnold™s children. The defense for the suspension, there-
fore, rests on a pretext. 
Moreover, as the Union further 
contends on brief, Miller™s reaction to her unlawful suspension, albeit crude, did not justify 
the Respondent™s discharging her. In 
Scientific Ecology Group, 
Inc., 317 NLRB 1259 (1995), an employee was unlawfully 
discharged. As he departed the pr
emises, he told his supervisor, 
ﬁStick it up your ass.ﬂ The Board approved the administrative 
law judge™s reasoning that the remark (albeit profane, insubor-
dinate, and crude) was not an act of actual or threatened vio-
lence, and it did not disqualif
y the unlawfully discharged em-
ployee from reinstatement because unlawfully discharged em-

ployees should be afforded some
 latitude in their oral re-
sponses. Similarly, the Respondent™s provoking Miller by 

unlawfully suspending her afforded
 her at least the same lati-
tude for oral response. The Re
spondent™s discharge of Miller, 
as well as its suspending her, ther
efore violated Section 8(a)(3), 
as I find and conclude. 
10. Discharge of Lois Noble 
Lois Noble, a phlebotomist, 
was hired on April 11 and dis-charged on August 28. The General Counsel contends that the 
Respondent discharged Noble because of her participation in 
the July 8 strike. The Respondent
 contends that it discharged 
Noble solely because she was a probationary employee who 
proved to be unsatisfactory. Ultimately, I find and conclude that 
the Respondent presented only pret
exts to defend Noble™s dis-
charge and that it discharged 
Noble in violation of Section 
8(a)(3). As found above, the Respondent repeatedly threatened to 
discharge employees such as Noble who participated in the July 
8 strike; therefore, a prima facie case for Noble™s discharge has 
been proved, and, under 
Wright Line
, the Respondent™s defense 
for that discharge must be addressed. 
Noble was a PRN employee; that is, she was on call if an-
other employee could not appear for work or if gaps in sched-
ules otherwise appeared. Noble 
testified that during her em-
ployment interview she told 
Laboratory Supervisor Dianne 
Blankenship that she did not 
have a telephone but that she 
 KENTUCKY RIVER MEDICAL CENTER 585could be reached by Blankenship™s calling her mother-in-law 
who lives ﬁat the bottom of the hill from me.ﬂ Some time after 
she was hired, Noble secured her pager by which the Respon-
dent could contact her when needed. Noble testified that, there-
after, the Hospital would reach her either through her mother-
in-law or by the pager. Noble testified that, in addition to being 
on call, ﬁI was on the schedule every week. I had certain hours I 
was scheduled for.ﬂ (Documentary evidence that the General 
Counsel adduced in support of this
 last assertion is discussed 
below.) Noble testified that she wore a union button nearly every day 
before the strike and that she participated in the strike. At the 

end of the strike, other employees received from Bevins memo-
randa stating that the Union™s offer to return to work had been 
received and that: ﬁAccordingly, we have scheduled you and 
we expect that you will report back to work on ___ to the shift 
beginning at ___.ﬂ Memoranda to ot
her strikers had the blanks 
filled in with the date and shift, respectively, of the expected 
returns. The memorandum that Noble received, however, had 
ﬁwe will contact youﬂ in the first blank and nothing in the sec-
ond. (That is, Noble was one of the four strikers whom the 
Respondent did not reinstate pursuant to the Union™s August 15 
offer to return to work. Again, 
other employees were reinstated 
as early as August 20.) 
On Thursday, August 24, Blankenship called Noble™s pager. 
Noble called Blankenship back
, and Blankenship asked Noble to report on August 28, not for a shift but for a conference. 
According to Noble™s testimony, when she arrived Blankenship 
told her that she had been trying to reach Noble ﬁall the previ-
ous weekﬂ and had been unable to do so. Noble replied that the 
only page that she had received during the week was Blanken-
ship™s page of August 24. Bla
nkenship then told Noble that during the week of July 4 Noble 
had made five incorrect Medi-
care computer entries and that those mistakes had cost the Hos-
pital money. Further according 
to Noble, Blankenship stated 
that: ﬁYou understand, this is yo
ur 90-day evaluation. . . . I™m 
going to recommend your termination.ﬂ Blankenship then told 

Noble to sign some probationary review papers and to return 
her identification badge, which N
oble did. Noble has not been 
called for work by the Respondent since August 28, and the 
Respondent admits that she was discharged on that date. 
(Unlike the other alleged discriminatees in this case, however, 
Noble did not receive a discharge 
letter.) Noble testified (with-
out contradiction) that, before the discharge interview, 
Blankenship never told her that the laboratory had experienced 
difficulty in reaching her to get her to come in for shifts in addi-
tion to those for which she had been prescheduled. 
The General Counsel placed in evidence the laboratory 
schedules for the period of time from when Noble was hired in 
April until the inception of the July 8 strike.
83 For most of the 
approximately 20 employees in the laboratory, the schedules 

are typed with employees™ hours, 
usually for the same shifts 
each week. Handwritten changes are often entered. As the 
schedules reflect, Noble worked during 13 weeks before the 
strike. Noble worked four shifts during her first 2 weeks (as 

was handwritten in the schedule, probably because she was a 
                                                          
                                                           
83 On these exhibits, Noble appears as ﬁNapier,ﬂ her maiden name. 
new employee). Thereafter, the 
laboratory schedule shows that 
Noble was prescheduled (as typed) fo
r ﬁ4, 4, 4, 2, 1, 2, 3, 0, 2, 
2, and 4 shifts per week,ﬂ with 
the shifts being varied from day 
to day and week to week. During the last 7 weeks of Noble™s 

tenure before the strike: (1) Although Noble was prescheduled 
for two shifts during the week of May 21, she was written in for 
one more. (2) Although Noble was preschedule for two shifts 
during the week of May 28, she was written in for two more. 
(3) Although Noble was preschedule for three shifts during the 
week of June 4, she was written in for one more. (4) Although 
Noble was prescheduled for no shifts during the week of June 11, she was written in for four. (5) Although Noble was pre-
scheduled for two shifts during the week of June 18, she was 
written in for one more. (6) Although Noble was prescheduled 
for one shift during the week of June 25, she was written in for 
two more. (7) During the last week before the strike (the week 
of July 2), Noble was prescheduled for a shift on each of 4 
days; to wit: July 2, 4, 5, a
nd 6, but she was written in for no 
additional shifts. Additionally, the 
typed schedule lists Noble as 
ﬁOffﬂ for July 7 and 8. Noble tes
tified that at least four of the 
written in entries were occasions upon which she was called (or 

paged) at home to work.
84Although Noble denied being unavailable for calls as a PRN 
employee, she did admit to having difficulties in the other area 
that Blankenship mentioned in 
the discharge interview, com-
puter procedures. On direct examination Noble was asked if, 
prior to the July 8 strike, Blankenship had ﬁtalked to you about 
something you had done at work
 that wasn™t right?ﬂ Noble 
answered that, between June 
1 and June 15, Blankenship: 
 . . . said that I had skipped a test on ordering it in the com-
puter. And she told me that I had to be very careful when or-
dering the tests and to be careful and to make sure I didn™t let 
it happen again. . . . She was friendly, yet, firm about it. I 
didn™t feel like I was getting bawled out because we were in 
the lab in the middle of the room with everybody else. . . . So I 
didn™t think she was that upset with me.  
 Noble testified that in her previous employment she had not 
used computers. Noble testified, however, that: ﬁOn a number 
of occasions I had mentioned that I was worried about messing 

up on the computer. And she [Blankenship] told me that I was 
doing fine, not to over-stress out about it. That to take my time, 
but I was doing good.ﬂ 
Bevins testified that he decide
d to discharge Noble ﬁfor fail-ure to meet the standards which are required by an employee in 
her position by rendering substandard care during her proba-
tionary period.ﬂ Bevins testified that he received the informa-
tion upon which he based his deci
sion to discharge Noble from 
Blankenship, but he did not tes
tify what that information was. 
When Blankenship was on direct examination, the Respon-
dent asked: ﬁWould you please 
relate to the Administrative 
Law Judge what you are aware of that led to the decision to no 
longer employ Ms. Noble?ﬂ Blankenship began a multipara-
graph answer that began with: 
  84 As I discuss infra, the Respondent objected to the receipt of none 
of the evidence that supports the findings of this paragraph. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 586 Ms. Noble was a PRN employee who was in her 90-
day probationary period. I had several concerns about her 
work. Some mistakes that she made and just her general 
abilities and how she was picking up the job that was ex-
pected of her. Also, we had lots of problems reaching her 
when we needed her because she didn™t have a phone. And 
as a PRN person, I impressed upon her when she was 
hired that we needed to be able to get in touch with her 
when we needed her so she could come in. 
 Blankenship did not define or de
tail what she meant by ﬁlots of 
problemsﬂ in contacting Noble. 
Specifically, she did not deny 
that she had been given, and th
at she had successfully used, 
Noble™s pager™s number or reached Noble through her mother-
in-law. The ﬁmistakesﬂ that Blankenshi
p attributed to Noble had to 
do with Noble™s answering of a Medicare computer inquiry. 
The inquiry had to do with laboratory tests that physicians or-
dered to be repeated within a 24-hour period. As of July 1, 
2000, Medicare will not pay for a 
duplicated test; it will, how-
ever, pay for a repeated test if a physician has ordered the test 

to be repeated. If a phlebotomist entered in the computer that he 
or she has drawn blood for a test, and if the same test had been 
done within the previous 24 hours, the computer would, in 
effect, challenge it as a duplic
ate. The phlebotomist was to 
enter a ﬁmodifierﬂ or code that indicated that it was a repeat test 
that had been ordered by the 
doctor, not a duplicate. Blanken-
ship testified that she did an ﬁin-serviceﬂ teaching session with 

the laboratory personnel before July 1 so that they would know 
how to attach the required modifier when making computer entries. 
Blankenship further testified th
at on July 3 she checked the 
records of over 800 tests that had been done on July 1 and 2. 
She found six errors; all were by Noble, and all involved failure 
to indicate that the tests were repeats, not duplicates, even 
though they actually had been rep
eats. Blankenship testified: 
 Had these gone through billing in that way, then none 
of those procedures would have been paid. And also, the 
bigger concern is that you™re not complying with Medi-
care™s regulations. And if you don™t comply, and you don™t 
show that you are making effort to comply, then you areŠ
you can be found guilty of fraud. And CHS [Community 
Health Systems, the Respondent
™s corporate parent] takes 
it very seriously . . . [b]ecause it can lead to millions of 

dollars in fines and also lead to you not being able to par-
ticipate in Medicare. 
 After this, Blankenship was 
asked, and she testified: 
 Q. Did you have any occasion to speak with anyone in 
management at Kentucky Ri
ver Medical Center about 
your discovery of these [computer] errors? 
A. Yes . . . [o]ur compliance officer, Randy Cooper. 
Q. Okay. And what can you recall thatŠthat occasion, 
anything that you might have said out loud to each other 

on that occasion? 
A. I said it was obvious that
 she was not paying atten-
tion. Because the errors were random. Most of the things 
she entered [on the computer] that day were right. But she 
had five on one day, and one on the next that were incor-

rect. And no one else was ha
ving a problem with this. 
And he said that well, obviously, you know, her mind 
wasn™t on what she was doing. Because it™s not a skill-
based issue.  
 (Blankenship did not testify th
at she made any recommenda-
tions to Cooper about Noble™s 
tenure with the Respondent, and 
Cooper denied any involvemen
t with Noble™s discharge.) 
Blankenship further testified 
that, although Medicare did not 
require the duplicate-or-repeat entries until July 1, the Respon-
dent had been requiring the com
puter entries ﬁfor some time.ﬂ 
Blankenship further testified 
that on August 28 she told No-
ble that she was still in her 90-day probationary period because 

of her absence on strike; further according to Blankenship: 
 And I told her that I was making a recommendation 
that she not be continued in employment. And the reasons 
for that were that I didn™t feel that she was performing up 
to our requirements, that she had made errors in orders. 
She was not picking the skills up to the level that I liked. 
And the situation with the 
modifiersŠI went over that 
with her and told her, you know, that those numbers were 

really strange. Because I had never seen that. I haven™t 
seen it since, that number of er
rors. And I told her at that 
point I didn™t feel that it was in our best interest to keep 
her on as an employee. That
 we were letting her go. 
 Blankenship testified that the 
records that supported her analy-
sis of Noble™s computer errors
 had been routinely shredded. 
For the last question of Blankenship™s direct examination, 
counsel for the Respondent asked,
 and Blankenship testified: 
 Q. Now was Ms. Noble at wo
rk on this particular oc-casionŠat this particular time when you discovered these 
errors? 
A. No. 
 The records in evidence support 
this testimony; Noble was not 
scheduled to work on July 3, the ﬁparticular timeﬂ that 
Blankenship discovered Noble™s 
computer errors. Noble was 
scheduled to work on July 4, bu
t Blankenship was not. On July 
5 and 6, however, both Noble and Blankenship were scheduled 
to be at work. 
Because she had testified that, as of July 1, Medicare re-
quired that a ﬁmodifierﬂ be attached to computer files to indi-
cate that a test was a repeat 
and not a duplicate, I was con-
strained to ask Blankenship, and she testified: 
 JUDGE EVANS: All right. And how do you attach 
that modifier? Do you 
answer ﬁyesﬂ or ﬁnoﬂŠ 
THE WITNESS: You answer 
ﬁyesﬂ or ﬁnoﬂ to a lit-
tleŠthere™s a column on the order in the computer screen 
that you™reŠthat you™re orderi
ng it. And it says, ﬁrepeat 
testﬂ and at that point, y
ou type a ﬁyesﬂ or a ﬁno.ﬂ 
JUDGE EVANS: And on what
 occasion do you type 
ﬁyes,ﬂ and on what occasion do you type ﬁno?ﬂ 
The Witness: The computer flags youŠyou enter the 
test and if it is a duplicate test, if this test has been entered 

previously that day, within a 24-hour time frame, a red 
screen will come across and say, ﬁThis is a duplicate or-
 KENTUCKY RIVER MEDICAL CENTER 587der.ﬂ At which point, you change yourŠif you™ve entered 
an ﬁN,ﬂ you change it to a ﬁY,ﬂ or you enter the ﬁY,ﬂ say-
ing thatŠI mean, it™s very straightforward and very obvi-
ous. JUDGE EVANS: Next question. 
 On cross-examination, Blankenship acknowledged that she 
had problems contacting other PR
N employees, as well as No-
ble, and Blankenship acknowledged that PRN employees are 
not required to be available, or even ﬁreachable,ﬂ every time 

that she attempts to call them. Nor are PRN employees required 
to come to work when they are reached, and Blankenship did 
not testify that Noble ever refused to come in when she was 

reached.
85Also on cross-examination Bl
ankenship acknowledged that, 
in January 1999, phlebotomist Patr
icia Bailey collected a blood 
sample from the wrong patient. Blankenship further acknowl-
edged that Bailey™s error ﬁcoul
d have been fatal,ﬂ but her pun-
ishment of Bailey was only a 
5-day suspension. Blankenship 
also acknowledged having given Bailey a verbal warning on 

one other occasion. On redirect
 examination, Blankenship was 
asked to distinguish between N
oble™s errors and Bailey™s ﬁinci-
dentsﬂ (plural). Blankenship repl
ied that Bailey ﬁwas not on her 
probationary period when she got her verbal warning.ﬂ 
Blankenship gave no reply regard
ing Bailey™s sample-collect-
ing error. 
It was also brought out in Blankenship™s cross-examination 
that she issued to James Smith
, another probationary employee, 
oral and written warnings for 
tardiness and absenteeism, but 
she did not discharge Smith. 
On redirect examination, 
Blankenship stated that Smith had had car troubles and that ﬁhe was a very good phlebotomist.ﬂ 
Although Blankenship had testified on direct examination 
that Noble™s mistakes of July 1Œ2 were the only ones of 700 or 
800, she acknowledged on cross-ex
amination that her pretrial 
affidavit states: ﬁNoble™s were th
e only mistakes out of between 
75 and 200 transactions. That is 75 to 200 transactions entered 
into the computer from throughout the Hospital.ﬂ 
Blankenship further acknowledged that the Respondent™s 
written policies require that PRN employees work only two 
shifts per month, that Noble wo
rked many more shifts each 
month than that, and that N
oble was regularly scheduled. 
Blankenship acknowledged on cross-examination that she 
could not remember if Noble had been present when she gave 

the inservice instruction on how to attach the modifier to the 
computer entries that Medicare began requiring on July 1. 
When Noble was on cross-examination, she admitted to having 
received training only from another employee, Sharon Sparks. 
Noble testified that Sparks instructed her that, when the com-
puter asked if a test were a duplicate, to always answer, ﬁNo.ﬂ 
When asked if she did always
 answer, ﬁNo,ﬂ Noble replied 
evasively: ﬁWhat if it wouldn™t take ‚No™?ﬂ
86                                                          
                                                           
85 In Dunn™s case, it was noted that three of the four laboratory em-
ployees who were called to replace Chuck Arnold on April 28, 2001, 
simply said, ﬁNo.ﬂ 
86 Neither side called Sparks to testify. 
Conclusions on Noble™s Discharge 
Noble™s evasive answer make it clear that, at least on some 
occasions, she failed to indicate on her computer entries that 
certain medical tests were rep
eats (for which Medicare pays) 
and not duplicates (for which Medicare does not pay). This 
finding, however, does not conclude the inquiry. In view of the 
animus that was displayed by the Respondent™s multiple threats 
to discharge strikers such as Noble, the issue under Wright Line 
remains: Would the Respondent ha
ve discharged Noble for her 
erroneous computer entries, or for any other reason, even ab-
sent her protected activity of engaging in the July 8 strike? 
Bevins testified that he deci
ded to discharge Noble because 
she had been ﬁrendering substand
ard care.ﬂ The Respondent did 
not ask Bevins what he meant by ﬁsubstandard care,ﬂ but 
Bevins presumably m
eant substandard care of patients; no other 
interpretation makes any sense. The Respondent, however, 
introduced no evidence that Noble rendered substandard care to 
any patient, and, under 
Wright Line, the Respondent™s defense 
fails on that account, alone. Th
erefore, without more, I would 
find and conclude that the Respondent violated Section 8(a)(3) 
by discharging Noble. But there is more. 
On brief, the Respondent states
: ﬁThe Hospital decided not 
to retain Noble, a probationary
 PRN phlebotomist, beyond her 
probationary period after she made multiple Medicare computer 

errors that no one else made and 
after being warned that further 
mistakes could not occur.ﬂ
87 This statement, to the extent that it 
implies that Noble had received a 
warning of discharge or other 
discipline, is false. The only support that the Respondent cites 
for its assertion that Noble once received a warning is Noble™s 
testimony on direct examination that, in early June, Blanken-
ship had ﬁtalked to [her] about something [she] had done at 
work that wasn™t right.ﬂ Noble di
d testify that Blankenship told 
her that ﬁI had to be very careful when ordering the tests and to 

be careful and to make sure I didn™t let it happen again,ﬂ but 
Noble did not testify that she received any sort of disciplinary 
warning at the time. Moreover, the circumstances of the inci-
dent as Noble described them (being in the middle of the labo-
ratory with other people around) do not permit an implication 
that a disciplinary warnin
g was given. Additionally, 
Blankenship did not mention this ﬁwarningﬂ in her testimony; if 
Blankenship had considered the J
une incident to have included 
a disciplinary warning, she assure
dly would have so testified. 
Also, Noble described her June mi
stake as ﬁskipp[ing] a test on 
ordering it in the computer.ﬂ Blankenship testified that she 

discovered Noble™s July 1Œ2 comput
er errors on July 3. What 
Noble™s June mistake entailed was not developed in the record, 

but if Blankenship had considered
 it to have been of the same 
type that she found on July 3, she would have mentioned that in 

her testimony, as well. 
Moreover, assuming (illogically) that Bevins was referring to 
Noble™s computer problems when he cited Noble™s ﬁrendering 
substandard careﬂ as the basis for his decision to discharge her, 
there is no evidence that those problems ever came to the atten-
tion of Bevins. At trial, Blankens
hip testified that she told No-
ble that she ﬁwas making a recommendation that she not be 

continued in employmentﬂ because
 of her failure to properly 
 87 Br. 96. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 588 make computer entries. Blanke
nship, however, did not testify 
that she, in fact, made such 
a recommendation to Bevins (or to 
anyone else) before Noble™s discharge.
88 Finally on this point, 
Bevins testified that he got 
his information about Noble from 
Blankenship, but he did not testif
y what that information was or 
how it led him to the conclusion
 that Noble had rendered ﬁsub-
standard care.ﬂ 
Assuming, however, that Blanke
nship meant to testify that 
she did recommend to Bevins that Noble be discharged because of her computer failings, and (i
llogically) further assuming on 
the basis of that assumption that Bevins acted on such a rec-

ommendation, I find that the com
puter errors defense for the discharge of Noble was a pretext. 
The first suspicion about the com
puter errors defense is that it, like so many of the Respondent™s
 other defenses in this case, 
was advanced at trial along with 
a sham defense. At trial, the 
Respondent asserted the defense that Blankenship had experi-

enced difficulty in reaching Noble when she needed a PRN 
phlebotomist. That defense, an
d Blankenship™s testimony in 
support of it, was shown to be a complete sham because: (1) 

The records clearly indicate that Noble was regularly sched-
uled, in advance, to work and that, in addition, she often 
worked additional shifts; (2) until she was ready to tell Noble 
that she was discharged, Blanke
nship never mentioned to Noble 
that she had had trouble finding her; (3) Blankenship admitted 

that PRN employees such as Noble are not required to always 
be ﬁreachableﬂ; and (4) even if they are reached, PRN employ-
ees are not required to accept call-ins. This assertion of a sham 
defense at trial,89 only to drop it when it is proved to be a sham, 
at least renders suspect the Respondent™s remaining defense for 
the discharge of Noble. 
The Respondent™s remaining defense for the discharge of 
Noble is that which it argues 
on brief, to wit: On August 28, 
Blankenship discharged Noble because, on July 3, Blankenship 

noticed that, on July 1 and 2, Noble had failed to note on the 
Respondent™s computer that 6 
medical tests were repeats 
(again, for which Medicare pays) 
and not duplicates (and again, 
for which Medicare does not pay). 
As I stated in the case of Jewell (who, again, was discharged 
for alleged errors that Supervisor Fair discovered while Jewell 
was on strike), I am skeptical of 
discharges of strikers for al-leged prestrike deficiencies about which the strikers were not 
confronted before their strikes began. Again, this is because the 
blind-siding of returning stri
kers with previously unnoticed 
deficiencies assuredly undermines
 their Section 7 right to en-
gage in a strike. Noble™s case presents an even stronger suspi-
cion than Jewell™s. In Jewell™s case, Fair testified that she did 
not confront Jewell with her errors because she did not discover 
the errors until Jewell was alread
y out on strike. Blankenship, 
                                                          
                                                           
88 The only superior that Blankenship testified she spoke to about 
Noble™s computer problems was Cooper;
 but Cooper testified that he 
had nothing to do with the discharge of Noble. 
89 I would also note that, when the General Counsel anticipated the 
ﬁreachabilityﬂ defense for Noble™s discharge with a great deal of testi-
monial and documentary evidence, 
the Respondent did not object on 
relevance grounds, and the Respondent consumed a great deal of time 
by cross-examining Noble on the topic which it now treats as irrelevant. 
however, admits that she discovered the alleged computer er-
rors of Noble on July 3, before Noble went on strike. 
At the very end of Blankenship™s direct examination, counsel 
for the Respondent asked her if Noble was present ﬁat this par-
ticular time when you discovere
d these errors.ﬂ Obviously, 
counsel was calling for an answer that was limited to the date 
that Blankenship said that she had discovered Noble™s computer 
errors, July 3. Blankenship re
plied to that unduly narrow ques-
tion, truthfully, that Noble was not. The evidence, however, 
shows that Blankenship had ample opportunity on both July 5 
and 6, when both she and Noble worked, to confront Noble with 

any serious computer errors th
at Blankenship may have found 
on July 3. Nevertheless, Blanke
nship allowed Noble to work 
July 5 and 6 without saying anything to her about the errors. As 
well as having been able to con
front Noble with the errors on July 5 and 6, Blankenship coul
d also have called (or paged) 
Noble on July 3, when she found 
the allegedly serious computer 
errors. Also, on July 4 Blankenship could have come to the 
Hospital, or at least called, to speak to Noble. (After all, 
Blankenship came into the Hospital at 3 a.m. to discharge Miller, and she came to the Hospital after 5 p.m. to suspend 
Dunn; it is therefore not the situa
tion that Blankenship had to be ﬁon the clockﬂ to perform her supervisory duties.) Blankenship, 

however, did none of these things. All of which is to say that, if 
Blankenship had actually considered
 Noble™s computer errors to 
have been as serious as the 
Respondent now argues (be they 
classified as ﬁsubstandard careﬂ or anything else), Blankenship 
would have used her more-than-
ample opportunities to prevent 
Noble from working two full shifts without at least some word 
of admonition, if not to discharge her.
90Obviously, Noble™s computer 
errors were not serious, and they certainly did not constitute ﬁsubstandard careﬂ of any pa-
tient (or of anything else that 
Bevins may have had in mind 
when he gave that answer). At
 most they were nonintentional, 
bookkeeping type errors, and Blanke
nship™s implication that the 
full weight of Medicare would come crashing down on the Re-
spondent because of what Noble had done, or failed to do,91 is entirely without foundation. On br
ief, the Respondent cites as 
support for Blankenship™s claim,
 the False Claims Act, 31 
U.S.C. § 3729Œ3733 (1994). As th
e Union points out on brief, 
however, that statute penalizes only 
knowingly false claims.
92  90 Counsel™s carefully crafted, unduly narrow, last question to 
Blankenship on direct examination (ﬁ
at this particular time when you 
discovered these errorsﬂ) was obvious
ly designed to delude me into 
finding that Blankenship had had no oppor
tunity to confront Noble with 
her computer errors. There was no other reason to ask the question in 
this manner. The tactic was also a tacit admission that the Respondent™s 

case against Noble has the fatal flaw of condonation. 
91 Sense cannot be made of Blanke
nship™s above-quoted explanation 
of the ﬁvery straightforward and very obviousﬂ procedure for entering 
into the computer the modifier that indicates that a test is a reim-
bursable repeat and not a duplicate.
 Given Blankenship™s inability to explain the procedure, I do not credit her testimony that she believed 
that Noble™s errors could only have 
been the product of inattention. Nor 
do I believe Blankenship™s unsupported testimony that only Noble 

made computer mistakes on July 1 or 2.  
92 See U.S. ex rel. Hochman v. Nackman
, 145 F. 3d 1069, 1073 (9th 
Cir. 1998), where the court noted:.ﬂCongress specifically amended the 
False Claims Act to include this de
finition of scienter, to make ‚firm 
 KENTUCKY RIVER MEDICAL CENTER 589The contention that the Respondent could be penalized for six 
nonintentional, bookkeeping type, errors is therefore doubly 
dubious and doubly indicative of pretext.
93 Further evidence of 
pretext is found in Blankenship™s exaggeration at trial of the 

comparative number of Noble™
s alleged errors. Blankenship 
testified that Noble™s errors we
re 6 out of 800 computer transac-
tions; in her affidavit, however, sh
e testified that Noble™s errors 
were 6 out of ﬁbetween 75 and 200 transactions.ﬂ I credit the 
affidavit,94 and I find that this exaggeration of the numerical significance of Noble™s computer errors is further evidence of a 
pretext.95 More evidence of pretext is found in the undenied 
testimony of Noble that: ﬁOn a number of occasions I had men-

tioned that I was worried about messing up on the computer. 
And she [Blankenship] told me that I was doing fine, not to 
over-stress out about it. That to 
take my time, but I was doing 
good.ﬂ If this testimony had not b
een truthful, Blankenship as-
suredly would have so testified. Further evidence of pretext is 
found in the Respondent™s disparate treatment of Noble. The 
Respondent merely susp
ended employee Patricia Bailey for an 
error that ﬁcould have been fatalﬂ to a patient; and the Respon-
dent repeatedly warned, without discharging, probationary em-
ployee James Smith for his attendance problems.
96 Finally, 
Blankenship™s fault with Noble wa
s that Noble failed to indicate 
that the six erroneously entered 
tests were repeats and not dupli-
cates.
97 Medicare does not reimburse the Respondent for dupli-
cates; the advancement of the 
proposition that Medicare would 
fault the Respondent for not claiming that the tests were reim-
bursable defies all logic and is 
further evidence of pretext. 
In summary, in response to th
e General Counsel™s prima facie 
case that the General Counsel has presented for Noble™s dis-
charge,98 the Respondent has gone forward with no evidence that comports with the reason assigned for that discharge by 

Bevins, the decisionmaker. Moreover, what evidence the Re-
spondent has gone forward with 
is entirely pret
extual. Accord-ingly, I find that the Responde
nt has not met its burden under 
                                                                                            
                                                           
. . . its intention that the act not punish honest mistakes or incorrect 
claims submitted through mere neglig
ence.™ﬂ (Legislative history cita-
tions omitted.) And the court held: ﬁBecause the 
qui tam plaintiffs 
failed to present evidence upon whic
h a reasonable factfinder could 
conclude that the defendants know
ingly presented false claims, we 
affirm the district court™s grant 
of summary judgment to the defen-
dants.ﬂ I simply do not believe that the Respondent™s counsel was igno-

rant of the scienter requirement of 
the statute that he cites, and I am 
constrained to say that I find 
his tactic most disappointing. 
93 See Yukon Mfg. Co.
, 310 NLRB 324, 340 (1993), where the Board 
found that: ﬁThe aggrandizement of 
the offense is, itself, indicative of pretext.ﬂ 94 See Alvin J. Bart & Co.
, 236 NLRB 242 (1978). 
95 See Yukon Mfg.,
 supra. 
96 Discharging prounion probationary
 employees without warnings, 
while giving warnings to other proba
tionary employees, has been held 
to be evidence of unlawful discrimination. See 
Electro-Wire Truck & 

Industrial Products Group
, 305 NLRB 1015 (1991). 
97 The Respondent does not contend 
that Noble™s computer errors 
caused, or even could have caused, 
the Respondent to lose a significant 
amount of profit. 
98 Again, it is to be remembered th
at Blankenship was one of the su-
pervisors who threatened that strikers, such as Noble, would be dis-
charged. Wright Line, and I conclude that the Respondent discharged 
Noble in violation of Section 8(a)(3). 
11. Discharge of Maxine Ritchie 
Maxine Ritchie, a registered 
nurse, was hired by the Respon-
dent on May 15 and discharged on August 28, 1 week after she 
had been reinstated from the July 8 strike. The General Counsel contends that the Respondent disc
harged Ritchie because of her 
participation in the strike. Th
e Respondent contends that it discharged Ritchie solely because she proved to be an unsatis-
factory employee during her 90-day probationary period. Ulti-
mately, I find and conclude that the Respondent presented only 
pretexts to defend Ritchie™s discharge and that it discharged 
Ritchie in violation of Section 8(a)(3). 
As found above, the Respondent repeatedly threatened to 
discharge employees such as R
itchie who participated in the 
July 8 strike; therefore, a prima facie case for Ritchie™s dis-

charge has been proved, and, under 
Wright Line,
 the Respon-
dent™s defense for that disc
harge must be addressed. 
The point in time that Ritchie 
became a registered nurse is 
not disclosed by the record; nor is the precise amount of nurs-
ing experience that Ritchie had 
before being employed by the 
Respondent disclosed. At tria
l, however, it quickly became 
apparent that Ritchi
e was relatively new 
to the nursing field. 
The operation of the Respondent™s intensive care unit (ICU) 
is combined with the operation 
of its emergency room (ER). At 
the time of the events in question, the ﬁcoordinatorﬂ (supervi-
sor) of the ICU/ER operation was Pat Hoover.99  Ritchie testi-
fied that when she was interviewed for employment by Oben-
chain, Obenchain told her that another registered nurse was 
needed in the ICU/ER operation. Ritchie told Obenchain that 
she had little experience in ICU work and no experience in ER 
work. Obenchain, nevertheless, hired Ritchie to be a full-time 
ICU/ER nurse; Obenchain told Ritchie that she would be cross-
trained to work in the ER. 
The Respondent™s personnel policies manual, section A.5, states: 
 During the first 90 days of employment, all non-
exempt employees are considered to be on an ﬁintroduc-
tory status.ﬂ 
. . . . Each supervisor is respons
ible for completion of a 
written evaluation at the end of a new non-exempt em-

ployee™s introductory period, along with a recom-
mendation of continued empl
oyment or termination. 
 (The witnesses referred to this 
ﬁintroductoryﬂ 90 days as the 
probationary period.) 
Ritchie participated in the strike and returned to work on 
August 21. On that day, Hoove
r presented Ritchie with a 10-
page ﬁIntroductory Evaluation 
Form.ﬂ Hoover had signed and 
dated the form ﬁ8/10/2000.ﬂ On August 10, of course, Ritchie 

was still on strike. Hoover™s ﬁCommentﬂ on the form was: 
 99 Hoover did not testify; Geneva 
Hutchinson, a witness for the Gen-
eral Counsel, testified that Hoover had not been employed by the Re-
spondent since about a month after the July 8 strike ended on August 
15. The Tr. 911, LL. 12Œ13, is corrected to change ﬁHooperﬂ to ﬁHoo-
ver.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 590 ﬁHave not worked a lot with Maxine; relied on preceptors.ﬂ 
(When asked to define ﬁprecepto
r,ﬂ Obenchain testified: ﬁIt™s 
an experienced nurse who will take on a relatively new nurse or 

a new employee and teach them our policies and procedures, 
how to use our equipment, and then will document that they 
have satisfactorily completed their introductory period for them 
to go on to full status.ﬂ) On the pages that follow the supervi-
sor™s comments, the introductory 
evaluation form lists and de-
fines three levels of accomplishment to be used by the supervi-

sor to indicate the probationary employee™s different levels of 
achievement in different job 
functions. The form designates 
these levels as ﬁExceeds Standards,ﬂ ﬁMeets Standards,ﬂ and 
ﬁDoes Not Meet Standards.ﬂ (For
 purposes of brevity, I shall 
refer to these levels as ﬁsuperior
,ﬂ ﬁsatisfactory,ﬂ and ﬁunsatis-
factory.ﬂ) On the form that Hoover prepared for Ritchie, Hoo-
ver checked ﬁsatisfactoryﬂ for every listed job function. Ritchie 
testified that on August 21 Hoover told her that she never 
grades probationary employees as 
ﬁsuperior.ﬂ The topics of the 
form which Hoover marked as ﬁsatisfactoryﬂ include: 
 According to the policy and procedure of the ICU and 
KRMC, properly provides individualized nursing care to 
critically ill clients. 
Observes, recognizes and interprets clinical signs and 
symptoms and reports and/or treats appropriately. 
Has working knowledge of all ICU equipment/mon-
itoring systems and their usage. 
Performs duties with little or no supervision as de-
scribed in the ICU policy and procedure. 
Coordinate[s] work to assure that care is administered 
in a manner that is both time and cost efficient. 
Follows and maintains universal precautions. 
 Following these entries is an area that contains blanks for su-
pervisory comments about ﬁOvera
ll Performance,ﬂ ﬁGoals for Next Year,ﬂ and ﬁAreas for Growth.ﬂ Hoover made the follow-

ing entries: 
 Overall performance: Maxine is learning and growing 
in ICUŠhas been to ER a few times. 
Goals for next year: To obtain TNCC [which abbrevia-
tion went unexplained]. 
Areas for growth: Will need full orientation to ER. 
Can function as a second person in ICU. 
 For ﬁSupervisor™s recommendation,ﬂ Hoover checked ﬁRec-
ommend Continued Employmentﬂ rather than the only alterna-
tive, ﬁRecommend Termination.ﬂ Hoover™s signature to the 
form is dated August 10. Beneath Hoover™s signature, in a 
space designated for ﬁAdministration,ﬂ is Obenchain™s signa-
ture which is also dated August 10. 
Before the July 8 strike, except for 3 days when she worked 
in the ER, Ritchie worked only in the ICU. During that period, 
preceptors were regularly assigned to oversee Ritchie™s work. 
From August 21 through 24, Ritchie worked again in the ICU 
and preceptors were again assigned to oversee her work. 
Ritchie named the preceptors w
ho worked with her as Cathy 
Tincer, Louise Gross, and Gayle Moore. On August 25, Ritchie 

was assigned to work on the second shift in the ER; no precep-
tor was assigned to oversee her work. House Supervisor Phyllis 
Gibbs was in charge of all nursing personnel on that shift after 

Obenchain had left for the day. During Ritchie™s August 25 
assignment to the ER, Ritchie worked with registered nurse Sue 
Chapman (although Chapman was not her preceptor). 
Injections of Demerol, a narc
otic, are mixed for dispensation 
according to whether they are to be injected directly into a 
muscle (intermuscularly or IM) or
 into an ﬁaccessﬂ for intrave-
nous (IV) feedings. An IV access can be preexisting or created 
after the order for an IV injection is given by a physician. 
Ritchie testified that, unless a physician specifically orders that 
a Demerol injection be through an 
IV access, it is to be given 
intermuscularly. If, however, the 
physician does not specify IM 
or IV, and the patient already ha
s intravenous access, the injec-
tion can be given intravenously through that access. None of 

this testimony was disputed. 
Ritchie testified that at one point during the August 25 shift 
she and Chapman were busy caring for a male patient in bed-3 
of the ER. The beds are curtained off from each other and 
Ritchie did not notice 
that, as she and Chapman were busy with 
the male patient in bed-3, another male patient was brought to 
bed-2. Ritchie testified that, as
 she and Chapman were working at bed-3, one Dr. Abordo, an ER physician, came to her and 

said: ﬁGive him 25 [cubic centimeters] of Demerol and 12.5 
[cubic centimeters] of Phenergan.ﬂ Then Abordo left the bed-3 
area. As Ritchie did not know that
 a male patient had been ad-
mitted to bed-2, she assumed that the Demerol order was for 
the male patient in bed-3. The patient in bed-3 already had an 
intravenous access, so Ritchie left the bed-3 area and mixed the 
Demerol for an intravenous injec
tion. When she returned with 
the mixture to the bed-3 area, Chapman told her that the Deme-
rol could not be for that patient
 because it would react with 
another medication that she (Chapman) had already been told to 

give that patient. Chapman further told Ritchie that the Deme-
rol was probably for the patient that was now in bed-2 and that Ritchie should check that patient™s chart. Ritchie, still holding 
the hypodermic that contained th
e mixture for intravenous ac-

cess injection, did so. (Ritchie te
stified that nurses are not sup-
posed to lay down a hypodermic with a narcotic solution in it.) 

On viewing the chart of the patient in bed-2, Ritchie saw that 
the physician had not indicated 
which way the Demerol was to 
be dispensed, so she proceed to bed-2 area to see if the patient 

already had an IV access; Ritchie still had the hypodermic, with 
the Demerol IV solution, in her hand. As Ritchie approached 
the patient in bed-2, Chapma
n called to House Supervisor 
Gibbs, who by then had entered the ER, to stop Ritchie. Gibbs 
approached Ritchie and told he
r to stop; Ritchie replied to 
Gibbs that she had not intended to
 give the Demerol, as it was 
then mixed, to the patient in be
d-2 unless he already had access 
for intravenous injections (in which case, again, she could have 
appropriately used the mixture that she had prepared). The 
patient in bed-2 did not have in
travenous access at the time, so 
Ritchie (according to standard 
procedures) destroyed the intra-
venous preparation and prepared another mixture for IM injec-
tion and dispensed it to the patient in bed-2. Later in the shift, 
Ritchie saw Gibbs writing something which she believed was a report of her conduct. (As discussed below, the Respondent 

introduced an August 25 memorandum from Gibbs to Oben-
chain that did discuss the incident.) 
 KENTUCKY RIVER MEDICAL CENTER 591Further according to Ritchie, on August 28 she was called to 
Obenchain™s office where she was met by Obenchain and Hoo-
ver. Ritchie testified that Hoover told her that she did not have 
the 90 days of her probationary period ﬁinﬂ and that she was 
being discharged as a probation
ary employee. Ritchie protested 
that she did have 90 days in, but Hoover responded, ﬁNot le-

gally.ﬂ Ritchie asked if she was 
being discharged because of the 
incident of August 25; Hoover replied, ﬁThat™s a good part of 
it.ﬂ Ritchie denied any wrongdoing; Hoover replied that she 
and Obenchain had heard differently. Ritchie replied that she 
would prefer to resign, and Obenchain allowed her to do so. 
None of this testimony is disputed. Ritchie filed a claim for 
unemployment compensation. Ritchie testified that during a 
telephonic hearing on that claim, Obenchain admitted that 
Ritchie had not ﬁpresentedﬂ any 
harm to a patient or to the 
Hospital. This testimony is also not denied.  
On cross-examination, Ritchie was referred to the events of 
August 25; she was asked, and she testified: 
 Q. Is it fair to say that youŠyour experience in ER 
atŠon that occasion at that time wasŠwas it over-whelming for you? 
A. Probably, because I was just training and I™d not 
spent much time in there. 
 Ritchie further acknowledged th
at she worked only 60 days 
before the strike and 4 days afte
rwards. Ritchie further testified 
that her previous employer (singular) did have an ICU, but she 
did not work much there because she was needed more to care 
for ﬁnursing homeﬂ type patients. 
Bevins testified that, on Obenchain™s recommendation, he 
decided to discharge Ritchie ﬁfor
 failure to meet standards as 
required of a person in her position during her probationary 

period by rendering substandard care.ﬂ 
Obenchain agreed with Ritchie that, when she hired Ritchie, 
she told Ritchie that she would be cross-trained to work in the 
ER, as Obenchain put it, ﬁ
over a period of time.ﬂ  
Obenchain testified that, before the July 8 strike began, she 
received several oral reports of
 difficulties that other nurses 
were having while working with Ritchie in the ICU and in the 
ER. After Ritchie™s return from strike, she began receiving 
written reports from supervisors and from nurses who were 
acting as Ritchie™s preceptors in the ICU. Obenchain identified 
four memoranda, or notes, that concerned two incidents in the 
ICU: (1) By memorandum dated August 21 (again, Ritchie™s 
first day back from strike) Hoover
 (who, again, did not testify) 
informed Obenchain that ICU nurse Cathy Tincer had reported 

to her (Hoover) that Ritchie was 
involved in an incident that 
proved that Ritchie could not op
erate an intravenous feeding 
pump. (An IV pump injects medications at timed intervals into 
an IV fluid that a patient is receiving.) Obenchain further iden-
tified an August 21 note from Tincer to Hoover over the same 
incident; Tincer™s note is initia
led ﬁCT, RN.ﬂ (2) Obenchain 
further identified a note regard
ing Ritchie, dated August 23, 
from registered nurse Alice Robinson (who did not testify). 
Robinson™s note stated that, on August 22, Ritchie did not 
know what to do with a patient and that she could not find 
something when she was sent for it. Robinson further com-
plained in her note that Ritchie had failed to understand an oral 
order from Dr. Adeem Shaikh and had left it to another nurse to 
complete the order taking.
100 Obenchain was also shown the 
Respondent™s Exhibit 41, an unsigned note dated August 22 
which deals with apparently th
e same incident of Ritchie™s asking another nurse to confirm an oral order by telephone. 
Obenchain testified that she recognized the handwriting of the 
exhibit as that of Tincer, but 
the handwriting is decidedly dif-
ferent from Tincer™s August 21 
note which (again) is initialed 
ﬁCT, RN.ﬂ
101 The handwriting does appear, however, to be the 
same as that of Hoover™s August 21 note, and the note begins ﬁWas reported to meﬂ which sounds more like something that a 
supervisor, such as 
Hoover, would write.102 I find that the last 
note was made by Hoover (not Tincer) and that it referred to 
the same incident as mentioned in Robinson™s note. Obenchain 
testified that, after the July 8 strike, ICU Nurse Patricia 
Draughn, as well as Tincer and Robinson, also gave her oral 
reports of Ritchie™s inability to set IV pumps. 
Finally, Obenchain identifi
ed an undated memorandum from 
Gibbs which deals with the August 25 incident that was de-
scribed by Ritchie. The memora
ndum starts: ﬁHere™s an exam-
ple of why the girls do not feel Maxine is up to par.ﬂ Thereafter 
Gibbs relates that on August 25: 
 [A] patient was to have an IM injection, but she [Ritchie] 
mixed the injection to give IV in a 10cc syringe (and it was 
full with Demerol, Phenergan and NS [normal saline]). Sue 
[Chapman] was watching her [and] when [Ritchie] went be-
hind the curtain, proceeded to tell the patient what she was go-
ing to do (give him a shot in his hip). Sue asked me to stop 
her, which I did. Then Sue indicated what she had done [and] 
the med[icine] had to be wasted [and the] patient got a new 
syringe. I don™t know if she t
hought she gave [i.e., thought 
that she was supposed to give] the pain med[icine] that way or 

if she did it without realizing what she was doing. Anyway, 
that™s a simple nursing function which makes me wonder 
about complicated ones. 
FYI, [Gibbs™ signature] 
P.S. I did not write a va
riance because a mistake wasn™t actually made on the patient. 
 (As discussed in more detail in
 Taulbee™s case, infra, a ﬁvari-
anceﬂ is a formal incident report that nurses submit to supervi-
sion about mistakes that they ha
ve found that other nurses have made.) Gibbs testified for the 
Respondent about other topics, 
but she was not asked anything about Ritchie. 
Obenchain testified that she met with Bevins and: 
 I explained to him that she was not going to make her 
introductory period and recommended that her employ-
ment be terminated. . . . I explained to him what the pre-
                                                          
 100 Robinson™s note states in relevant part: ﬁMaxine stated she did 
not fully understand the MD and asked him to repeat the order twice 
and still did not understand what he had said. MD was phoned at home 
to confirm what part she did unders
tand and to complete the order.ﬂ 
101 Compare the initial ﬁWs,ﬂ the final ﬁDs,ﬂ ﬁEs,ﬂ and ﬁSs,ﬂ and the 
word ﬁto,ﬂ in each document. 
102 The note states: ﬁWas reported to me that Maxine was given a 
verbal order from Dr. Shaikh and di
d not write the full order because 
she didn™t understand what he said. Sh
e did not question him. Left it for 
another nurse.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 592 ceptors were seeingŠnot being able to use IV pumps, not 
taking orders as easily as she 
should have been, that type 
of thing. It was explained to him at the time that I re-

quested that she not be ke
pt on as an employee. 
 Later, after going through the above-quoted exhibits, Oben-

chain testified: ﬁI told [Bevins] of the incidents we had. And 
what the nurse-preceptors had documented. And that I recom-
mended that we not keep Ms. 
Ritchie in her employment.ﬂ 
On direct examination, Obenchain was not asked about the 
favorable reviews that Ritchie 
had received from Hoover. On 
cross-examination, however, Obenchain testified that ﬁMs. 

Hoover was a brand new supervis
or to this facility who came 
on board towards the end of June. She was under the impres-
sion that [the Introductory Evaluation Form] had to be com-
pleted at the end of 90 [calendar]
 days . . . [w]hich it did not 
because she had not been there for six weeks.ﬂ When her atten-

tion was drawn to the fact that the Respondent™s personnel 
manual states that the probationary
 period is ﬁ90 days,ﬂ and not 
ﬁ90 working days,ﬂ Obenchain replied, ﬁit depends on the indi-

vidual.ﬂ At another point, Obenchain testified that she and 
Hoover decided to extend Ritchie™s probationary period, but 
she did not recall when that decision was made. Obenchain 
acknowledged that she did not tell Ritchie that her probationary 
period had been extended; Obenchain testified that she thought 
that Hoover had done so. Obenchain further admitted that, as 
well as having signed the intro
ductory evaluation form that 
recommended that Ritchie be retained as a permanent em-
ployee, she read it and she discussed it with Hoover before 
signing it. (On redirect examinat
ion, Obenchain was not asked 
why she did sign it.) 
Obenchain further acknowledged that one of the Respon-
dent™s policy manuals provides that: 
 It is the policy of the nursing service to discourage un-
necessary verbal and telephon
e orders to avoid problems 
of understanding or misinterpretation. When they are nec-
essary, the following procedures will be followed. . . . 
Any nurse that feels unsure of taking a verbal or tele-
phone order or questions it, may ask another nurse to take 
the order or to call the physician back to verify the order. 
 Further on cross-examination, Obenchain agreed that even an 
experienced registered nurse would require some training in a 
new employer™s ER, but she testified that such training should 

take no more than 6 weeks.  
Obenchain testified that Ritchi
e should have been assigned a 
preceptor when she worked in the ER, and that it would have 
been the responsibility of the s
upervisor (Hoover) to make that 
assignment. Obenchain testified, however, that she did not 
know if that assignment was made, and she did not dispute 
Ritchie™s testimony that she was assigned no preceptor when 
she worked in the ER on August 25.
103 Finally on cross-
examination, Obenchain testified that she did not recall if she 
spoke to nurses Louise Gross or Gayle Moore whom Ritchie 
named (as well as Tincer) as her preceptors in ICU. 
                                                          
 103 Obenchain testified that on August 25: ﬁShe would have been as-
signed a preceptor. Do I know who it is? No.ﬂ 
The Respondent called Tincer (a
 nonstriker) as its witness, 
but its counsel did not ask Tin
cer about the circumstances of 
her August 21 note to Hoover wh
ich is mentioned above. (Nor did counsel ask Tincer about the unsigned note which Oben-
chain attributed to Tincer but wh
ich I have found to have been 
created by Hoover.) Tincer did testify that, before the July 8 

strike, she served as a preceptor for Ritchie on the day shift for 
2 or 3 days. After doing so, she once reported to Hoover that 
Ritchie ﬁcould not function well with an IV pump.ﬂ Tincer 
further testified that IV pumps are common instrumentalities 
throughout the Hospital. On cross-examination, Tincer esti-
mated that a nurse ﬁfresh out of schoolﬂ would need 6 months 
of floor nursing and 60 to 90 days thereafter to learn to be a 
competent ICU nurse. Tincer did not testify that she made any 
oral reports about Ritchie to 
Hoover or any other supervisor 
after the strike. 
The Respondent also called Patricia Draughn, a registered 
nurse (and another nonstriker) who testified that she served as 
Ritchie™s preceptor, but Draughn di
d not testify when she did so 
or for how long. Draughn testified that Ritchie had problems 
with the IV pumps, but did not testify what that trouble was. 
Draughn also testified that Ritchi
e asked several questions that 
were fundamental to nursing. Draughn testified that she re-ported these observations to 
someone in management whom she did not name, and she did not testify when she did so. 
Conclusions on Ritchie™s Discharge 
The General Counsel™s duty under 
Wright Line to demon-strate animus had been met by proof of the Respondent™s many 
threats to discharge employees 
who engaged in a strike. The 
issue therefore is whether, even absent Ritchie™s strike partici-
pation, the Respondent would have discharged her. The Re-
spondent contends that it discharged Ritchie because she was 
an incompetent probationary employee. The General Counsel 
contends that the reasons that the Respondent advances for the 
discharge are pretexts. 
Perhaps Ritchie should have still been a probationary em-
ployee on August 28, but she was not. This is because Oben-

chain, on August 10, approved he
r ﬁcontinued employmentﬂ (or 
ﬁfull statusﬂ as Obenchain called it) on the introductory evalua-
tion form. Therefore, the Respondent™s progressive disciplinary 
system applied to Ritchie. Th
e Respondent, however, did not 
give Ritchie the benefit of its progressive disciplinary system 
by warning (and suspending) Ritchie before discharging her. As 
I stated in Jewell™s case: In a context of animus, a finding that 
an employer has failed to follow its own established discipli-
nary procedures will support an inference of discriminatory 
motivation. See, for example, 
Ingles Markets, Inc., 
322 NLRB 
122, 125 (1996); 
Florida Tile Co., 
300 NLRB 739, 741 (1990), 
enfd. 946 F.2d 1547 (11th Cir. 1991). Again, such a context of 
animus was demonstrated by th
e Respondent™s repeated threats 
to discharge employees who e
ngaged in the July 8 strike. 
Moreover, even if Ritchie is to be treated as a probationary 
employee, in Noble™s case it 
was shown that the Respondent does give warning notices to probationary employees. (Again, 
Blankenship gave warning notices
 to probationary employee 
James Smith.) Therefore, even if Ritchie was a probationary 

employee, she should have been given warnings under the pro-
 KENTUCKY RIVER MEDICAL CENTER 593gressive disciplinary system, an
d the Respondent™s dis-charging 
her without affording her the bene
fits of that system raises a 
strong inference of unlawful discrimination. 
Indulging, however, in the assumption that Ritchie should 
have been treated as a probationary employee on August 28, 
and further disregarding the evidence of disparate treatment 
that the warnings to Smith represent, I would still find that the 
Respondent discharged Ritchie unlawfully.  
The clearest evidence that th
e Respondent™s reasons for dis-
charging Ritchie are pretexts lies in its claim that it discharged 
Ritchie, in part, because she once asked another nurse to call 
and confirm an oral order that had been left by an employer 
physician, Dr. Shaikh. The Re
spondent™s quoted policy manual 
discourages oral orders such as 
that left by Dr.Shaikh, and the 
manual further adds that when oral orders are nevertheless nec-
essary: ﬁAny nurse that feels unsu
re of taking a verbal or tele-
phone order or questions it, may 
ask another nurse to take the 
order or to call the physician back to verify the order.ﬂ Al-
though Obenchain confirmed the currency of this procedure on 
cross-examination, she was not asked on redirect examination 
why it would not permit, if not require,
104 the exact conduct for which the Respondent faults Ritc
hie. As well as demonstrating 
the purely pretextual nature of th
e Respondent™s effort to justify 
the discharge of Ritchie, this 
bogus defense raises a significant suspicion about the Respondent™s
 two other criticisms of 
RitchieŠthat she could not operate IV pumps and that she did 

some unspecified something wrong on August 25.
105Hoover completed an introductory evaluation form for 
Ritchie on August 10. On that form Hoover rated Ritchie as 
ﬁsatisfactoryﬂ in every specified category of ICU nursing job 

functions including ﬁ[h]as working knowledge of all ICU 
equipment/monitoring sy
stems and their usage.ﬂ Presumably IV 
pumps were included among that
 equipment because the Re-
spondent™s witnesses testified that IV pumps are used through-
out the Hospital (not just in the ICU). Ritchie testified that, 

when Hoover presented the form to her on August 21, Hoover 

told her that she never gave higher marks than ﬁsatisfactoryﬂ to 
any new employee. I cannot, as the General Counsel requests, 
draw an adverse inference against the Respondent for not call-
ing Hoover because she is no longer employed by the Respon-
dent.106 Nevertheless, the Respondent could have introduced 
forms on which Hoover had rate
d new employees higher than 
ﬁsatisfactory,ﬂ if any such forms existed, and I do draw an ad-

verse inference against the Re
spondent for not presenting any 
such documentation. Therefore, Ritchie™s testimony in this 
regard stands uncontradict
ed, and I do credit it. 
Presumably, Hoover would not have used ﬁsatisfactoryﬂ as 
the highest possible grade for a new employee without the ap-
                                                          
                                                           
104 Obenchain testified that Dr. Shaikh™s country of origin is Paki-
stan, and she agreed that he spoke with some accent, but she testified 
that he spoke with ﬁvery little accent.ﬂ 
105 Or, as stated in Cincinnati Truck Center
, 315 NLRB 554 (1994): 
ﬁFinally, we find that the Responde
nt™s reasons for warning and termi-
nating [the alleged discriminatee] ar
e so implausible that they not only 
fail to establish the Responde
nt™s affirmative defense under 
Wright 
Line, but actually strengthen the case for finding that the Respondent™s 
true motivation was animus against union activity. [Citations omitted.] 
106 See Irwin Industries
, 325 NLRB 796, 811 fn. 12 (1998). 
proval of her supervisor, Obenchain. Moreover, although 
Obenchain testified that Hoover had been premature in com-
pleting the introductory evaluation form for Ritchie, she did not 
testify that Hoover™s marks a
nd comments on that form could 
have meant anything other than, 
at least, their plain meaning 
and that Ritchie was, at least,
 a ﬁsatisfactoryﬂ probationary 
employee. Nor did Obenchain testify why she, in writing, ap-

proved Hoover™s favorable assessme
nt of Ritchie™s job skills if 
she did not agree with that assessment. Nor did Obenchain 

testify why she, in writing, approved of Hoover™s recommenda-
tion that Ritchie should be ﬁcontinuedﬂ as a permanent (or ﬁfull statusﬂ as Obenchain called it) employee if she did not agree 

with that recommendation. Therefore, regardless of the vague 
criticisms that the Respondent™s
 witnesses advanced toward 
Ritchie™s performance before the August 10 evaluation (includ-

ing the witnesses™ criticisms abou
t how Ritchie operated the IV 
pumps), they were necessarily considered insignificant by man-

agement, including Obenchain, before Ritchie returned from 
the July 8 strike. The Respondent™s references to Ritchie™s al-
leged prestrike failings therefore are necessarily pretexts. 
Obenchain testified that, after Ritchie returned from strike on 
August 21, and at some time before August 25, she received 
reports from preceptors Tincer, Robinson, and Draughn that led 
her to believe that Ritchie was not competent. Obenchain™s 
testimony that Tincer, Robins
on, and Draughn gave her oral 
reports about Ritchie went completely uncorroborated,
107 and I find that testimony incredible. Moreover, even if such oral re-
ports were given to Obenchain, she could not have honestly 
relied upon them without talking to the other preceptors who 
worked with Ritchie, Loui
se Gross, and Gayle Moore.
108The only poststrike report from Tincer to which Obenchain 
could have referred was Tincer™s written note of August 21 
which complained that Ritchie could not operate an IV pump. 
At trial, I stated that the note was hearsay and received for the 
report only. When the Respondent called Tincer, however, 
counsel did not ask her about the substance of the note. Thus, 
the substance of Tincer™s report was shielded from cross-
examination when it should not have
 been; it is therefore not to 
be credited. I further do not believe Obenchain™s testimony that 
she relied upon the report. Again, Obenchain had approved of Hoover™s August 10 introductory evaluation form that stated 
that Ritchie was competent in operating the ICU equipment, 
presumably including the IV pum
ps. I do not believe that 
Obenchain believed that Ritchie™s ability to operate an IV pump 
had degenerated so greatly that 
she could not be taught to do it 
right again. (After a
ll, August 21 was Ritchie™s first day back 
from strike.) Nor do I believe that the Respondent discharged 
Ritchie for her reported failures to properly operate IV pumps 
without some supervisor™s first checking out the reports and, at 
least, offering Ritchie some instruction on the correct way to 
operate the pumps. (In fact, there is no evidence that any super-
 107 Again, Tincer was not asked about such oral reports; Draughn 
was completely vague; Robinson was not called to testify, and Oben-
chain made no notes of such reports. 
108 Obenchain testified that she coul
d not recall talking to Gross and 
Moore about Ritchie. If Obenchain had talked to those employees she 

would have remembered it. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 594 visor, or even any preceptor, or other employee, ever told 
Ritchie that there was some deficiency in the way she operated 
the IV pumps.) Obenchain further testified that her recommendation to 
Bevins that Ritchie be discharged relied on Robinson™s August 
23 note that on August 22 Ritchie had to ask where something was and that she asked another nurse to call a physician to con-
firm an order that he had given. Because Robnison did not tes-
tify, we do not know why Ritchie 
(again, a relatively new em-
ployee to the ICU) should have known where the object was. 

This criticism of Ritchie is simply too unfounded and too pica-
yune to believe that it was the basis of an honest recommenda-
tion for discharge. And, again, 
Ritchie™s asking another nurse to 
confirm a physician™s order is 
precisely what the Respondent™s 
policy manual requires, as Obenchain admitted. 
The Respondent™s final attack on 
Ritchie is that there is some unspecified something in Gibbs™ memorandum about the Au-
gust 25 incident in the ER that proves Ritchie would have been 
discharged, even absent her prot
ected strike activities. Oben-
chain did not testify what it wa
s in that memorandum that, to 
her, indicated fault on the part
 of Ritchie. Gibbs™ memorandum 
is hardly self-explanatory, especi
ally since it concludes that ﬁa 
mistake wasn™t actually made on the patient.ﬂ Additionally, any 
fault on the part of Ritchie is
 rendered doubly problematical in 
view of Obenchain™s failure to
 deny that, during the telephonic 
unemployment hearing for Ritchie, she admitted that Ritchie 
had not presented any harm to a 
patient or the Hospital. More-
over, Bevins did not testify th
at he read Gibbs™ memorandum; 
and, even if Obenchain orally reported the memorandum™s 
substance to him, Bevins did not testify what part of that report 
caused him to decide to discharge Ritchie. Instead, Bevins of-
fered only the vague ﬁrendering 
substandard careﬂ explanation 
for the discharge. 
In summary, the Respondent™s position is that the incident of 
August 25 was part of the reason for Ritchie™s discharge even 

though: (1) Ritchie had told Obenchain when she was hired that 
she had had no experience in ER work; (2) Obenchain admitted 
that she told Ritchie that she would be cross-trained ﬁover a 
period of timeﬂ to work in the ER; (3) the introductory evalua-
tion form for Ritchie that Obenchain had approved had stated 
that Ritchie needed a ﬁfull orientation to ERﬂ; (4) Obenchain 
admitted that even an experienced nurse could take as much as 
6 weeks to train in ER work; (5) Ritchie was working only her 
fourth ER shift on August 25; (6) Ritchie was not assigned a 
preceptor on August 25, even though Obenchain admitted that 
she should have been; and (7) th
e Respondent cannot state what 
it was in Ritchie™s performance of August 25 that constituted 
ﬁrendering substandard care.ﬂ All of this is too much to believe, 
and I do not. 
The most that can be said a
bout the August 25 incident is 
that a syringe of medicine was wasted, and not even Obenchain 

testified that the economic loss to
 the Hospital on that account 
was part of her reason for reco
mmending Ritchie™s discharge to 
Bevins. On brief, page 86, 
the Respondent contends that 
Ritchie admitted on cross-examination that the August 25 inci-
dent proved that she was ﬁoverw
helmed in the ER.ﬂ The Re-
spondent™s failure to fulfill its 
promise to train Ritchie in the 
ER, and its failure to provide her with the required preceptor, 
would explain her feeling overwh
elmed, at least on August 25. 
Moreover, as the transcript quotation above makes clear, coun-

sel had asked Ritchie only if 
she was overwhelmed ﬁat that 
time.ﬂ Counsel did not ask Ritchi
e if she felt overwhelmed by 
the entire ER experience. Fi
nally, although the Respondent 
called Gibbs to testify, she wa
s not asked to deny Ritchie™s 
account of the August 25 incident; specifically, Gibbs did not 
deny that, when she stopped Ritchie, Ritchie told her that she 
did not intend to give the IV mixture of Demerol to the patient 
in bed-2 unless he already had IV access. Nor did Gibbs testify 
why she did not accept that explanation. I draw an adverse 
inference against the Respondent for failing to ask Gibbs about 

these matters, and I find that R
itchie did give the explanation 
and that Gibbs accepted it. Because Obenchain, in the unem-

ployment hearing, admitted that
 Ritchie had presented no harm 
to the patient, Gibbs must ha
ve conveyed that acceptance to 
Obenchain, and Obenchain must have accepted it also.
109That is, the Respondent™s reference to the August 25 incident 
as a basis for the discharge for Ritchie is just as much a pretext 
as its other defenses. I therefore find that the Respondent has 
not shown by a preponderance of the evidence that it would 
have discharged Ritchie even absent her participation in the 
July 8 strike. Accordingly, I fi
nd and conclude that the Respon-
dent discharged Ritchie in vi
olation of Section 8(a)(3). 
12. Discharge of Laotta Sizemore 
Laotta Sizemore, a registered nurse, was hired by the Re-
spondent in 1992 and was terminated on August 21.
110 Whether 
Sizemore resigned or was discharged is an issue in this case. 

The General Counsel contends th
at Sizemore was discharged 
because of her participation in the July 8 strike. The Respon-
dent denies that it discharged Sizemore. The Respondent con-
tends that Sizemore resigned her status as a full-time employee 

and thereafter asked to be made a PRN employee.
111 The Re-spondent further contends that 
the General Counsel has failed 
to show that the Respondent™s refusal to rehire Sizemore as a 
PRN employee was unlawful. Ultimately, I find and conclude 

that the Respondent discharged Sizemore and that it did so 
because of her participation in the July 8 strike; the General 
Counsel therefore had no duty to prove an unlawful refusal-to-
hire in Sizemore™s case. 
As found above, the Respondent repeatedly threatened to 
discharge employees such as Size
more who participated in the 
                                                          
 109 Gibbs™ statement in her August 25 memorandum that Ritchie told 
the patient that she was about to give the Demerol ﬁin his hipﬂ is seem-
ingly inconsistent with Ritchie™s 
testimony that, when Gibbs stopped 
her, she was only checking to see if the patient had IV access. Never-
theless, without Gibbs™ testimony on 
the point, under oath and subject 
to cross-examination, I would not find 
that Ritchie, in fact, made that 
statement to the patient. 
110 August 21 was established as the date for Sizemore™s termination 
by Human Resources Manager Mitchell 
who testified that it was on that 
date that Obenchain told her to create the appropriate personnel action 
form for the termination. 
111 As discussed in Hutton™s and N
oble™s cases, ﬁPRNﬂ status is a 
part-time status in which an employ
ee may be given specific hours in a 
week, less than 40, or may be calle
d when needed, or some combina-
tion of such arrangements. As fu
rther noted above, employees must 
work two shifts per month to retain PRN status. 
 KENTUCKY RIVER MEDICAL CENTER 595July 8 strike; therefore, a prima facie case for Sizemore™s dis-
charge has been proved, and, under 
Wright Line,
 the Respon-
dent™s defense for that disc
harge must be addressed. 
Sizemore was once the Respondent
™s assistant director of 
nursing, immediately subordinate to Obenchain. That position 
was abolished, however, and by
 time of trial Sizemore had 
voluntarily become a staff nurse in the emergency room under 
Pat Hoover, coordinator of the 
emergency room and intensive 
care unit. Before the strike began, Sizemore regularly wore 

union buttons and spoke openly 
for the Union. Sizemore en-
gaged in the strike and often join
ed in the picketing. As noted 
above, the Respondent repeatedly threatened to discharge em-
ployees such as Sizemore who participated in the July 8 strike; 
therefore, a prima facie case for Sizemore™s discharge has been 
proved, and, under 
Wright Line,
 the Respondent™s defense must be addressed. 
On August 9 (or 6 days before the Union™s offer to return to 
work), Sizemore was hired as a full-time nurse-manager at 

Appalachian Regional Healthcare (ARH), a hospital in Hazard, 
Kentucky, about 30 miles from th
e Respondent™s facility. On 
August 15, the date of the Union™s offer to return to work, 
Sizemore wrote Obenchain that: ﬁEffective today I would like 
to change my status from full-time employee to PRN.ﬂ The 
letter then goes on to ask Obenchain to check on how much 
vacation time that Sizemore is 
then owed, but it does not say 
that Sizemore is resigning, and it does not mention Sizemore™s having taken another job.
112 Sizemore testified that she could 
have worked both for the Respondent on a PRN basis and for 

ARH on a full-time basis because her schedule in Hazard was 
ﬁvery flexible.ﬂ 
By letter dated August 17, and 
apparently before Sizemore™s 
August 15 letter was received by Obenchain, Bevins informed 
Sizemore that, pursuant to the Union™s offer to return to work, 
Sizemore was expected to report 
to work at 5 p.m. on August 
22. Sizemore testified that on August 22, about 4 p.m., she met 
employee Phyllis Chambers at a store in Jackson. Chambers 
then possessed a copy of the Hospital™s nursing schedule for the 
coming 2 weeks and gave it to Sizemore. The schedule (a copy 
of which was received in evid
ence without objection) showed 
that Sizemore had originally been scheduled to work on August 
22, and thereafter, but a line 
had been drawn through the list-
ings for August 22 and the subsequent days. Then, in spaces 

below the original entry, Sizemore™s name was repeated with 
ﬁPRNﬂ written beside it; no hours of work in the future were 
indicated. 
Sizemore testified that after seeing the schedule she at-
tempted to telephone Obenchain 
and Hoover, but she was told 
that they were not available, 
and her calls were not returned. 
Shortly thereafter, Kim Watkin
s, another registered nurse, 
asked Sizemore to take a coming shift for her. Sizemore agreed, 

and she and Watkins then filled out a standard form
113 request-
                                                          
                                                           
112 The Respondent does not contend that Sizemore™s inquiry about 
her accrued vacation time would have
 conveyed an impression of an 
intent to resign. Nor did Obenchain testify that the inquiry left her with 
such an impression. 
113 The forms are discussed above in the discussion of Gabbard™s 
case. ing that Sizemore be allowed to take Watkins™ shift; then 
Sizemore and Watkins submitted the request to supervision. 
Shortly after that, Sizemore 
called Acting Supervisor Jerri Howard to see if she was then scheduled for Watkins™ shift or 
any other; Howard replied that Sizemore was not. Since that 
point, Sizemore has not been called to work, or worked, at the 
Respondent™s facility. Sizemore received no written or oral 
notice of termination. Sizemore denied that she told anyone in 
supervision that she had quit, and no supervisor testified that Sizemore ever stated that she had quit (or was quitting or in-
tended to quit). 
On cross-examination, Sizemore testified that, if the Re-
spondent had placed her on PRN status when she asked, she 
could have worked any shift that the Respondent asked her to 
because she could have traded shifts with her supervisor at 
ARH, Suzanne Price. (Price, as 
discussed below, testified for 
the Respondent.) Sizemore further testified that it was Price, 
herself, who told her that such shift trades at ARH could be 
easily made. 
Bevins testified that: ﬁMs. Sizemore was terminated by the 
Kentucky River Medical Center for failure to serve the appro-
priate resignation [period] for her position as a registered nurse 
which would require three week
s, or 15 days, resignation time 
prior to leaving our facility.ﬂ 
Respondent called Price who testified that Sizemore has con-
tinued to work for ARH as an emergency room nurse-super-
visor since August 9. According 
to Price, Sizemore was first scheduled to work from 10 a.m. until 6 p.m., but from August 
28 and thereafter Sizemore has been scheduled to work from 5 
p.m. to 1:30 a.m. Price did testify that, when she interviewed 
Sizemore for employment at ARH, Sizemore told her that she 
was also looking for a part-time j
ob as well. Price testified that 
she told Sizemore no more than that she would work with 

Sizemore in scheduling her around any part-time job that she 
may take; Price added,
 however: ﬁ[W]hen they™re working full-
time for me, that™s their main job. That is where their priority 
should be.ﬂ And Price testified th
at she told Sizemore precisely 
that. Price further testified that changes to accommodate a part-
time schedule for Sizemore sometim
es could be made, but: ﬁIt 
wouldn™t be very easy. . . .  We could not do it on a regular 
basis at all. . . .  Mayb
e once or twice a month.ﬂ
114Obenchain testified that, at so
me point after the Respondent 
received the Union™s August 15 offer to return to work, she 
telephoned Sizemore and told her to report on August 22 (as 
did Bevins™ letter to Sizemore mentioned above). Obenchain 
admitted thereafter receiving Sizemore™s August 15 letter re-
questing to be changed to PRN status. Obenchain did not testify 
that she did not grant Sizemore
™s request to become a PRN employee because the Respondent needed no more PRN regis-
tered nurses at the time. Instead, Obenchain testified that she 
recommended to Bevins that the Respondent not retain Sizemore as a PRN employee, or as a full-time employee, be-
 114 I therefore find to be disappointing the General Counsel™s un-
qualified statement on Br. p. 40, that ﬁPrice also corroborated 
Sizemore™s testimony that she could sw
itch shifts with Price in order to accommodate shifts scheduled by Respondent.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 596 cause Sizemore had failed to comply with the Respondent™s 
personnel manual, section F.2, 
ﬁResignations,ﬂ which states: 
 Employees should provide ad
vance written notice of 
resignations which include th
e reason for terminating and 
the last day of work. Appropr
iate advance notice is: . . . 
[listings of length of required notices of resignations for 
various positions, including 15 working days for registered 
nurses] . . . . Employees wishing to resign in good standing 
and be eligible for rehire . . . must give appropriate written 
notice. 
Employees who do not give appropriate notice will 
not be eligible for rehire.
 [Emphasis in original.] 
 When asked on direct examination what her understanding of 

this section was, Obenchain answered: 
 It™s my understanding since I have been there, that if 
any employee who wishes to either resign or go to a PRN 
status, [he or she] must work out a resignation per this pol-
icy to be able to be eligible to remain as a PRN employee 
for the Hospital.  
. . . . What this requires is, RN™s work 15 working days. So 
she would have been required to give us 15 working days 
before changing her status. 
 The Respondent introduced no evidence that this interpretation 
of its personnel manual had previously been applied to any 
employee. 
On cross-examination, Obenchain agreed that section F.2 of 
the Respondent™s personnel manual
 does not state that employ-
ees wishing to convert to PRN st
atus must first resign, but she 
added: ﬁThat™s how we interpret that policy.ﬂ Obenchain fur-
ther acknowledged that the 
Respondent™s personnel manual, 
section D.4, specifies what is to happen when an employee is 

converted from full-time status to PRN status; Obenchain fur-
ther acknowledged that section 
D.4 does not require employees 
to resign to make that change in status. Obenchain was then 
asked and she testified: 
 Q. So there™s nothing in the policy that says that you 
have to resign in order to go from regular full time to 
PRN? 
A. You have to work out your period of time like Pol-
icy F.2 says. 
Q. I™m asking if there™s a policy that says that? 
A. No. I guess not in those exact words. That™s how 
we interpret this policy. 
. . . . Q. And is there any place within that whole document 
of General Counsel™s 57 [t
he Respondent™s personnel 
manual] where a resignation is required before an em-
ployee can move from full time to PRN status? 
A. There is not. It is our practice to enforce that, as I 
stated before . . . [b]ased on these two policies [F.2 and 
D.4] combined. 
Q. But that™s not stated in the policies themselves, is 
that right? 
A. Right.   Obenchain further acknowledged th
at section D.4 states that, 
for employees who change from full-time to PRN status: ﬁEm-
ployee™s anniversary date remains the date that he/she was em-
ployed as a regular full-time or part-time employee.ﬂ Oben-
chain further agreed that, if an employee who wanted to change 
to PRN status did resign, that 
employee™s origin
al hire date would be lost. Obenchain further admitted that, when she re-
ceived Sizemore™s request to cha
nge status, she did not attempt 
to notify Sizemore that she in
terpreted the Respondent™s per-
sonnel policy manual as requiring:
 (1) 15 days™ notice before 
submitting a request for transfer to PRN status and (2) termina-
tion of the requesting employee if that notice is not submitted. 
Obenchain testified Sizemore already knew about these inter-
pretations because: ﬁShe was th
e assistant director of nursing 
for many months; she enforced these policies.ﬂ 
Conclusions on Sizemore™s Termination 
The first factual issue is whether the Respondent discharged 
Sizemore or it simply accepted her resignation. In arguing that 

Sizemore resigned, the Respondent 
refers to Sizemore™s August 
15 letter to Obenchain as ﬁSizemore™s letter resigning full-time 
employment.ﬂ Sizemore™s letter 
does not say that she is resign-
ing full-time employment. The le
tter does not say that Sizemore 
is doing anything. Certainly, th
e letter did not declare that 
Sizemore was thenceforth to be treated only as a PRN em-
ployee, nor did the letter otherwise indicate that Sizemore 
would no longer appear at work
 on assigned regular schedules 
(such as the subsequently create
d schedule that called for her to 
be at work on August 22). The letter says simply: ﬁEffective 
today I would like to change my
 status from full-time employee 
to PRN.ﬂ A statement of an employee that she ﬁwould likeﬂ a 
change in status is nothing more than a request; only tortured 
reasoning could make it into some
thing more. Certainly, it was 
not a resignation. I therefore find that the Respondent dis-

charged Sizemore. 
The clearest proof that Obenchain knew that Sizemore™s re-
quest to be made a PRN employ
ee was nothing more than a 
request lies in the fact that Obenchain initially granted the re-
quest and had Sizemore put on the schedule as a PRN em-
ployee. The schedule for the week of August 21 (which was 
placed in evidence without object
ion from, or disputation by, 
the Respondent) first listed Sizemore as working full-time, beginning August 22. That entry, however, was stricken and 
Sizemore was relisted as a PR
N employee. Schedule making 
was the duty of the department 
manager, Hoover (who, again, did not testify). Sizemore™s August 15 letter requesting a 
change of status to PRN was addressed to Obenchain, not Hoo-
ver. Hoover would not have know
 about the request, or made 
the ﬁPRNﬂ entry on the schedule
 next to Sizemore™s name, unless Obenchain had told Hoover of Sizemore™s request and 
unless Obenchain told Hoover that the request was granted. 
Quite obviously, it was after the schedule for the week of Au-
gust 21 was created that Obench
ain changed her mind and de-
cided to discharge Sizemore. A
nd it was necessarily after the 
Respondent discharged Sizemore that Obenchain created the 
pretext that the discharge wa
s required by the Respondent™s 
written policies. 
 KENTUCKY RIVER MEDICAL CENTER 597Section F.2 of the Respondent™s policy manual is entitled 
ﬁResignations,ﬂ and it refers to
 nothing else. Specifically, sec-
tion F.2 does not refer to transfer
s of status of employees from 
full time to PRN. Nevertheless, Obenchain, referring to section 
F.2, testified that: ﬁIt™s my understanding since I have been 
there, that if any employee who wishes to either resign or go to 
a PRN status [he or she] must work out [for 15 working days] a 
resignation per this policy to be able to be eligible to remain as 
a PRN employee for the Hospital.ﬂ This bare statement of 
Obenchain™s understanding is 
supported by nothing. Immedi-
ately it is to be noticed that, 
although Obenchain injected ﬁor go 
to a PRN statusﬂ into her reading of section F.2, the section 
itself does not mention going to PRN status. Certainly, the 
wording of the policy does not
 indicate anything to support 
Obenchain™s interpretation that Sizemore ﬁwould have been 
required to give us 15 working days before changing her 
status.ﬂ If Obenchain had previous
ly interpreted section F.2 in 
this manner, she assuredly would 
have so testified; she did not. 
Additionally, Obenchain™s novel interpretation squarely con-
flicts with section D.4 of the Respondent™s personnel policy 
manual which does spell out the required procedures for an 
employee™s converting from full-time to PRN status. Section 
D.4 makes no mention of resigna
tion, and it further provides 
the benefit that, once an employee does convert to PRN status, 
his or her seniority date remains the same. Of course, if, as 
Obenchain maintained, section F.2 requires an employee to 
resign to become a PRN employee, he or she would lose the 
seniority-retention benefit of section D.4.
115 Without eviden-tiary support, I would not find that the Respondent intended this 
result at any time before Sizemore made her request.
116I therefore find that the Respondent discharged Sizemore af-
ter first making her a PRN employee. Because neither logic, 
nor a reasonable interpretation 
of the Respondent™s written 
policies, nor past practice, 
supports Obenchain™s professed 
reasoning for discharging Sizemore, it must be concluded that 
the defense that is asserted for Sizemore™s discharge is a pre-
text. By asserting only this pretext to rebut the prima facie case 
that the General Counsel has presented for Sizemore, the Re-
spondent has necessarily failed to
 show that it would have dis-charged Sizemore even absent her participation in the July 8 

strike. I therefore conclude that the Respondent discharged 
Sizemore in violation of Section 8(a)(3). 
I realize, of course, that Sizemore accepted a full-time job at 
ARH during the strike. Price™s testimony that Sizemore could 
not easily trade shifts with her at ARH was credible, and I fur-
ther realize that Sizemore necessarily testified falsely that her 
hours at ARH could easily be worked around her hours as a 
PRN employee with the Respondent
. Nevertheless, other of the Respondent™s employees hold fu
ll-time jobs elsewhere and work PRN for the Respondent. (D
iscriminatee Hutton, as dis-
                                                          
                                                           
115 The Union extensively cross-examined Obenchain about the con-
flicts inherent in her interpretations
 of secs. F.2 and D.4. Nevertheless, 
on brief, the Respondent does not attempt to reconcile Obenchain™s 
interpretations. 116 At minimum, I reject Obenchain™s testimony that, because 
Sizemore was once the assistant dir
ector of nursing, she should have 
known of the tortured interpretation of the Respondent™s personnel 
manual that Obenchain advanced at trial. 
cussed above, worked full time at the county attorney™s office; 
Sizemore, without contradiction,
 also named Wanda Roberts as 
another such PRN employee.) Moreover, there is no evidence 

that the Respondent even knew
 that Sizemore had accepted 
full-time employment elsewhere when it discharged her on 
August 21.117 Also, Obenchain did not testify that she recom-
mended Sizemore™s termination because she had taken another 

job; Obenchain, again, testified that she recommended 
Sizemore™s termination to Bevins because of Sizemore™s failure 
to give a 15-day notice before making a request to be made a 
PRN employee. Finally on this point, to retain PRN status, 
employees are required to work
 only two shifts per month. 
Sizemore may not have been able to be absent for ARH as of-

ten as she indicated, but it is doubtful that she would have been 
available for PRN calls less than twice per month. (And Oben-

chain did not cite Sizemore™s potential unavailability as a rea-
son for treating her request to become a PRN employee as a 
resignation.) On brief, page 93, the Respon
dent asserts: ﬁThe Hospital 
merely declined to hire Sizemore as a PRN after she resigned 
without proper notice.ﬂ From its conclusion that Sizemore re-
signed her employment, the Responde
nt argues that Sizemore™s 
case is, in effect, a refusal-to-hire case. The Respondent argues 
that, under the principles of 
FES,
118 the General Counsel must 
show that the Respondent was hiring (or had concrete plans to 

hire) registered nurses as PRN employees at the time that the 
Respondent refused to rehire 
Sizemore as a new, PRN, em-ployee. This theory would have
 some validity if Sizemore had 
actually resigned or had been lawfully discharged.
119 Here, however, Sizemore did not resign 
and she was, as I have found, unlawfully discharged. Also, Si
zemore did not make applica-tion for PRN status after she was discharged. Sizemore made 

her application to become a 
PRN employee before she was 
discharged. 
(As I have found on the basis of the August 21 schedule that 
is in evidence, the Respondent initially granted Sizemore™s 
request to be made a PRN employee. Even if the schedule did 
not prove that Sizemore was ma
de a PRN employee before she 
was discharged, the remedy would 
be the same. This is because 
I would find, in that case, th
at the Respondent unlawfully de-
nied PRN status to Sizemore. The only reason that Obenchain 
advanced for not granting PRN st
atus to Sizemore was that 
Sizemore had not given 15 days™ notice before making her 
request. As demonstrated above, 
this defense is entirely bogus, 
and the inference raised by th
e General Counsel™s prima facie case remains intact.) 
13. Discharge of Diana Taulbee 
Diana Taulbee ﬁDianne Taulbeeﬂ 
at various points during the 
proceeding) is a registered nurse who was hired by the Respon-
 117 At one point Obenchain testified 
that Sizemore™s letter of August 
15 stated that, as well as wanting to change to PRN status, Sizemore 
ﬁhad taken another position.ﬂ The letter, however, did not state that 
Sizemore had taken another position. 
118 331 NLRB 9 (2000). 
119 Stamford Taxi, Inc.
, 332 NLRB 1372 (2000). (Cases of lawfully 
discharged employees who are denied rehiring are analyzed under 
FES.)  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 598 dent in 1992. Taulbee worked a shift from 11 p.m. to 7 a.m. as 
a floor nurse in the medical-surgery unit under House Supervi-
sor Phyllis Gibbs. On several occasions before the July 8 strike 
Taulbee wore union buttons and she regularly participated in 
the strike by picketing. On August 30 and September 15, the 
Respondent issued warning notices
 to Taulbee. The complaint 
alleges that those warning notices
 were issued in violation of 
Section 8(a)(3). The complaint further alleges that, by issuing 
those two notices, the Respondent ﬁconstructively discharged 
its employee Diana Taulbee.ﬂ Taulbee, however, never told the 
Respondent that she was quitting,
 and the Respondent did issue 
to Taulbee a letter of discharg
e on September 22. The allega-tions regarding Taulbee were therefore not tried on the com-
plaint™s original theory of constructive discharge. The General 
Counsel contends on brief that the Respondent warned Taulbee, 
and discharged her (or construc
tively discharged her) because 
she wore prounion insignia before the July 8 strike and because 

she participated in that strike. 
The Respondent contends that it issued the warning notices to 
Taulbee because of her derelic-
tions of duty, and it contends th
at it discharged Taulbee solely 
because, immediately after receiving the September 15 warning 

notice, she abandoned her shift 
and her assigned patients. Ulti-
mately, I find and conclude that
 the warning notices were is-
sued to Taulbee unlawfully but that the Respondent lawfully 
discharged her. 
As found above, the Respondent repeatedly threatened to 
discharge employees such as Ta
ulbee who participated in the 
July 8 strike; therefore, a prima facie case for Taulbee™s dis-

charge has been proved, and, under 
Wright Line,
 the Respon-
dent™s defense for that disc
harge must be addressed. 
Taulbee described a ﬁvarianceﬂ as a form report of some-
thing usual that needs correction in the future. Nurses write 
variances when they find something amiss in the care of a pa-
tient by other nurses. Taulbee testified that her first day back at 
work from strike was August 21. A few days later she found the 
intravenous feeding pump rates on 
two patients to be incorrect. 
She reported the matter to Gibbs. Gibbs told Taulbee to write 
variances on what she had found. Taulbee did so. The nurse 
involved was Caddis Hudson. When Obenchain was on cross-
examination, she examined Hudson™s personnel file and agreed 
that Hudson received no discipli
ne over the incident. In fact, 
Obenchain testified that variances, themselves, are not to be 
used for disciplinary purposes. 
Telemetry is a monitoring syst
em that produces constant 
readings of a patient™s vital sign
s. The vital signs of patients 
throughout the Hospital who are ﬁon telemetryﬂ are transmitted 

for reading to a central station that is located in the intensive 
care unit. When telemetry is 
being conducted for patients 
whose beds are in the medical-su
rgery unit, a floor nurse such 
as Taulbee can obtain the readings by calling the telemetry 
station in the intensive care unit or by walking to the station 
and taking the readings herself. 
Taulbee testified that on August 30, at the end of her shift, 
she was called into the office of Medical-Surgery Unit Coordi-
nator Robin McGlothen (who, again, did not testify). 
McGlothen told Taulbee that ﬁseveral variancesﬂ had been 
written on her by other nurses. One of the variances was for 
failure to maintain telemetry on a patient on July 6 (or 2 days 
before the strike began). A second variance was for not main-
taining the proper IV flow rate on another patient after the 
strike. A third variance was for not having an IV going on an-
other patient when it should have
 been, also after the strike. 
After McGlothen told Taulbee what the variances concerned, 

she presented Taulbee with a warn
ing notice. On the notice, in 
a space for ﬁCorrective Action Recommended,ﬂ McGlothen 

had written: ﬁNeed to check in intensive care unit herself to see 
if patient is on telemetry. Also needs to be more careful con-
cerning intravenous fluids and 
documentation.ﬂ Taulbee testi-
fied that McGlothen told her that she had failed to make sure 
that telemetry that had been ordered by a physician was still 
getting readouts in ICU after the patient was transferred from 
ICU to the floor on July 6. Taulbee testified that she told 
McGlothen that ﬁI could almost guarantee that patient had te-
lemetry during my shift.ﬂ McGlothen told Taulbee that she 
should go to the intensive care unit to get the readings and 
make sure that the telemetry is working. Taulbee replied to 
McGlothen that she had ﬁalwaysﬂ called the intensive care unit 
to get telemetry readings, rather than walking there to get them. 
Taulbee further testified, in reference to the intravenous-
feedings remark that is on th
e August 30 warning notice, that 
McGlothen also told her that, 
after the strike, another nurse 
came on duty and found that a patient of Taulbee™s did not have 
a prescribed intravenous feeding going and that the patient had 
told the incoming nurse that he (or she) had not had an intrave-
nous feeding at any time during th
e night. Taulbee further testi-
fied that McGlothen told her th
at the incoming nurse found that 
the pump rate of another intrav
enous feeding was set at the 
wrong speed. Taulbee testified th
at pump rates can be easily 
altered, even by the patient. Ta
ulbee also testified: ﬁThe last 
time I had charted on that patient™s IV was at 4:00 that morn-
ing. The patient did have an IV
 at that time.ﬂ Taulbee further 
testified that sometimes intrave
nous feedings ﬁgo badﬂ and are 
intentionally discontinued, and 
that sometimes nurses are too 
ﬁbusyﬂ to chart the discontinua
nce; Taulbee added, however, 
ﬁI™m not saying it [being too busy] happened.ﬂ 
Taulbee further testified that on September 13 she found that 
a patient was not being given oxygen as a physician had or-
dered. After checking with her supervisor, Taulbee obtained the 
oxygen and gave it to the patient; then she wrote a variance on 
the employee who should have given the oxygen to the patient, 
Registered Nurse Gerri Howard. When Obenchain was on 
cross-examination, she examined
 Howard™s personnel file and 
agreed that Howard did not receive any discipline over the 
incident. 
For each shift change, the floor nurses who are leaving will 
meet with the incoming nurses. The shifts™ nurses review a 
Cardex system of recordings of medication schedules, and the 
departing nurses will give the in
coming nurses an oral report of 
the patients™ occurrences during of the shift that is concluding. 
Taulbee testified that when her shift ended at 7 a.m. on Friday, 
September 15, Obenchain met her and stated that on the previ-
ous Saturday, September 9, she failed to give a report on a pa-
tient. According to Taulbee: 
  KENTUCKY RIVER MEDICAL CENTER 599I simply looked at her a
nd asked her, ﬁWhat do you 
want, Michelle? What is it y
ou want? Do you want me to 
quit? Do you want me to resign? What is it you want?ﬂ 
. . . . Her words to me was, ﬁWe
ll, Dianaﬂ [and nothing 
more]. 
. . . I looked at her. I did not say 
anything else at that point. 
I finally looked at her and I said, ﬁIs there anything else, 
Michelle?ﬂ 
Her words was, ﬁN
o, I guess not.ﬂ I said, ﬁWell, I™m going home
 and I™m going to bed. I 
need sleep.ﬂ 
 Taulbee then left the Hospital. Taulbee did not deny that she 
had failed to ﬁreport offﬂ on one patient out of the group that 
had been assigned to her on Se
ptember 9. Taulbee testified: 
 Sometimes you™re maybe reporting off to two different 
nurses. There™s a possibility that those first seven patients 
could have went to some other nurse; the last patient could 
have went to one other person by itself. You simply forget. 
 Taulbee testified that previously when nurses have forgotten to 

report off on a patient: 
 We just call the nurse at home and ask if there™s anything per-
tinent to that patient, since they failed to give [a] report to us, 
that we needed to know other than what was on the Cardex. 
 When asked how often such a thing happened, Taulbee replied, 
ﬁIt was not that infrequently. It
 happened. I would say maybe 
once a month at least.ﬂ Taulbee testified that she had been at 

home during the morning of September 9, but no nurse had 
called her for a missing report. 
Taulbee testified that, when she arrived for her next shift, at 
11 p.m. on September 15, Gibbs 
presented her with a sealed 
envelope that contained a wr
itten warning notice from Oben-chain. On the notice, Obenchai
n had left blank a box for ﬁSec-
ond Written Warning.ﬂ Obenchain had also left blank a box for: 
ﬁTermination (effective [date to be filled in]).ﬂ Obenchain had, 
however, checked a box for ﬁThird/Final Written Warning.ﬂ 
Obenchain wrote in a space for ﬁDiscussionﬂ that: ﬁOn 9/9/00 
[Taulbee] had a patient in Room
 [number]. She didn™t report off 
to on-coming nurse. She left the Hospital and did not call back 

to give report.ﬂ In a space for ﬁCorrective Action Recom-
mendedﬂ is written: ﬁMust give report to on-coming nurse. 
Failure to document correctly or report correctly to on-coming 
nurse(s) can result in terminatio
n.ﬂ Taulbee testified that, upon 
Gibbs™ giving her the notice: 
 I read through it, got very upset with it, laid it down on 
her desk, told her that was enough. I™d had enough. I 
couldn™t take any more; that was it. 
And she just said, ﬁDiana, wait just a minute.ﬂ 
I said ﬁNo, enough is enough. I™ve had it.ﬂ And I 
turned around and walked out. 
 Taulbee further testified that 
on Monday, September 18, she 
called Obenchain to ask what her employment status was. 
Obenchain replied that Taulbee 
was ﬁon suspension.ﬂ Two days 
later, Taulbee called Obenchain again and asked the same ques-
tion; Obenchain replied that 
Taulbee was on ﬁinvestigative 
suspension on advice by the Hospital lawyer to investigate the 
variances.ﬂ
120 By letter dated September 22, Obenchain in-
formed Taulbee that she had been terminated and that she could 
contact Human Resources Director Naomi Mitchell for the 
reasons. Taulbee did make an appointment with Mitchell. 
Obenchain appeared at the appointment but abruptly walked 
out of Mitchell™s office when Ta
ulbee asked for a statement of 
the reason for her discharge. 
On cross-examination, Taulbee admitted that she does not 
have personal knowledge that Obenchain is aware that missed 

reports are later given by telephone. About her reaction to the 
warning notice, Taulbee was 
asked, and she testified: 
 Q. Now, when you read this
 [warning notice] . . . [tell 
us] what your reaction was to this and what you did at that 
particular point. 
. . . . A. I read it. I laid it back down on Ms. Gibbs™ desk. I 
told her I™d had enough, that
 was enough, no more, that was it. I actually felt like I was being pushed to leave the 
place, I really did. 
Q. You felt like you were 
being pushed to leave? 
A. Yes. 
Q. You didn™t feel like you™
d been terminated. You felt 
like you were being pushed to leave. 
A. No, I felt this was going to be my termination. 
Q. That it was ﬁgoing to beﬂ your termination? 
A. I felt this was my termination, yes. 
Q. Which is it, Ms. Taulbee?
 Did you feel it was going 
to be your termination or did you feel that it was your ter-
mination? 
A. My termination. 
. . . . Q. Now, if your receipt of [the warning notice] was not 
your termination, if it was not your termination, and you 
were to have responded to it in the way that you did, and 
walked off the job, would that have been unprofessional of 
you? 
A. Yes, I would say so. 
Q. Would you have been abandoning your job if you 
had left without being terminated? 
A. I would not have been any good for any patients 
that night, I woul
d tell you that. 
 (The Respondent™s counsel did not pursue Taulbee for an an-

swer to his last quoted question.) Further on cross-examination, 
Taulbee denied that Gibbs tried to talk her into not leaving, 
even though she had testified on 
direct examination that Gibbs 
had said, ﬁDiana, wait just a minute,ﬂ and even though her pre-trial affidavit states that, when
 Gibbs handed her the September 
15 warning notice: ﬁI became very upset and told Phyllis that I 

could not take it anymore, that I™d had enough and was leaving. 
Phyllis tried to talk me into st
aying and I told her I had enough, 
and I left.ﬂ 
                                                          
 120 Although the General Counsel had to lead Taulbee to the phrase 
ﬁto investigate the variances,ﬂ Oben
chain did not deny the testimony. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 600 Bevins testified that, after consultation with Obenchain, he 
decided to terminate Taulbee ﬁfor abandonment of her patients 
by walking out of the building during her scheduled work 
shift.ﬂ Obenchain did not dispute any of Taulbee™s testimony about 
their oral exchanges. Obenchain further testified that after 
Gibbs reported to her on September 15 that Taulbee had left her 
shift without authorization, she recommended to Bevins that 
Taulbee should be terminated for ﬁ[a]bandonment of her shift 
that nightﬂ and that Bevins agreed. (It was on cross-
examination that Obenchain was asked about variances and she testified: ﬁThey™re 
not to be used for discipline purposes.ﬂ) 
Gibbs testified that on August 15:  
 I told [Taulbee] that she had a note. And she followed 
me back to the office and I gave her the note. And she 
opened it up and she got really, really mad and she threw it 
down on the table and she said, no, and I said . . . ﬁDiane.ﬂ 
And she said, ﬁNo, hell no. And she turned and walked 
toward the door. 
And I said, ﬁDiane, wait, let™s talk.ﬂ 
She said, ﬁNo, no more.ﬂ And she left. I paged over-
head twice and got no respons
e. And then maybe five 
minutes later after I didn™t ge
t a response I called Michele 
and told her that she evidently left the facility. 
Conclusions on Taulbee™s Warning Notices  
and Termination 
Obenchain testified that variances are not to be used for dis-
ciplinary purposes. Nevertheless, 
McGlothen told Taulbee that 
the August 30 warning notice was being issued to her because 
of variances that had been written by other nurses. Also, Taul-
bee testified, without contradictio
n, that the problems alluded to 
by the warning notice, and by
 McGlothen when McGlothen 
presented the warning notice,
 had innocent explanations.
121 One of those explanations was that
 Taulbee had always relied on 
telephone reports that a patien
t was on telemetry, something 
that McGlothen did not dispute at the time and something that 

the Respondent did not dispute at trial. The Respondent intro-
duced no evidence that Taulbee™s other explanations were in-
vestigated by McGlothen; certainly, there is no evidence that 
they were investigated before 
McGlothen issued the warning to 
Taulbee.
122 Moreover, Taulbee wrote variances on Hudson and 
Howard for similar incidents, and the Respondent issued no 
warning notices to them. Theref
ore, the General Counsel has 
shown that the Respondent disc
riminated against Taulbee by 
showing that: (1) without invest
igation, the Respondent based a 
warning notice solely on a variance, something that Obenchain 
admitted was improper, and (2) the Respondent excused similar 
                                                          
                                                           
121 The possible exception is the essentially clerical failure by Taul-
bee to record that an IV had ﬁgon
e badﬂ No supervisor, however, testi-
fied that this error by Taulbee creat
ed any problem for the patient or the 
Hospital. 122 I do not draw an adverse inference against the Respondent for not 
presenting McGlothen, whom it no longer employs. I do, however, rely 
on the facts that the Respondent did not produce the variances, or ex-
plain why it could not do so, or produce any evidence that the vari-
ances, if they ever existed, were i
nvestigated before the issuance of the 
warning notice. 
conduct by Hudson and Howard. All of which is to say that the 
Respondent has not showed by a preponderance of the evidence 
that it would have issued the August 30 warning notice to Taul-
bee even absent her participation in the July 8 strike. I therefore 
find and conclude that the Respondent issued that warning no-
tice in violation of
 Section 8(a)(3). 
Unlike the August 30 warning notice that the Respondent is-
sued to Taulbee, the Septembe
r 15 warning notice has at least 
some basis in fact because Taulbee admitted that she could 
have failed to give a shift-change report on one patient. There is 
no question that such reports ar
e required for continuous patient 
care, and Taulbee™s failure to give a report is not an illogical 

subject of discipline.
123 Taulbee testified that nurses had occa-
sionally failed to give a report, 
but she did not testify that they 
had done so with complete impunity. To the extent that such an 
assertion is implicit in Taulbe
e™s testimony, the General Coun-
sel failed to introduce any evidence that would tend to corrobo-
rate it. (That is, no other nurses were called to testify that they 
ever failed to give a report without receiving a warning notice.) 
Nevertheless, on the notice Obenchain wrote that Taulbee had 
left the Hospital without giving report on one patient and ﬁdid not call back to give a report.ﬂ This statement was a concession 
that telephone reports were accept
able when a nurse forgets to 
give a report on a patient before leaving the Hospital at shift 

change. Obenchain™s faulting Taulbee for not calling back to 
the Hospital, however, is illogical to the point of disbelief; cer-
tainly, if a nurse forgets to report on a patient, she is unlikely to 
remember to call back and give that report after she has left the 
Hospital. Obenchain necessarily
 would have known this, and 
she would have known that it was the incoming nurse who is 
more likely to first realize that a report had been omitted. And 
Obenchain would have known that it is the responsibility of the 
incoming nurse to make the call to the departed nurse, as Taul-
bee testified; it is not the ot
her way around, as the September 
15 warning implies. Moreover, ev
en if it was Taulbee™s respon-sibility to remember what she had previously forgotten and to 

call back to give the report, Obenchain aggrandized Taulbee™s 
offense by checking the box on the 
warning that indicated that 
it was Taulbee™s ﬁThird/Final Written Warning.ﬂ Taulbee had 
received only one warning notice, and that notice, as I have 
found above, was issued unlawfully. Therefore, even if the 
Respondent has shown that it coul
d have lawfully issued a first 
warning notice to Taulbee for her failure to give a patient re-

port, it has not shown that it would have given Taulbee a 
ﬁthirdﬂ and ﬁfinalﬂ warning notice, even absent her participa-
tion in the July 8 strike.
124 Accordingly, I find and conclude 
that the Respondent also issued the August 30 warning notice 
to Taulbee in violation of Section 8(a)(3). 
The complaint™s final allegation for Taulbee is that the Re-
spondent constructively discharg
ed her by unlawfully issuing 
her the warning notices of August 30 and September 15. As 
 123 This is to be contrasted from Gabbard™s case where the discrimi-
natee was ostensibly disciplined for failing to fill out a form that could 
only have benefitted her, not some patient or the Hospital itself. 
124 Again, see Yukon Mfg. Co.
, 310 NLRB at 340, where the Board 
found that: ﬁThe aggrandizement of 
the offense is, itself, indicative of pretext.ﬂ  KENTUCKY RIVER MEDICAL CENTER 601noted in Controlled Energy Systems,
 331 NLRB 251 (2000), the Board has applied constructive discharge theories where 
employees quit their employment 
in two situations: (1) where 
employees are offered a ﬁHobson™s choiceﬂ between sacrificing 
their jobs or their statutory rights,
125 and (2) where in response 
to an employee™s union activities, an employer deliberately 
makes working conditions so unbearable that the employee is 
forced to quit.
126 In either situation, however, an employer con-
tends that the alleged discriminatee had voluntarily quit. In this 
case, however, the Respondent makes no such contention. The 
Respondent contends that it di
scharged Taulbee for abandon-
ment of her shift after she, admittedly, walked off the job on 
September 15. Therefore, this 
is not a constructive discharge 
case.
127The issue therefore becomes whether the Respondent has 
demonstrated by a preponderance 
of the evidence that it would 
have discharged Taulbee for abandoning her shift on September 
15, even absent her participation in the July 8 strike. I find that 
it has. 
As quoted above, on cross-examination Taulbee successfully 
evaded answering whether her walking off the job on Septem-
ber 15 was patient abandonment. She did, however, admit that, 
if she was not actually discharged on August 15, it would have 
been at least ﬁunprofessionalﬂ fo
r her to have left the Respon-dent™s premises in the manner that she did. Of course, it would 
have been a great deal more than just unprofessional. At mini-mum, a hospital nurse™s walking off the job without giving 

notice of strike (or by giving some other type of notice that 
would allow the Hospital™s administration to continue the care 
that the nurse had been providing) presents an immediate peril 
to the nurse™s assigned patients. In some instances that peril 
could be grave. That fact, appa
rently, is why the Respondent™s 
personnel manual lists as an immediately dischargeable of-

fense: ﬁAbsence from the facility during working hours without 
authorization.ﬂ128The General Counsel and the Ch
arging Party dispute neither 
the existence of the Respondent™s rule nor the compelling logic 
that supports it. Instead, the General Counsel and the Charging 
Party, in essence, contend that Taulbee was provoked into 
walking off the job by the Respondent™s issuance of the Sep-
tember 15 warning notice. Again,
 neither the General Counsel 
nor the Charging Party cite any case wherein issuance of warn-
ing notices has been held to provoke, or justify, an employee™s 
walking off (or quitting) his or her job. Moreover, the precipi-

tating September 15 warning notic
e did not, on its face, state 
that Taulbee was then discharged and thereby give her license 
to leave. Although the warning notice form had a box for 
ﬁTerminated,ﬂ with a space for any termination date, Oben-
                                                          
                                                           
125 See, e.g.,
 Goodless Electric Co.
, 321 NLRB 64, 67Œ68 (1996). 
126 See, e.g.,
 Grocers Supply Co.
, 294 NLRB 438 (1989). 
127 Even if the issue had been presented, I nevertheless would find 
that a constructive discharge has not been proven. Neither the General 
Counsel nor the Charging Party argues that the unlawful warning no-
tices had made Taulbee™s working 
conditions unbearable, and neither 
party contends that Taulbee™s case fits within the ﬁHobson™s Choiceﬂ 
theory. 128 Obenchain concisely referred to this type of misconduct by nurses 
as ﬁpatient abandonment,ﬂ and so do I. 
chain made no mark in that box or space. Moreover, the final 
four words of Obenchain™s text were that future misconduct by 
Taulbee ﬁcan result in termination.ﬂ That is, if anything, the 

warning notice was an affirmative statement that Taulbee was 
not being discharged. Therefore, in neither deed nor word did 
the Respondent provoke Taulbee™s walking off the job. Addi-
tionally, Taulbee admitted at trial that Gibbs told her to ﬁwait,ﬂ 
and she admitted that her pretrial affidavit states: ﬁPhyllis tried 
to talk me into staying.ﬂ I credit the affidavit.
129 I further credit 
Gibbs™ testimony that she attempte
d to persuade Taulbee not to 
leave the shift on September 15 and that, after Taulbee left the 
floor anyway, she had Taulbee paged to return to the unit. (And 
I discredit testimony by
 Taulbee that she did not hear the page.) 
That is, before Taulbee walked
 off the job on September 15, 
Obenchain in writing, and Gibbs orally, had made it clear to her 
that she had not been discharged. 
Nor do I believe Taulbee™s testim
ony that she believed that 
she had been discharged by Obenchain™s September 15 warning 
notice. As quoted above, Taul
bee™s testimony on that point 
vacillated. Taulbee testified that, when she first read the Sep-
tember 15 warning notice, she thought she had been terminated; 
then she testified that she t
hought she was being ﬁpushed to 
leave,ﬂ something that is complete
ly inconsistent with a belief 
that she had already been terminated. At minimum, therefore, 
Taulbee was not credible in the parts of her testimony in which 
she claimed that she believed that she had been discharged by 
the September 15 warning notice 
itself. Moreover, as I have 
stated before, the Board considers what a ﬁreasonable em-

ployeeﬂ would think. I find that
 no reasonable employee could 
believe that she was discharged by operation of a warning that: 
(1) stated that it was only a warning (albeit a third and final 
one); (2) did not state that it was a discharge; and (3) further 
stated that future misconduct ﬁcan result in termination.ﬂ 
The General Counsel alternativ
ely argues that, if Taulbee 
was discharged (as opposed to constructively discharged), the 
discharge was unlawful. The Ge
neral Counsel™s sole argument 
in support of this alternative 
contention is that an unlawful 
purpose is shown by a shifting de
fense. In this respect, the 
General Counsel contends that Ob
enchain originally stated that 
Taulbee had been suspended ov
er ﬁthe variances,ﬂ not job 
abandonment. Obenchain did not deny Taulbee™s testimony 

that, on or about September 20, Ob
enchain told her that she was 
suspended while the Respondent investigated ﬁthe variances.ﬂ 
Because that testimony is undenied, I must credit it. The term 
ﬁvariance,ﬂ however, can apply to multiple situations, including 
presumably patient abandonment,
 whether a ﬁvarianceﬂ docu-
ment about it had been created or not.
130 Moreover, Oben-
chain™s short reply about a suspen
sion is too slender a reed to 
find that the job abandonment defense was a post hoc creation 
to defend the discharge. Finall
y, the General Counsel cites no 
case in which the Board has held that such a ﬁshiftﬂ (if it can be 
 129 See Alvin J. Bart & Co.
, 236 NLRB 242 (1978). 
130 Even if a variance had been not been created over the September 
15 event, it is clear that Supervis
ors Obenchain and Gibbs investigated 
the matter before Taulbee was discip
lined. This circumstance is to be 
distinguished from the variances that underlay the August 30 warning 

notice to Taulbee which were not s
hown to have been independently 
investigated by McGlothen or any other supervisor. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 602 called that) in a defense, alone, has been held to constitute a 
failure of a respondent to meet its burden under 
Wright Line. Indeed, in Precision Industries, 320 NLRB 661 (1996), the Board noted that, although the fi
nding of a shifting defense may 
(along with other evidence) permit an inference of discrimina-
tion, it does not compel such that inference. I find that the in-
ference is not appropriate in this
 case in view of clear and con-
vincing evidence that Tulbee was discharged only for aban-
donment of her shift. 
In summary, Taulbee was neithe
r constructively discharged nor provoked by the Respondent into walking off the job on 
September 15. But, without author
ization, Taulbee did walk off 
the job on that date. That conduct by Taulbee was in the teeth 
of the Respondent™s written rule that patient abandonment is an 
immediately dischargeable offense.
131 The General Counsel has 
not come forward with any evidence of disparate treatment in 
this respect and has therefore shown no reason why the rule 
should not apply to Taulbee™s case.
132 It therefore must be 
found that the Respondent has shown that it would have dis-
charged Taulbee even absent her participation in the July 8 
strike. Accordingly, I shall recommend dismissal of the allega-
tion that the Respondent discharged (or constructively dis-
charged) Taulbee in violation of Section 8(a)(3).
13314. Discharge of Melissa Turner 
Melissa (Missy) Turner was hired by the Respondent as an 
X-ray technician in 
1991. Before the July 8 strike, Turner regu-
larly wore union buttons to 
work and passed out union hand-bills at a parking lot entrance. Turner also participated in the 
strike.134 The Respondent, however, did not reinstate Turner 
after the Union submitted its August 15 offer to return to work. 
Instead, by letter dated August 
17, the Respondent informed 
Turner that she was being discharged; no reason was given. The 
General Counsel contends that
 the Respondent discharged 
Turner because of her participation in the July 8 strike. On 

brief, page 112, the Respondent 
asserts: ﬁThe Hospital termi-
nated Turner after it received reports that she loudly called a 
former hospital doctor a pervert in a public area of the Hospi-
                                                          
                                                           
131 I find, as well, that Taulbee™s 
evasion of the question of whether 
her conduct of September 15 constitut
ed patient abandonment was, in 
effect, an admission that it was exactly that. 
132 As previously noted, in 
A&T Mfg. Co.
, 276 NLRB 808 (1985), 
the Board dismissed the 8(a)(3) allegation regarding the discharge of 
employee Jimmy Popp. There was even stronger evidence of a specific, 
unlawful intent to discharge Popp
; nevertheless, Popp had committed 
an immediately dischargeable offense under the employer™s written 
rules, and there was no evidence of disparate treatment.  
133 I credit previously unmentioned testimony by Taulbee that Gibbs 
told her that she had lost one of the best nurses that she had ever had. It 
is further true that Obenchain treat
ed Taulbee quite rudely when Taul-
bee returned to the Hospital for the promised explanation for her dis-
charge. Gibbs™ opinion of Taulbee, however, did not give Taulbee 

license to walk off the job without
 authorization. And Obenchain™s 
rudeness did not retroactively convert
 the discharge from being lawful 
to unlawful. 134 As I have found above, in April Turner was threatened by X-ray 
Department Supervisor Hicks that, if the then forthcoming strike was 
held to be economic, the strikers 
would lose their jobs. Also, I have 
above discredited Turner™s testimon
y in support of alleged discrimina-
tee Gayheart who was discharged for strike violence. 
tal.ﬂ The alleged conduct by Turner occurred on July 17 (that 
is, while the strike was still in progress). Turner was inside the 
Hospital on that date, not as a striker but to accompany her 
sister, Trish Gross, who had been brought there as a patient for 
emergency treatment. Ultimately, I find and conclude that 
Turner did engage in the conduct that the Respondent attributes 
to her, but I also find and conclude that the Respondent pro-voked her into that conduct and that the Respondent discharged 
Turner unlawfully. 
As found above, the Respondent repeatedly threatened to 
discharge employees such as Turner who participated in the 

July 8 strike; therefore, a prima facie case for Turner™s dis-
charge has been proved, and, under 
Wright Line,
 the Respon-
dent™s defense for that discharg
e must be addressed. (Although 
the conduct of Turner upon which the Respondent bases its 
defense occurred during the strike, the Respondent does not 
contend that it discharged Tu
rner for strike misconduct; there-
fore, her case is to be anal
yzed under the principles of 
Wright 
Line, not 
Rubin Bros. Footwear,
 supra.) Anita Turner, a charging party in this proceeding, is a former 
employee of the Respondent™s, and she is the mother of sisters 
Melissa Turner and Trish Gross.
135 Anita Turner and Trish 
Gross, as well as Melissa Turner, participated in the July 8 

strike. Anita Turner and Trish Gross were involved in the 
events of July 17 that I will discuss below. Tim Gross is Trish 
Gross™ husband; Tim Gross was also involved in the events of 
July 17 that I will describe below, but he has never been em-
ployed by the Respondent. Neither of the Grosses testified.
136Turner testified that on July 17, in the office of a Jackson-
area physician, Gross was pre
liminarily diagnosed with bacte-
rial meningitis. The physician told Gross™ family that she 

should be taken to a hospital immediately. Turner, Anita 
Turner, and Tim Gross escorted Gross to the Respondent™s 
facility, arriving at approximate
ly 7:30 p.m. Turner testified 
that, after being received through the emergency room, Gross 
was taken to the X-ray departme
nt for a chest X-ray and a CT 
scan. (Anita Turner then left the Hospital.) Turner went with 
Gross into the X-ray room and was helping Gross disrobe for 
the chest X-ray when a guard entered the room and ﬁtold me 
that I could not be in there with her because of patient confi-
dentiality.ﬂ Turner left the r
oom and Tim entered. A few min-
utes later, Tim came out of the 
X-ray room with Gross. Turner 
further testified that Gross said that ﬁshe would have the tests if 
me, or if not myself, her husband, could go in with her.ﬂ Oth-
erwise, Turner testified, Gross 
ﬁrefused to have anything done.ﬂ 
Tim escorted Gross back to the emergency room. 
Turner stayed outside the em
ergency room™s interior door 
and spoke to House Supervisor Alena Hale, Medical-Surgical Unit Coordinator Robin McGlothe
n, and Part-Time Supervisor 
 135 As I have found above, Obenchain unlawfully threatened Anita 
Turner with loss of her nursing license if she went on strike. As I have 
also found above, the Respondent™s agent Dr. Edward Burnette threat-
ened Anita Turner and other emer
gency room employees with dis-
charge if they engaged 
in the July 8 strike. 
136 Unless otherwise indicated, subseque
nt references to ﬁTurnerﬂ are 
to Melissa Turner. References to ﬁG
rossﬂ are to Trish Gross. The tran-
script is corrected where, at vari
ous points, it misspells the Grosses™ 

name as ﬁGroves.ﬂ 
 KENTUCKY RIVER MEDICAL CENTER 603Jerri Howard, all of whom had come to the area. Also present 
was a Dr. Usman, a staff emergency room physician. Hale and 
McGlothen told Turner that, if and when Gross came back to 
the X-ray department from the emergency room, neither she 
(Turner) nor Tim Gross could go 
with Gross when she received 
the CT scan because of ﬁpatient confidentiality.ﬂ Turner told 

the supervisors, and Usman, that, as an X-ray technician her-
self, she knew that it was not hospital policy that neither she 
nor Tim could stay with Gross because of any considerations of 
patient confidentiality. Turner al
so pointed out to McGlothen, 
Hale, Howard, and Usman that she had previously performed 
X-rays on certain relatives of each of them while each of them 
was present with their respective relatives. Turner testified that 
McGlothen told her that, nevert
heless, she could not go with 
Gross into the X-ray department
 ﬁunder these circumstances.ﬂ 

(Turner did not testify that McGlothen explained what ﬁcircum-
stancesﬂ she was referring to; nor did Turner testify that she 
asked.) Turner admitted crying and being upset while she was 
talking outside the emergency r
oom door, but she denied that 
she was loud. Turner testified that she was upset because she 
thought that ﬁthe circumstancesﬂ to which McGlothen referred 
was the ongoing strike and that the Hospital was allowing the 
strike to interfere with the trea
tment that her sister should be 
receiving. Turner further testified that, during the evening in 
question, she noticed that family members of other patients 
were being allowed to go with 
those other patients into the X-
ray department.  
Turner testified that the CT scan and X-rays on Gross were 
delayed until 11 p.m. (or about 3-1/2 hours after she first came 

to the emergency room) when the Hospital finally allowed Tim 
Gross to accompany Gross into the X-ray department. After 
receiving the CT scan and X-rays, Gross was admitted to a 
medical-surgery unit room, and Turner stayed with her until 1 
a.m. None of this testimony by Turner was disputed by the 
Respondent. (Turner further testifie
d that, at some point after a 
spinal tap was performed on Gro
ss, Gross was diagnosed with 
viral, rather than bacterial meningitis; viral meningitis is a con-
dition that is not as threatening. Gross was discharged from the 
Hospital within a week.) 
On cross-examination, Turner admitted that on July 17, 
when she was outside the emergency room, she raised her 
voice, but she denied screaming, and she denied that persons 
who were 50 feet away could have heard her. She also flatly 
denied that anyone could have heard her from the nearest 
nurses™ station. 
Bevins testified that he decide
d to terminate Turner ﬁfor be-
havior within our facility which impugned the reputation of the 
Hospital™s radiology department 
and a member of our medical staff. It was in a public area, [
on] a very loud basis.ﬂ Bevins 
gave no other testimony about his decision to terminate Turner. 
Specifically, Bevins did not tes
tify from whom he got any re-
port (or reports) upon which he based his decision to discharge 
Turner. Cooper, the Respondent™s
 chief financial officer, how-
ever, testified that he made a repo
rt to Bevins about reports that 
he, in turn, had received about Turner™s conduct of July 17. 
Cooper testified that, during the evening of July 17, when he 
was at home, McGlothen called him and asked him to come to 
the Hospital. On direct examinat
ion, Cooper did not testify as 
to what McGlothen told him when 
he arrived, but he did testify 
what he, in turn, told Bevins. According to Cooper: 
 [I told Bevins that] I had received a call from Robin 
McGlothen that Missy Turner™s sister, Trish Gross, had 
been admitted to the emergency room. . . . And that the ER 
physician was ordering a CT scan of Ms. Gross, and Missy 
Turner was making an incident that she would not allow 
her sister to go in to have that procedure done without 
Missy being present with her sister. . . . I [also] informed 
Mr. Bevins that Robin also told me that Missy made a 
statement rather loudly that 
there was a pervert employed 
in the Radiology Department. . . . I recall saying [to 
Bevins] that Robin told me th
at [Gross™] husband was also 
requesting to go in with Ms. Gross. 
And [I] was instructed [by Bevins] to complete a re-
lease form to be signed by Mr. Gross to release the Hospi-
tal from any liability of potential exposure. 
 Bevins dictated to Cooper the following language to be typed 
and presented to Tim Gross for 
signature before he would be 
allowed to accompany his wife into the X-ray department: ﬁI 

agree to release Kentucky Rive
r Medical Center of all respon-
sibility of injury or exposure to radiation due to my presence 
during my wife™s CT scan.ﬂ Then followed one blank line des-
ignated for the signature of ﬁTim 
Grossﬂ and, below that, three 
other blank lines followed, each of which was designated for 

ﬁWitness.ﬂ Cooper testified that 
he typed the release form and 
then approached Tim Gross. Cooper told Tim Gross that he had 

talked to Bevins and that: 
 We had no problem with him accompanying his wife into the 

CT area, but, because of liability, I™d ask for his signature on 
the release form releasing the Hospital from any potential li-
ability. He refused to sign the release, and told me that I knew 
why they [i.e., the members of Gross™ family who were at the 
Hospital by that point, includin
g Anita Turner] wanted Missy 
to go in there with Trish, that there had been two rapes com-
mitted in the Radiology Department, and for me not to act like 
I did not know what he was talking about. 
 Cooper testified that he had not
, in fact, known what Tim Gross was talking about. Cooper testified that he then reported Gross™ 
refusal to Bevins. (Tim Gross never did sign any sort of waiver 
for Cooper.) 
On cross-examination, Cooper acknowledged that he knew 
of no prior occasion upon which a form such as that which was 
dictated by Bevins had been 
used by the Respondent. (When 
Bevins testified, he was not 
asked about the form; that is, 
Bevins also did not claim that the signing of any such form had 
previously been required of persons who wished to accompany 
another person, family or othe
rwise, into the X-ray depart-
ment.) Cooper also testified on cross-examination that, when he ar-
rived at the X-ray department th
at night, McGlothen told him 
that some sort of confidentiality policy would prevent either 
Turner or Tim Gross from accompanying Trish Gross into the 
X-ray department. Cooper testified that no supervisor of the X-
ray department was present at th
at hour, so he asked a depart-
mental employee for a copy of any confidentiality form that the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 604 department used; the employee did not know where such a 
form could be located, but she thought it, and a statement of the policy requiring it, did exist and that it would prevent Gross™ 

husband or Turner from accompanying Gross while the CT 
scan was being done. Cooper testified that he searched through 
some policy manuals that night, looking for a copy of the con-
fidentiality policy, but he found 
none that applied to the situa-
tion then at hand. After the search, Cooper telephoned Bevins, 
as Cooper described on direct examination. 
House Supervisor Hale testifie
d for the Respondent that she 
came to the area on July 17 and:  
 Missy [Turner] was upset be
cause she could not go in 
the X-Ray Department with he
r sister [Trish Gross]. Her 
mother [Anita Turner] was trying to get Missy to be quiet. 
And she was telling her to ﬁShut-up, shut-up.ﬂ All she 
[Anita Turner] was interested in was getting the sister 
[Gross] treated. 
And Missy said, ﬁNo, I am afraid for her to go in there 
by herself because you all hear
d about Dr. Dailey™s little 
pervert thing.ﬂ 
 (Dr. Dailey is the ﬁformer hospital doctorﬂ to whom the Re-
spondent refers on brief, as quoted above. The General Coun-
sel™s witnesses testified, without
 contradiction, that Dr. Dailey 
was a staff radiologist who had been fired by the Respondent 

well before the July 8 strike. The Respondent offered no testi-
mony about why it discharged Dailey, but Turner, on cross-
examination, testified about rumo
rs of his conduct that could 
fairly be characterized as perver
ted.) Hale further testified that 
Melissa Turner ﬁwasn™t screa
ming, but she was loud because 
she was upset.ﬂ 
On cross-examination, Hale testified that, when Turner made 
her comment about a ﬁpervert,ﬂ no member of the public was 
present and that no employee, other than part-time supervisor 
Jerri Howard, was present. 
Hale further acknowledged on cro
ss-examination that it was 
she who told ﬁa nurseﬂ (apparently McGlothen) that Turner 
could not go with Gross while Gross™ CT scan was being done because of a patient confidentiality policy. Hale said that she 
did so, without consulting either Gross or Turner, because: ﬁMy 
understandingŠyou don™t let anyone go in. I™ve been there, 
like I said, 12-and-a-half years. That™s always been my under-
standing. No one goes in to x-ra
y because of patient confidenti-
ality.ﬂ Hale then agreed, however, that it would not be a viola-

tion of patient confidentiality rules, as sh
e understood them, if a 
person accompanied a patient into the X-ray department upon 
the patient™s request. Hale testified that a member of the Re-
spondent™s security department
 was present but she did not 
recall whether she was the one who called for security person-
nel. Then Hale acknowledged that
 her pretrial affidavit stated: 
ﬁTo make sure that Missy did not
 go into x-ray, I had called 
security and had a guard stationed outside the door.ﬂ 
Howard testified for the Respondent that she was working as 
a floor nurse when she heard Hale say that she had been re-
quested to come to the emergency room area because there was 
trouble. (Howard accompanied Hale, Howard testified, because 
she was a part-time supervisor, herself.) As she and Hale ap-
proached the emergency room area, she could hear, from some 
distance, Turner being ﬁvery loudﬂ; as she and Hale got closer, 

Howard could hear Anita Turner attempting to get Melissa 
Turner to be quieter. On direct examination, Howard testified: 
 [T]he reason [Turner] was so upset, she was not wanting 

her sister to go in there [to X-ray] alone and the staff had 
even arranged for Trish™s husband to go and Missy still 
wasn™tŠshe wasn™t happy with that. She wanted to be the 
one to go. She was very adamant that she be the one to go. 
She made comments, references
 to Doctor Dailey. He was 
the radiologist. She had made sexual references. I don™t 

recall exactly what she said. I just know that that was the 
reason she didn™t want Trish to go alone and that she 
wanted to be the one to go with her. 
 Howard testified that in the 
area around the emergency room 
and the X-ray department, where Turner was being ﬁvery loud,ﬂ 
there were other visitors and other patients.  
On cross-examination, Howard acknowledged that she knew 
that Tim Gross was not being allowed to go into X-ray until he 
signed some sort of release. When asked specifically if Turner 
had been insisting that she be ﬁthe oneﬂ to go with Gross, and 
not Gross™ husband, Howard replie
d: ﬁShe wanted to go. I don™t 
know necessarily if she wanted to be the one, the only one.ﬂ 

Howard was further asked and she testified: 
 Q. Well, if a patient asks for someone to go with them, 
is thatŠhas that been permitte
d? Have you ever seen that 
happen? 
A. It has been permitted, yes. 
Q. And, you haven™t had to have that person sign a re-
lease, have you? 
A. No. 
Q. And, was one of the things that Missy was saying in 
the hallway when you encountered her that night, that she 
thought that the Hospital™s refusal to let her go into the 
procedure with her sister, that that was not according to 

policy? That that™s not the way they normally did things? 
. . . A. Yes. I remember Missy had said to me, the only 
thing that she had said to me, was, ﬁYou know, Jerri, that™s 
not right.ﬂ 
Q. And, you understood her to
 be referring to her be-
lief that that™s not the way the Hospital normally does 
things? 
A. Yes.  
 Howard agreed with Hale that there is no issue of patient confi-
dentiality if a patient asks for someone to be with him or her 

while he or she is in the X-ray department. 
On rebuttal, Turner testified that Dailey had been discharged 
by the Hospital ﬁthree to 6 mont
hsﬂ before the strike. Turner 
was asked, and she flatly denied saying anything about Dr. 

Dailey when she was at the Hospital on July 17. Turner further 
testified that the only reason that she requested to go with her 
sister into the X-ray department 
was that her sister asked her to. 
She admitted that she was crying
 and upset, but she denied that 
she would have been audible to persons in a nearby waiting 
area. On cross-examination, Turner denied that her mother tried 
to get her to lower her voice.  
 KENTUCKY RIVER MEDICAL CENTER 605Also in rebuttal, Anita Turner testified that, after accompany-
ing Turner and the Grosses to th
e emergency room, she left the 
Hospital for an unspecified period of time. Anita Turner testified 
that Gross is ﬁa little claustr
ophobicﬂ and that Gross was nerv-
ous about being put into the CT
-scan machine (the cylindrical 
structure of which affords minima
l room for the patient who is 
inside it). Anita Turner testified th
at, before she left the Hospital, 
she suggested to Gross that Meli
ssa Turner go with Gross into 
the X-ray room during the CT scan and that Gross agreed with 

her. Anita Turner testified that when she returned, Gross was in 
a hallway refusing to take a chest X-ray unless she was accom-
panied by either her husband or Turner. Anita Turner went to the 
X-ray department where she 
found Supervisors McGlothen, 
Howard, and Hale. Anita Turner asked McGlothen why Gross™ 
husband (Tim) or sister (Melis
sa Turner) could not go with 
Gross into the X-ray department
. McGlothen replied, ﬁPatient confidentiality.ﬂ Anita Turner replied, ﬁYeah,ﬂ in an ironic tone 
that actually expressed disbelief, and then she returned to Gross 
in the hallway. There she found Melissa Turner who was crying 
and upset as she was telling Dr. Us
man that he knew that patient 
confidentiality was not an issue.
 McGlothen, Hale, and Howard 
then came to the hallway. Then 
she heard Melissa Turner tell 
McGlothen that patient confidentiality issues did not apply, as 
they had not applied when Mc
Glothen had gone into X-ray 
when McGlothen™s mother was bei
ng X-rayed, before the strike, 
by Melissa Turner. Anita Turner further testified that: 
 Jerri [Howard] was going on about people on the 
picket line and that was what was going on when I walked 
out into the hallway. . . . She was just saying about she had 
nothing against everybody on the picket line. I told every-
one to shut up. I told them I wanted them to forget the 
strike; forget the Union; fo
rget the problems. We were there for one purpose and it was because I had a daughter 

that was about to die. . . . Th
ey hushed. Nothing [else] was 
said. I went back in E.R. Mi
ssy went with me. Doctor Us-
man went with me and I don™t know where the other three 
went. 
 Anita Turner described the tone of the voices in the hallway: 
 Just a volume of several people [who] were talking and 
were upset. I don™t know what kind of volume. Just like if 
you two were talking and I was trying to talk over you, 
maybe something like this, a little louder. 
 Anita Turner flatly denied that, during any part of the time that 

she was in the presence of Melissa Turner, Melissa Turner said 
anything about Dr. Dailey or any current member of the Hospi-
tal™s staff. 
Anita Turner further testified that, several months after the 
strike was over, she had a telephone discussion with Hale. Turner testified that she told
 Hale that the Respondent was 
taking the position that Melissa Turner had been discharged 
ﬁbecause she had caused a disturbance in a patient care area 
with visitors around.ﬂ Anita Turner
 testified that Hale replied: 
ﬁAnita, that™s a lie. There wa
s no one around that area that 
heard anything.ﬂ The Respondent di
d not call Hale to rebut this 
testimony. 
On cross-examination, Anita Turner admitted that there were 
patients in the nearby X-ray wa
iting room, but she denied that there were any in the corridor when the confrontation was go-
ing on. Conclusions on Turner™s Discharge 
Alleged discriminatee Turner, and her mother, testified that 
when Turner was being prevented from accompanying her 
sister into the X-ray department, she was excited and crying, 
and that her voice was somewhat raised, but she was not yelling 
or screaming. This testimony 
was essentially corroborated by 
Hale (who testified that Turner 
ﬁwasn™t screaming), and I credit 
it. Although Turner™s volume coul
d not be described with pre-
cision by the witnesses at trial, or by me in this narrative, I fully 
credit Anita Turner™s testimony 
that, while she was present, all 
voices were ﬁ[j]ust a volume of 
several people who were talk-
ing and were upset . . . [j]ust like if you two were talking and I 
was trying to talk over you.ﬂ
137Hale testified that Turner said, ﬁI am afraid for her to go in 
there by herself because you all heard about Dr. Dailey™s little 
pervert thing.ﬂ Howard corroborated Hale to some extent by 
testifying that Turner ﬁmade sexual referencesﬂ about Dr. 
Dailey. Turner denied mentioning Dr. Dailey while she was 
protesting her not being allowed to accompany Gross. If Hale 
had wanted to lie about Turner™s
 conduct, she could have testi-
fied that Turner was yelling (or screaming); she could have 

testified that patients or visitors were within hearing distance 
(which she did not), and she coul
d have made Turner™s remark 
about Dr. Dailey a lot worse. For these reasons, and because 
Hale™s demeanor was more favorable than Turner™s, I credit 
Hale at least to the extent of finding that Turner, at some point 
during the hubbub of July 17, referred to the departed Dr. 
Dailey as being a pervert (or st
ated that Dr. Dailey had done 
perverted things when he worked in the X-ray department). 
The patient confidentiality canard that Hale created to keep 
Turner, who was still participating in the July 8 strike, out of the 
X-ray department on July 17 was of the purest of fictions. This 
is clear for a multiplicity of r
easons: (1) The Respondent offered 
no testimony that would tend to 
dispute Turner™s testimony that 
Gross wanted her in the X-ray 
department when the CT scan 
was being performed. In fact, Cooper admitted that Tim Gross 

had told him that ﬁthey,ﬂ the members of Gross™ family, wanted 
Turner to be in the room with Gross with her when the CT scan 
was being performed. (2) Hale, 
Howard, McGlothen, and Us-
man did not dispute Turner when she pointed out to them that 
they had accompanied relatives who had been in the X-ray de-
partment. (3) When McGlothen told Cooper that Hale had told 
her that patient confidentiality required that Turner, and even 
Gross™ husband, be excluded w
ithout signing some sort of 
waiver, Cooper searched the X-ray department diligently but 
found no form for such a waiver or any statement of such a pol-
                                                          
 137 On brief, the Respondent cites 
NLRB v. Howell Automatic Ma-chine Co., 454 F.2d 1077 (6th Cir. 1972), as holding that uncorrobo-
rated testimony of interested partie
s™ relatives can never be credited. 
The case does not go that far; moreover, the testimonies of Melissa and 
Anita Turner about Melissa Turne
r™s volume were essentially corrobo-
rated by Hale. Finally, the Board has 
never adopted a rule against cred-
iting relatives of alleged discriminatees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 606 icy. Cooper™s search, itself, demonstrates that the Respondent 
would have put any such policy in writing. At trial, however, the 
Respondent produced no documentation as support for the claim 
of patient confidentiality that 
Hale, McGlothen, and Howard made to Turner. (4) Even Bevins did not testify that there were 
any patient confidentiality policy c
onsiderations that would have excluded Turner. (5) When Bevins dictated waiver language for 
the occasion to be presented to Tim Gross, he included nothing 
about patient confidentiality; th
e only waiver that Bevins pro-
posed was for liability for radiation exposure. It is not surpris-
ing, therefore, that the Responde
nt makes no argument on brief 
that Gross™ privacy as a patient 
would have been violated if the Respondent had granted her request
 to have Turner with her 
during the CT scan. It is also not surprising that Turner, knowing perfectly well 
that she was being lied to by Hale, McGlothen, and Howard, 
became upset and somewhat loud on July 17.
138 It is therefore not 
surprising that Turner used any 
argument that she could think of 
to get past the guard that Hale had posted at the X-ray depart-
ment™s door.
139 Calling the departed Dr. Dailey a pervert was 
apparently such an argument. The epithet was, at minimum, un-
kind; at worst, however, it was heard only by the Respondent™s 
supervisory staff (according to Hale™s admission at trial and ac-
cording to Hale™s admission to An
ita Turner before trial). More-
over, although Bevins testified that the report of Turner™s conduct 

that he received was that it was 
on ﬁa very loud basis,ﬂ Cooper, 
who gave the report, testified that he told Bevins no more than 

that Turner used her voice, ﬁrather loudly,ﬂ a seemingly lesser 
intrusion into the relative quietness that one might expect of a 
hospital. Moreover, upset and loud family members are not en-
tirely unknown to hospitals. Even if there had been a member of 
the public that could have heard Turner (which there was not), 
that member of the public would not necessarily have been 
shocked by Turner™s statement, or its volume, to the point of 
lowering his or her regard for the professionalism of the Hospital, 
as Bevins assuredly knew. This is 
especially true if the visitor had 
known, as Bevins assuredly knew,
 that Dr. Dailey was no longer 
employed by the Respondent.
140I have agreed with the Respond
ent that Bowling™s cursing of 
a fellow employee violated its written, immediate discharge, 

rule against ﬁThreatening, intimi
dating, coercing, using abusive 
language, or otherwise interferin
g with the job performance of 
fellow employees or visitors.ﬂ 
In upholding the discharge, how-ever, I specifically found the Respondent had not provoked 
Bowling into her conduct, and 
I found that nonemployees were 
present. In Turner™s case, 
however, nonemployees were not 

present, and the Respondent provoked Turner into her intem-
perate remark by excluding her on the palpable pretext of pa-
tient confidentiality. 
Cooper did not testify that he told Bevins that Turner had 
been excluded from the X-ray department on the stated ground 
                                                          
 138 McGlothen™s unexplained reference to ﬁunder these circum-
stances,ﬂ reasonably added to Turner™s upset. 
139 I credit Hale™s affidavit that sh
e summonsed the guard. Again, see 
Alvin J. Bart & Co.
, 236 NLRB 242 (1978). 
140 Tellingly, none of the Respondent
™s witnesses acknowledged at 
trial what the Respondent acknowledge
s on brief, that on July 17 Dr. 
Dailey was no longer empl
oyed by the Respondent. 
of patient confidentiality. Neve
rtheless, I find that he did so. This is because Cooper testified that he knew that Turner was 
being excluded on the stated ba
sis of patient confidentiality 
when he called Bevins, and it is certain that Cooper, in explain-
ing to Bevins what had been happening, would have given the 
reason for the supervisors™ acting as they had toward Turner. 
Bevins, knowing that the patient 
confidentiality ruse would not 
withstand even minimal scrutiny, necessarily knew that Turner 
would have been, and had been, provoked into her conduct. 
Nevertheless, Bevins seized upon Turner™s reasonably foresee-
able reaction to the supervisors™ provocation to discharge her. 
That is, Bevins™ stated basis fo
r the discharge of Turner is 
clearly a pretext. The Responde
nt having offered no other rea-
son for the discharge, I find that it has not shown that it would 

have discharged Turner even ab
sent her strike activities. Ac-
cordingly I conclude that th
e Respondent violated Section 
8(a)(3) by discharging Turner. 
CONCLUSIONS OF LAW 
1. The Respondent, Jackson Ho
spital Corporation d/b/a Ken-
tucky River Medical Center, is an employer engaged in com-
merce within the meaning of Sect
ion 2(2), (6), and (7) of the 
Act and a health care facility within the meaning of Section 
2(14) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. By the following acts a
nd conduct, the Respondent has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(1) and S
ection 2(6) and (7) of the Act: 
(a) Threatening employees with 
discharge or other discrimi-
nation if they engaged in a stri
ke on behalf of the Union, or 
because they have become or remained members of, or because 

they are in sympathy with, or because they have given assis-
tance or support to, the Union. 
(b) Videotaping striking employ
ees, and creating the impres-
sion of videotaping striking em
ployees, both without lawful 
justification. 
4. By the following acts a
nd conduct, the Respondent has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(3) and (1) and Section 2(6) and (7) of 
the Act: 
(a) Discharging the following-named employees on or about 
the dates in 2000 that are set opposite their respective names: 
 Clara Gabbard   August 31 
Sandra (Barker) Hutton  September 6 
Eileene Jewell   August 17 
Debbie Miller   August 22 
Lois Noble   August 28 
Maxine Ritchie   August 28 
Laotta Sizemore  August 21 
Melissa Turner   August 17 
 (b) Issuing warning notices to employee Diana Taulbee on 
August 30 and September 15, 2000. 
(c) Suspending employee Debbi
e Miller on August 22, 2000. 
5. By the following acts a
nd conduct, the Respondent has 
engaged in unfair labor practices
 affecting commerce within the 
 KENTUCKY RIVER MEDICAL CENTER 607meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of 
the Act: 
(a) Failing and refusing, sinc
e August 11, 2000, to recognize 
and bargain with the Union as the collective-bargaining repre-
sentative of the employees in 
the following unit of employees, 
which unit is appropriate for bargaining under Section 9(a) of 
the Act: 
 All full-time and regular part-time registered nurses, the team 

leader, and the continuing educ
ation coordinator; nonprofes-
sional employees, including the medical records employees, 

admission employees and purcha
sing employees; and techni-
cal employees, including certified respiratory therapy techni-
cians, x-ray technicians, licensed practical nurses, the DRG 
coordinator, medical lab technicians and the physical therapy 
assistant employed by Kentucky River Medical Center at its 
540 Jetts Drive, Jackson, Kentuc
ky, facility, but 
excluding the registered respiratory therapist, medical technologists, utiliza-
tion review nurses, business offi
ce clerical employees, confi-
dential employees, and all professional employees, guards and 

supervisors as defined in the Act. 
 (b) Changing, on or about August 20, 2000, the lunch and 
break schedules, and the shift schedules, of the unit employees 
without prior notice to and bargaining with the Union. 
6. The remaining allegations of the complaint have not been 
proved. THE REMEDY 
Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 

desist therefrom and to take certain affirmative action that is 
designed to effectuate the polic
ies of the Act. The Respondent 
must be required to post the appr
opriate notice to all employees 
and, because the Respondent unla
wfully discharged eight em-
ployees, it must offer those employees reinstatement and make 
them whole for any loss of earning
s or other benefits, computed on a quarterly basis, from the date
 of their discharges until the 
dates of the Respondent™s proper o
ffers of reinstatement, less 
any net interim earnings, as prescribed in 
F. W. Woolworth Co.,
 90 NLRB 289 (1950), plus interest as computed in 
New Hori-zons for the Retarded,
 283 NLRB 1173 (1987). 
For those unilateral changes that
 I have found to have been unlawfully implem
ented, the Respondent shall be ordered to 
rescind them, on request by the Union, and to make any em-
ployee who was adversely affected
 by those changes whole for 
any loss of earnings or other 
benefits, as prescribed in 
Ogle Protective Service,
 183 NLRB 682 (1970), enfd. 444 F.2d 502 
(6th Cir. 1971), plus interest as computed in accordance with 
New Horizons for the Retarded,
 supra. Because of the Respondent™s egregious misconduct, demon-
strating a general disregard for the employees™ fundamental 
rights, I find it necessary to issue a broad Order requiring the 
Respondent to cease and desist from infringing in any other 
manner on rights guaranteed employees by Section 7 of the 
Act. 
Hickmott Foods, 242 NLRB 1357 (1979). 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
141ORDER The Respondent, Jackson Hospital Corporation d/b/a Ken-
tucky River Medical Center, of J
ackson, Kentucky, its officers, 
agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening employees with 
discharge or other discrimi-
nation if they engage in a strike on behalf of the Union, or be-
cause they have become or remained members of, or because 
they are in sympathy with, or because they have given assis-
tance or support to, the Union. 
(b) Photographing striking empl
oyees, or creating the im-
pression of photographing striki
ng employees, in either case 
without lawful justification. 
(c) Discharging or suspending 
employees, or otherwise dis-
criminating against employees, because they have become or 
remained members of the Union or because they have given 
assistance or support to it. 
(d) Issuing to employees warni
ng notices because they have 
become or remained members of the Union or because they 
have given assistance or support to it. 
(e) Failing and refusing to recognize and bargain with the 
Union as the collective-bargaining representative of the em-

ployees in the above-described bargaining unit. 
(f) Changing the lunch or break schedules, or changing the 
shift schedules, of the unit empl
oyees, or changing any other 
term or condition of employme
nt of the unit employees, with-
out prior notice to and bargaining with the Union. 
(g) In other manner interfering with, restraining, or coercing 
employees in the exercise of the rights guaranteed to them by 
Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Offer to the following-na
med employees immediate and 
full reinstatement to their former 
jobs or, if those jobs no longer 
exist, to substantially equivale
nt positions of employment with-
out prejudice to their seniority or any other rights or privileges 
that they previously enjoyed, and make those employees whole 
for any loss of earnings or other benefits that they have suffered 
as a result of the discrimination against them in the manner set 
forth in the remedy section of this decision. 
 Clara Gabbard   Lois Noble 
Sandra (Barker) Hutton  Maxine Ritchie 
Eileene Jewell   Laotta Sizemore 
Debbie Miller   Melissa Turner 
 (b) Within 14 days from the date of this Order, remove from 
its files any references to its unlawful discharges of the em-
ployees who are named in the preceding paragraph, and remove 
from its files any reference to the unlawful suspension of Deb-
bie Miller, and remove from its files any references to the 
                                                          
 141 If no exceptions are filed as provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 608 warning notices that it unlawfully issued to Diana Taulbee, and within 3 days thereafter notify those employees in writing that this has been done and that its actions will not be used against them in any way. (c) On request by the Union, rescind all unilateral actions found to have been effected in violation of Section 8(a)(5) and make whole, in the manner set forth in the remedy section of this decision, any of its employees for any loss of earnings or other benefits that they have suffered as a result of those unilat-eral actions. (d) On request, bargain collectively and in good faith con-cerning rates of pay, hours of employment, and other terms and conditions of employment with the Union as the exclusive col-lective-bargaining representative of its employees in the above-described unit, and embody in a signed agreement any under-standing reached. (e) Preserve and, within 14 days of a request, or within such additional time as the Regional Director may allow for good cause shown, provide at a reasonable place designated by the Board or its agents all payroll records, social security payment records, timecards, personnel records and reports, and all other records, including an electronic copy of such records if stored in electronic form, necessary to analyze the amount of backpay due under the terms of this Order. (f) Within 14 days after service by the Region, post at its Jackson, Kentucky facility copies of the attached notice marked ﬁAppendix.ﬂ142 Copies of the notice, on forms provided by the Regional Director for Region 9, after being signed by the Re-spondent™s authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted. Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of business or closed the facility in-volved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current em-ployees and former employees employed by the Respondent at any time since April 1, 2000, the approximate date of the first unfair labor practice found. (g) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. IT IS FURTHER ORDERED that the complaint is dismissed insofar as it alleges violations of the Act not specifically found.                                                              142 If this Order is enforced by a judgment of the United States court of Appeals, the words in the notice reading ﬁPosted by Order of the National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judgment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ    